



Exhibit 10.1


THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER, SOLICITATION, OR
ACCEPTANCE WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A
CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE. ANY
SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS
AND/OR PROVISIONS OF THE BANKRUPTCY CODE. NOTHING CONTAINED IN THIS
RESTRUCTURING SUPPORT AGREEMENT SHALL BE AN ADMISSION OF FACT OR LIABILITY OR,
UNTIL THE OCCURRENCE OF THE AGREEMENT EFFECTIVE DATE ON THE TERMS DESCRIBED IN
THIS AGREEMENT, DEEMED BINDING ON ANY OF THE PARTIES TO THIS AGREEMENT.


RESTRUCTURING SUPPORT AGREEMENT


This RESTRUCTURING SUPPORT AGREEMENT (including all exhibits, annexes, and
schedules hereto and as amended, supplemented, or otherwise modified from time
to time in accordance with Section 13 hereof, this “Agreement”), is made and
entered into as of July 28, 2020 (the “Execution Date”), by and among the
following parties (each of the following described in sub clauses (i) through
(iv) of this preamble, and any person or Entity that becomes a party hereto in
accordance with the terms hereof, collectively, the “Parties”):(1) 


i.
Denbury Resources Inc., Denbury Air, LLC, Denbury Brookhaven Pipeline
Partnership, LP, Denbury Brookhaven Pipeline, LLC, Denbury Gathering &
Marketing, Inc., Denbury Green Pipeline-Montana, LLC; Denbury Green
Pipeline-North Dakota, LLC, Denbury Green Pipeline-Riley Ridge, LLC, Denbury
Green Pipeline-Texas, LLC, Denbury Gulf Coast Pipelines, LLC; Denbury Holdings,
Inc., Denbury Onshore, LLC, Denbury Operating Company, Denbury Pipeline
Holdings, LLC, Denbury Thompson Pipeline, LLC, Encore Partners GP Holdings, LLC,
Greencore Pipeline Company, LLC, and Plain Energy Holdings, LLC (collectively,
the “Company Parties” or the “Debtors”);



ii.
the RBL Lenders that have executed and delivered to Counsel to the Company
Parties counterpart signature pages to this Agreement, a Joinder, or a Transfer
Agreement (collectively, the “Consenting RBL Lenders”);



iii.
the beneficial holders of, or investment advisors, sub-advisors, or managers of
discretionary accounts that hold, Second Lien Notes that have executed and
delivered to Counsel to the Company Parties counterpart signature pages to this
Agreement, a Joinder, or a Transfer Agreement (collectively, the “Consenting
Second Lien Noteholders”); and



iv.
the beneficial holders of, or investment advisors, sub-advisors, or managers of
discretionary accounts that hold, Convertible Notes that have executed and
delivered to Counsel to the Company Parties counterpart signature pages to this







(1)
Capitalized terms used, but not defined in this Agreement, have the meanings
given to them in Section 1 of this Agreement or the Plan (as defined herein), as
applicable.




--------------------------------------------------------------------------------






Agreement, a Joinder, or a Transfer Agreement (collectively,
the “Consenting Convertible Noteholders” and, together with the RBL Agent,
the Consenting RBL Lenders and the Consenting Second Lien Noteholders,
the “Consenting Creditors”).


RECITALS


WHEREAS, the Company Parties and the Consenting Creditors have in good faith and
at arm’s length negotiated or been apprised of certain restructuring
transactions with respect to the Company Parties’ capital structure on the terms
set forth in this Agreement and as specified in (i) the prepackaged chapter 11
plan of reorganization attached hereto as Annex 1 (the “Plan”), (ii) the
financing term sheet attached hereto as Annex 2 (the “DIP‑to-Exit Facility Term
Sheet”) and the Exit Commitment Letter (as defined below) attached hereto as
Annex 2(a), (iii)  the warrants term sheet attached hereto as Annex 3 (as may be
amended, supplemented, or otherwise modified from time to time in accordance
with the terms hereof, the “Warrants Term Sheet”), and, (iv) the governance term
sheet attached hereto as Annex 4 (the “Governance Term Sheet”, and such
transactions described in this Agreement, the Plan, the DIP‑to‑Exit Facility
Term Sheet, the Exit Commitment Letter, the Warrants Term Sheet, the Governance
Term Sheet, and all attachments thereto, the “Restructuring”);


WHEREAS, the Debtors will implement the Restructuring through prepackaged
voluntary reorganization cases (the “Chapter 11 Cases”) filed under chapter 11
of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (as amended, the
“Bankruptcy Code”), in the United States Bankruptcy Court for the Southern
District of Texas (the “Bankruptcy Court”);


WHEREAS, as of the Execution Date, the Consenting RBL Lenders hold, in the
aggregate, 100 percent of the aggregate principal amount outstanding of the RBL
Loans;


WHEREAS, as of the Execution Date, the Consenting Second Lien Noteholders hold,
in the aggregate, approximately 67.2 percent of the aggregate principal amount
outstanding of the Second Lien Notes Claims;


WHEREAS, as of the Execution Date, the Consenting Convertible Noteholders hold,
in the aggregate, approximately 70.8 percent of the aggregate principal amount
outstanding of the Convertible Notes Claims;


WHEREAS, the Parties agree that this Agreement and the Restructuring are the
product of arm’s-length and good-faith negotiations among all of the Parties;
and


WHEREAS, the Parties have agreed to take certain actions in support of the
Restructuring on the terms and conditions set forth in this Agreement and the
Plan.


NOW, THEREFORE, in consideration of the covenants and agreements contained in
this Agreement, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Party, intending to be
legally bound by this Agreement, agrees as follows:






2

--------------------------------------------------------------------------------





AGREEMENT


Section 1.
Definitions and Interpretation.



1.01.    Definitions. The following terms have the following definitions:


(a)“Agreement” has the meaning set forth in the preamble to this Agreement and,
for the avoidance of doubt, includes all the exhibits, annexes, and schedules
attached to this Agreement in accordance with Section 14.04 hereof (including
the annexes and exhibits hereto).


(b)“Agreement Effective Date” means the date on which the conditions set forth
in Section 2 hereof have been satisfied or waived by the appropriate Party or
Parties in accordance with this Agreement.


(c)“Agreement Effective Period” means, with respect to a Party, the period from
the Agreement Effective Date until the Termination Date applicable to such
Party.


(d)“Alternative Restructuring Proposal” means any plan, inquiry, proposal,
offer, bid, term sheet, discussion, or agreement with respect to a sale,
disposition, new-money investment, restructuring, reorganization, merger,
amalgamation, acquisition, consolidation, dissolution, debt investment, equity
investment, liquidation, asset sale, share issuance, tender offer, exchange
offer, consent solicitation, recapitalization, plan of reorganization, share
exchange, business combination, joint venture, or similar transaction involving
any one or more Company Parties or the debt, equity, or other interests in any
one or more Company Parties that is an alternative to, in whole or in part, or
is inconsistent with the terms of the Restructuring.


(e)“Bankruptcy Code” has the meaning set forth in the recitals to this
Agreement.


(f)“Bankruptcy Court” has the meaning set forth in the recitals to this
Agreement, and for the avoidance of doubt, includes any other court having
jurisdiction over the Chapter 11 Cases, including to the extent of the
withdrawal of reference under 28 U.S.C. § 157, the United States District Court
for the Southern District of Texas.


(g)“Business Day” means any day other than a Saturday, Sunday, or “legal
holiday” (as defined in Bankruptcy Rule 9006(a)).


(h)“Chapter 11 Cases” has the meaning set forth in the recitals to this
Agreement.


(i)“Claim” means any claim, as defined in section 101(5) of the Bankruptcy Code,
against any of the Debtors.


(j)“Company Claims” means any Claim against a Company Party. Company Claims
shall expressly exclude any Interest in a Company Party.


(k)“Company Parties” has the meaning set forth in the recitals to this
Agreement.








3

--------------------------------------------------------------------------------





(l)“Confidentiality Agreement” means an executed confidentiality agreement,
including with respect to the issuance of a “cleansing letter” or other
agreement relating to public disclosure of material non-public information, in
connection with any proposed Restructuring.


(m)“Confirmation Order” means the order of the Bankruptcy Court confirming the
Plan.


(n)“Consenting Convertible Noteholders” has the meaning set forth in the
preamble to this Agreement.


(o)“Consenting Creditors” has the meaning set forth in the preamble to this
Agreement.


(p)“Consenting RBL Lenders” has the meaning set forth in the preamble to this
Agreement.
 
(q)“Consenting Second Lien Noteholders” has the meaning set forth in the
preamble to this Agreement.


(r)“Convertible Notes” has the meaning set forth in the Plan.


(s)“Convertible Notes Claims” has the meaning set forth in the Plan.


(t)“Counsel to the Company Parties” means Kirkland & Ellis LLP.


(u)“Definitive Documents” means the documents set forth in Section 3.01.


(v)“DIP Agent” means JPMorgan Chase Bank, N.A., or any successor thereto, as
administrative agent under the DIP Facility, solely in its capacity as such.


(w)“DIP Facility” means the debtor-in-possession financing facility on terms and
conditions consistent in all material respects with this Agreement (including
the DIP-to‑Exit Facility Term Sheet) and the DIP Orders and otherwise in form
and substance acceptable to the Company Parties and the DIP Lenders, and
reasonably acceptable to the Required Consenting Second Lien Noteholders.


(x)“DIP Facility Documents” means any documents governing or related to the DIP
Facility (including the DIP Orders), which documents shall be consistent in all
material respects with the Plan, this Agreement (including the DIP‑to‑Exit
Facility Term Sheet) and the DIP Orders and otherwise in form and substance
acceptable to the Company Parties and the DIP Agent and the DIP Lenders as to
such documents and to the Company Parties and the DIP Agent as to the DIP
Orders, and reasonably acceptable to the Required Consenting Second Lien
Noteholders.


(y)“DIP Final Order” means the final order authorizing use of cash collateral
and debtor-in-possession financing on terms consistent with the DIP-to-Exit
Facility Term Sheet, and in form and substance acceptable to the Company Parties
and the DIP Agent, and reasonably acceptable to the Required Consenting Second
Lien Noteholders.








4

--------------------------------------------------------------------------------





(z)“DIP Interim Order” means the interim order authorizing use of cash
collateral and debtor-in-possession financing on terms consistent with the
DIP-to-Exit Facility Term Sheet, and in form and substance acceptable to the
Company Parties and the DIP Agent, and reasonably acceptable to the Required
Consenting Second Lien Noteholders.


(aa)    “DIP Lenders” means the lenders under the DIP Facility.


(bb)    “DIP Orders” means, collectively, the DIP Interim Order and the DIP
Final Order.


(cc)    “DIP‑to‑Exit Facility Term Sheet” has the meaning set forth in the
preamble to this Agreement.


(dd)    “Disclosure Statement” means the disclosure statement with respect to
the Plan that is prepared and distributed in accordance with, among other
things, sections 1125, 1126(b), and 1145 of the Bankruptcy Code, Bankruptcy Rule
3018, and other applicable Law, and all exhibits, schedules, supplements,
modifications and amendments thereto, all of which shall be consistent in all
material respects with this Agreement.


(ee)    “Disclosure Statement Order” means the order approving the Disclosure
Statement, which order shall be consistent in all material respects with this
Agreement.


(ff)    “Execution Date” has the meaning set forth in the preamble to this
Agreement.


(gg)    “Existing Equity Interests” means the common stock of the Company
Parties that is existing as of the Petition Date.


(hh)    “Exit Commitment Letter” means the commitment letter attached as
Annex 2(a) hereto, and the related fee letters with respect thereto.


(ii)    “Exit Facility” means the revolving credit facility in an aggregate
maximum principal amount of up to $615,000,000, subject to a conforming
borrowing base to be set forth in the Exit Facility Documents and on such other
terms and conditions consistent in all material respects with this Agreement,
the DIP-to-Exit Facility Term Sheet, the Exit Commitment Letter, and the Exit
Facility Term Sheet, and otherwise in form and substance acceptable to the
Debtors and the Exit Facility Lenders, and reasonably acceptable to the Required
Consenting Second Lien Noteholders.


(jj)    “Exit Facility Documents” has the meaning set forth in the Plan, and
each of which shall be consistent in all material respects with the Plan, this
Agreement, the DIP‑to‑Exit Facility Term Sheet, the Exit Facility Term Sheet,
and the Exit Commitment Letter, and otherwise in form and substance acceptable
to the Debtors and the Exit Facility Lenders, and reasonably acceptable to the
Required Consenting Second Lien Noteholders.


(kk)    “Exit Facility Lenders” means the lenders under the Exit Facility.


(ll)    “Exit Facility Term Sheet” means the financing term sheet attached as
Exhibit A to the Exit Commitment Letter.






5

--------------------------------------------------------------------------------





(mm)    “First Day Pleadings” means the first-day pleadings that the Company
Parties file with the Bankruptcy Court upon the commencement of the Chapter 11
Cases.


(nn)    “Governance Term Sheet” has the meaning set forth in the preamble to
this Agreement.


(oo)    “Hedge Contract” means any futures contract, forward contract, swap
contract, derivative contract, hedging contract or other like instrument with a
Company Party.


(pp)    “Interest” means any equity security (as defined in section 101(16) of
the Bankruptcy Code) in any Debtor and any other rights, options, warrants,
stock appreciation rights, phantom stock rights, restricted stock units,
redemption rights, repurchase rights, convertible, exercisable or exchangeable
Securities or other agreements, arrangements or commitments of any character
relating to, or whose value is related to, any such interest or other ownership
interest in any Debtor.


(qq)    “Joinder” means a joinder to this Agreement substantially in the form
attached hereto as Exhibit B.


(rr)    “Law” means any federal, state, local, or foreign law (including common
law), statute, code, ordinance, rule, regulation, order, ruling, or judgment, in
each case, that is validly adopted, promulgated, issued, or entered by a
governmental authority of competent jurisdiction (including the Bankruptcy
Court).


(ss)    “Management Compensation Term Sheet” means the term sheet setting forth
the terms of the Management Incentive Plan, which shall be included in the Plan
Supplement.


(tt)    “Management Incentive Plan” means any equity incentive program for the
members of the management team of the Reorganized Debtors to be established as
contemplated in the Plan, and in accordance with this Agreement and the
Definitive Documents.


(uu)    “Milestones” means the milestones set forth in Section 4 hereof.


(vv)    “New DNR Equity” has the meaning set forth in the Plan.


(ww)    “New Organizational Documents” has the meaning set forth in the Plan.


(xx)    “Parties” has the meaning set forth in the preamble to this Agreement.


(yy)    “Permitted Transfer” means each transfer of any Company Claims that meet
the requirements of Section 9.01 hereof.


(zz)    “Permitted Transferee” means each transferee of any Company Claims who
meets the requirements of Section 9.01 hereof.


(aaa)    “Petition Date” means the first date on which any of the Company
Parties commences a Chapter 11 Case.






6

--------------------------------------------------------------------------------





(bbb)    “Plan” has the meaning set forth in the recitals to this Agreement.


(ccc)    “Plan Effective Date” means the date on which the Plan becomes
effective in accordance with its terms.


(ddd)    “Plan Supplement” means the compilation of documents and forms and/or
term sheets of documents, schedules, and exhibits to the Plan that will be filed
by the Company Parties with the Bankruptcy Court, each of which shall be
consistent in all material respects with this Agreement (to the extent
applicable) and subject to the consent rights set forth in Section 3.02.


(eee)    “Qualified Marketmaker” means an Entity that (i) holds itself out to
the public or the applicable private markets as standing ready in the ordinary
course of business to purchase from customers and sell to customers Company
Claims (or enter with customers into long and short positions in Company
Claims), in its capacity as a dealer or market maker in Company Claims and (ii)
is, in fact, regularly in the business of making a market in Claims against
issuers or borrowers (including debt securities or other debt).


(fff)    “RBL Agent” means JPMorgan Chase Bank, N.A., and any successor thereto,
solely in its capacity as successor administrative agent under the RBL Credit
Agreement.


(ggg)    “RBL Claims” has the meaning set forth in the Plan.


(hhh)    “RBL Credit Agreement” has the meaning set forth in the Plan.


(iii)    “RBL Facility Documents” means any documents governing or related to
the revolving credit facility governed by the RBL Credit Agreement, including
the RBL Credit Agreement, and provided by the RBL Lenders to certain of the
Company Parties.


(jjj)    “RBL Lenders” means the lenders under the RBL Credit Agreement, from
time to time.


(kkk)    “RBL Loans” has the meaning set forth in the Plan.


(lll)    “Required Consenting Convertible Noteholders” means, as of any time of
determination, the Consenting Convertible Noteholders holding at least 50.01% of
the aggregate outstanding principal amount of the Convertible Notes that are
held by all Consenting Convertible Noteholders.


(mmm)    “Required Consenting Creditors” means, collectively, the Required
Consenting RBL Lenders, the Required Consenting Second Lien Noteholders, and the
Required Consenting Convertible Noteholders.


(nnn)    “Required Consenting RBL Lenders” means, as of any time of
determination, the Consenting RBL Lenders holding at least 50.01% of the
aggregate outstanding principal amount of RBL Loans that are held by all
Consenting RBL Lenders.


(ooo)    “Required Consenting Second Lien Noteholders” means, as of any time of
determination, the Consenting Second Lien Noteholders (a) holding at least
50.01% of the






7

--------------------------------------------------------------------------------






aggregate outstanding principal amount of Second Lien Notes that are held by all
Consenting Second Lien Noteholders that are members of the Second Lien Ad Hoc
Committee and (b) constituting at least two (2) members(2) of the Second Lien Ad
Hoc Committee.


(ppp)    “Required Parties” means the Company Parties and the Required
Consenting Creditors.


(qqq)    “Restructuring” has the meaning set forth in the recitals to this
Agreement.


(rrr)    “Second Lien Ad Hoc Committee” means the ad hoc committee of holders of
Second Lien Notes represented by Paul, Weiss, Rifkind, Wharton & Garrison LLP,
PJT Partners LP, and any local or foreign advisors.


(sss)    “Second Lien Notes” has the meaning set forth in the Plan.


(ttt)    “Second Lien Notes Claims” has the meaning set forth in the Plan.


(uuu)    “Securities Act” means the Securities Act of 1933, as amended, or any
similar federal, state, or local law, as now in effect or hereafter amended, and
the rules and regulations promulgated thereunder.


(vvv)    “Securities Rules” means Rules 501(a)(1), (2), (3), and (7) promulgated
under the Securities Act.


(www)    “Solicitation Materials” means all solicitation materials in respect of
the Plan.


(xxx)    “Subordinated Notes” has the meaning set forth in the Plan.


(yyy)    “Termination Date” means the date on which termination of this
Agreement as to a Party is effective in accordance with Section 12 hereof.


(zzz)    “Transfer” means to sell, resell, reallocate, use, pledge, assign,
transfer, hypothecate, participate, donate, or otherwise encumber or dispose of,
directly or indirectly (including through derivatives, options, swaps, pledges,
forward sales, or other transactions).


(aaaa)    “Transfer Agreement” means an executed form of the transfer agreement
providing, among other things, that the transferee is bound by the terms of this
Agreement, substantially in the form attached hereto as Exhibit A.


(bbbb)    “Warrants Documentation” means the definitive documentation with
respect to the issuance of the Warrants, which shall be included in the Plan
Supplement, on terms and conditions consistent in all material respects with the
Plan and the Warrants Term Sheet.






(2)
For the purposes of determining the number of Consenting Second Lien Noteholders
in the Second Lien Ad Hoc Committee, each member thereof, together with any of
its affiliates or managed funds, shall be counted as one Consenting Second Lien
Noteholder in the Second Lien Ad Hoc Committee.



8

--------------------------------------------------------------------------------






(cccc)    “Warrants Term Sheet” has the meaning set forth in the recitals to
this Agreement.


1.02.    Interpretation. For purposes of this Agreement:


(a)in the appropriate context, each term, whether stated in the singular or the
plural, shall include both the singular and the plural, and pronouns stated in
the masculine, feminine, or neuter gender shall include the masculine, feminine,
and the neuter gender;


(b)capitalized terms defined only in the plural or singular form shall
nonetheless have their defined meanings when used in the opposite form;


(c)unless otherwise specified, any reference herein to an existing document,
schedule, or exhibit shall mean such document, schedule, or exhibit, as it may
have been or may be amended, restated, supplemented, or otherwise modified from
time to time in accordance with this Agreement; provided that any capitalized
terms herein that are defined with reference to another agreement, are defined
with reference to such other agreement as of the date of this Agreement, without
giving effect to any termination of such other agreement or amendments to such
capitalized terms in any such other agreement following the Execution Date;


(d)unless otherwise specified, all references herein to “Sections” are
references to Sections of this Agreement;


(e)the words “herein,” “hereof,” and “hereto” refer to this Agreement in its
entirety rather than to any particular portion of this Agreement;


(f)captions and headings to Sections are inserted for convenience of reference
only and are not intended to be a part of or to affect the interpretation of
this Agreement;


(g)references to “shareholders,” “directors,” and/or “officers” shall also
include “members” and/or “managers,” as applicable, as such terms are defined
under the applicable limited liability company Laws; and


(h)the use of “include” or “including” is without limitation, whether stated or
not.


Section 2.Effectiveness of this Agreement.


2.01.    This Agreement shall become effective and binding upon each of the
Parties at 12:00 a.m., prevailing Eastern Time, on the Agreement Effective Date,
which is the date on which all of the following conditions have been satisfied
or waived in accordance with this Agreement:


(a)each of the Company Parties shall have executed and delivered counterpart
signature pages of this Agreement to counsel to each of the other Parties;


(b)holders of at least 100 percent of the aggregate outstanding principal amount
of RBL Loans shall have executed and delivered counterpart signature pages of
this Agreement to counsel to each of the other Parties;








9

--------------------------------------------------------------------------------





(c)holders of at least 66.67 percent of the aggregate outstanding principal
amount of the Second Lien Notes shall have executed and delivered counterpart
signature pages of this Agreement to counsel to each of the other Parties;


(d)holders of at least 66.67 percent of the aggregate outstanding principal
amount of the Convertible Notes shall have executed and delivered counterpart
signature pages of this Agreement to counsel to each of the other Parties;


(e)each Consenting RBL Lender that is participating in the Exit Facility as of
the Execution Date shall have executed and delivered the Exit Commitment Letter
with respect to its ratable share of the Exit Facility; and


(f)Counsel to the Company Parties shall have given notice to counsel to the
other Parties in the manner set forth in Section 14.12 (by email or otherwise)
that the conditions to the Agreement Effective Date set forth in this Section 2
have occurred or are otherwise waived.


Section 3.Definitive Documents.


3.01.    The Definitive Documents governing the Restructuring shall consist of
the following:


(a)the DIP Orders;


(b)the DIP Facility Documents;


(c)the Disclosure Statement, its exhibits, and any pleadings filed in support of
the Disclosure Statement;


(d)the Solicitation Materials, and the order approving the Solicitation
Materials;


(e)the Disclosure Statement Order;


(f)the Plan, Plan Supplement, and all material documents, annexes, schedules,
exhibits, amendments, modifications, or supplements thereto, or other documents
contained therein, including any schedules of rejected contracts;


(g)the First Day Pleadings, and orders granting requested relief;


(h)the Confirmation Order, and any pleadings filed in support of Confirmation;


(i)the Exit Facility Documents;


(j)the Warrants Documentation;


(k)any new Hedge Contracts or amendments to existing Hedge Contracts entered
into by the Company Parties during the Agreement Effective Period;


(l)the Management Incentive Plan, Management Compensation Term Sheet, and all
additional documents or agreements thereto;








10

--------------------------------------------------------------------------------





(m)the New Organizational Documents;


(n)this Agreement; and


(o)the motions seeking approval of each of the above (and, to the extent
applicable and not otherwise noted, the orders approving each of the above) and
any other document necessary to implement or achieve the Restructuring not
otherwise listed above.


3.02.    The Definitive Documents not executed or not in a form attached to this
Agreement as of the Execution Date remain subject to negotiation and completion
and, except as expressly contemplated in this Agreement (including as set forth
in the exhibits and annexes hereto), shall be consistent with this Agreement and
otherwise in form and substance reasonably acceptable to the Company Parties or
Debtors, as applicable, and the Required Consenting Second Lien Noteholders;
provided that (a) (1) the DIP Facility Documents (other than the DIP Orders)
shall also be in form and substance acceptable to the Company Parties or
Debtors, as applicable, and the DIP Lenders, (2) the DIP Orders shall also be in
form and substance acceptable to the Company Parties or Debtors, as applicable,
and the DIP Agent, (3) the Plan and Confirmation Order shall also be in form and
substance acceptable to the Company Parties or Debtors, as applicable, and the
Consenting RBL Lenders and DIP Agent, (4) the Exit Facility Documents shall also
be in form and substance acceptable to the Company Parties or Debtors, as
applicable, and the Exit Facility Lenders, and (5) to the extent any First Day
Pleadings and orders granting requested relief affect the RBL Lenders, the DIP
Lenders, or the Exit Facility Lenders, as applicable, such First Day Pleadings
and orders, shall also be in form and substance acceptable to the Company
Parties or Debtors, as applicable, and the Consenting RBL Lenders, DIP Agent, or
Exit Facility Lenders, as applicable, (b) any new Hedge Contracts or amendments
to existing Hedge Contracts entered into by the Parties during the Agreement
Effective Period shall also be in form and substance acceptable to the Debtors
and the counterparty to such Hedge Contracts or amendments, and (c) the Warrants
Documentation shall also be in form and substance reasonably acceptable to the
Required Consenting Convertible Noteholders, the Required Consenting RBL
Lenders, and the Exit Facility Agent. Upon completion, the Definitive Documents
and every other document, deed, agreement, filing, notification, letter, or
instrument related to the Restructuring shall contain terms, conditions,
representations, warranties, and covenants consistent with the terms of this
Agreement (including the exhibits and annexes hereto), as they may be modified,
amended, or supplemented in accordance with Section 13.


3.03.    The Company Parties acknowledge and agree that they will use
commercially reasonable efforts to provide advance initial draft copies of the
Definitive Documents to counsel for the Consenting Creditors at least three (3)
Business Days prior to the date when any Company Parties intend to file the
applicable Definitive Documents with the Bankruptcy Court; provided that if
three (3) Business Days in advance is not reasonably practicable, such initial
draft Definitive Document shall be provided as soon as reasonably practicable
prior to filing, but in no event later than twenty-four (24) hours in advance of
any filing hereof.








11

--------------------------------------------------------------------------------





Section 4.Milestones.


(a)On and after the Agreement Effective Date, the Company Parties shall use
commercially reasonable efforts to implement the Restructuring in accordance
with the following Milestones:


(i)no later than July 29, 2020, the Company Parties shall have commenced
solicitation of the Plan;


(ii)no later than July 30, 2020, the Company Parties shall have commenced the
Chapter 11 Cases and filed the Plan and Disclosure Statement;


(iii)no later than August 1, 2020, the Bankruptcy Court shall have entered the
DIP Interim Order;


(iv)no later than September 6, 2020, the Bankruptcy Court shall have entered an
order approving the Disclosure Statement and the Confirmation Order;


(v)no later than the earlier of (a) the entry of the Confirmation Order or
(b) 35 days after the Petition Date (unless the Plan Effective Date has already
occurred), the Bankruptcy Court shall have entered the DIP Final Order; and


(vi)no later than 14 days after entry of the Confirmation Order, the Plan
Effective Date shall have occurred.


(b)The Milestones may be extended or waived by the Company Parties with the
prior written consent, with email from counsel being sufficient, of the Required
Consenting Second Lien Noteholders and the Required Consenting RBL Lenders.


Section 5.
Commitments of the Consenting Creditors.



5.01.    General Commitments, Forbearances, and Waivers.


(a)Affirmative Commitments. During the Agreement Effective Period, each
Consenting Creditor agrees, severally, and not jointly, in respect of all of its
Company Claims presently owned and hereafter acquired to:


(i)support the Restructuring, and vote and exercise any powers or rights
available to it (including in any board, shareholders’, or creditors’ meeting or
in any process requiring voting or approval to which it is legally entitled to
participate) in each case in favor of any matter requiring approval to the
extent necessary to implement the Restructuring;


(ii)use commercially reasonable efforts to cooperate with and assist the Company
Parties in obtaining additional support for the Agreement and Restructuring from
(1) in the case of the Consenting RBL Lenders, the other RBL Lenders, (2) in the
case of the Consenting Second Lien Noteholders, the other Second Lien
Noteholders, and (3) in the case of the Consenting Convertible Noteholders, the
other Convertible Noteholders;








12

--------------------------------------------------------------------------------





(iii)take all steps reasonably necessary to consummate the Restructuring in
accordance with this Agreement;


(iv)subject to Section 3, support, and not oppose, entry of the DIP Orders;


(v)give any notice, order, instruction, or direction to the applicable
trustee(s) or agent(s) reasonably necessary to consummate the Restructuring,
provided that in no event shall the Consenting Creditors be required to provide
an indemnity or bear responsibility for any out of pocket costs related to any
such notice, order, instruction, or direction;


(vi)negotiate in good faith and use commercially reasonable efforts to execute
and implement the Definitive Documents to which it is required to be a party or
to which it has consent rights pursuant to Section 3.02; and


(vii)negotiate in good faith any additional or alternative provisions or
agreements to address any legal, financial, or structural impediment that may
arise that would reasonably be expected to prevent, hinder, impede, delay, or
are necessary to effectuate the consummation of the Restructuring.


(b)Negative Commitments. Notwithstanding anything to the contrary herein, during
the Agreement Effective Period, each Consenting Creditor agrees severally, and
not jointly, in respect of all of its Company Claims presently owned and
hereafter acquired that it shall not directly or indirectly:


(i)object to, delay, impede, or take any other action to interfere with
acceptance, implementation, or consummation of the Restructuring;


(ii)propose, file, support, or vote for any Alternative Restructuring Proposal;


(iii)file any motion, pleading, or other document with the Bankruptcy Court or
any other court (including any modifications or amendments thereof) that, in
whole or in part, is not materially consistent with this Agreement, or the Plan;


(iv)exercise any right or remedy for the enforcement, collection, or recovery of
any of the Company Claims other than to enforce this Agreement, the DIP Orders,
the DIP Facility Documents, the Plan, the Confirmation Order, or any other
Definitive Document or as otherwise permitted under this Agreement;


(v)initiate, or have initiated on its behalf, any litigation or proceeding of
any kind with respect to the Chapter 11 Cases, this Agreement, or any of the
transactions implementing the Restructuring as contemplated in this Agreement,
against the Company Parties or the other Parties other than to enforce this
Agreement, the DIP Orders, the DIP Facility Documents, the Plan, the
Confirmation Order, or any other Definitive Document or as otherwise permitted
under this Agreement;
 
(vi)object to, delay, impede or take any other action to interfere with
Bankruptcy Court approval of any retention application or fee application filed
in the Chapter 11 Cases for Evercore Group L.L.C., as investment banker and
financial advisor to the Company




13

--------------------------------------------------------------------------------





Parties, provided that the terms of such applications do not substantively
differ from the engagement letter dated March 26, 2020;


(vii)object to, delay, impede, or take any other action to interfere with the
Company Parties’ ownership and possession of their assets, wherever located, or
interfere with the automatic stay arising under section 362 of the Bankruptcy
Code; provided, however, that nothing in this Agreement shall limit the right of
any Party to exercise any right or remedy provided under this Agreement, the DIP
Orders, the DIP Facility Documents, the Plan, the Confirmation Order, or any
other Definitive Document or as otherwise permitted under this Agreement; or


(viii)object to, delay, impede, or take any other action that would reasonably
be expected to interfere with, any motion or other pleading or document filed by
a Company Party in the Bankruptcy Court that is consistent with this Agreement.


(c)Financing Commitments.


(i)During the Agreement Effective Period, and subject in each case to the terms
and conditions of the DIP Facility Documents and the DIP Order, each Consenting
RBL Lender shall, (A) no later than the entry of the DIP Interim Order, make
available for funding its ratable share of the DIP Commitments (as defined in
the DIP‑to‑Exit Facility Term Sheet), with a maximum amount of up to the New
Money Interim Cap (as defined in the DIP‑to‑Exit Facility Term Sheet) available
to be drawn from the New Money DIP Commitment (as defined in the DIP‑to‑Exit
Facility Term Sheet), and (B) no later than the entry of the DIP Final Order,
make available for funding its ratable share of the DIP Commitments (as defined
in the DIP‑to‑Exit Facility Term Sheet), in each case as consistent with the
DIP‑to‑Exit Facility Term Sheet, attached hereto as Annex 2; and


(ii)Each Consenting RBL Lender agrees to enter into the Exit Facility, and
subject in each case to the terms and conditions of the Exit Facility Documents,
shall make available for funding its ratable share of the RBL Commitment (as
defined in the Exit Facility Term Sheet) upon the terms and conditions set forth
in the Exit Commitment Letter attached hereto as Annex 2(a) and consistent with
the Exit Facility Term Sheet attached as Exhibit A to the Exit Commitment
Letter.


5.02.    Commitments with Respect to Chapter 11 Cases.


(a)During the Agreement Effective Period, each Consenting Creditor that is
entitled to vote to accept or reject the Plan pursuant to its terms, severally,
and not jointly, agrees that it shall, subject to receipt by such Consenting
Creditor, whether before or after the commencement of the Chapter 11 Cases, of
the Solicitation Materials:


(i)vote each of its Company Claims to accept the Plan by delivering its duly
executed and completed ballot(s) accepting the Plan to the Company’s
solicitation agent on a timely basis following the commencement of the
solicitation of the Plan and its actual receipt of the Solicitation Materials
and the ballot(s);








14

--------------------------------------------------------------------------------





(ii)not object to the releases set forth in the Plan and, to the extent it is
permitted to elect whether to opt out of the releases set forth in the Plan, not
select on its ballot(s) the “opt-out” with respect to the releases set forth in
the Plan; and


(iii)not change, withdraw, amend, or revoke (or cause to be changed, withdrawn,
amended, or revoked) any vote or election referred to in clauses (a)(i) and (ii)
above.


(b)During the Agreement Effective Period, each Consenting Creditor, in respect
of each of its Company Claims, severally, and not jointly, will not object to
any motion or other pleading or document filed by a Company Party in the Chapter
11 Cases in furtherance of the Restructuring that is consistent with this
Agreement, including for the avoidance of doubt, Section 3 of this Agreement.


Section 6.Additional Provisions Regarding the Consenting Creditors’ Commitments.


6.01.    The Parties understand that the Consenting RBL Lenders are engaged in a
wide range of financial services and businesses. In furtherance of the
foregoing, the Parties acknowledge and agree that, to the extent a Consenting
RBL Lender expressly indicates on its signature page hereto that it is executing
this Agreement on behalf of specific trading desk(s) and/or business group(s) of
such Consenting RBL Lender, the obligations set forth in this Agreement shall
only apply to such trading desk(s) and/or business group(s) and shall not apply
to any other trading desk or business group of the Consenting RBL Lenders until
such trading desk or business group is or becomes a party to this Agreement.


6.02.    Notwithstanding anything contained in this Agreement, nothing in this
Agreement shall:


(a)be construed to prohibit any Consenting Creditor from appearing as a party in
interest in any matter to be adjudicated in a Chapter 11 Case, so long as such
appearance and the positions advocated in connection therewith are not
inconsistent with this Agreement and are not for the purpose of delaying,
interfering, impeding, or taking any other action to delay, interfere, or
impede, directly or indirectly, the Restructuring;


(b)affect the ability of any Consenting Creditor to consult with any other
Consenting Creditor, the Company Parties, or any other party in interest in the
Chapter 11 Cases (including any official committee and the United States
Trustee) in a manner consistent with its obligations under Section 5.01(a);
provided that before disclosing any confidential material of the Company Parties
to any such third party, such third party must have signed a Confidentiality
Agreement in form and substance acceptable to the Company Parties;


(c)impair or waive the rights of any Consenting Creditor to assert or raise any
objection permitted under this Agreement in connection with the Restructuring;


(d)prevent any Consenting Creditor from enforcing this Agreement, the DIP
Orders, the DIP Facility Documents, the Plan, the Confirmation Order, or any
other Definitive Document, or from contesting whether any matter, fact, or thing
is a breach of, or is inconsistent with, such documents;








15

--------------------------------------------------------------------------------





(e)(i) prevent any Consenting Creditor from taking any action which is required
by applicable Law, (ii) require any Consenting Creditor to take any action which
is prohibited by applicable Law or to waive or forego the benefit of any
applicable legal professional privilege, or (iii) require any Consenting
Creditor to incur any expenses, liabilities, or other obligations, or agree to
any commitments, undertakings, concessions, indemnities, or other arrangements
that could result in expenses, liabilities, or other obligations; provided,
however, that if any Consenting Creditor proposes to take any action that is
otherwise inconsistent with this Agreement in order to comply with applicable
Law, such Consenting Creditor shall, to the extent practicable, provide advance
reasonable notice to the Company Parties, and Counsel to the Company Parties;


(f)prevent any Consenting Creditor by reason of this Agreement or the
transactions implementing the Restructuring from making, seeking, or receiving
any regulatory filings, notifications, consents, determinations, authorizations,
permits, approvals, licenses, or the like; or


(g)prevent any Consenting Creditor from taking any customary perfection step or
other action as is necessary to preserve or defend the validity, existence, or
priority of its Company Claims in accordance with the terms of the DIP Facility
Documents or the RBL Facility Documents (including, without limitation, the
filing of a proof of claim against any Company Party).


Section 7.Commitments of the Company Parties.


7.01.    Affirmative Commitments. Except as set forth in Section 8, during the
Agreement Effective Period, the Company Parties agree to:


(a)do all things reasonably necessary to (i) support and take all steps to
consummate the Restructuring in accordance with this Agreement, (ii) prosecute
and defend any appeals relating to the Confirmation Order, and (iii) comply with
each Milestone set forth in this Agreement;


(b)to the extent any legal or structural impediment arises that would prevent,
hinder, or delay the consummation of the Restructuring contemplated herein,
support and take all steps reasonably necessary and desirable to address any
such impediment;


(c)use commercially reasonable efforts to obtain any and all required regulatory
and/or third-party approvals reasonably necessary or required for implementation
or consummation of the Restructuring or approval by the Bankruptcy Court of the
Definitive Documents as provided herein;


(d)negotiate in good faith and use commercially reasonable efforts to execute
and deliver the Definitive Documents and any other required agreements to
effectuate and consummate the Restructuring as contemplated by this Agreement;


(e)actively oppose and object to the efforts of any person seeking to object to,
delay, impede, or take any other action to interfere with the acceptance,
implementation, or consummation of the Restructuring (including, if applicable,
the filing of timely filed objections or written responses) to the extent such
opposition or objection is reasonably necessary or desirable to facilitate
implementation of the Restructuring;








16

--------------------------------------------------------------------------------





(f)upon reasonable request of any Consenting Creditor, inform the advisors to
such Consenting Creditor as to:


(i)the material business and financial (including liquidity) performance of the
Company Parties;


(ii)the status and progress of the negotiations of the Definitive Documents; and


(iii)the status of obtaining any necessary or desirable authorizations
(including consents) from any competent judicial body, governmental authority,
banking, taxation, supervisory, or regulatory body or any stock exchange;


(g)inform counsel to the Consenting Creditors as soon as reasonably practicable
after becoming aware of:


(i)any event or circumstance that has occurred, or that is reasonably likely to
occur (and if it did so occur), that would permit any Party to terminate, or
would result in the termination of, this Agreement with respect to such Party;


(ii)any matter or circumstance which they know, or suspect is likely, to be a
material impediment to the implementation or consummation of the Restructuring;


(iii)any notice of any commencement of any material involuntary insolvency
proceeding, legal suit for payment of debt, or enforcement of a security
interest by any person in respect of any Company Party;


(iv)any breach of this Agreement (including a breach by any Company Party);


(v)any representation or statement made or deemed to be made by them under this
Agreement which is or proves to have been materially incorrect or misleading in
any respect when made or deemed to be made; and


(vi)any material operations or financial developments of the Company Parties.


(h)make commercially reasonable efforts to maintain their good standing under
the Laws of the state or other jurisdiction in which they are incorporated or
organized;


(i)(i) provide counsel for the Consenting Second Lien Noteholders, the RBL
Agent, and the DIP Agent a reasonable opportunity to review draft copies of all
material substantive motions, documents, and other pleadings to be filed in the
Chapter 11 Cases (for the avoidance of doubt, the following are not material
substantive motions, documents, or other pleadings: ministerial notices and
similar ministerial documents; retention applications; fee applications; fee
statements; any similar pleadings or motions relating to the retention or fees
of any professional; and statements of financial affairs and schedules of assets
and liabilities), and (ii) to the extent materially affected by such material
substantive filings, provide counsel to the Consenting Convertible Noteholders a
reasonable opportunity to review draft copies of such filings, in each case (i)
and (ii), the Company Parties shall consult in good faith with the applicable
Consenting Creditors regarding the form and substance of such material
substantive filings;








17

--------------------------------------------------------------------------------





(j)operate their businesses in the ordinary course, taking into account the
Restructuring and the Chapter 11 Cases;


(k)comply with the terms, conditions, and obligations of the DIP Facility
Documents and the DIP Orders, once approved or entered, as applicable, by the
Bankruptcy Court;


(l)timely file a formal objection, in form and substance reasonably acceptable
to the Consenting Creditors, to any motion filed with the Bankruptcy Court by a
third party seeking the entry of an order (i) directing the appointment of a
trustee or examiner (with expanded powers beyond those set forth in
sections 1106(a)(3) and (4) of the Bankruptcy Code), (ii) converting any of the
Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, or
(iii) dismissing any of the Chapter 11 Cases; and


(m)timely file a formal objection, in form and substance reasonably acceptable
to the Consenting Creditors, to any motion filed with the Bankruptcy Court by a
third party seeking the entry of an order modifying or terminating the Company
Parties’ exclusive right to file and/or solicit acceptances of a plan
reorganization, as applicable.


7.02.    Negative Commitments. Except as set forth in Section 8, during the
Agreement Effective Period, each of the Company Parties shall not directly or
indirectly:


(a)object to, delay, impede, or take any other action to interfere with
acceptance, implementation, or consummation of the Restructuring;


(b)take any action that is inconsistent in any material respect with, or is
intended to frustrate or impede approval, implementation, and consummation of
the Restructuring described in this Agreement or the Plan;


(c)modify the Plan, in whole or in part, in a manner that is not consistent with
this Agreement in all material respects; or


(d)file any motion, pleading, or Definitive Documents with the Bankruptcy Court
or any other court (including any modifications or amendments thereof) that, in
whole or in part, is not materially consistent with this Agreement, the Plan,
and the Definitive Documents.


Section 8.Additional Provisions Regarding Company Parties’ Commitments.


8.01.    Notwithstanding anything to the contrary in this Agreement, nothing in
this Agreement shall require a Company Party or the board of directors, board of
managers, or similar governing body of a Company Party, after consulting with
counsel, to take any action or to refrain from taking any action with respect to
the Restructuring to the extent taking or failing to take such action would be
inconsistent with applicable Law or its fiduciary obligations under applicable
Law, and any such action or inaction pursuant to this Section 8.01 shall not be
deemed to constitute a breach of this Agreement.


8.02.    Notwithstanding anything to the contrary in this Agreement, but subject
to the terms of Section 8.01 and Section 12 each Company Party and its
respective directors, officers,




18

--------------------------------------------------------------------------------





employees, investment bankers, attorneys, accountants, consultants, and other
advisors or representatives shall have the right to:


(a)consider, respond to, and facilitate any Alternative Restructuring Proposals
(or inquiries or indications of interest with respect thereto), provided that if
any Company Party receives a written or oral proposal or expression of interest
regarding any Alternative Restructuring Proposal, within two (2) Business Days
of receipt thereof, the Company Party shall notify (with email being sufficient)
counsel to the RBL Agent, the DIP Agent, Second Lien Ad Hoc Committee, and
Convertible Ad Hoc Group of any such proposal or expression of interest, with
such notice to include a copy of such proposal if it is in writing, or otherwise
a summary of the material terms thereof;


(b)provide access to non-public information concerning any Company Party to any
person or Entity or enter into Confidentiality Agreements or nondisclosure
agreements with any person or Entity in connection with any Alternative
Restructuring Proposal (or inquiries or indications of interest with respect
thereto);


(c)engage in discussions or negotiations with respect to Alternative
Restructuring Proposals (or inquiries or indications of interest with respect
thereto); and


(d)enter into or continue discussions or negotiations with holders of Company
Claims or Interests (including any Consenting Creditor), any other party in
interest in the Chapter 11 Cases (including any official committee or the United
States Trustee), or any other person or Entity regarding the Restructuring or
Alternative Restructuring Proposals; provided that the Company Parties shall,
with respect to any Alternative Restructuring Proposal that a majority of a
Company Party’s Board of Directors determines in good faith and following
consultation with counsel is a bona fide committed proposal that represents a
higher or otherwise better economic recovery to the Company’s stakeholders than
the Restructuring taken as a whole, (x) provide a copy of any such Alternative
Restructuring Proposal, if it is in writing or otherwise a summary of the
material terms thereof, to the advisors to the RBL Agent, the DIP Agent, and the
Second Lien Ad Hoc Committee within two (2) Business Days of such determination,
and (y) provide such information necessary to the advisors to the RBL Agent, the
DIP Agent, and the Second Lien Ad Hoc Committee regarding such discussions as
necessary to keep the RBL Agent, the DIP Agent, and the Second Lien Ad Hoc
Committee contemporaneously informed as to the status and substance of such
discussions. Upon any determination by any Company Party to exercise a fiduciary
out, the other Parties to this Agreement shall be immediately and automatically
relieved of any obligation to comply with their respective covenants and
agreements herein in accordance with Section 12.05 hereof.


8.03.    Nothing in this Agreement shall:


(a)impair or waive the rights of any Company Party to assert or raise any
objection permitted under this Agreement in connection with the implementation
of the Restructuring; or


(b)prevent any Company Party from enforcing this Agreement or contesting whether
any matter, fact, or thing is a breach of, or is inconsistent with, this
Agreement.






19

--------------------------------------------------------------------------------





8.04.    Payment of Accrued Second Lien Notes Interest. On the Execution Date,
or as soon as reasonably practicable thereafter, but in any event prior to the
Petition Date, the Company Parties shall pay accrued and unpaid interest under
the Second Lien Notes up to $8,000,000.00 in the aggregate as follows: (a)
$1,965,923.11 ratable to each Holder of 9.00% Notes Due 2021; (b) $2,519,384.69
ratable to each Holder of 9.25% Notes Due 2022; (c) $127,232.75 ratable to each
Holder of 7.50% Notes Due 2024; and (d) $3,387,459.45 ratable to each Holder of
7.75% Notes Due 2024. The Company Parties agree and acknowledge in connection
with the payments described in this Section 8.04 that the Company Parties are a
“customer” of Wilmington Trust, National Association, in its capacity as trustee
for the Second Lien Notes, as such term is defined in 11 U.S.C. § 741(2).


Section 9.Transfer of Interests and Securities.


9.01.    During the Agreement Effective Period, a Consenting Creditor shall not
Transfer any ownership (including any beneficial ownership as defined in the
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended) in
any Company Claims (other than any RBL Claims or any claims arising under the
DIP Facility to the extent provided in the RBL Credit Agreement or the DIP
Facility Documents, as applicable) to any affiliated or unaffiliated party,
including any party in which it may hold a direct or indirect beneficial
interest, unless:


(a)in the case of any Company Claims, the authorized transferee is either (1) a
qualified institutional buyer as defined in Rule 144A promulgated under the
Securities Act, (2) a non-U.S. person in an offshore transaction as defined in
Regulation S promulgated under the Securities Act, (3) an institutional
accredited investor (as defined in the Securities Rules), or (4) a Consenting
Creditor;


(b)either (i) the transferee executes and delivers to Counsel to the Company
Parties, at or before the time of the proposed Transfer, a Transfer Agreement or
(ii) the transferee is a Consenting Creditor and the transferee provides notice
of such Transfer (including the amount and type of Company Claims Transferred)
to Counsel to the Company Parties at or before the time of the proposed
Transfer; and


(c)with respect to the Transfer of any Company Claims, such Transfer shall not
violate the terms of any order entered by the Bankruptcy Court with respect to
preservation of net operating losses or other tax attributes.


9.02.    Upon compliance with the requirements of Section 9.01, the transferor
shall be deemed to relinquish its rights (and be released from its obligations)
under this Agreement to the extent of the rights and obligations in respect of
such transferred Company Claims. Any Transfer in violation of Section 9.01 shall
be void ab initio.


9.03.    This Agreement shall in no way be construed to preclude any Consenting
Creditor from acquiring additional Company Claims; provided, however, that
(a) such additional Company Claims shall automatically and immediately upon
acquisition by a Consenting Creditor be deemed subject to the terms of this
Agreement (regardless of when or whether notice of such acquisition is given to
Counsel to the Company Parties or counsel to the Consenting Creditors) and (b)
such Consenting Creditor must provide notice of such acquisition (including the
amount and type of




20

--------------------------------------------------------------------------------





Company Claims acquired) either (i) to Counsel to the Company Parties or (ii) if
such Company Claims are Second Lien Notes Claims, counsel to the Second Lien Ad
Hoc Committee (who shall promptly notify counsel to the Company Parties), within
fifteen (15) Business Days of such acquisition.
 
9.04.    This Section 9 shall not impose any obligation on any Company Party to
issue any “cleansing letter” or otherwise publicly disclose information for the
purpose of enabling a Consenting Creditor to Transfer any of its Company Claims.
Notwithstanding anything to the contrary herein, to the extent a Company Party
and another Party have entered into a Confidentiality Agreement, the terms of
such Confidentiality Agreement shall continue to apply and remain in full force
and effect after any Transfer according to its terms, and this Agreement does
not supersede any rights or obligations otherwise arising under such
Confidentiality Agreements.


9.05.    Notwithstanding Section 9.01, a Qualified Marketmaker that acquires any
Company Claims of a Consenting Creditor with the purpose and intent of acting as
a Qualified Marketmaker for such Company Claims shall not be required to execute
and deliver a Transfer Agreement in respect of such Company Claims if (a) such
Qualified Marketmaker subsequently Transfers such Company Claims within fifteen
(15) Business Days of its acquisition to a transferee that is an Entity that is
not an affiliate, affiliated fund, or affiliated Entity with a common investment
advisor; (b) the transferee otherwise is a Permitted Transferee under
Section 9.01; and (c) the Transfer otherwise is a Permitted Transfer under
Section 9.01 hereof. Notwithstanding Section 9.01 and Section 9.03, to the
extent that a Consenting Creditor is acting in its capacity as a Qualified
Marketmaker, it may Transfer any right, title or interests in Company Claims
that the Qualified Marketmaker acquires from a holder of the Company Claims who
is not a Consenting Creditor without the requirement that the transferee be a
Permitted Transferee. To the extent that a Qualified Marketmaker that is not
otherwise a Party to this Agreement acquires Company Claims of a Consenting
Creditor and such Qualified Marketmaker is eligible and entitled to vote such
Company Claims acquired pursuant to this Section 9.05, and such Qualified
Marketmaker is not otherwise precluded from voting such Company Claims in favor
of the Plan, and receives a separate ballot for such Company Claims, such
Qualified Marketmaker shall vote such Company Claims to accept the Plan on a
timely basis as contemplated hereunder.


9.06.    Notwithstanding anything to the contrary in this Section 9, the
restrictions on Transfers set forth in this Section 9 shall not apply to the
grant of any liens or encumbrances on any Company Claims in favor of a bank or
broker dealer holding custody of such claims and interests in the ordinary
course of business and which lien or encumbrance is released upon the Transfer
of such claims and interests.


Section 10.Representations and Warranties of Consenting Creditors. Each
Consenting Creditor (other than the Consenting RBL Lenders solely with respect
to subsection (e) below) severally, and not jointly, represents and warrants
that, as of the date such Consenting Creditor executes and delivers this
Agreement and as of the Agreement Effective Date:


(a)it is the beneficial or record owner of the face amount of the Company Claims
or is the nominee, investment manager, or advisor for beneficial holders of the
Company Claims reflected in, and having made reasonable inquiry is not the
beneficial or record owner of any




21

--------------------------------------------------------------------------------





Company Claims other than those reflected in, such Consenting Creditor’s
signature page to this Agreement, a Joinder, or a Transfer Agreement, as
applicable (as may be updated pursuant to Section 9);


(b)it has the full power and authority to act on behalf of, vote, and consent to
matters concerning such Company Claims;


(c)such Company Claims are free and clear of any pledge, lien, security
interest, charge, Claim, equity, option, proxy, voting restriction, right of
first refusal, or other limitation on disposition, Transfer, or encumbrances of
any kind, that would adversely affect in any way such Consenting Creditor’s
ability to perform any of its obligations under this Agreement at the time such
obligations are required to be performed;


(d)it has the full power to vote, approve changes to, Transfer, and compromise
all of its Company Claims as contemplated by this Agreement subject to
applicable Law and, with respect to the RBL Claims, the RBL Credit Agreement;
and


(e)(i) it is either (A) a qualified institutional buyer as defined in Rule 144A
promulgated under the Securities Act, (B) not a U.S. person (as defined in
Regulation S promulgated under the Securities Act), or (C) an institutional
accredited investor (as defined in the Securities Rules), and (ii) any
securities acquired by the Consenting Creditor in connection with the
Restructuring will have been acquired for investment and not with a view to
distribution or resale in violation of the Securities Act.


Section 11.Mutual Representations, Warranties, and Covenants. Each of the
Parties, severally and not jointly, represents, warrants, and covenants to each
other Party, as of the date such Party executes and delivers this Agreement:


(a)it is validly existing and in good standing under the Laws of the
jurisdiction of its organization, and this Agreement is a legal, valid, and
binding obligation of such Party, enforceable against it in accordance with its
terms, except as enforcement may be limited by applicable Laws relating to or
limiting creditors’ rights generally or by equitable principles relating to
enforceability;


(b)except as expressly provided in this Agreement, no consent or approval is
required by any other person or Entity in order for it to effectuate the
Restructuring contemplated by, and perform its respective obligations under,
this Agreement;


(c)the entry into and performance by it of, and the transactions contemplated
by, this Agreement do not, and will not, conflict in any material respect with
any Law or regulation applicable to it or with any of its articles of
association, memorandum of association or other constitutional documents;


(d)except as expressly provided in this Agreement, it has (or will have, at the
relevant time) all requisite corporate or other power and authority to enter
into, execute, and deliver this Agreement and, with respect to the Company
Parties, subject to the necessary approvals of the Bankruptcy Court to
effectuate the Restructuring contemplated by, and perform its respective
obligations under, this Agreement; and








22

--------------------------------------------------------------------------------





(e)except as expressly provided by this Agreement, it is not party to any
restructuring or similar agreements or arrangements with the other Parties to
this Agreement regarding the Company Parties that have not been disclosed to all
Parties to this Agreement.


Section 12.Termination Events.


12.01.    Consenting Creditor Termination Events. This Agreement may be
terminated (x) with respect to the Consenting RBL Lenders, by the Required
Consenting RBL Lenders, (y) with respect to the Consenting Second Lien
Noteholders, by the Required Consenting Second Lien Noteholders and (z) with
respect to the Consenting Convertible Noteholders, by the Required Consenting
Convertible Noteholders (such Consenting Creditors seeking to terminate,
the “Terminating Consenting Creditors”), in each case by the delivery to the
Company Parties of a written notice in accordance with Section 14.12 upon the
occurrence of the following events:


(a)the breach in any material respect by a Company Party of any of the
representations, warranties, or covenants of the Company Parties set forth in
this Agreement that (i) is, or could reasonably be expected to be, adverse to
the Terminating Consenting Creditors and (ii) remains uncured (to the extent
curable) for five (5) Business Days after the Terminating Consenting Creditors
transmit a written notice in accordance with Section 14.12 detailing any such
breach;


(b)the breach in any material respect by (i) the Consenting Creditors holding an
aggregate principal amount outstanding of the RBL Loans that would result in
non-breaching Consenting RBL Lenders holding less than two-thirds of the
aggregate principal amount outstanding of the RBL Loans or (ii) the Consenting
Creditors holding an amount of the Second Lien Notes Claims that would result in
non-breaching Consenting Second Lien Noteholders holding less than two-thirds of
the aggregate principal amount outstanding of the Second Lien Notes Claims, in
each case of any provision set forth in this Agreement that remains uncured for
a period of five (5) Business Days after the Terminating Consenting Creditors
transmit a written notice in accordance with Section 14.12 detailing any such
breach;


(c)the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any final, non-appealable
ruling, judgment, or order that (i) enjoins the consummation of a material
portion of the Restructuring and (ii) either (A) such ruling, judgment, or order
has been issued at the request of any of the Company Parties in contravention of
any obligations set forth in this Agreement or (B) remains in effect for fifteen
(15) Business Days after the Terminating Consenting Creditors transmit a written
notice in accordance with Section 14.12 detailing any such issuance;
notwithstanding the foregoing, this termination right may not be exercised by
any Party that sought or requested such ruling or order in contravention of any
obligation set out in this Agreement;


(d)the Bankruptcy Court enters an order denying confirmation of the Plan and
such order remains in effect for five (5) Business Days after entry of such
order or the Confirmation Order is reversed, stayed, dismissed, vacated, or
reconsidered, in each case without the written consent of the Required
Consenting RBL Lenders, the Required Consenting Second Lien Noteholders, or the
Required Consenting Convertible Noteholders;








23

--------------------------------------------------------------------------------





(e)the Bankruptcy Court enters an order, or any Company Party files a motion or
application seeking an order (without the prior written consent of the Required
Consenting Creditors, which consent is not to be unreasonably withheld), (i)
converting one or more of the Chapter 11 Cases to a case under chapter 7 of the
Bankruptcy Code, (ii) appointing an examiner with expanded powers beyond those
set forth in sections 1106(a)(3) and (4) of the Bankruptcy Code or a trustee in
one or more of the Chapter 11 Cases of a Company Party, (iii) dismissing one or
more of the Chapter 11 Cases of a Company Party, (iv) terminating exclusivity
under section 1121 of the Bankruptcy Code, or (v) rejecting this Agreement;


(f)the failure to meet a Milestone, which has not been waived or extended in a
manner consistent with Section 4, unless such failure is the result of any act,
omission, or delay on the part of the Terminating Consenting Creditors in
violation of its obligations under this Agreement;


(g)the Bankruptcy Court grants relief that is inconsistent in any material
respect with this Agreement, the Definitive Documents or the Restructuring, and
such inconsistent relief is not dismissed, vacated or modified to be consistent
with this Agreement and the Restructuring within five (5) Business Days
following written notice thereof to the Company Parties by the Required
Consenting Creditors;


(h)any Company Party (i) files, amends, or modifies, files a pleading seeking
approval of, or otherwise makes public any Definitive Document or authority to
amend or modify any Definitive Document, in a manner or form that is materially
inconsistent with, or constitutes a material breach of, this Agreement and is
adverse to the Terminating Consenting Creditors (including with respect to the
consent rights afforded the Consenting Creditors under this Agreement), without
the prior written consent of the Consenting Creditors with consent rights with
respect to such Definitive Document, (ii) withdraws the Plan without the prior
consent of the Required Consenting Creditors, or (iii) publicly announces its
intention to take any such acts listed in the foregoing clause (i) or (ii), in
the case of each of the foregoing clauses (i) through (iii), which remains
uncured (to the extent curable) for five (5) Business Days after such
terminating Consenting Creditors transmit a written notice in accordance with
Section 14.12 detailing any such breach;


(i)any Company Party files, or publicly announces that it will file, with the
Bankruptcy Court any plan of reorganization other than the Plan, or files with
the Bankruptcy Court any motion or application seeking authority to sell any
material assets, without the prior written consent of the Required Consenting
Second Lien Noteholders or the Required Consenting RBL Lenders;


(j)a determination is made with respect to any Company Party that (i) its
continued support of the Restructuring would be inconsistent with its fiduciary
obligations under applicable law or (ii) in the exercise of its fiduciary
duties, to pursue an Alternative Restructuring Proposal and the continued
support of the Restructuring is inconsistent with the Company Party’s fiduciary
duties or applicable Law;


(k)any Company Party files, or publicly announces that it will file, with the
Bankruptcy Court a motion, application, or adversary proceeding (or any Company
Party supports any such motion, application, or adversary proceeding filed or
commenced by any third party)




24

--------------------------------------------------------------------------------





(i) challenging the validity, enforceability, or priority of, or seeking the
avoidance, disallowance, subordination, or recharacterization, as applicable, of
the liens of the RBL Agent or the DIP Agent, the claims arising on account of
the DIP Facility, the RBL Claims, Second Lien Notes Claims, or Convertible Notes
Claims, or (ii) asserting any other cause of action against the Consenting
Creditors;


(l)the Bankruptcy Court enters an order providing relief against any of the
Consenting Creditors with respect to any of the causes of action or proceedings
specified in Section 12.01(k) and such order remains in effect for five (5)
Business Days after entry of such order;


(m)the occurrence of any termination event or event of default under the DIP
Orders or DIP Facility Documents, that has not been cured (if susceptible to
cure) or waived in accordance with the terms thereof;


(n)any Company Party (i) voluntarily commences any case or files any petition
seeking bankruptcy, winding up, dissolution, liquidation, administration,
moratorium, receivership, reorganization or other relief under any federal,
state or foreign bankruptcy, insolvency, administrative receivership or similar
law now or hereafter in effect, except as expressly contemplated by this
Agreement, (ii) consents to the institution of, or fails to contest in a timely
and appropriate manner, any involuntary proceeding or petition described in the
preceding subsection (i), (iii) applies for or consents to the appointment of a
receiver, administrator, administrative receiver, trustee, custodian,
sequestrator, conservator or similar official with respect to any Company Party
or for a substantial part of such Company Party’s assets, (iv) makes a general
assignment or arrangement for the benefit of creditors, or (v) takes any
corporate action for the purpose of authorizing any of the foregoing; or


(o)the Company Parties terminate their obligations under and in accordance with
this Agreement.


(p)Notwithstanding anything to the contrary herein, if there is an order of the
Bankruptcy Court providing that the giving of notice under and/or termination of
this Agreement in accordance with its terms is prohibited by the automatic stay
imposed by section 362 of the Bankruptcy Code, the occurrence of any of the
Consenting Creditor Termination Events in this Section 12.01 shall result in an
automatic termination of this Agreement, to the extent the Required Consenting
Creditors would otherwise have the ability to terminate this Agreement in
accordance with this Section 12.01, five (5) Business Days following such
occurrence unless waived (including retroactively) in writing by the Required
Consenting Creditors.


12.02.    Company Party Termination Events.  Any Company Party may terminate
this Agreement as to any Party upon prior written notice to all Parties in
accordance with Section 14.12 upon the occurrence of any of the following
events:


(a)with respect to the Consenting RBL Lenders, the breach in any material
respect by the Consenting Creditors holding an aggregate principal amount
outstanding of the RBL Loans that would result in non-breaching Consenting RBL
Lenders holding less than two-thirds of the aggregate principal amount
outstanding of the RBL Loans, of any provision set forth in this




25

--------------------------------------------------------------------------------





Agreement that remains uncured for a period of five (5) Business Days after the
receipt by counsel to RBL Agent of notice of such breach;


(b)with respect to the Consenting Second Lien Noteholders, the breach in any
material respect by the Consenting Creditors holding an amount of Second Lien
Notes that would result in non-breaching Consenting Second Lien Noteholders
holding less than two-thirds of the aggregate principal amount of the Second
Lien Notes, of any provision set forth in this Agreement that remains uncured
for a period of five (5) Business Days after the receipt by counsel to the
Second Lien Ad Hoc Committee of notice of such breach;


(c)with respect to the Consenting Convertible Noteholders, the breach in any
material respect by the Consenting Creditors holding an amount of Convertible
Notes that would result in non-breaching Consenting Convertible Noteholders
holding less than two-thirds of the aggregate principal amount of the
Convertible Notes, of any provision set forth in this Agreement that remains
uncured for a period of five (5) Business Days after the receipt by counsel to
the Consenting Convertible Noteholders of notice of such breach;


(d)the board of directors, board of managers, or such similar governing body of
any Company Party determines, after consulting with counsel, (i) that proceeding
with any of the Restructuring would be inconsistent with the exercise of its
fiduciary duties or applicable Law or (ii) in the exercise of its fiduciary
duties, to pursue an Alternative Restructuring Proposal, and the continued
support of the Restructuring pursuant to this Agreement would be inconsistent
with its fiduciary obligations;


(e)the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any final, non-appealable
ruling or order that (i) enjoins the consummation of a material portion of the
Restructuring and (ii) remains in effect for fifteen (15) Business Days after
such terminating Company Party transmits a written notice in accordance with
Section 14.13 detailing any such issuance; notwithstanding the foregoing, this
termination right shall not apply to or be exercised by any Company Party that
sought or requested such ruling or order in contravention of any obligation or
restriction set out in this Agreement; or


(f)the Bankruptcy Court enters an order denying confirmation of the Plan and
such order remains in effect for five (5) Business Days after entry of such
order.


12.03.    Mutual Termination.  This Agreement, and the obligations of all
Parties hereunder, may be terminated by mutual written agreement among all of
the following: (a) each Company Party; (b) the Required Consenting RBL Lenders;
(c) the Required Consenting Second Lien Noteholders; and (d) the Required
Consenting Convertible Noteholders.


12.04.    Automatic Termination.  This Agreement shall terminate automatically
without any further required action or notice immediately after the Plan
Effective Date.


12.05.    Effect of Termination.  Upon the occurrence of a Termination Date as
to a Party, this Agreement shall be of no further force and effect as to such
Party and each Party subject to such termination shall be released from its
commitments, undertakings, and agreements under or related to this Agreement and
shall have the rights and remedies that it would have had, had it not entered
into this Agreement, and shall be entitled to take all actions, whether with
respect to the




26

--------------------------------------------------------------------------------





Restructuring or otherwise, that it would have been entitled to take had it not
entered into this Agreement, including with respect to any and all Claims or
causes of action. Upon the occurrence of a Termination Date prior to entry of
the Confirmation Order by the Bankruptcy Court, any and all consents or ballots
tendered before the Termination Date by the Parties subject to such termination
shall be deemed, for all purposes, to be null and void ab initio and shall not
be considered or otherwise used in any manner by the Parties in connection with
the Restructuring and this Agreement or otherwise.  Nothing in this Agreement
shall be construed as prohibiting any Party from contesting whether any
termination of this Agreement by any other Party is in accordance with its terms
or to seek enforcement of any rights under this Agreement that arose or existed
before the applicable Termination Date. Except as expressly provided in this
Agreement, nothing herein is intended to, or does, in any manner waive, limit,
impair, or restrict (a) any right or the ability of any Company Party to protect
and preserve its rights (including rights under this Agreement), remedies, and
interests, including its Claims against any Consenting Creditor, or (b) any
right or the ability of any Consenting Creditor to protect and preserve its
rights (including rights under this Agreement), remedies, and interests,
including its Claims against any Company Party or any other Party. No purported
termination of this Agreement, except a termination pursuant to
Section 12.02(d), shall be effective under this Section 12.05 or otherwise if
the Party seeking to terminate this Agreement is in material breach of this
Agreement. Nothing in this Section 12.05 shall restrict any Company Party’s
right to terminate this Agreement in accordance with Section 12.02(d).


Section 13.Amendments and Waivers.


(a)This Agreement may not be modified, amended, or supplemented, and no
condition or requirement of this Agreement may be waived, in any manner except
in accordance with this Section 13.


(b)This Agreement may be modified, amended, or supplemented, or a condition or
requirement of this Agreement may be waived, in a writing signed by: (a) each
Company Party and (b) the following Parties: (i) the Required Consenting Second
Lien Noteholders, and (ii) solely with respect to any modification, amendment,
waiver, or supplement that alters the rights of such Parties (which, for the
avoidance of doubt, includes any change to this Section 13 affecting such
Parties), the Required Consenting RBL Lenders and the Required Consenting
Convertible Noteholders. Notwithstanding the foregoing, the consent of each such
affected Consenting Creditor shall also be required to effectuate any
modification, amendment, waiver, or supplement if the proposed modification,
amendment, waiver, or supplement (x) has a material, disproportionate (as
compared to other Consenting Creditors holding Claims within the same class as
provided for in the Plan) adverse effect on any of the Company Claims held by a
Consenting Creditor, or (y) changes the economic treatment provided to any
Consenting Creditor.


(c)Any proposed modification, amendment, waiver, or supplement that does not
comply with this Section 13 shall be ineffective and void ab initio as to any
non-consenting Party affected thereby.


(d)The waiver by any Party of a breach of any provision of this Agreement shall
not operate or be construed as a further or continuing waiver of such breach or
as a waiver of any other or subsequent breach. No failure on the part of any
Party to exercise, and no delay in exercising,




27

--------------------------------------------------------------------------------





any right, power or remedy under this Agreement shall operate as a waiver of any
such right, power or remedy or any provision of this Agreement, nor shall any
single or partial exercise of such right, power or remedy by a Party preclude
any other or further exercise of such right, power or remedy or the exercise of
any other right, power or remedy by such Party. All remedies under this
Agreement are cumulative and are not exclusive of any other remedies provided by
Law.


(e)Any consent or waiver contemplated in this Section 13 may be provided by
electronic mail from counsel to the relevant Parties.


(f)Notwithstanding Section 13(a) of this Agreement, any modification, amendment
or change to the definition of “Required Consenting RBL Lenders” shall require
the consent of the Company Parties and each Required Consenting RBL Lender.


(g)Notwithstanding Section 13(a) of this Agreement, any modification, amendment
or change to the definition of “Required Consenting Second Lien Noteholders”
shall require the consent of the Company Parties and each member of the Second
Lien Ad Hoc Committee holding Second Lien Notes Claims that was a Consenting
Creditor and member of the Second Lien Ad Hoc Committee, as of the date of such
modification, amendment, or change.


Section 14.Miscellaneous.


14.01.    Confidentiality. The Parties understand and acknowledge that this
Agreement may be disclosed and filed with the Bankruptcy Court as an exhibit to
the Disclosure Statement and included in the Solicitation Materials; provided
that in such disclosure the executed signature pages to this Agreement shall be
redacted and no individual holdings information shall be included, except as may
be required by law. The Company Parties shall not disclose to any person the
amount or percentage of Claims held by any individual Consenting Creditor,
except as may be required by law. If in either case such disclosure is required
by law, the Company Parties shall provide each Consenting Creditor with advanced
notice of the intent to disclose and shall afford each Consenting Creditor a
reasonable opportunity to (i) seek a protective order or other appropriate
remedy or (ii) review and comment upon any such disclosure prior to the Company
Parties making such disclosure.


14.02    Fees and Expenses. The Company Parties shall pay and reimburse all
reasonable and documented fees and expenses when due (including travel costs and
expenses) and all outstanding and unpaid amounts incurred in connection with the
Restructuring since the inception of the applicable fee or engagement letters of
the attorneys, advisors, and consultants of (a) the Second Lien Ad Hoc Committee
(whether incurred directly or on their behalf and regardless of whether such
fees and expenses are incurred before or after the Petition Date), including the
fees and expenses of (i) Paul, Weiss, Rifkind, Wharton & Garrison LLP, as
counsel, (ii) PJT Partners LP, as investment banker (including any success or
transaction fees when earned), and (iii) one local counsel, (b) the Convertible
Ad Hoc Group (whether incurred directly or on their behalf and regardless of
whether such fees and expenses are incurred before or after the Petition Date),
limited to the fees and expenses of Akin Gump Strauss Hauer & Feld LLP, (c) the
Consenting RBL Lenders (whether incurred directly or on their behalf and
regardless of whether such fees and expenses are incurred before or after the
Petition Date), including the fees and expenses of (i) Vinson & Elkins LLP, as
counsel to the RBL Agent, (ii) Opportune LLP, as financial advisor




28

--------------------------------------------------------------------------------





to the RBL Agent, (iii) one local counsel, and (iv) and any fees and expenses
provided for under the DIP Orders and DIP Facility Documents, and (d) each Hedge
Contract counterparty that is, or whose affiliate is, a Party to this Agreement,
to the extent provided for under the DIP Orders and DIP Facility Documents;
provided that all invoices of such advisors for such fees and expenses
outstanding as of the Agreement Effective Date that are received at least three
(3) Business Days prior to the Petition Date shall be paid in full prior to the
Petition Date; provided, further, that the Company Parties shall not be
obligated to pay any fees and expenses under this Section 14.02 and the
Agreement that have accrued after the Termination Date; provided, further, that
nothing herein shall relieve the Company Parties from any such payment or
reimbursement obligations under the RBL Facility Documents or the DIP Facility
Documents.


14.03.    Acknowledgement. Notwithstanding any other provision of this
Agreement, this Agreement is not and shall not be deemed to be an offer with
respect to any securities or solicitation of votes for the acceptance of a plan
of reorganization for purposes of sections 1125 and 1126 of the Bankruptcy Code
or otherwise.  Any such offer or solicitation will be made only in compliance
with all applicable securities Laws, provisions of the Bankruptcy Code, and/or
other applicable Law.


14.04.    Annexes Incorporated by Reference; Conflicts. Each of the exhibits,
annexes, signatures pages, and schedules attached hereto is expressly
incorporated herein and made a part of this Agreement, and all references to
this Agreement shall include such exhibits, annexes, and schedules. In the event
of any inconsistency between this Agreement (without reference to the exhibits,
annexes, and schedules hereto) and the exhibits, annexes, and schedules hereto,
this Agreement (without reference to the exhibits, annexes, and schedules
thereto) shall govern.


14.05.    Further Assurances.  Subject to the other terms of this Agreement,
during the Agreement Effective Period, the Parties agree to execute and deliver
such other instruments and perform such acts, in addition to the matters
specified in this Agreement, as may be reasonably appropriate or necessary, or
as may be required by order of the Bankruptcy Court, from time to time, to
effectuate the Restructuring, as applicable.


14.06.    Complete Agreement.  Except as otherwise explicitly provided herein,
this Agreement constitutes the entire agreement among the Parties with respect
to the subject matter hereof and supersedes all prior agreements, oral or
written, among the Parties with respect thereto, other than any Confidentiality
Agreement. The Parties acknowledge and agree that they are not relying on any
representations or warranties other than as set forth in this Agreement.


14.07.    GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM.  THIS
AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN NEW YORK,
WITHOUT GIVING EFFECT TO ITS CONFLICT OF LAWS PRINCIPLES.  Each Party to this
Agreement agrees that it shall bring any action or proceeding in respect of any
claim arising out of or related to this Agreement, to the extent possible, in
federal or state courts located in the City of New York, Borough of Manhattan.
Notwithstanding the foregoing consent to jurisdiction, upon the commencement of
the Chapter 11 Cases, each of the Parties hereby agrees that, if the Chapter 11
Cases are pending, the Bankruptcy Court shall have exclusive jurisdiction over
all matters arising




29

--------------------------------------------------------------------------------





out of or in connection with this Agreement. Each Party hereto agrees that it
shall bring any action or proceeding in respect of any claim arising out of or
related to this Agreement, to the extent possible, in the Bankruptcy Court, and
solely in connection with claims arising under this Agreement:  (a) irrevocably
submits to the exclusive jurisdiction of the Bankruptcy Court; (b) waives any
objection to laying venue in any such action or proceeding in the Bankruptcy
Court; (c) waives any objection that the Bankruptcy Court is an inconvenient
forum or does not have jurisdiction over any Party hereto; and (d) consents to
entry of a Final Order or judgment by the Bankruptcy Court.


14.08.    TRIAL BY JURY WAIVER. EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


14.09.    Execution of Agreement.  This Agreement may be executed and delivered
in any number of counterparts and by way of electronic signature and delivery,
each such counterpart, when executed and delivered, shall be deemed an original,
and all of which together shall constitute the same agreement; provided that
signature pages executed by the Consenting Creditors shall be delivered in a
form consistent with Section 2.01.  Except as expressly provided in this
Agreement, each individual executing this Agreement on behalf of a Party has
been duly authorized and empowered to execute and deliver this Agreement on
behalf of said Party.


14.10.    Rules of Construction.  This Agreement is the product of negotiations
among the Company Parties and the Consenting Creditors and in the enforcement or
interpretation hereof, is to be interpreted in a neutral manner, and any
presumption with regard to interpretation for or against any Party by reason of
that Party having drafted or caused to be drafted this Agreement, or any portion
hereof, shall not be effective in regard to the interpretation hereof. The
Company Parties and the Consenting Creditors were each represented by counsel
during the negotiations and drafting of this Agreement and continue to be
represented by counsel.


14.11.    Successors and Assigns; Third Parties.  This Agreement is intended to
bind and inure to the benefit of the Parties and their respective successors and
permitted assigns, as applicable. There are no third party beneficiaries under
this Agreement, and the rights or obligations of any Party under this Agreement
may not be assigned, delegated, or Transferred to any other person or Entity
except as set forth in Section 9.


14.12.    Notices.  All notices hereunder shall be deemed given if in writing
and delivered, by electronic mail, courier, or registered or certified mail
(return receipt requested), to the following addresses (or at such other
addresses as shall be specified by like notice):


(a)if to a Company Party, to:


Denbury Resources Inc.
5320 Legacy Drive
Plano, Texas 75024
Attention: Jim Matthews
Email: jim.matthews@denbury.com






30

--------------------------------------------------------------------------------





with copies to:


Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Attention: Joshua A. Sussberg, P.C., Christopher Marcus, P.C., and Rebecca Blake
Chaikin
E-mail address: jsussberg@kirkland.com, cmarcus@kirkland.com, and
rebecca.chaikin@kirkland.com


and


Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, IL 60654
Attention: David Eaton
E-mail: david.eaton@kirkland.com


(b)if to the RBL Agent, to:


Vinson & Elkins, LLP
2001 Ross Avenue
Suite 3900
Dallas, TX 75201
Attention: Erec Winandy and Bill Wallander
Email: ewinandy@velaw.com; bwallander@velaw.com


(c)if to a Consenting Second Lien Noteholder, to:


Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Attention: Andrew N. Rosenberg, Elizabeth R. McColm, and Michael Turkel
E-mail address: arosenberg@paulweiss.com; emccolm@paulweiss.com;
mturkel@paulweiss.com


(d)if to a Consenting Convertible Noteholder, to:
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
Bank of America Tower
New York, NY 10036-6745
Attention: Michael S. Stamer
E-mail address: mstamer@akingump.com


Any notice given by delivery, mail, or courier shall be effective when received.






31

--------------------------------------------------------------------------------





14.13.    Independent Due Diligence and Decision Making. Each of the Consenting
Creditors hereby confirms that its decision to execute and deliver this
Agreement has been based upon its independent investigation of the operations,
businesses, financial and other conditions, and prospects of the Company
Parties.


14.14.    Enforceability of Agreement. The Parties hereby acknowledge and agree:
(i) that the provision of any notice or exercise of termination rights under
this Agreement is not prohibited by the automatic stay provisions of the
Bankruptcy Code, (ii) each Party waives any right to assert that the exercise of
any notice or termination rights under this Agreement is subject to the
automatic stay provisions of the Bankruptcy Code and expressly stipulates and
consents hereunder to the prospective modification of the automatic stay
provisions of the Bankruptcy Code for purposes of exercising notice and
termination rights under this Agreement, to the extent the Bankruptcy Court
determines that such relief is required, (iii) that they shall not take a
position to the contrary of this Section 14.14 in the Bankruptcy Court or any
other court of competent jurisdiction and (iv) they will not initiate, or assert
in, any litigation or other legal proceeding that this Section 14.14 is illegal,
invalid, or unenforceable, in whole or in part. Notwithstanding anything herein
to the contrary, following the commencement of the Chapter 11 Cases and unless
and until there is an unstayed order of the Bankruptcy Court providing that the
giving of notice under and/or termination of this Agreement in accordance with
its terms is not prohibited by the automatic stay imposed by section 362 of the
Bankruptcy Code, the occurrence of any of the termination events in Sections
12.01, 12.03, and 12.04, shall result in automatic termination of this
Agreement, to the extent any of the Terminating Consenting Creditors would
otherwise have the ability to terminate this Agreement in accordance with
Sections 12.01, 12.03, 12.04, five (5) calendar days following such occurrence
unless waived in writing by all of the Terminating Consenting Creditors.


14.15.    Waiver. If the Restructuring is not consummated, or if this Agreement
is terminated for any reason, the Parties fully reserve any and all of their
respective rights. Pursuant to Federal Rule of Evidence 408 and any other
applicable rules of evidence, this Agreement and all negotiations relating
hereto shall not be admissible into evidence in any proceeding other than a
proceeding to enforce its terms or the payment of damages to which a Party may
be entitled under this Agreement.


14.16.    Specific Performance. It is understood and agreed by the Parties that
money damages would be an insufficient remedy for any breach of this Agreement
by any Party, and each non-breaching Party shall be entitled to specific
performance and injunctive or other equitable relief (without the posting of any
bond and without proof of actual damages) as a remedy of any such breach,
including an order of a court of competent jurisdiction requiring any Party to
comply promptly with any of its obligations hereunder.


14.17.    Damages. Notwithstanding anything to the contrary in this Agreement,
none of the Parties shall claim or seek to recover from any other Party on the
basis of anything in this Agreement any punitive, special, indirect, or
consequential damages or damages for lost profits.


14.18.    Relationship Among Parties. Notwithstanding anything herein to the
contrary, the agreements, representations, warranties, and obligations of the
Consenting Creditors under this Agreement are, in all respects, several and not
joint. No Party shall have any responsibility by




32

--------------------------------------------------------------------------------





virtue of this Agreement for any trading by any other Entity or person. No prior
history, pattern, or practice of sharing confidences among or between the
Parties shall in any way affect or negate this Agreement. The Parties hereto
acknowledge that this Agreement does not constitute an agreement, arrangement,
or understanding with respect to acting together for the purpose of acquiring,
holding, voting, or disposing of any equity securities of the Company Parties
and the Consenting Creditors do not constitute a “group” within the meaning of
Rule 13d-5 under the Securities Exchange Act of 1934, as amended. No action
taken by any Consenting Creditor pursuant to this Agreement shall be deemed to
constitute or to create a presumption by any of the Parties that any of the
Consenting Creditors are in any way acting in concert or as such a “group.”


14.19.    Severability and Construction. If any provision of this Agreement
shall be held by a court of competent jurisdiction to be illegal, invalid, or
unenforceable, the remaining provisions shall remain in full force and effect if
essential terms and conditions of this Agreement for each Party remain valid,
binding, and enforceable.


14.20.    Remedies Cumulative. All rights, powers, and remedies provided under
this Agreement or otherwise available in respect hereof at Law or in equity
shall be cumulative and not alternative, and the exercise of any right, power,
or remedy thereof by any Party shall not preclude the simultaneous or later
exercise of any other such right, power, or remedy by such Party.


14.21.    Capacities of Consenting Creditors. Each Consenting Creditor has
entered into this Agreement on account of all Company Claims that it holds
(directly or through discretionary accounts that it manages or advises) and,
except where otherwise specified in this Agreement, shall take or refrain from
taking all actions that it is obligated to take or refrain from taking under
this Agreement with respect to all such Company Claims.


14.22.    Email Consents. Where a written consent, acceptance, approval, or
waiver is required pursuant to or contemplated by this Agreement, pursuant to
Section 3.02 or Section 13, or otherwise, including a written approval by the
Company Parties, RBL Agent, the DIP Agent, the DIP Lenders, the Exit Facility
Lenders, the Required Consenting RBL Lenders, the Required Consenting Second
Lien Noteholders, or the Required Consenting Convertible Noteholders, such
written consent, acceptance, approval, or waiver shall be deemed to have
occurred if, by agreement between counsel to the Parties submitting and
receiving such consent, acceptance, approval, or waiver, it is conveyed in
writing (including electronic mail) between each such counsel without
representations or warranties of any kind on behalf of such counsel.


14.23.    Several, Not Joint, Claims. Except where otherwise specified, the
agreements representations, warranties, duties, and obligations of the Parties
under this Agreement are, in all respects, several and not joint.


14.24.    Settlement Discussions. This Agreement is part of a proposed
settlement of matters that could otherwise be the subject of litigation among
the Parties. Nothing in this Agreement shall be deemed an admission of any kind.
Pursuant to Federal Rule of Evidence 408, any applicable state rules of evidence
and any other applicable law, foreign or domestic, this Agreement, and all
negotiations relating thereto shall not be admissible into evidence in any
proceeding other than to prove the existence of this Agreement or in a
proceeding to enforce the terms of this Agreement.






33

--------------------------------------------------------------------------------





14.25.    Good Faith Cooperation; Further Assurances. The Parties shall
cooperate with each other in good faith and shall coordinate their activities
(to the extent reasonably practicable) in respect of all matters concerning the
implementation and consummation of the Restructuring. Further, each of the
Parties shall take such action (including executing and delivering any other
agreements and making and filing any required regulatory filings) as may be
reasonably necessary to carry out the purposes and intent of this Agreement.


[Signature pages follow.]




34

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the day
and year first above written.


DENBURY RESOURCES INC.
 
DENBURY GREEN PIPELINE-NORTH DAKOTA, LLC
 
 
 
 
 
By:
/s/ Christian S. Kendall
 
By:
/s/ Christian S. Kendall
Name:
Christian S. Kendall
 
Name:
Christian S. Kendall
Title:
President and Chief Executive Officer
 
Title:
President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
DENBURY AIR, LLC
 
DENBURY GREEN PIPELINE-RILEY RIDGE, LLC
 
 
 
 
 
By:
/s/ Christian S. Kendall
 
By:
/s/ Christian S. Kendall
Name:
Christian S. Kendall
 
Name:
Christian S. Kendall
Title:
President and Chief Executive Officer
 
Title:
President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
DENBURY BROOKHAVEN PIPELINE PARTNERSHIP, LP
 
DENBURY GREEN PIPELINE-TEXAS, LLC
 
 
 
 
 
By:
/s/ Christian S. Kendall
 
By:
/s/ Christian S. Kendall
Name:
Christian S. Kendall
 
Name:
Christian S. Kendall
Title:
President and Chief Executive Officer
 
Title:
President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
DENBURY BROOKHAVEN PIPELINE, LLC
 
DENBURY GULF COAST PIPELINES, LLC
 
 
 
 
 
By:
/s/ Christian S. Kendall
 
By:
/s/ Christian S. Kendall
Name:
Christian S. Kendall
 
Name:
Christian S. Kendall
Title:
President and Chief Executive Officer
 
Title:
President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
DENBURY GATHERING & MARKETING, INC.
 
DENBURY HOLDINGS INC.
 
 
 
 
 
By:
/s/ Christian S. Kendall
 
By:
/s/ Christian S. Kendall
Name:
Christian S. Kendall
 
Name:
Christian S. Kendall
Title:
President and Chief Executive Officer
 
Title:
President and Chief Executive Officer
 
 
 
DENBURY GREEN PIPELINE-MONTANA, LLC
 
DENBURY ONSHORE, LLC
 
 
 
 
 
By:
/s/ Christian S. Kendall
 
By:
/s/ Christian S. Kendall
Name:
Christian S. Kendall
 
Name:
Christian S. Kendall
Title:
President and Chief Executive Officer
 
Title:
President and Chief Executive Officer







35

--------------------------------------------------------------------------------





DENBURY OPERATING COMPANY
 
ENCORE PARTNERS GP HOLDINGS, LLC
 
 
 
 
 
By:
/s/ Christian S. Kendall
 
By:
/s/ Christian S. Kendall
Name:
Christian S. Kendall
 
Name:
Christian S. Kendall
Title:
President and Chief Executive Officer
 
Title:
President and Chief Executive Officer
 
 
 
 
 
DENBURY PIPELINE HOLDINGS, LLC
 
GREENCORE PIPELINE COMPANY, LLC
 
 
 
 
 
By:
/s/ Christian S. Kendall
 
By:
/s/ Christian S. Kendall
Name:
Christian S. Kendall
 
Name:
Christian S. Kendall
Title:
President and Chief Executive Officer
 
Title:
President and Chief Executive Officer
 
 
 
 
 
DENBURY THOMPSON PIPELINE, LLC
 
PLAIN ENERGY HOLDINGS, LLC
 
 
 
 
 
By:
/s/ Christian S. Kendall
 
By:
/s/ Christian S. Kendall
Name:
Christian S. Kendall
 
Name:
Christian S. Kendall
Title:
President and Chief Executive Officer
 
Title:
President and Chief Executive Officer













36

--------------------------------------------------------------------------------






Annex 1


Plan






--------------------------------------------------------------------------------






IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF Texas
HOUSTON DIVISION
 
)
 
In re:
)
Chapter 11
 
)
 
DENBURY RESOURCES INC., et al.,(1)
)
Case No. 20-_____ (__)
 
)
 
Debtors.
)
 
 
)
 



JOINT CHAPTER 11 PLAN OF REORGANIZATION
OF DENBURY RESOURCES INC. AND ITS DEBTOR AFFILIATES
THIS CHAPTER 11 PLAN IS BEING SOLICITED FOR ACCEPTANCE OR REJECTION IN
ACCORDANCE WITH SECTION 1125 OF THE BANKRUPTCY CODE AND WITHIN THE MEANING OF
SECTION 1126 OF THE BANKRUPTCY CODE. THIS CHAPTER 11 PLAN WILL BE SUBMITTED TO
THE BANKRUPTCY COURT FOR APPROVAL FOLLOWING SOLICITATION AND THE DEBTORS’ FILING
FOR CHAPTER 11 BANKRUPTCY.

Joshua A. Sussberg, P.C. (pro hac vice admission pending)
 
David L. Eaton (pro hac vice admission pending)
Christopher Marcus, P.C. (pro hac vice admission pending)
 
KIRKLAND & ELLIS LLP
Rebecca Blake Chaikin (pro hac vice admission pending)
 
KIRKLAND & ELLIS INTERNATIONAL LLP
KIRKLAND & ELLIS LLP
 
300 North LaSalle Street
KIRKLAND & ELLIS INTERNATIONAL LLP
 
Chicago, Illinois 60654
601 Lexington Avenue
 
Telephone:(312) 862-2000
New York, New York 10022
 
Facsimile:(312) 862-2200
Telephone: (212) 446-4800
 
Email:david.eaton@kirkland.com
Facsimile: (212) 446-4900
 
 
Email: joshua.sussberg@kirkland.com
 
-and-
                                christopher.marcus@kirkland.com
 
 
                                rebecca.chaikin@kirkland.com
 
Matthew D. Cavenaugh (TX Bar No. 24062656)
 
 
JACKSON WALKER L.L.P.
 
 
1401 McKinney Street, Suite 1900
 
 
Houston, Texas 77010
 
 
Telephone:(713) 752-4284
 
 
Facsimile:(713) 308-4184
 
 
Email: mcavenaugh@jw.com
 
 
 
Proposed Co-Counsel to the Debtors and Debtors in Possession
 
 
 
 
 
Dated: July 28, 2020
 
 



(1)
The Debtors in these chapter 11 cases, along with the last four digits of each
Debtor’s federal tax identification number, include: Denbury Resources Inc.
(7835); Denbury Air, LLC (7621); Denbury Brookhaven Pipeline Partnership, LP
(6322); Denbury Brookhaven Pipeline, LLC (6471); Denbury Gathering & Marketing,
Inc. (6150); Denbury Green Pipeline-Montana, LLC (6443); Denbury Green
Pipeline-North Dakota, LLC (7725); Denbury Green Pipeline-Riley Ridge, LLC
(2859); Denbury Green Pipeline-Texas, LLC (2301); Denbury Gulf Coast Pipelines,
LLC (0892); Denbury Holdings, Inc. (1216); Denbury Onshore, LLC (7798); Denbury
Operating Company (7620); Denbury Pipeline Holdings, LLC (0190); Denbury
Thompson Pipeline, LLC (0976); Encore Partners GP Holdings, LLC (N/A); Greencore
Pipeline Company, LLC (9605); Plain Energy Holdings, LLC (0543).   The location
of Debtor Denbury Resources Inc.’s principal place of business and the Debtors’
service address in these chapter 11 cases is 5320 Legacy Drive, Plano, Texas
75024.

--------------------------------------------------------------------------------






TABLE OF CONTENTS


ARTICLE I. DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME, AND
GOVERNING LAW
1


 
A.
Defined Terms
1


 
B.
Rules of Interpretation
12


 
C.
Computation of Time
13


 
D.
Governing Law
13


 
E.
Reference to Monetary Figures
13


 
F.
Reference to the Debtors or the Reorganized Debtors
13


 
G.
Controlling Document
13


 
H.
Consent Rights
13


 
 
 
 
ARTICLE II. ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS
14


 
A.
Administrative Claims
14


 
B.
Professional Fee Claims
14


 
C.
DIP Facility Claims
15


 
D.
Priority Tax Claims
15


 
 
 
 
ARTICLE III. CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS
15


 
A.
Classification of Claims and Interests
15


 
B.
Treatment of Claims and Interests
16


 
C.
Special Provision Governing Unimpaired Claims
20


 
D.
Elimination of Vacant Classes
20


 
E.
Voting Classes, Presumed Acceptance by Non-Voting Classes
20


 
F.
Intercompany Interests
20


 
G.
Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code
20


 
H.
Controversy Concerning Impairment
21


 
I.
Subordinated Claims and Interests
21


 
 
 
 
ARTICLE IV. MEANS FOR IMPLEMENTATION OF THE PLAN
21


 
A.
General Settlement of Claims and Interests
21


 
B.
Restructuring
21


 
C.
Reorganized Debtors
22


 
D.
Sources of Consideration for Plan Distributions
22


 
E.
Holders of Working and Similar Interests
23


 
F.
Corporate Existence
23


 
G.
Vesting of Assets in the Reorganized Debtors
24


 
H.
Cancellation of Existing Securities and Agreements
24


 
I.
Corporate Action
24


 
J.
New Organizational Documents
25


 
K.
Indemnification Provisions in Organizational Documents
25


 
L.
Directors and Officers of the Reorganized Debtors
25


 
M.
Effectuating Documents; Further Transactions
26


 
N.
Section 1146 Exemption
26


 
O.
Registration Rights Agreement
26







i

--------------------------------------------------------------------------------





 
P.
Director and Officer Liability Insurance
26


 
Q.
Management Incentive Plan
27


 
R.
Employee and Retiree Matters and Benefits
27


 
S.
Preservation of Causes of Action
27


 
T.
Restructuring Expenses
28


 
 
 
 
ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES
28


 
A.
Assumption and Rejection of Executory Contracts and Unexpired Leases
28


 
B.
Claims Based on Rejection of Executory Contracts or Unexpired Leases
29


 
C.
Cure of Defaults for Assumed Executory Contracts and Unexpired Leases
30


 
D.
Preexisting Obligations to the Debtors Under Executory Contracts and Unexpired
Leases
31


 
E.
Indemnification Obligations
31


 
F.
Insurance Policies
31


 
G.
Reservation of Rights
31


 
H.
Nonoccurrence of Effective Date
31


 
I.
Employee Compensation and Benefits
31


 
J.
Contracts or Leases Entered Into After the Petition Date
32


 
 
 
 
ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS
32


 
A.
Distributions on Account of Claims or Interests Allowed as of the Effective Date
32


 
B.
Distribution Agent
33


 
C.
Rights and Powers of Distribution Agent
33


 
D.
Delivery of Distributions and Undeliverable or Unclaimed Distributions
33


 
E.
Manner of Payment
35


 
F.
Section 1145 Exemption
35


 
G.
Compliance with Tax Requirements
35


 
H.
Allocations
35


 
I.
No Postpetition Interest on Claims
35


 
J.
Foreign Currency Exchange Rate
36


 
K.
Setoffs and Recoupment
36


 
L.
Claims Paid or Payable by Third Parties
36


 
 
 
 
ARTICLE VII. PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED, AND DISPUTED
CLAIMS
37


 
A.
Disputed Claims Process
37


 
B.
Allowance of Claims
37


 
C.
Claims Administration Responsibilities
37


 
D.
Adjustment to Claims or Interests without Objection
38


 
E.
Estimation of Claims
38


 
F.
Disallowance of Claims or Interests
38


 
G.
No Distributions Pending Allowance
38


 
H.
Distributions After Allowance
38


 
 
 
 
ARTICLE VIII. SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS
39


 
A.
Discharge of Claims and Termination of Interests
39


 
B.
Releases by the Debtors
39


 
C.
Releases by the Releasing Parties
40







ii

--------------------------------------------------------------------------------





 
D.
Exculpation
41


 
E.
Injunction
41


 
F.
Protections Against Discriminatory Treatment
42


 
G.
Release of Liens
42


 
H.
Document Retention
42


 
I.
Reimbursement or Contribution
42


 
 
 
 
ARTICLE IX. CONDITIONS PRECEDENT TO CONFIRMATION AND CONSUMMATION OF THE PLAN
43


 
A.
Conditions Precedent to the Effective Date
43


 
B.
Waiver of Conditions
44


 
C.
Effect of Non‑Occurrence of Conditions
44


 
D.
Substantial Consummation
44


 
 
 
 
ARTICLE X. MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN
45


 
A.
Modification and Amendments
45


 
B.
Effect of Confirmation on Modifications
45


 
C.
Revocation or Withdrawal of Plan
45


 
 
 
 
ARTICLE XI. RETENTION OF JURISDICTION
45


 
 
 
 
ARTICLE XII. MISCELLANEOUS PROVISIONS
47


 
A.
Immediate Binding Effect
47


 
B.
Additional Documents
47


 
C.
Payment of Statutory Fees
47


 
D.
Statutory Committee and Cessation of Fee and Expense Payment.
48


 
E.
Reservation of Rights
48


 
F.
Successors and Assigns
48


 
G.
Notices
48


 
H.
Term of Injunctions or Stays
49


 
I.
Entire Agreement
49


 
J.
Exhibits
49


 
K.
Nonseverability of Plan Provisions
49


 
L.
Votes Solicited in Good Faith
50


 
M.
Closing of Chapter 11 Cases
50


 
N.
Waiver or Estoppel
50







iii

--------------------------------------------------------------------------------






INTRODUCTION


Denbury Resources Inc., Denbury Air, LLC, Denbury Brookhaven Pipeline
Partnership, LP, Denbury Brookhaven Pipeline, LLC, Denbury Gathering &
Marketing, Inc., Denbury Green Pipeline-Montana, LLC, Denbury Green
Pipeline-North Dakota, LLC, Denbury Green Pipeline-Riley Ridge, LLC, Denbury
Green Pipeline-Texas, LLC, Denbury Gulf Coast Pipelines, LLC, Denbury Holdings,
Inc., Denbury Onshore, LLC, Denbury Operating Company, Denbury Pipeline
Holdings, LLC, Denbury Thompson Pipeline, LLC, Encore Partners GP Holdings, LLC,
Greencore Pipeline Company, LLC, and Plain Energy Holdings, LLC (each a “Debtor”
and, collectively, the “Debtors”) propose this joint prepackaged chapter 11 plan
of reorganization (the “Plan”) for the resolution of the outstanding claims
against, and equity interests in, the Debtors. Although proposed jointly for
administrative purposes, the Plan constitutes a separate Plan for each Debtor.
Holders of Claims or Interests may refer to the Disclosure Statement for a
discussion of the Debtors’ history, businesses, assets, results of operations,
historical financial information, risk factors, a summary and analysis of this
Plan, the Restructuring, and certain related matters. The Debtors are the
proponents of the Plan within the meaning of section 1129 of the Bankruptcy
Code.


ALL HOLDERS OF CLAIMS AGAINST OR INTERESTS IN THE DEBTORS, TO THE EXTENT
APPLICABLE, ARE ENCOURAGED TO READ THE PLAN AND THE DISCLOSURE STATEMENT IN
THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.


ARTICLE I.
DEFINED TERMS, RULES OF INTERPRETATION,
COMPUTATION OF TIME, AND GOVERNING LAW


A.
Defined Terms.



As used in this Plan, capitalized terms have the meanings set forth below.


1.“Administrative Claim” means a Claim for costs and expenses of administration
of the Chapter 11 Cases pursuant to sections 327, 328, 330, 365, 503(b), 507(a),
507(b), or 1114(e)(2) of the Bankruptcy Code, including: (a) the actual and
necessary costs and expenses of preserving the Estates and operating the
businesses of the Debtors incurred on or after the Petition Date and through the
Effective Date; (b) Allowed Professional Fee Claims; (c) any adequate protection
Claim provided for in the DIP Orders; and (d) all fees and charges assessed
against the Estates under chapter 123 of the Judicial Code.


2.“Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy
Code.


3.“Allowed” means, with respect to a Claim, any Claim (or portion thereof) that
(a) is not Disputed within the applicable period of time, if any, fixed by the
Bankruptcy Code, the Bankruptcy Rules, or the Bankruptcy Court, (b) is allowed,
compromised, settled, or otherwise resolved pursuant to the terms of the Plan,
in any stipulation that is approved by a Final Order of the Bankruptcy Court, or
pursuant to any contract, instrument, indenture, or other agreement entered into
or assumed in connection herewith, or (c) has been allowed by a Final Order of
the Bankruptcy Court. For the avoidance of doubt, (x) there is no requirement to
file a Proof of Claim (or move the Bankruptcy Court for allowance) to have a
Claim Allowed for the purposes of the Plan except as provided in Article V.B of
this Plan, (y) the Debtors may deem any Unimpaired Claim to be Allowed in an
asserted amount for the purposes of the Plan, and (z) any Claim (or portion
thereof) that has been disallowed pursuant to a Final Order shall not be an
“Allowed” Claim.


4.“Assumed Executory Contracts and Unexpired Leases Schedule” means the schedule
of Executory Contracts and Unexpired Leases to be assumed by the Debtors
pursuant to the Plan, which shall be included in the Plan Supplement, as the
same may be amended, modified, or supplemented from time to time.


5.“Avoidance Actions” means any and all actual or potential avoidance, recovery,
subordination, or other Claims, Causes of Action, or remedies that may be
brought by or on behalf of the Debtors or their Estates or other authorized
parties in interest under the Bankruptcy Code or applicable non-bankruptcy law,
including Claims,




1

--------------------------------------------------------------------------------





Causes of Action, or remedies under sections 502, 510, 542, 544, 545, 547
through 553, and 724(a) of the Bankruptcy Code or under similar local, state,
federal, or foreign statutes and common law, including fraudulent transfer laws.


6.“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§
101–1532.


7.“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Texas presiding over the Chapter 11 Cases, or any other court having
jurisdiction over the Chapter 11 Cases, including to the extent of the
withdrawal of reference under 28 U.S.C. § 157, the United States District Court
for the Southern District of Texas.


8.“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure promulgated
under section 2075 of the Judicial Code and the general, local, and chambers
rules of the Bankruptcy Court, each, as amended from time to time.


9.“Business Day” means any day other than a Saturday, Sunday, or “legal holiday”
(as defined in Bankruptcy Rule 9006(a)).


10.“Cash” means cash in legal tender of the United States of America and cash
equivalents, including bank deposits, checks, and other similar items.


11.“Cause of Action” or “Causes of Action” means any claims, interests, damages,
remedies, causes of action, demands, rights, actions, suits, obligations,
liabilities, accounts, defenses, offsets, powers, privileges, licenses, Liens,
indemnities, guaranties, and franchises of any kind or character whatsoever,
whether known or unknown, foreseen or unforeseen, existing or hereinafter
arising, contingent or non-contingent, liquidated or unliquidated, secured or
unsecured, assertable, directly or derivatively, matured or unmatured, suspected
or unsuspected, in contract, tort, law, equity, or otherwise. Causes of Action
also include: (a) all rights of setoff, counterclaim, or recoupment and claims
under contracts or for breaches of duties imposed by law; (b) the right to
object to or otherwise contest Claims or Interests; (c) claims pursuant to
section 362 or chapter 5 of the Bankruptcy Code; (d) such claims and defenses as
fraud, mistake, duress, and usury, and any other defenses set forth in section
558 of the Bankruptcy Code; and (e) any state or foreign law fraudulent transfer
or similar claims.


12.“Chapter 11 Cases” means (a) when used with reference to a particular Debtor,
the case pending for that Debtor under chapter 11 of the Bankruptcy Code in the
Bankruptcy Court and (b) when used with reference to all the Debtors, the
procedurally consolidated chapter 11 cases pending for the Debtors in the
Bankruptcy Court.


13.“Claim” means any claim, as defined in section 101(5) of the Bankruptcy Code,
against any of the Debtors.


14.“Claims and Balloting Agent” means Epiq Corporate Restructuring, LLC, the
notice, claims, and solicitation agent proposed to be retained by the Debtors in
the Chapter 11 Cases.


15.“Claims Register” means the official register of Claims maintained by the
Claims and Balloting Agent.


16.“Class” means a class of Claims or Interests as set forth in Article III
hereof pursuant to section 1122(a) of the Bankruptcy Code.


17.“CM/ECF” means the Bankruptcy Court’s Case Management and Electronic Case
Filing system.


18.“Company” means DNR and each of its direct and indirect subsidiaries.


19. “Compensation and Benefits Programs” means all employee employment, wages,
compensation, and benefits plans and policies, workers’ compensation programs,
savings plans, retirement plans, supplemental executive retirement plans,
deferred compensation plans, healthcare plans, disability plans, employment and
severance agreements and policies, severance benefit plans, policies, and
guidelines (including the Severance Protection Plan),




2

--------------------------------------------------------------------------------





incentive and retention plans (including the plans approved by the board of
directors of DNR on June 3, 2020), life and accidental death and dismemberment
insurance plans, and programs of the Debtors, and all amendments and
modifications thereto, applicable to any of the Debtors’ employees, former
employees, retirees, non-employee directors, and other individual service
provides, in each case existing with the Debtors as of the immediately prior to
the Effective Date.


20.“Confirmation” means the Bankruptcy Court’s entry of the Confirmation Order
on the docket of the Chapter 11 Cases.


21.“Confirmation Date” means the date upon which the Bankruptcy Court enters the
Confirmation Order on the docket of the Chapter 11 Cases, within the meaning of
Bankruptcy Rules 5003 and 9021.


22.“Confirmation Hearing” means the hearing to be held by the Bankruptcy Court
on confirmation of the Plan, pursuant to Bankruptcy Rule 3020(b)(2) and sections
1128 and 1129 of the Bankruptcy Code, as such hearing may be continued from time
to time.


23.“Confirmation Order” means the order of the Bankruptcy Court confirming the
Plan pursuant to section 1129 of the Bankruptcy Code, consistent with the
Restructuring Support Agreement (and subject to the consent, approval and
consultation rights set forth therein), and approving the Disclosure Statement.


24.“Consenting Second Lien Noteholders” has the meaning set forth in the
Restructuring Support Agreement.


25.“Convertible Ad Hoc Group” means the ad hoc group of Holders of Convertible
Notes represented by Akin Gump Strauss Hauer & Feld LLP.


26.“Convertible Notes” means the 6⅜% Convertible Senior Notes Due 2024 issued
under the Convertible Notes Indenture.


27.“Convertible Notes Claims” means any Claims on account of the Convertible
Notes.


28.“Convertible Notes Indenture” means that certain indenture governing the
Convertible Notes, dated June 19, 2019, by and among DNR, as issuer, the
subsidiary guarantors named therein, as guarantors, and the Convertible Notes
Trustee.


29.“Convertible Notes Trustee” means Wilmington Trust, National Association, as
Trustee under the Convertible Notes Indenture.


30.“Convertible Notes Warrant Package” means 100% of the Series A Warrants, as
defined in the Warrants Term Sheet, attached to the Restructuring Support
Agreement as Annex 3.


31.“Consummation” means the occurrence of the Effective Date.


32.“Cure Amounts” means all amounts, including an amount of $0.00, required to
cure any monetary defaults under any Executory Contract or Unexpired Lease (or
such lesser amount as may be agreed upon by the parties under an Executory
Contract or Unexpired Lease) that is to be assumed by the Debtors pursuant to
sections 365 or 1123 of the Bankruptcy Code.


33.“Debtor Release” means the release set forth in Article VIII.B of the Plan.


34. “D&O Liability Insurance Policies” means all insurance policies of any of
the Debtors for directors’, managers’, and officers’ liability existing as of
the Petition Date (including any “tail policy”) and all agreements, documents,
or instruments relating thereto.








3

--------------------------------------------------------------------------------





35.“DIP Agent” means JPMorgan Chase Bank, N.A., or any successor thereto, as
administrative agent under the DIP Facility, solely in its capacity as such.


36.“DIP Facility” means the debtor-in-possession financing facility on terms and
conditions consistent in all material respects with the Restructuring Support
Agreement (including the DIP‑to‑Exit Facility Term Sheet) and the DIP Orders and
otherwise in form and substance acceptable to the Debtors, the DIP Agent, and
the DIP Lenders, and reasonably acceptable to the Required Consenting Second
Lien Noteholders.


37.“DIP Facility Claims” means any Claim derived from, based upon, or secured by
the DIP Facility Documents or DIP Orders, including claims for all principal
amounts outstanding, interest, fees, expenses, costs, and other charges arising
under or related to the DIP Facility.


38.“DIP Facility Documents” means any documents governing or related to the DIP
Facility (including the DIP Orders), which documents shall be consistent in all
material respects with the Restructuring Support Agreement (including the
DIP-to‑Exit Facility Term Sheet) and the DIP Orders and otherwise in form and
substance acceptable to the Debtors, the DIP Agent, and the DIP Lenders as to
such documents and to the Debtors and the DIP Agent as to the DIP Orders, and
reasonably acceptable to the Required Consenting Second Lien Noteholders.


39.“DIP Final Order” means the final order authorizing use of cash collateral
and debtor-in-possession financing on terms consistent with the DIP-to-Exit
Facility Term Sheet, and in form and substance acceptable to the Debtors and the
DIP Agent, and reasonably acceptable to the Required Consenting Second Lien
Noteholders.


40.“DIP Interim Order” means the interim order authorizing use of cash
collateral and debtor-in-possession financing on terms consistent with the
DIP-to-Exit Facility Term Sheet, and in form and substance acceptable to the
Debtors and the DIP Agent, and reasonably acceptable to the Required Consenting
Second Lien Noteholders.


41.“DIP Lenders” means the lenders under the DIP Facility, solely in their
capacity as such.


42.“DIP Orders” means the collectively, the DIP Interim Order and the DIP Final
Order.


43.“DIP-to-Exit Facility Term Sheet” means the term sheet describing the
material terms of the DIP Facility, attached as Annex 2 to the Restructuring
Support Agreement.


44.“Disclosure Statement” means the disclosure statement with respect to the
Plan that is prepared and distributed in accordance with, among other things,
sections 1125, 1126(b), and 1145 of the Bankruptcy Code, Bankruptcy Rule 3018
and other applicable Law, and all exhibits, schedules, supplements,
modifications and amendments thereto, all of which shall be consistent in all
material respects with the Restructuring Support Agreement and the Plan.


45.“Disputed” means, as to a Claim or an Interest, a Claim or an Interest (or
portion thereof) (a) that an objection to such Claim or Interest (or portion
thereof) has been filed on or before the Effective Date; (b) for which a Proof
of Claim is filed; or (c) that is not disallowed under the Plan, the Bankruptcy
Code, or a Final Order, as applicable; provided that in no event shall a Claim
or an Interest (or portion thereof) that is deemed Allowed pursuant to the Plan
be a Disputed Claim.


46.“Distribution Agent” means the Reorganized Debtors or the Entity or Entities
selected by the Debtors or the Reorganized Debtors, as applicable, to make or
facilitate distributions pursuant to the Plan.


47.“Distribution Date” means, except as otherwise set forth herein, the date or
dates determined by the Debtors or the Reorganized Debtors, on or after the
Effective Date, with the first such date occurring on or as soon as is
reasonably practicable after the Effective Date, upon which the Distribution
Agent shall make distributions to Holders of Allowed Claims or Interests
entitled to receive distributions under the Plan.








4

--------------------------------------------------------------------------------





48.“Distribution Record Date” means, other than with respect to publicly held
Securities, the record date for purposes of making distributions under the Plan
on account of Allowed Claims, which date shall be the first day of the
Confirmation Hearing.


49.“DNR” means Denbury Resources Inc.


50.“Effective Date” means the date on which all conditions precedent to the
occurrence of the Effective Date set forth in Article IX.A of the Plan have been
satisfied or waived in accordance with Article IX.B of the Plan. Any action to
be taken on the Effective Date may be taken on or as soon as reasonably
practicable thereafter.


51.“Entity” has the meaning set forth in section 101(15) of the Bankruptcy Code.


52.“Estate” means, as to each Debtor, the estate created for such Debtor in its
Chapter 11 Case pursuant to section 541 of the Bankruptcy Code upon the
commencement of such Debtor’s Chapter 11 Case.


53.“Exchange Act” means the Securities Exchange Act of 1934, 15 U.S.C. § 78a, et
seq., as amended from time to time.


54.“Exculpated Parties” means collectively, and in each case in its capacity as
such: (a) the Debtors; (b) the Reorganized Debtors; (c) the RBL Agent; (d) the
RBL Lenders; (e) the Second Lien Notes Trustee; (f) the Second Lien Ad Hoc
Committee and all members thereof; (g) the Convertible Notes Trustee; (h) the
Convertible Ad Hoc Group and all members thereof; (i) the DIP Agent; (j) the DIP
Lenders; (k) the Exit Facility Agent; (l) the Exit Facility Lenders; (m) with
respect to each of the foregoing parties in clauses (a) through (l), each of
such party’s current and former predecessors, successors, participants,
Affiliates (regardless of whether such interests are held directly or
indirectly), assigns, subsidiaries, direct and indirect equity holders or
beneficiaries, funds, portfolio companies, and management companies; and (n)
with respect to each of the foregoing parties in clauses (a) through (m), each
of such party’s current and former directors, officers, members, employees,
partners, managers, general partners, limited partners, managing members,
independent contractors, agents, representatives, principals, professionals,
consultants, financial advisors, attorneys, accountants, investment bankers,
advisory board members, investment advisors or sub advisors, and other
professionals.


55.“Executory Contract” means a contract to which one or more of the Debtors is
a party that is subject to assumption or rejection under section 365 or 1123 of
the Bankruptcy Code.


56.“Existing Equity Interests” means the common Interests of DNR, together with
any and all outstanding and unexercised or unvested warrants, options, or rights
to acquire DNR’s currently outstanding equity.


57.“Existing Equity Warrants Package” means 45.45% of the Series B Warrants, as
defined in the Warrants Term Sheet, attached to the Restructuring Support
Agreement as Annex 3.


58.“Exit Commitment Letter” means the commitment letter attached as Annex 2(a)
to the Restructuring Support Agreement, and the related fee letters with respect
thereto.


59.“Exit Facility” means the revolving credit facility in an aggregate maximum
principal amount up to $615,000,000, subject to a conforming borrowing base to
be set forth in the Exit Facility Documents and on such other terms and
conditions consistent in all material respects with the Restructuring Support
Agreement, the DIP-to-Exit Facility Term Sheet, the Exit Commitment Letter, and
the Exit Facility Term Sheet, and otherwise in form and substance acceptable to
the Debtors, the Exit Facility Agent, and the Exit Facility Lenders, and
reasonably acceptable to the Required Consenting Second Lien Noteholders.


60.“Exit Facility Agent” means JPMorgan Chase, N.A., as administrative agent for
the Exit Facility, or any successor thereto, solely in its capacity as such.


61.“Exit Facility Documents” means the documents governing the Exit Facility and
any other guarantee, security agreement, deed of trust, mortgage, and relevant
documentation with respect to the Exit Facility,




5

--------------------------------------------------------------------------------





which shall be consistent in all material respects with the Plan, Restructuring
Support Agreement, the DIP‑to‑Exit Facility Term Sheet, the Exit Commitment
Letter, and the Exit Facility Term Sheet, and otherwise in form and substance
acceptable to the Debtors, the Exit Facility Agent, and the Exit Facility
Lenders, and reasonably acceptable to the Required Consenting Second Lien
Noteholders.


62.“Exit Facility Lenders” means those lenders from time to time party to the
Exit Facility Documents, solely in their capacity as such.


63.“Exit Facility Term Sheet” means the term sheet describing the material terms
of the Exit Facility, attached as Exhibit A to the Exit Commitment Letter.


64.“Federal Judgment Rate” means the federal judgment rate in effect as of the
Petition Date.


65.“File,” “Filed,” or “Filing” means file, filed, or filing with the Bankruptcy
Court or its authorized designee in the Chapter 11 Cases.


66.“Final Order” means as applicable, an order or judgment of the Bankruptcy
Court or other court of competent jurisdiction with respect to the relevant
subject matter that has not been reversed, stayed, modified, or amended, and as
to which the time to appeal or seek certiorari has expired and no appeal or
petition for certiorari has been timely taken, or as to which any appeal that
has been taken or any petition for certiorari that has been or may be filed has
been resolved by the highest court to which the order or judgment could be
appealed or from which certiorari could be sought or the new trial, reargument,
or rehearing shall have been denied, resulted in no modification of such order,
or has otherwise been dismissed with prejudice.


67. “General Unsecured Claim” means any unsecured Claim other than (a) a DIP
Facility Claim; (b) an Administrative Claim; (c) a Professional Fee Claim; (d) a
Priority Tax Claim; (e) an Other Secured Claim; (f) an Other Priority Claim; (g)
a Pipeline Lease Claim; (h) a Hedge Claim; (i) an RBL Claim; (j) a Second Lien
Notes Claim; (k) a Convertible Notes Claim; (l) a Subordinated Notes Claim; or
(m) an Existing Equity Interest, against one or more of the Debtors.


68.“Governance Term Sheet” means the term sheet attached to the Restructuring
Support Agreement as Annex 4 setting forth the terms of certain agreements
related to the corporate governance of the Reorganized Debtors.


69.“Governmental Unit” has the meaning set forth in section 101(27) of the
Bankruptcy Code.


70.“Holder” means an Entity holding a Claim or Interest, as applicable.


71.“Hedge Claim” means any Claim arising from commodity hedge transactions
pursuant to an ISDA Master Agreement and Schedules thereto.


72.“Impaired” means with respect to a Class of Claims or Interests, a Class of
Claims or Interests that is impaired within the meaning of section 1124 of the
Bankruptcy Code.


73.“Indemnification Obligations” means each of the Debtors’ indemnification
provisions in place, whether in the Debtors’ bylaws, certificates of
incorporation, other formation documents, board resolutions, management or
indemnification agreements, employment contracts, or otherwise, for the current
and former directors, officers, managers, employees, attorneys, other
professionals, and agents of the Debtors and such current and former directors’,
officers’, and managers’ respective Affiliates.


74.“Intercompany Claim” means any Claim held by a Debtor or an Affiliate against
a Debtor or an Affiliate.


75.“Intercompany Interest” means any Interest in a Debtor held by another Debtor
and, for the avoidance of doubt, excludes the Existing Equity Interests.








6

--------------------------------------------------------------------------------





76.“Interest” means any equity security (as defined in section 101(16) of the
Bankruptcy Code) in any Debtor and any other rights, options, warrants, stock
appreciation rights, phantom stock rights, restricted stock units, redemption
rights, repurchase rights, convertible, exercisable or exchangeable Securities
or other agreements, arrangements or commitments of any character relating to,
or whose value is related to, any such interest or other ownership interest in
any Debtor.


77.“Judicial Code” means title 28 of the United States Code, 28 U.S.C. §§
1–4001, as amended from time to time.


78.“Law” means any federal, state, local, or foreign law (including common law),
statute, code, ordinance, rule, regulation, order, ruling, or judgment, in each
case, that is validly adopted, promulgated, issued, or entered by a governmental
authority of competent jurisdiction (including the Bankruptcy Court).


79.“Lien” has the meaning set forth in section 101(37) of the Bankruptcy Code.


80.“Management Compensation Term Sheet” means the term sheet setting forth the
terms of the Management Incentive Plan, which shall be included in the Plan
Supplement.


81.Management Employment Agreements” means, collectively, the employment
agreements between the Debtors and the Debtors’ Chief Executive Officer and
Chief Financial Officer in the forms agreed to and in effect on the Petition
Date.


82.“Management Incentive Plan” means any equity incentive program for the
members of the management team of the Reorganized Debtors to be established as
contemplated in the Plan, and in accordance with the Restructuring Support
Agreement and the Definitive Documents.


83.“New Board” means the board of directors of the Reorganized Debtors appointed
in accordance with the terms of the Governance Term Sheet. The identities of
directors on the New Board shall be set forth in the Plan Supplement.


84.“New DNR Equity” means the common equity in Reorganized DNR.


85.“New Organizational Documents” means the documents providing for corporate
governance of the Reorganized Debtors, including charters, bylaws, operating
agreements, or other organizational documents, as applicable, which shall be
consistent with the Restructuring Support Agreement (and subject to the consent,
approval and consultation rights set forth therein), the Governance Term Sheet,
this Plan, and section 1123(a)(6) of the Bankruptcy Code (as applicable), and
shall be included in the Plan Supplement.


86.“Other Priority Claim” means any Claim, other than an Administrative Claim or
a Priority Tax Claim, entitled to priority in right of payment under section
507(a) of the Bankruptcy Code.


87.“Other Secured Claim” means any Secured Claim, other than a DIP Facility
Claim, Hedge Claim, RBL Claim, Pipeline Lease Claim, or Second Lien Notes Claim,
including any Claim arising under, derived from, or based upon any letter of
credit issued in favor of one or more Debtors, the reimbursement obligation for
which is either secured by a Lien on collateral or is subject to a valid right
of setoff pursuant to section 553 of the Bankruptcy Code.


88.“Person” has the meaning set forth in section 101(41) of the Bankruptcy Code.


89.“Petition Date” means the first date on which any of the Debtors commences a
Chapter 11 Case.


90.“Pipeline Lease” means that certain Pipeline Financing Agreement, dated as of
May 30, 2008 (as  amended, restated, amended and restated, supplemented, or
otherwise modified) by and between Genesis NEJD Pipeline, LLC, as lessor, and
Denbury Onshore, LLC as lessee.








7

--------------------------------------------------------------------------------





91.“Pipeline Lease Claim” means any Claim arising under, derived from, based on,
or secured pursuant to the Pipeline Lease.


92.“Plan Distribution” means a payment or distribution to Holders of Allowed
Claims, Allowed Interests, or other eligible Entities under and in accordance
with this Plan.


93.“Plan Objection Deadline” means the date the Bankruptcy Court establishes as
the deadline to File an objection to Confirmation of the Plan.


94.“Plan Supplement” means the compilation of documents and forms of documents,
agreements, schedules, and exhibits to the Plan (in each case, as may be
altered, amended, modified, or supplemented from time to time in accordance with
the terms hereof and consistent with the Restructuring Support Agreement (and
subject to the consent, approval and consultation rights set forth therein) and
in accordance with the Bankruptcy Code and Bankruptcy Rules) to be Filed by the
Debtors no later than seven (7) days before the Plan Objection Deadline or such
later date as may be approved by the Bankruptcy Court on notice to parties in
interest, including the following, as applicable: (a) the New Organizational
Documents; (b) to the extent known, the identities of the members of the New
Board; (c) the Assumed Executory Contracts and Unexpired Leases Schedule; (d)
the Rejected Executory Contracts and Unexpired Leases Schedule; (e) the Schedule
of Retained Causes of Action; (f) the Exit Facility Documents; (g) the
Management Compensation Term Sheet; (h) the Warrants Agreement; and (i) the
Registration Rights Agreement. The Debtors shall have the right to alter, amend,
modify, or supplement the documents contained in the Plan Supplement through the
Effective Date as set forth in this Plan and in accordance with the
Restructuring Support Agreement (and subject to the consent, approval and
consultation rights set forth therein).


95.“Priority Tax Claim” means any Claim of a Governmental Unit of the kind
specified in section 507(a)(8) of the Bankruptcy Code.


96.“Pro Rata” means the proportion that an Allowed Claim or an Allowed Interest
in a particular Class bears to the aggregate amount of Allowed Claims or Allowed
Interests in that Class.


97.“Professional” means an Entity: (a) employed pursuant to a Bankruptcy Court
order in accordance with sections 327, 363, or 1103 of the Bankruptcy Code and
to be compensated for services rendered prior to or on the Confirmation Date,
pursuant to sections 327, 328, 329, 330, 331, and 363 of the Bankruptcy Code; or
(b) awarded compensation and reimbursement by the Bankruptcy Court pursuant to
section 503(b)(4) of the Bankruptcy Code.


98.“Professional Fee Amount” means the aggregate amount of Professional Fee
Claims and other unpaid fees and expenses that the Professionals estimate they
have incurred or will incur in rendering services to the Debtors as set forth in
Article II.B hereof.


99.“Professional Fee Claim” means a Claim by a professional seeking an award by
the Bankruptcy Court of compensation for services rendered or reimbursement of
expenses incurred through and including the Confirmation Date under sections
330, 331, 503(b)(2), 503(b)(3), 503(b)(4), or 503(b)(5) of the Bankruptcy Code.


100.“Professional Fee Escrow Account” means an interest-bearing account funded
by the Debtors with Cash on the Effective Date in an amount equal to the
Professional Fee Amount.


101.“Proof of Claim” means a proof of Claim Filed against any of the Debtors in
the Chapter 11 Cases.


102.“RBL Agent” means JPMorgan Chase Bank, N.A., and any successor thereto,
solely in its capacity as successor agent under the RBL Credit Agreement.


103.“RBL Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of December 9, 2014 (as amended, restated, amended, and
supplemented or otherwise modified prior to the date hereof), by and among DNR,
as borrower, the RBL Lenders, as lenders, and the RBL Agent.








8

--------------------------------------------------------------------------------





104.“RBL Claim” means any Claim arising under, derived from, based on, or
secured pursuant to the RBL Credit Agreement.


105.“RBL Lenders” means the lenders under the RBL Credit Agreement, from time to
time.


106.“RBL Loans” means any loan made under the RBL Credit Agreement.


107.“Registration Rights Agreement” means the registration rights agreement to
be entered into on the Effective Date by Reorganized DNR and the Registration
Rights Parties, the terms of which shall be consistent in all material respects
with the Governance Term Sheet.


108.“Registration Rights Parties” means the Consenting Second Lien Noteholders
and any recipient of New DNR Equity that receives (together with its affiliates
and related funds) 4% or more of the voting Securities of Reorganized DNR issued
pursuant to this Plan.


109.“Reinstate,” “Reinstated,” or “Reinstatement” means with respect to Claims
and Interests, that the Claim or Interest shall not be discharged hereunder and
the Holder’s legal, equitable, and contractual rights on account Hof such Claim
or Interest shall remain unaltered by Consummation in accordance with section
1124(1) of the Bankruptcy Code.


110.“Rejected Executory Contracts and Unexpired Leases Schedule” means the
schedule of Executory Contracts and Unexpired Leases to be rejected by the
Debtors pursuant to the Plan, which schedule shall be included in the Plan
Supplement, as the same may be amended, modified, or supplemented from time to
time.


111.“Released Party” means each of the following, solely in its capacity as
such: (a) each of the Debtors; (b) each of the Reorganized Debtors; (c) the RBL
Agent; (d) the RBL Lenders; (e) the Second Lien Notes Trustee; (f) the Second
Lien Noteholders; (g) the Second Lien Ad Hoc Committee, and all members thereof;
(h) the Convertible Notes Trustee; (i) the Convertible Noteholders; (j) the
Convertible Ad Hoc Group, and all members thereof; (k) the Subordinated Notes
Trustee; (l) the Subordinated Noteholders; (m) the DIP Agent; (n) the DIP
Lenders; (o) the Exit Facility Agent; (p) the Exit Facility Lenders; (q) with
respect to each of the foregoing parties in clauses (a) through (p), each of
such party’s current and former predecessors, successors, participants,
Affiliates (regardless of whether such interests are held directly or
indirectly), assigns, subsidiaries, direct and indirect equity holders or
beneficiaries, funds, portfolio companies, and management companies; (r) with
respect to each of the foregoing parties in clauses (a) through (q), each of
such party’s current and former directors, officers, members, employees,
partners, managers, general partners, limited partners, managing members,
independent contractors, agents, representatives, principals, professionals,
consultants, financial advisors, attorneys, accountants, investment bankers,
advisory board members, investment advisors, and other professionals; and (s)
all Holders of Claims or Interests, provided that any Holder of a Claim or
Interest that (x) validly opts out of the releases contained in the Plan, (y)
files an objection to the releases contained in the Plan by the Plan Objection
Deadline, or (z) timely votes to reject the Plan shall not be a “Released
Party.”


112.“Releasing Parties” means each of the following, solely in its capacity as
such: (a) the RBL Agent; (b) the RBL Lenders; (c) the Second Lien Notes Trustee;
(d) the Second Lien Noteholders; (e) the Second Lien Ad Hoc Committee, and all
members thereof; (f) the Convertible Notes Trustee; (g) the Convertible
Noteholders; (h) the Convertible Ad Hoc Group, and all members thereof; (i) the
Subordinated Notes Trustee; (j) the Subordinated Noteholders; (k) the DIP Agent;
(l) the DIP Lenders; (m) the Exit Facility Agent; (n) the Exit Facility Lenders;
(o) with respect to the foregoing clauses (a) through (n), each of such party’s
current and former predecessors, successors, participants, Affiliates
(regardless of whether such interests are held directly or indirectly), assigns,
subsidiaries, direct and indirect equity Holders or beneficiaries, funds,
portfolio companies, and management companies; (p) with respect to each of the
foregoing parties in clauses (a) through (o), each of such party’s current and
former directors, officers, members, employees, partners, managers, general
partners, limited partners, managing members, independent contractors, agents,
representatives, principals, professionals, consultants, financial advisors,
attorneys, accountants, investment bankers, advisory board members, investment
advisors, and other professionals; and (q) all Holders of Claims or Interests;
provided that any Holder of a Claim or Interest that (x) validly opts out of the
releases contained




9

--------------------------------------------------------------------------------





in the Plan, (y) files an objection to the releases contained in the Plan by the
Plan Objection Deadline, or (z) timely votes to reject the Plan shall not be a
“Releasing Party.”


113.“Reorganized Debtors” means collectively, a Debtor, or any successor or
assign thereto, by merger, consolidation, or otherwise, on and after the
Effective Date, including any new entity established in connection with the
implementation of the Restructuring.


114.“Reorganized DNR” means DNR, as reorganized pursuant to and under the Plan,
on and after the Effective Date, or any successor or assign thereto.


115.“Required Consenting Convertible Noteholders” means, as of any time of
determination, beneficial Holders of (or investment advisors, sub‑advisors, or
managers of discretionary accounts that hold) at least 50.01% of the aggregate
outstanding principal amount of the Convertible Notes subject to the
Restructuring Support Agreement.


116.“Required Consenting Creditors” means, collectively, the Required Consenting
RBL Lenders, the Required Consenting Second Lien Noteholders, and the Required
Consenting Convertible Noteholders.


117.“Required Consenting RBL Lenders” means, as of any time of determination,
beneficial Holders of (or investment advisors, sub‑advisors, or managers of
discretionary accounts that hold) at least 50.01% of the aggregate outstanding
principal amount of the RBL Loans subject to the Restructuring Support
Agreement.


118.“Required Consenting Second Lien Noteholders” means, as of any time of
determination, (a) beneficial Holders of (or investment advisors, sub‑advisors,
or managers of discretionary accounts that hold) at least 50.01% of the
aggregate outstanding principal amount of the Second Lien Notes subject to the
Restructuring Support Agreement that are members of the Second Lien Ad Hoc
Committee and (b) constituting at least two (2) members of the Second Lien Ad
Hoc Committee, as set forth in the Restructuring Support Agreement.


119.“Restructuring” means any transaction and any actions as may be necessary or
appropriate to effect a corporate restructuring of the Debtors’ and the
Reorganized Debtors’ respective businesses or a corporate restructuring of the
overall corporate structure of the Debtors on the terms set forth in the Plan,
and the Restructuring Support Agreement, including the issuance of all
Securities, notes, instruments, certificates, and other documents required to be
issued pursuant to the Plan, one or more inter-company mergers, consolidations,
amalgamations, arrangements, continuances, restructurings, conversions,
dissolutions, transfers, liquidations, or other corporate transactions, as
described in Article IV.B hereof.


120.“Restructuring Expenses” means, collectively, all reasonable and documented
fees and expenses to be paid pursuant to section 14.02 of the Restructuring
Support Agreement.


121.“Restructuring Support Agreement” means that certain Restructuring Support
Agreement, dated as of July 28, 2020, by and among (a) the Debtors, and (b) each
RBL Lender, Second Lien Noteholder, and Convertible Noteholder that executes a
signature page to the Restructuring Support Agreement, as may be further
amended, modified, or supplemented from time to time, in accordance with its
terms.


122.“Schedule of Retained Causes of Action” means the schedule of certain Causes
of Action of the Debtors that are not released, waived, or transferred pursuant
to the Plan, as the same may be amended, modified, or supplemented from time to
time.


123.“Second Lien Ad Hoc Committee” means the ad hoc committee of Holders of
Second Lien Notes represented by Paul, Weiss, Rifkind, Wharton & Garrison LLP,
PJT Partners LP, and any local or foreign advisors.


124.“Second Lien Notes” means collectively, the: (a) 9% Senior Secured Second
Lien Notes Due 2021, issued under the Indenture, dated as of May 10, 2016, (b)
9¼% Senior Secured Second Lien Notes Due 2022, issued under the Indenture, dated
as of December 6, 2017, (c) 7½% Senior Secured Second Lien Notes Due 2024,
issued under the Indenture, dated as of August 21, 2018, and (d) 7¾% Senior
Secured Second Lien Notes Due 2024, issued




10

--------------------------------------------------------------------------------





under the Indenture, dated as of June 19, 2019, each by and among DNR, certain
of its subsidiaries, and the Second Lien Notes Trustee.


125.“Second Lien Notes Claims” means any Claims on account of Second Lien Notes.


126.“Second Lien Notes Indentures” means those certain indentures governing the
Second Lien Notes, dated as of May 10, 2016, December 6, 2017, August 21, 2018,
and June 19, 2019, each by and among DNR, certain of its subsidiaries, and the
Second Lien Notes Trustee.


127. “Second Lien Notes Trustee” means Wilmington Trust, National Association as
Trustee and Collateral Trustee under the Second Lien Notes.


128.“Secured Claim” means a Claim: (a) secured by a valid, perfected, and
enforceable Lien on collateral to the extent of the value of such collateral, as
determined in accordance with section 506(a) of the Bankruptcy Code or (b)
subject to a valid right of setoff pursuant to section 553 of the Bankruptcy
Code.


129.“Securities Act” means the Securities Act of 1933, as amended, or any
similar federal, state, or local law, as now in effect or hereafter amended, and
the rules and regulations promulgated thereunder.


130.“Security” means any security, as defined in section 2(a)(1) of the
Securities Act.


131.“Series A Warrants” has the meaning set forth in the Warrants Term Sheet,
attached to the Restructuring Support Agreement as Annex 3.


132.“Series B Warrants” has the meaning set forth in the Warrants Term Sheet,
attached to the Restructuring Support Agreement as Annex 3.


133.“Subordinated Notes” means, collectively, the: (a) 6⅜% Senior Subordinated
Notes Due 2021, issued under the Indenture, dated as of February 17, 2011, (b)
5½% Senior Subordinated Notes Due 2022, issued under the Indenture, dated as of
April 30, 2014, and (c) 4⅝% Senior Subordinated Notes Due 2023, issued under the
Indenture, dated as of February 5, 2013, each by and among DNR, certain of its
subsidiaries, and the Subordinated Notes Trustee.


134.“Subordinated Notes Claims” means any Claims on account of the Subordinated
Notes.


135.“Subordinated Notes Indentures” means those certain indentures governing the
Subordinated Notes, dated as of February 17, 2011, April 30, 2014, and February
5, 2013, each as supplemented and by and among DNR, certain of its subsidiaries,
and the Subordinated Notes Trustee.


136.“Subordinated Notes Trustee” means Wilmington Trust, National Association,
as successor trustee under the Subordinated Notes.


137.“Subordinated Notes Warrant Package” means 54.55% of the Series B Warrants,
as defined in the Warrants Term Sheet, attached to the Restructuring Support
Agreement as Annex 3.


138.“Third‑Party Release” means the releases set forth in Article VIII.C of the
Plan.


139.“U.S. Trustee” means the United States Trustee for the Southern District of
Texas.


140.“Unclaimed Distribution” means any distribution under the Plan on account of
an Allowed Claim or Interest to a Holder that has not: (a) accepted a particular
distribution or, in the case of distributions made by check, negotiated such
check; (b) given notice to the Reorganized Debtors of an intent to accept a
particular distribution; (c) responded to the Debtors’ or Reorganized Debtors’
requests for information necessary to facilitate a particular distribution; or
(d) taken any other action necessary to facilitate such distribution.








11

--------------------------------------------------------------------------------





141.“Unexpired Lease” means a lease to which one or more of the Debtors is a
party that is subject to assumption or rejection under section 365 or 1123 of
the Bankruptcy Code.


142.“Unimpaired” means with respect to a Class of Claims or Interests, a Class
of Claims or Interests that is unimpaired within the meaning of section 1124 of
the Bankruptcy Code.


143.“Warrants” mean the warrants issued by the Debtors on the Effective Date in
accordance with the terms set forth in the Warrants Term Sheet, attached to the
Restructuring Support Agreement as Annex 3.


144.“Warrants Agreement” means that certain agreement providing for, among other
things, the issuance and terms of the Warrants, which shall be included in the
Plan Supplement, on terms and conditions consistent in all material respects
with the Plan and the Warrants Term Sheet.


145.“Warrants Term Sheet” means the term sheet governing the issuance of
Warrants attached to the Restructuring Support Agreement as Annex 3.


B.
Rules of Interpretation.



For purposes of this Plan: (1) in the appropriate context, each term, whether
stated in the singular or the plural, shall include both the singular and the
plural, and pronouns stated in the masculine, feminine, or neuter gender shall
include the masculine, feminine, and the neuter gender; (2) unless otherwise
specified, any reference herein to a contract, lease, instrument, release,
indenture, or other agreement or document being in a particular form or on
particular terms and conditions means that the referenced document shall be
substantially in that form or substantially on those terms and conditions;
(3) unless otherwise specified, any reference herein to an existing document,
schedule, or exhibit, whether or not Filed, having been Filed or to be Filed
shall mean that document, schedule, or exhibit, as it may thereafter be amended,
modified, or supplemented; (4) any reference to an Entity as a Holder of a Claim
or Interest includes that Entity’s successors and assigns; (5) unless otherwise
specified, all references herein to “Articles” are references to Articles hereof
or hereto; (6) unless otherwise specified, all references herein to exhibits are
references to exhibits in the Plan Supplement; (7) unless otherwise specified,
the words “herein,” “hereof,” and “hereto” refer to the Plan in its entirety
rather than to a particular portion of the Plan; (8) subject to the provisions
of any contract, certificate of incorporation, by-law, instrument, release, or
other agreement or document entered into in connection with the Plan, the rights
and obligations arising pursuant to the Plan shall be governed by, and construed
and enforced in accordance with the applicable Law, including the Bankruptcy
Code and Bankruptcy Rules; (9) captions and headings to Articles are inserted
for convenience of reference only and are not intended to be a part of or to
affect the interpretation of the Plan; (10) any effectuating provisions may be
interpreted by the Debtors or the Reorganized Debtors in such a manner that is
consistent with the overall purpose and intent of the Plan and without further
notice to or action, order, or approval of the Bankruptcy Court or any other
Entity; (11) unless otherwise specified herein, the rules of construction set
forth in section 102 of the Bankruptcy Code shall apply; (12) any term used in
capitalized form herein that is not otherwise defined but that is used in the
Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned to that
term in the Bankruptcy Code or the Bankruptcy Rules, as the case may be;
(13) all references to docket numbers of documents Filed in the Chapter 11 Cases
are references to the docket numbers under the Bankruptcy Court’s CM/ECF system;
(14) all references to statutes, regulations, orders, rules of courts, and the
like shall mean as amended from time to time, and as applicable to the
Chapter 11 Cases, unless otherwise stated; (15) the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of
limitation, and shall be deemed to be followed by the words “without
limitation”; (16)  references to “Proofs of Claim,” “holders of Claims,”
“Disputed Claims,” and the like shall include “Proofs of Interest,” “holders of
Interests,” “Disputed Interests,” and the like, as applicable; (17) any
immaterial effectuating provisions may be interpreted by the Reorganized Debtors
in such a manner that is consistent with the overall purpose and intent of the
Plan all without further notice to or action, order, or approval of the
Bankruptcy Court or any other Entity; and (18) all references herein to consent,
acceptance, or approval may be conveyed by counsel for the respective parties
that have such consent, acceptance, or approval rights, including by electronic
mail.








12

--------------------------------------------------------------------------------





C.
Computation of Time.



Unless otherwise specifically stated herein, the provisions of Bankruptcy Rule
9006(a) shall apply in computing any period of time prescribed or allowed
herein. If the date on which a transaction may occur pursuant to the Plan shall
occur on a day that is not a Business Day, then such transaction shall instead
occur on the next succeeding Business Day. Any action to be taken on the
Effective Date may be taken on or as soon as reasonably practicable after the
Effective Date.


D.
Governing Law.



Unless a rule of law or procedure is supplied by federal law (including the
Bankruptcy Code and Bankruptcy Rules) or unless otherwise specifically stated,
the laws of the State of New York, without giving effect to the principles of
conflict of laws (other than section 5-1401 and section 5-1402 of the New York
General Obligations Law), shall govern the rights, obligations, construction,
and implementation of the Plan, any agreements, documents, instruments, or
contracts executed or entered into in connection with the Plan (except as
otherwise set forth in those agreements, in which case the governing law of such
agreement shall control), and corporate governance matters; provided, however,
that corporate governance matters relating to the Debtors or the Reorganized
Debtors, as applicable, not incorporated in New York shall be governed by the
laws of the state of incorporation or formation of the relevant Debtor or the
Reorganized Debtors, as applicable.


E.
Reference to Monetary Figures.



All references in the Plan to monetary figures shall refer to currency of the
United States of America, unless otherwise expressly provided herein.


F.
Reference to the Debtors or the Reorganized Debtors.



Except as otherwise specifically provided in the Plan to the contrary,
references in the Plan to the Debtors or the Reorganized Debtors shall mean the
Debtors and the Reorganized Debtors, as applicable, to the extent the context
requires.


G.
Controlling Document.



In the event of an inconsistency between the Plan and the Disclosure Statement,
the terms of the Plan shall control in all respects. In the event of an
inconsistency between the Plan and the Plan Supplement, the terms of the
relevant provision in the Plan Supplement shall control (unless stated otherwise
in such Plan Supplement document or in the Confirmation Order). In the event of
an inconsistency between the Confirmation Order and the Plan, the Confirmation
Order shall control.


H.
Consent Rights.



Notwithstanding anything herein to the contrary, any and all consultation,
information, notice, and consent rights of the parties to the Restructuring
Support Agreement set forth in the Restructuring Support Agreement (including
the annexes and exhibits thereto) with respect to the form and substance of this
Plan, all exhibits to the Plan, and the Plan Supplement, and all other
Definitive Documents (as defined in the Restructuring Support Agreement),
including any amendments, restatements, supplements, or other modifications to
such agreements and documents, and any consents, waivers, or other deviations
under or from any such documents, shall be incorporated herein by this reference
(including to the applicable definitions in Article I.A hereof) and fully
enforceable as if stated in full herein. Failure to reference the rights
referred to in this paragraph as such rights relate to any document referenced
in the Restructuring Support Agreement shall not impair such rights or
obligations.






13

--------------------------------------------------------------------------------





ARTICLE II.
ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS


In accordance with section 1123(a)(1) of the Bankruptcy Code,
Administrative Claims, Professional Fee Claims, and Priority Tax Claims have not
been classified and, thus, are excluded from the Classes of Claims and Interests
set forth in Article III hereof.


A.
Administrative Claims.



Except with respect to the Professional Fee Claims and Claims for fees and
expenses pursuant to section 1930 of chapter 123 of title 28 of the United
States Code, and except to the extent that a Holder of an Allowed Administrative
Claim and the Debtors against which such Allowed Administrative Claim is
asserted agree to less favorable treatment for such Holder, or such Holder has
been paid by any Debtor on account of such Allowed Administrative Claim prior to
the Effective Date, each Holder of such an Allowed Administrative Claim will
receive in full and final satisfaction of its Allowed Administrative Claim an
amount of Cash equal to the amount of such Allowed Administrative Claim in
accordance with the following: (1) if an Administrative Claim is Allowed on or
prior to the Effective Date, on the Effective Date or as soon as reasonably
practicable thereafter (or, if not then due, when such Allowed Administrative
Claim is due or as soon as reasonably practicable thereafter); (2) if such
Administrative Claim is not Allowed as of the Effective Date, no later than
thirty (30) days after the date on which an order allowing such Administrative
Claim becomes a Final Order, or as soon as reasonably practicable thereafter;
(3) if such Allowed Administrative Claim is based on liabilities incurred by the
Debtors in the ordinary course of their business after the Petition Date in
accordance with the terms and conditions of the particular transaction giving
rise to such Allowed Administrative Claim without any further action by the
Holders of such Allowed Administrative Claim; (4) at such time and upon such
terms as may be agreed upon by such Holder and the Debtors or the Reorganized
Debtors, as applicable; or (5) at such time and upon such terms as set forth in
an order of the Bankruptcy Court.


B.
Professional Fee Claims.



1.
Final Fee Applications and Payment of Professional Fee Claims.



All requests for payment of Professional Fee Claims for services rendered and
reimbursement of expenses incurred prior to the Confirmation Date must be Filed
no later than 45 days after the Effective Date. The Bankruptcy Court shall
determine the Allowed amounts of such Professional Fee Claims after notice and a
hearing in accordance with the procedures established by the Bankruptcy Court.
The Reorganized Debtors shall pay Professional Fee Claims in Cash in the amount
the Bankruptcy Court allows, including from the Professional Fee Escrow Account,
which the Reorganized Debtors will establish in trust for the Professionals and
fund with Cash equal to the Professional Fee Amount on the Effective Date.


2.
Professional Fee Escrow Account.



As soon as possible after Confirmation and not later than the Effective Date,
the Debtors shall establish and fund the Professional Fee Escrow Account with
Cash equal to the Professional Fee Escrow Amount. The Professional Fee Escrow
Account shall be maintained in trust for the Professionals. Such funds shall not
be considered property of the Estates of the Debtors or the Reorganized Debtors.
The Professional Fee Claims shall be paid in Cash to the Professionals from the
Professional Fee Escrow Account as soon as reasonably practicable after such
Professional Fee Claims are Allowed. When such Allowed Professional Fee Claims
have been paid in full, any remaining amount in the Professional Fee Escrow
Account shall promptly be paid to the Reorganized Debtors without any further
action or order of the Bankruptcy Court.


3.
Professional Fee Amount.



Professionals shall reasonably estimate their unpaid Professional Fee Claims and
other unpaid fees and expenses incurred in rendering services to the Debtors
before and as of the Effective Date, and shall deliver such estimate to the
Debtors no later than five days before the Effective Date; provided, however,
that such estimate shall not be deemed to limit the amount of the fees and
expenses that are the subject of each Professional’s final request




14

--------------------------------------------------------------------------------





for payment in the Chapter 11 Cases. If a Professional does not provide an
estimate, the Debtors or Reorganized Debtors may estimate the unpaid and
unbilled fees and expenses of such Professional.


4.
Post-Confirmation Fees and Expenses.



Except as otherwise specifically provided in the Plan, from and after the
Confirmation Date, the Debtors shall, in the ordinary course of business and
without any further notice to or action, order, or approval of the Bankruptcy
Court, pay in Cash the reasonable and documented legal, professional, or other
fees and expenses related to implementation of the Plan and Consummation
incurred by the Debtors. Upon the Confirmation Date, any requirement that
Professionals comply with sections 327 through 331, 363, and 1103 of the
Bankruptcy Code in seeking retention or compensation for services rendered after
such date shall terminate, and the Debtors may employ and pay any Professional
in the ordinary course of business without any further notice to or action,
order, or approval of the Bankruptcy Court.


C.
DIP Facility Claims



On the Plan Effective Date, each Holder of a DIP Facility Claim shall be deemed
to hold an Allowed Claim and shall receive its pro rata share of participation
in the Exit Facility.


D.
Priority Tax Claims.



Except to the extent that a Holder of an Allowed Priority Tax Claim agrees to a
less favorable treatment, in full and final satisfaction, settlement, release,
and discharge of and in exchange for each Allowed Priority Tax Claim, each
Holder of such Allowed Priority Tax Claim shall be treated in accordance with
the terms set forth in section 1129(a)(9)(C) of the Bankruptcy Code.


ARTICLE III.
CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS


A.
Classification of Claims and Interests.



This Plan constitutes a separate Plan proposed by each Debtor. Except for the
Claims addressed in Article II hereof, all Claims and Interests are classified
in the Classes set forth below in accordance with sections 1122 and 1123(a)(1)
of the Bankruptcy Code. A Claim or an Interest is classified in a particular
Class only to the extent that the Claim or Interest fits within the description
of that Class and is classified in other Class(es) to the extent that any
portion of the Claim or Interest fits within the description of such other
Class(es). A Claim or an Interest also is classified in a particular Class for
the purpose of receiving distributions under the Plan only to the extent that
such Claim or Interest is an Allowed Claim or Interest in that Class and has not
been paid, released, or otherwise satisfied prior to the Effective Date.


The classification of Claims and Interests against the Debtors pursuant to the
Plan is as follows:


Class
Claims and Interests
Status
Voting Rights
Class 1
Other Secured Claims
Unimpaired
Not Entitled to Vote (Deemed to Accept)
Class 2
Other Priority Claims
Unimpaired
Not Entitled to Vote (Deemed to Accept)
Class 3
Pipeline Lease Claims
Unimpaired
Not Entitled to Vote (Deemed to Accept)
Class 4
RBL Claims / Hedge Claims
Unimpaired
Not Entitled to Vote (Deemed to Accept)
Class 5
Second Lien Notes Claims
Impaired
Entitled to Vote
Class 6
Convertible Notes Claims
Impaired
Entitled to Vote







15

--------------------------------------------------------------------------------





Class
Claims and Interests
Status
Voting Rights
Class 7
Subordinated Notes Claims
Impaired
Entitled to Vote
Class 8
General Unsecured Claims
Unimpaired
Not Entitled to Vote (Deemed to Accept)
Class 9
Intercompany Claims
Unimpaired / Impaired
Not Entitled to Vote
(Deemed to Accept or Reject)
Class 10
Intercompany Interests
Unimpaired / Impaired
Not Entitled to Vote
(Deemed to Accept or Reject)
Class 11
Existing Equity Interests
Impaired
Entitled to Vote



B.
Treatment of Claims and Interests.



Each Holder of an Allowed Claim or Allowed Interest, as applicable, shall
receive under the Plan the treatment described below in full and final
satisfaction, settlement, release, and discharge of and in exchange for such
Holder’s Allowed Claim or Allowed Interest, except to the extent different
treatment is agreed to by the Reorganized Debtors and the Holder of such Allowed
Claim or Allowed Interest, as applicable. Unless otherwise indicated, the Holder
of an Allowed Claim or Allowed Interest, as applicable, shall receive such
treatment on the Effective Date (or, if payment is not then due, in accordance
with its terms in the ordinary course of business) or as soon as reasonably
practicable thereafter.


1.
Class 1 – Other Secured Claims



(a)
Classification: Class 1 consists of all Other Secured Claims.



(b)
Treatment: Each Holder of an Allowed Other Secured Claim shall receive, at the
option of the applicable Debtor:



(i)
payment in full in Cash of its Allowed Other Secured Claim;



(ii)
the collateral securing its Allowed Other Secured Claim;



(iii)
Reinstatement of its Allowed Other Secured Claim; or



(iv)
such other treatment that renders its Allowed Other Secured Claim Unimpaired in
accordance with section 1124 of the Bankruptcy Code.



(c)
Voting: Class 1 is Unimpaired under the Plan. Holders of Claims in Class 1 are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of
the Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept
or reject the Plan.







2.
Class 2 – Other Priority Claims



(a)
Classification: Class 2 consists of all Other Priority Claims.



(b)
Treatment: Each Holder of an Allowed Other Priority Claim shall receive, at the
option of the applicable Debtor:



(i)
payment in full in Cash of its Allowed Other Priority Claim; or



(ii)
such other treatment that renders its Allowed Other Priority Claim Unimpaired





16

--------------------------------------------------------------------------------





in accordance with section 1124 of the Bankruptcy Code, or as otherwise
permitted by section 1129(a)(9) of the Bankruptcy Code.


(c)
Voting: Class 2 is Unimpaired under the Plan. Holders of Claims in Class 2 are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of
the Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept
or reject the Plan.





3.
Class 3 – Pipeline Lease Claims



(a)
Classification: Class 3 consists of all Pipeline Lease Claims.



(b)
Treatment: Each Holder of an Allowed Pipeline Lease Claim shall receive, at the
option of the applicable Debtor:



(i)
payment in full in Cash of its Allowed Pipeline Lease Claim;



(ii)
the collateral securing its Allowed Pipeline Lease Claim;



(iii)
Reinstatement of its Allowed Pipeline Lease Claim; or



(iv)
such other treatment to render such Allowed Pipeline Lease Claim Unimpaired in
accordance with section 1124 of the Bankruptcy Code.



(c)
Voting: Class 3 is Unimpaired under the Plan. Holders of Claims in Class 3 are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of
the Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept
or reject the Plan.



4.
Class 4 – RBL Claims and Hedge Claims



(a)
Classification: Class 4 consists of all RBL Claims and Hedge Claims.



(b)
Allowance: On the Effective Date:



(i)
the RBL Claims shall be Allowed in the aggregate principal amount of not less
than $[•], plus any accrued and unpaid interest on such principal amount as of
the Petition Date at the applicable contractual interest rate and any unpaid
fees and expenses payable in accordance with the RBL Credit Agreement; and



(ii)
the Hedge Claims shall be Allowed in the aggregate amount of not less than $[•],
plus any unpaid fees and expenses payable in accordance with any ISDA Master
Agreement.



(c)
Treatment: Each Holder of an Allowed RBL Claim or Allowed Hedge Claim shall
receive payment in full in Cash or such other treatment rendering its Allowed
RBL Claim or Allowed Hedge Claim, as applicable, Unimpaired in accordance with
section 1124 of the Bankruptcy Code.



(d)
Voting: Class 4 is Unimpaired under the Plan. Holders of Claims in Class 4 are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of
the Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept
or reject the Plan.













17

--------------------------------------------------------------------------------





5.
Class 5 – Second Lien Notes Claims



(a)
Classification: Class 5 consists of all Second Lien Notes Claims.



(b)
Allowance: On the Effective Date, the Second Lien Notes Claims shall be Allowed
in the aggregate principal amount of not less than $[1,592,839,000], plus any
accrued and unpaid interest on such principal amount as of the Petition Date at
the applicable contractual interest rate and any unpaid fees and expenses
payable in accordance with the Second Lien Notes Indentures.



(c)
Treatment: Each Holder of an Allowed Second Lien Notes Claim shall receive its
Pro Rata share of 95% of the New DNR Equity, subject to dilution by the Warrants
and the Management Incentive Plan.



(d)
Voting: Class 5 is Impaired under the Plan. Holders of Claims in Class 5 are
entitled to vote to accept or reject the Plan.



6.
Class 6 – Convertible Notes Claims



(a)
Classification: Class 6 consists of all Convertible Notes Claims.



(b)
Allowance: On the Effective Date, the Convertible Notes Claims shall be Allowed
in the aggregate principal amount of not less than $[225,663,000], plus any
accrued and unpaid interest on such principal amount as of the Petition Date at
the applicable contractual interest rate and any unpaid fees and expenses
payable in accordance with the Convertible Notes Indenture.



(c)
Treatment: Each Holder of an allowed Convertible Notes Claim shall receive its
Pro Rata share of:



(i)
5% of the New DNR Equity, subject to dilution by the Warrants and the Management
Incentive Plan; and



(ii)
the Convertible Notes Warrant Package.



(d)
Voting: Class 6 is Impaired under the Plan. Holders of Claims in Class 6 are
entitled to vote to accept or reject the Plan.



7.
Class 7 – Subordinated Notes Claims



(a)
Classification: Class 7 consists of all Subordinated Notes Claims.



(b)
Allowance: On the Effective Date, the Subordinated Notes Claims shall be Allowed
in the aggregate principal amount of not less than $[245,690,000], plus any
accrued and unpaid interest on such principal amount as of the Petition Date at
the applicable contractual interest rate and any unpaid fees and expenses
payable in accordance with the Subordinated Notes Indentures.



(c)
Treatment:



(i)
if Class 7 votes to accept the Plan, each Holder of an Allowed Subordinated
Notes Claim shall receive its Pro Rata share of the Subordinated Notes Warrant
Package.



(ii)
if Class 7 votes to reject the Plan, Holders of Subordinated Notes Claims will





18

--------------------------------------------------------------------------------





not receive any distribution on account of such Claims, which will be canceled,
released, and extinguished as of the Effective Date, and will be of no further
force or effect.


(d)
Voting: Class 7 is Impaired under the Plan. Holders of Claims in Class 7 are
entitled to vote to accept or reject the Plan.



8.
Class 8 – General Unsecured Claims



(a)
Classification: Class 8 consists of all General Unsecured Claims.



(b)
Treatment: Each Holder of an Allowed General Unsecured Claim shall receive, at
the option of the applicable Debtor:



(i)
payment in full in Cash;



(ii)
Reinstatement; or



(iii)
such other treatment rendering such Allowed General Unsecured Claim Unimpaired.



(c)
Voting: Class 8 is Unimpaired under the Plan. Holders of Claims in Class 8 are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of
the Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept
or reject the Plan.



9.
Class 9 – Intercompany Claims



(a)
Classification: Class 9 consists of all Intercompany Claims.



(b)
Treatment: Each Allowed Intercompany Claim shall be, at the option of the
applicable Debtor, either:



(i)
Reinstated;



(ii)
canceled, released, and extinguished, and will be of no further force or effect;
or



(iii)
otherwise addressed at the option of each applicable Debtor such that Holders of
Class 9 Intercompany Claims will not receive any distribution on account of such
Class 9 Claims.



(c)
Voting: Class 9 is conclusively deemed to have accepted the Plan pursuant to
section 1126(f) of the Bankruptcy Code or rejected the Plan pursuant to section
1126(g) of the Bankruptcy Code. Class 9 is not entitled to vote to accept or
reject the Plan.



10.
Class 10 – Intercompany Interests





(a)
Classification: Class 10 consists of all Intercompany Interests.



(b)
Treatment: Each Intercompany Interest shall be Reinstated as of the Effective
Date or, at the Debtors’ or the Reorganized Debtors’ option, shall be cancelled.
 No distribution shall be made on account of any Intercompany Interests.









19

--------------------------------------------------------------------------------





(c)
Voting: Class 10 is conclusively deemed to have accepted the Plan pursuant to
section 1126(f) of the Bankruptcy Code or rejected the Plan pursuant to section
1126(g) of the Bankruptcy Code. Class 10 is not entitled to vote to accept or
reject the Plan.



11.
Class 11 – Existing Equity Interests



(a)
Classification: Class 11 consists of all Existing Equity Interests.



(b)
Treatment:



(i)
if (A) Class 7 votes to accept the Plan and (B) Class 11 votes to accept the
Plan, each Holder of Existing Equity Interests shall receive its Pro Rata share
of the Existing Equity Warrant Package.



(ii)
if either Class 7 or Class 11 votes to reject the Plan, Holders of Existing
Equity Interests will not receive any distribution on account of such Interests,
which will be canceled, released, and extinguished as of the Effective Date, and
will be of no further force or effect.



(c)
Voting: Class 11 is Impaired under the Plan. Holders of Interests in Class 11
are entitled to vote to accept or reject the Plan.



C.
Special Provision Governing Unimpaired Claims.



Except as otherwise provided in the Plan, nothing under the Plan shall affect
the Debtors’ or the Reorganized Debtors’ rights regarding any Unimpaired Claim,
including, all rights regarding legal and equitable defenses to or setoffs or
recoupments against any such Unimpaired Claim.


D.
Elimination of Vacant Classes.



Any Class of Claims or Interests that does not have a Holder of an Allowed Claim
or Allowed Interest or a Claim or Interest temporarily Allowed by the Bankruptcy
Court as of the date of the Confirmation Hearing shall be deemed eliminated from
the Plan for purposes of voting to accept or reject the Plan and for purposes of
determining acceptance or rejection of the Plan by such Class pursuant to
section 1129(a)(8) of the Bankruptcy Code.


E.
Voting Classes, Presumed Acceptance by Non-Voting Classes.



If a Class contains Claims or Interests eligible to vote and no Holders of
Claims or Interests eligible to vote in such Class vote to accept or reject the
Plan, the Holders of such Claims or Interests in such Class shall be deemed to
have accepted the Plan.


F.
Intercompany Interests.



To the extent Reinstated under the Plan, distributions on account of
Intercompany Interests are not being received by Holders of such Intercompany
Interests on account of their Intercompany Interests but for the purposes of
administrative convenience and due to the importance of maintaining the
prepetition corporate structure for the ultimate benefit of the Holders of New
DNR Equity, and in exchange for the Debtors’ and Reorganized Debtors’ agreement
under the Plan to make certain distributions to the Holders of Allowed Claims.
    
G.
Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy
Code.



Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes of
Confirmation by acceptance of the Plan by one or more of the Classes entitled to
vote pursuant to Article III.B of the Plan. The Debtors reserve the right to
modify the Plan in accordance with Article X hereof to the extent, if any, that
Confirmation pursuant to section 1129(b) of the Bankruptcy Code requires
modification, including by modifying the treatment applicable to a




20

--------------------------------------------------------------------------------





Class of Claims or Interests to render such Class of Claims or Interests
Unimpaired to the extent permitted by the Bankruptcy Code and the Bankruptcy
Rules.


H.
Controversy Concerning Impairment.



If a controversy arises as to whether any Claims or Interests, or any Class of
Claims or Interests, are Impaired, the Bankruptcy Court shall, after notice and
a hearing, determine such controversy on or before the Confirmation Date.


I.
Subordinated Claims and Interests.



The allowance, classification, and treatment of all Allowed Claims and Allowed
Interests and the respective distributions and treatments under the Plan take
into account and conform to the relative priority and rights of the Claims and
Interests in each Class in connection with any contractual, legal, and equitable
subordination rights relating thereto, whether arising under general principles
of equitable subordination, section 510(b) of the Bankruptcy Code, or otherwise.
Pursuant to section 510 of the Bankruptcy Code, and subject to the Restructuring
Support Agreement, the Reorganized Debtors reserve the right to re-classify any
Allowed Claim or Allowed Interest in accordance with any contractual, legal, or
equitable subordination relating thereto.


ARTICLE IV.
MEANS FOR IMPLEMENTATION OF THE PLAN


A.
General Settlement of Claims and Interests.



As discussed in detail in the Disclosure Statement and as otherwise provided
herein, pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule
9019, and in consideration for the classification, distributions, releases, and
other benefits provided under the Plan, upon the Effective Date, the provisions
of the Plan shall constitute a good faith compromise and settlement of all
Claims, Interests, Causes of Action, and controversies released, settled,
compromised, discharged, satisfied, or otherwise resolved pursuant to the Plan,
including (1) any challenge to the amount, validity, perfection, enforceability,
priority or extent of the Pipeline Lease Claims, RBL Claims, Hedge Claims,
Second Lien Notes Claims, Convertible Notes Claims, or the Subordinated Notes
Claims, and (2) any claim to avoid, subordinate, or disallow any Pipeline Lease
Claim, RBL Claim, Hedge Claim, Second Lien Notes Claim, Convertible Notes Claim,
or Subordinated Notes Claim, whether under any provision of chapter 5 of the
Bankruptcy Code, on any equitable theory (including equitable subordination,
equitable disallowance, or unjust enrichment) or otherwise. The Plan shall be
deemed a motion to approve the good faith compromise and settlement of all such
Claims, Interests, and controversies pursuant to Bankruptcy Rule 9019, and the
entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval
of such compromise and settlement under section 1123 of the Bankruptcy Code and
Bankruptcy Rule 9019, as well as a finding by the Bankruptcy Court that such
settlement and compromise is fair, equitable, reasonable and in the best
interests of the Debtors and their Estates. Subject to Article VI hereof, all
distributions made to Holders of Allowed Claims or Allowed Interests (as
applicable) in any Class are intended to be and shall be final.


B.
Restructuring.



On or before the Effective Date, the applicable Debtors or the Reorganized
Debtors shall enter into and shall take any actions as may be necessary or
appropriate to effect the Restructuring. The actions to implement the
Restructuring may include, in accordance with the consent rights in the
Restructuring Support Agreement: (1) the execution and delivery of appropriate
agreements or other documents of merger, amalgamation, consolidation,
restructuring, conversion, disposition, transfer, arrangement, continuance,
dissolution, sale, purchase, or liquidation containing terms that are consistent
with the terms of the Plan and that satisfy the applicable requirements of
applicable Law and any other terms to which the applicable Entities may agree;
(2) the execution and delivery of appropriate instruments of transfer,
assignment, assumption, or delegation of any asset, property, right, liability,
debt, or obligation on terms consistent with the terms of the Plan and having
other terms for which the applicable parties agree; (3) the filing of
appropriate certificates or articles of incorporation, formation,
reincorporation, merger, consolidation, conversion, amalgamation, arrangement,
continuance, or dissolution pursuant to applicable state or provincial law;




21

--------------------------------------------------------------------------------





(4) such other transactions that are required to effectuate the Restructuring;
and (5) all other actions that the applicable Entities determine to be
necessary, including making filings or recordings that may be required by
applicable Law in connection with the Plan. The Confirmation Order shall, and
shall be deemed to, pursuant to sections 363 and 1123 of the Bankruptcy Code,
authorize, among other things, all actions as may be necessary or appropriate to
effect any transaction described in, contemplated by, or necessary to effectuate
the Plan.


C.
Reorganized Debtors.



On the Effective Date, the New Board shall be established, and the Reorganized
Debtors shall adopt their New Organizational Documents, which shall be
consistent with the Governance Term Sheet. The Reorganized Debtors shall be
authorized to adopt any other agreements, documents, and instruments and to take
any other actions contemplated under the Plan as necessary to consummate the
Plan. Cash payments to be made pursuant to the Plan will be made by the Debtors
or Reorganized Debtors, as applicable. The Debtors and Reorganized Debtors will
be entitled to transfer funds between and among themselves as they determine to
be necessary or appropriate to enable the Debtors or Reorganized Debtors, as
applicable, to satisfy their obligations under the Plan. Except as set forth
herein, any changes in intercompany account balances resulting from such
transfers will be accounted for and settled in accordance with the Debtors’
historical intercompany account settlement practices and will not violate the
terms of the Plan.


From and after the Effective Date, the Reorganized Debtors, subject to any
applicable limitations set forth in any post-Effective Date agreement, shall
have the right and authority without further order of the Bankruptcy Court to
raise additional capital and obtain additional financing as the boards of
directors of the applicable Reorganized Debtors deem appropriate.


D.
Sources of Consideration for Plan Distributions.



The Debtors and the Reorganized Debtors, as applicable, shall fund distributions
under the Plan with: (1) Cash on hand, including Cash from operations; (2) the
proceeds from the Exit Facility; (3) the New DNR Equity; and (4) the Warrants,
as applicable.


1.
Exit Facility.



On the Effective Date, the Reorganized Debtors shall enter into the Exit
Facility, the terms of which will be set forth in the Exit Facility Documents,
provided that the Debtors or the Reorganized Debtors, as applicable, determine
that entry into the Exit Facility is in the best interests of the Reorganized
Debtors, provided, further, such determination is reasonably acceptable to the
Required Consenting Second Lien Noteholders.


To the extent applicable, Confirmation of the Plan shall be deemed (a) approval
of the Exit Facility (including the transactions and related agreements
contemplated thereby, and all actions to be taken, undertakings to be made, and
obligations to be incurred and fees and expenses to be paid by the Debtors or
the Reorganized Debtors, as applicable, in connection therewith), to the extent
not approved by the Bankruptcy Court previously, and (b) authorization for the
Debtors or the Reorganized Debtors, as applicable, to, without further notice to
or order of the Bankruptcy Court, (i) execute and deliver those documents and
agreements necessary or appropriate to pursue or obtain the Exit Facility,
including the Exit Facility Documents, and incur and pay any fees and expenses
in connection therewith, and (ii) act or take action under applicable Law,
regulation, order, or rule or vote, consent, authorization, or approval of any
Person, subject to such modifications as the Debtors or the Reorganized Debtors,
as applicable, may deem to be necessary to consummate the Exit Facility;
provided that such modifications are acceptable to the Exit Facility Lenders and
reasonably acceptable to the Required Consenting Second Lien Noteholders.


As of the Effective Date, upon the granting of Liens in accordance with the Exit
Facility Documents, such Liens shall constitute valid, binding, enforceable, and
automatically perfected Liens in the collateral specified in the Exit Facility
Documents. To the extent provided in the Exit Facility Documents, the Exit
Facility Agent or Holder(s) of Liens under the Exit Facility Documents are
authorized to file with the appropriate authorities mortgages, financing
statements and other documents, and to take any other action in order to
evidence, validate, and perfect such Liens or security interests. The
guarantees, mortgages, pledges, Liens, and other security interests granted to
secure the obligations arising under the Exit Facility Documents shall be
granted in good faith, for legitimate business purposes,




22

--------------------------------------------------------------------------------





and for reasonably equivalent value as an inducement to the Exit Facility
Lenders to extend credit thereunder shall be deemed not to constitute a
fraudulent conveyance or fraudulent transfer and shall not otherwise be subject
to avoidance, recharacterization, or subordination, and the priorities of such
Liens and security interests shall be as set forth in the Exit Facility
Documents.


2.
Issuance of New DNR Equity.



The issuance of the New DNR Equity, including options or other equity awards, if
any, reserved for the Management Incentive Plan and the Warrants, by the
Reorganized Debtors shall be authorized without the need for any further
corporate action or without any further action by the Holders of Claims or
Interests. The Reorganized Debtors shall be authorized to issue a certain number
of shares, units, or equity interests (as the case may be based on how the New
DNR Equity is denominated and the identity of the Reorganized Debtor issuing
such shares, units, or equity interests) of New DNR Equity required to be issued
under the Plan and pursuant to their New Organizational Documents. On the
Effective Date, the Debtors or Reorganized Debtors, as applicable, shall issue
all Securities, notes, instruments, certificates, and other documents required
to be issued pursuant to the Plan.


All of the shares, units, or equity interests (as the case may be based on how
the New DNR Equity is denominated) of New DNR Equity issued pursuant to the Plan
shall be duly authorized, validly issued, fully paid, and non-assessable. Each
distribution and issuance referred to in Article VI hereof shall be governed by
the terms and conditions set forth in the Plan applicable to such distribution
or issuance and by the terms and conditions of the instruments evidencing or
relating to such distribution or issuance, which terms and conditions shall bind
each Entity receiving such distribution or issuance.


3.
Issuance of Warrants.



On the Effective Date, the applicable Reorganized Debtor will issue the Warrants
only to the extent required to provide for distributions to Holders of
Convertible Notes Claims, Subordinated Notes Claims, and Existing Equity
Interests, as contemplated by this Plan. All of the Warrants issued pursuant to
the Plan shall be duly authorized without the need for any further corporate
action and without any further action by the Debtors or Reorganized Debtors, as
applicable, validly issued, fully paid, and non-assessable. Each distribution
and issuance referred to in Article VI hereof shall be governed by the terms and
conditions set forth in the Plan applicable to such distribution or issuance and
by the terms and conditions of the instruments evidencing or relating to such
distribution or issuance, which terms and conditions shall bind each Entity
receiving such distribution or issuance without the need for execution by any
party thereto other than the applicable Reorganized Debtor(s).


E.
Holders of Working and Similar Interests.

    
The legal and equitable rights, interests, defenses, and obligations of lessors
under the Debtors’ oil and gas leases, Holders of certain other mineral
interests related to the Debtors’ oil and gas properties, owners of
non-operating working interests in the Debtors’ oil and gas properties,
counterparties to the Debtors’ joint operating agreements, and Holders of claims
related to joint-interest billings and other similar working interests shall not
be impaired in any manner by the provisions of this Plan. Nor shall anything in
this Plan impair the related legal and equitable rights, interests, defenses, or
obligations of the Debtors or the Reorganized Debtors. To the extent applicable,
such Claims or Interests shall be Reinstated pursuant to this Plan.


Notwithstanding the foregoing, nothing in this Article IV.E hereof shall limit
the Debtors’ rights to reject any Executory Contract or Unexpired Lease in
accordance with the Bankruptcy Code or pursuant to Article V hereof.


F.
Corporate Existence.



Except as otherwise provided in the Plan or any agreement, instrument, or other
document incorporated in the Plan or the Plan Supplement, each Debtor shall
continue to exist after the Effective Date as a separate corporate entity,
limited liability company, partnership, or other form, as the case may be, with
all the powers of a corporation, limited liability company, partnership, or
other form, as the case may be, pursuant to the applicable Law in the
jurisdiction in which each applicable Debtor is incorporated or formed and
pursuant to the respective certificate of incorporation and bylaws (or other
formation documents) in effect prior to the Effective Date, except to the extent




23

--------------------------------------------------------------------------------





such certificate of incorporation and bylaws (or other formation documents) are
amended under the Plan or otherwise, in each case, consistent with the
Restructuring Support Agreement (and subject to the consent, approval and
consultation rights set forth therein), and to the extent such documents are
amended, such documents are deemed to be amended pursuant to the Plan and
require no further action or approval (other than any requisite filings required
under applicable state, provincial, or federal law). After the Effective Date,
the respective certificate of incorporation and bylaws (or other formation
documents) of one or more of the Reorganized Debtors may be amended or modified
without supervision or approval by the Bankruptcy Court and free of any
restrictions of the Bankruptcy Code or Bankruptcy Rules. After the Effective
Date, one or more of the Reorganized Debtors may be disposed of, dissolved,
wound down, or liquidated without supervision or approval by the Bankruptcy
Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules.


G.
Vesting of Assets in the Reorganized Debtors.



Except as otherwise provided in the Plan or any agreement, instrument, or other
document incorporated in, or entered into in connection with or pursuant to, the
Plan or Plan Supplement, including the Exit Facility Documents, on the Effective
Date, all property in each Estate, all Causes of Action, and any property
acquired by any of the Debtors pursuant to the Plan shall vest in each
respective Reorganized Debtor, free and clear of all Liens, Claims, charges, or
other encumbrances. On and after the Effective Date, except as otherwise
provided in the Plan, each Reorganized Debtor may operate its business and may
use, acquire, or dispose of property and compromise or settle any Claims,
Interests, or Causes of Action without supervision or approval by the Bankruptcy
Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules.


H.
Cancellation of Existing Securities and Agreements.



On the Effective Date, except to the extent otherwise provided in the Plan, all
notes, instruments, certificates, credit agreements, indentures, and other
documents evidencing Claims or Interests, shall be cancelled and the obligations
of the Debtors thereunder or in any way related thereto shall be deemed
satisfied in full, cancelled, discharged, and of no force or effect. Holders of
or parties to such cancelled instruments, Securities, and other documentation
will have no rights arising from or relating to such instruments, Securities,
and other documentation, or the cancellation thereof, except the rights provided
for pursuant to this Plan. Notwithstanding anything to the contrary herein, but
subject to any applicable provisions of Article VI hereof, the Second Lien Notes
Indentures, Convertible Notes Indenture, and the Subordinated Notes Indentures
shall continue in effect solely to the extent necessary to: (1) permit Holders
of Claims under the Second Lien Notes Indentures, the Convertible Notes
Indenture, or the Subordinated Notes Indentures to receive their respective Plan
Distributions; and (2) permit the Reorganized Debtors and the Distribution
Agent, as applicable, to make Plan Distributions on account of the Allowed
Claims under the Second Lien Notes Indentures, the Convertible Notes Indenture,
and the Subordinated Notes Indentures, as applicable. Except as provided in this
Plan (including Article VI hereof), on the Effective Date, the agents and
trustees under the Second Lien Notes Indentures, the Convertible Notes
Indenture, and the Subordinated Notes Indentures, and their respective agents,
successors, and assigns, shall be automatically and fully discharged of all of
their duties and obligations associated with the Second Lien Notes Indentures,
the Convertible Notes Indenture, and the Subordinated Notes Indentures. The
commitments and obligations (if any) of the Second Lien Noteholders, the
Convertible Noteholders, or the Subordinated Noteholders to extend any further
or future credit or financial accommodations to any of the Debtors, any of their
respective subsidiaries or any of their respective successors or assigns under
the Second Lien Notes Indentures, the Convertible Notes Indenture, or the
Subordinated Notes Indentures, as applicable, shall fully terminate and be of no
further force or effect on the Effective Date.


I.
Corporate Action.



Upon the Effective Date, all actions contemplated under the Plan shall be deemed
authorized and approved in all respects, including: (1) adoption or assumption,
as applicable, of the Compensation and Benefit Programs; (2) selection of the
directors and officers for the Reorganized Debtors; (3) the issuance and
distribution of the New DNR Equity; (4) implementation of the Restructuring;
(5) issuance and distribution of the Warrants; (6) entry into the Registration
Rights Agreement, the Warrants Agreement and the Exit Facility Documents, as
applicable; (7) all other actions contemplated under the Plan (whether to occur
before, on, or after the Effective Date); (8) adoption of or entry into the New
Organizational Documents; (9) the rejection, assumption, or assumption and
assignment, as applicable,




24

--------------------------------------------------------------------------------





of Executory Contracts and Unexpired Leases; and (10) all other acts or actions
contemplated or reasonably necessary or appropriate to promptly consummate the
Restructuring contemplated by the Plan (whether to occur before, on, or after
the Effective Date). All matters provided for in the Plan involving the
corporate structure of the Debtors or the Reorganized Debtors, and any
corporate, partnership, limited liability company, or other governance action
required by the Debtors or the Reorganized Debtor, as applicable, in connection
with the Plan shall be deemed to have occurred and shall be in effect, without
any requirement of further action by the Security Holders, members, directors,
or officers of the Debtors or the Reorganized Debtors, as applicable. On or (as
applicable) prior to the Effective Date, the appropriate officers of the Debtors
or the Reorganized Debtors, as applicable, shall be authorized and (as
applicable) directed to issue, execute, and deliver the agreements, documents,
Securities, and instruments contemplated under the Plan (or necessary or
desirable to effect the transactions contemplated under the Plan) in the name of
and on behalf of the Reorganized Debtors, including the New DNR Equity, the New
Organizational Documents, the Warrants and the Warrants Agreement (as
applicable), the Exit Facility Documents, and any and all other agreements,
documents, Securities, and instruments relating to the foregoing. The
authorizations and approvals contemplated by this Article IV.I shall be
effective notwithstanding any requirements under non-bankruptcy Law.


J.
New Organizational Documents.



On or immediately prior to the Effective Date, the New Organizational Documents
shall be automatically adopted by the applicable Reorganized Debtors. To the
extent required under the Plan or applicable non-bankruptcy Law, each of the
Reorganized Debtors will file its New Organizational Documents with the
applicable Secretaries of State and/or other applicable authorities in its
respective state or country of organization if and to the extent required in
accordance with the applicable Laws of the respective state or country of
organization. The New Organizational Documents will prohibit the issuance of
non-voting equity Securities, to the extent required under section 1123(a)(6) of
the Bankruptcy Code. For the avoidance of doubt, the New Organizational
Documents shall be consistent with the Governance Term Sheet. After the
Effective Date, the Reorganized Debtors may amend and restate their respective
New Organizational Documents, and the Reorganized Debtors may file such amended
certificates or articles of incorporation, bylaws, or such other applicable
formation documents, and other constituent documents as permitted by the
applicable Laws of the respective states, provinces, or countries of
incorporation and the New Organizational Documents.


K.
Indemnification Provisions in Organizational Documents.



As of the Effective Date, the New Organizational Documents of each Reorganized
Debtor shall, to the fullest extent permitted by applicable Law, provide for the
indemnification, defense, reimbursement, exculpation, and/or limitation of
liability of, and advancement of fees and expenses to, the Debtors’ and the
Reorganized Debtors’ current and former managers, directors, officers,
employees, or agents at least to the same extent as the certificate of
incorporation, bylaws, or similar organizational document of each of the
respective Debtors on the Petition Date, against any claims or causes of action
whether direct or derivative, liquidated or unliquidated, fixed or contingent,
disputed or undisputed, matured or unmatured, known or unknown, foreseen or
unforeseen, or asserted or unasserted. Notwithstanding anything in the Plan to
the contrary, none of the Reorganized Debtors will amend and/or restate the New
Organizational Documents before or after the Effective Date to terminate or
adversely affect any of the Reorganized Debtors’ obligations to provide such
indemnification rights or such managers’, directors’, officers’, employees’, or
agents’ indemnification rights with respect to any claims relating to acts or
omissions occurring at or prior to the Effective Date.


L.
Directors and Officers of the Reorganized Debtors.



As of the Effective Date, the term of the current members of the board of
directors of DNR shall expire, and all of the directors for the initial term of
the New Board shall be appointed in accordance with the Governance Term Sheet.
The New Board shall initially consist of 7 members. In subsequent terms, the
directors shall be selected in accordance with the New Organizational Documents
of the Reorganized Debtors. To the extent known, the identity of the members of
the New Board will be disclosed in the Plan Supplement or prior to the
Confirmation Hearing, consistent with section 1129(a)(5) of the Bankruptcy Code.
Each director and officer of the Reorganized Debtors shall serve from and after
the Effective Date pursuant to the terms of the applicable New Organizational
Documents and other constituent documents.








25

--------------------------------------------------------------------------------





M.
Effectuating Documents; Further Transactions.



On and after the Effective Date, the Reorganized Debtors, and their respective
officers, directors, members, or managers (as applicable), are authorized to and
may issue, execute, deliver, file, or record such contracts, Securities,
instruments, releases, and other agreements or documents and take such actions
as may be necessary or appropriate to effectuate, implement, and further
evidence the terms and conditions of the Plan and the Securities issued pursuant
to the Plan in the name of and on behalf of the Reorganized Debtors, without the
need for any approvals, authorization, or consents except for those expressly
required pursuant to the Plan.


N.
Section 1146 Exemption.



To the fullest extent permitted by section 1146(a) of the Bankruptcy Code, any
transfers (whether from a Debtor to a Reorganized Debtor or to any other Person)
of property under the Plan or pursuant to: (1) the issuance, distribution,
transfer, or exchange of any debt, equity, Security, or other interest in the
Debtors or the Reorganized Debtors; (2) the Restructuring; (3) the creation,
modification, consolidation, termination, refinancing, and/or recording of any
mortgage, deed of trust, or other security interest, or the securing of
additional indebtedness by such or other means; (4) the making, assignment, or
recording of any lease or sublease; (5) the grant of collateral as security for
the Reorganized Debtors’ obligations under and in connection with the Exit
Facility; or (6) the making, delivery, or recording of any deed or other
instrument of transfer under, in furtherance of, or in connection with, the
Plan, including any deeds, bills of sale, assignments, or other instrument of
transfer executed in connection with any transaction arising out of,
contemplated by, or in any way related to the Plan, shall not be subject to any
document recording tax, stamp tax, conveyance fee, intangibles or similar tax,
mortgage tax, real estate transfer tax, personal property transfer tax, sales or
use tax, mortgage recording tax, Uniform Commercial Code filing or recording
fee, regulatory filing or recording fee, or other similar tax or governmental
assessment, and upon entry of the Confirmation Order, the appropriate state or
local governmental officials or agents shall forego the collection of any such
tax or governmental assessment and accept for filing and recordation any of the
foregoing instruments or other documents without the payment of any such tax,
recordation fee, or governmental assessment. All filing or recording officers
(or any other Person with authority over any of the foregoing), wherever located
and by whomever appointed, shall comply with the requirements of section 1146(a)
of the Bankruptcy Code, shall forego the collection of any such tax or
governmental assessment, and shall accept for filing and recordation any of the
foregoing instruments or other documents without the payment of any such tax or
governmental assessment.


O.
Registration Rights Agreement



On the Effective Date, Reorganized DNR and the Registration Rights Parties shall
enter into the Registration Rights Agreement. The Registration Rights Agreement
shall provide the Registration Rights Parties with commercially reasonable
demand and piggyback registration rights and other customary terms and
conditions.


P.
Director and Officer Liability Insurance.



Notwithstanding anything in the Plan to the contrary, the Reorganized Debtors
shall be deemed to have assumed all of the Debtors’ D&O Liability Insurance
Policies pursuant to section 365(a) of the Bankruptcy Code effective as of the
Effective Date. Entry of the Confirmation Order will constitute the Bankruptcy
Court’s approval of the Reorganized Debtors’ foregoing assumption of each of the
unexpired D&O Liability Insurance Policies. Notwithstanding anything to the
contrary contained in the Plan, Confirmation of the Plan shall not discharge,
impair, or otherwise modify any indemnity obligations assumed by the foregoing
assumption of the D&O Liability Insurance Policies, and each such indemnity
obligation will be deemed and treated as an Executory Contract that has been
assumed by the Debtors under the Plan as to which no Proof of Claim need be
filed.


In addition, after the Effective Date, none of the Reorganized Debtors shall
terminate or otherwise reduce the coverage under any D&O Liability Insurance
Policies (including any “tail policy”) in effect on or after the Petition Date,
with respect to conduct occurring prior thereto, and all directors and officers
of the Debtors who served in such capacity at any time prior to the Effective
Date shall be entitled to the full benefits of any such policy for the full term
of such policy, to the extent set forth therein, regardless of whether such
directors and officers remain in such positions after the Effective Date.








26

--------------------------------------------------------------------------------





Q.
Management Incentive Plan.



On the Effective Date, the Reorganized Debtors shall implement the Management
Incentive Plan, the principal terms of which shall be set forth in the
Management Compensation Term Sheet Filed with the Plan Supplement. The New DNR
Equity provided in connection with the Management Incentive Plan will dilute all
of the New DNR Equity equally. The Management Incentive Plan will (i) reserve
exclusively for participants in the Management Incentive Plan a pool of equity
interests of Reorganized DNR (or another entity designated pursuant to the Plan
to issue equity interests on the Plan Effective Date) of up to 10.0% of New DNR
Equity, which may take the form of awards of equity, options, restricted stock
units, or other equity instruments, determined on a fully diluted and fully
distributed basis (i.e., assuming conversion of all outstanding convertible
securities (including the Warrants) and full distribution of such equity pool),
(ii) grant a portion of such equity pool no later than 60 days following the
Effective Date, with the remainder of such equity pool to be available for
future grants to participants in the Management Incentive Plan, each in amounts
and on terms to be determined by the New Board in consultation with the Chief
Executive Officer and the Chief Financial Officer of DNR (and such other
consultants as the New Board determines), and (iii) include other terms and
conditions customary for similar type equity plans.


R.
Employee and Retiree Matters and Benefits.



Unless otherwise provided herein, and subject to Article V of the Plan, all
Compensation and Benefits Programs shall be assumed by the Reorganized Debtors
(and assigned to the Reorganized Debtors, if necessary, pursuant to section
365(a) of the Bankruptcy Code) and shall remain in place as of the Effective
Date, and the Reorganized Debtors will continue to honor such agreements,
arrangements, programs, and plans. Notwithstanding the foregoing, pursuant to
section 1129(a)(13) of the Bankruptcy Code, from and after the Effective Date,
all retiree benefits (as such term is defined in section 1114 of the Bankruptcy
Code), if any, shall continue to be paid in accordance with applicable Law. The
foregoing does not curtail the Reorganized Debtors’ ability to enter into
additional or supplemental agreements, arrangements, programs, or plans
regarding employee wages, compensation, and benefit programs.


S.
Preservation of Causes of Action.



In accordance with section 1123(b) of the Bankruptcy Code, but subject to
Article VIII hereof, each Reorganized Debtor, as applicable, shall retain and
may enforce all rights to commence and pursue, as appropriate, any and all
Causes of Action of the Debtors, whether arising before or after the Petition
Date, including any actions specifically enumerated in the Schedule of Retained
Causes of Action, and the Reorganized Debtors’ rights to commence, prosecute, or
settle such Causes of Action shall be preserved notwithstanding the occurrence
of the Effective Date, other than the Causes of Action released by the Debtors
pursuant to the releases and exculpations contained in the Plan, including in
Article VIII hereof, which shall be deemed released and waived by the Debtors
and the Reorganized Debtors as of the Effective Date.


The Reorganized Debtors may pursue such retained Causes of Action, as
appropriate, in accordance with the best interests of the Reorganized Debtors.
No Entity (other than the Released Parties) may rely on the absence of a
specific reference in the Plan, the Plan Supplement, or the Disclosure Statement
to any Cause of Action against it as any indication that the Debtors or the
Reorganized Debtors, as applicable, will not pursue any and all available Causes
of Action of the Debtors against it. The Debtors and the Reorganized Debtors
expressly reserve all rights to prosecute any and all Causes of Action against
any Entity, except as otherwise expressly provided in the Plan, including
Article VIII hereof. Unless otherwise agreed upon in writing by the parties to
the applicable Cause of Action, all objections to the Schedule of Retained
Causes of Action must be Filed with the Bankruptcy Court on or before
thirty (30) days after the Effective Date. Any such objection that is not timely
filed shall be disallowed and forever barred, estopped, and enjoined from
assertion against any Reorganized Debtor, without the need for any objection or
responsive pleading by the Reorganized Debtors or any other party in interest or
any further notice to or action, order, or approval of the Bankruptcy Court. The
Reorganized Debtors may settle any such objection without any further notice to
or action, order, or approval of the Bankruptcy Court. If there is any dispute
regarding the inclusion of any Cause of Action on the Schedule of Retained
Causes of Action that remains unresolved by the Debtors or Reorganized Debtors,
as applicable, and the objection party for thirty (30) days, such objection
shall be resolved by the Bankruptcy Court. Unless any Causes of Action of




27

--------------------------------------------------------------------------------





the Debtors against an Entity are expressly waived, relinquished, exculpated,
released, compromised, or settled in the Plan or a Final Order, the Reorganized
Debtors expressly reserve all Causes of Action, for later adjudication, and,
therefore, no preclusion doctrine, including the doctrines of res judicata,
collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial,
equitable, or otherwise), or laches, shall apply to such Causes of Action upon,
after, or as a consequence of the Confirmation or Consummation.


The Reorganized Debtors reserve and shall retain such Causes of Action of the
Debtors notwithstanding the rejection or repudiation of any Executory Contract
or Unexpired Lease during the Chapter 11 Cases or pursuant to the Plan. In
accordance with section 1123(b)(3) of the Bankruptcy Code, any Causes of Action
that a Debtor may hold against any Entity shall vest in the Reorganized Debtors,
except as otherwise expressly provided in the Plan, including Article VIII
hereof. The applicable Reorganized Debtors, through their authorized agents or
representatives, shall retain and may exclusively enforce any and all such
Causes of Action. The Reorganized Debtors shall have the exclusive right,
authority, and discretion to determine and to initiate, file, prosecute,
enforce, abandon, settle, compromise, release, withdraw, or litigate to judgment
any such Causes of Action and to decline to do any of the foregoing without the
consent or approval of any third party or further notice to or action, order, or
approval of the Bankruptcy Court.


T.
Restructuring Expenses.



Promptly following the receipt of an invoice therefor, the Restructuring
Expenses incurred, or estimated to be incurred, up to and including the
Effective Date, shall be paid in full in Cash on the Effective Date or as soon
as reasonably practicable thereafter (to the extent not previously paid during
the course of the Chapter 11 Cases) in accordance with, and subject to, the
terms of the Restructuring Support Agreement, without any requirement to file a
fee application with the Bankruptcy Court, without the need for itemized time
detail, or without any requirement for Bankruptcy Court review or approval. All
such Restructuring Expenses to be paid on the Effective Date shall be calculated
or estimated as of the Effective Date, as applicable, and invoices documenting
such Restructuring Expenses shall be delivered to the Debtors at least two (2)
Business Days prior to the anticipated Effective Date; provided that such
estimates shall not be considered an admission or limitation with respect to
such fees and expenses. On or as soon as reasonably practicable after the
Effective Date, final invoices for all Restructuring Expenses incurred prior to
and as of the Effective Date shall be submitted to the Debtors or Reorganized
Debtors, as applicable, and such invoices shall be paid in full in Cash in
accordance with, and subject to, the terms of the Restructuring Support
Agreement.


ARTICLE V.
TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES


A.
Assumption and Rejection of Executory Contracts and Unexpired Leases.



On the Effective Date, except as otherwise provided in Article V.I.1 and
elsewhere herein, all Executory Contracts or Unexpired Leases not otherwise
assumed or rejected will be deemed assumed by the applicable Reorganized Debtor
in accordance with the provisions and requirements of sections 365 and 1123 of
the Bankruptcy Code, other than those that are: (1) identified on the Rejected
Executory Contracts and Unexpired Leases Schedule; (2) previously expired or
terminated pursuant to their own terms; (3) have been previously assumed or
rejected by the Debtors pursuant to a Final Order; (4) are the subject of a
motion to reject that is pending on the Effective Date; or (5) have an ordered
or requested effective date of rejection that is after the Effective Date,
provided that notwithstanding anything to the contrary herein, no Executory
Contract or Unexpired Lease shall be assumed, assumed and assigned, or rejected
without the written consent of the Required Consenting Second Lien Noteholders
(such consent not to be unreasonably withheld); provided that approval of the
Assumed Executory Contracts and Unexpired Leases Schedule and the Rejected
Executory Contracts and Unexpired Leases Schedule shall be sufficient consent
with respect to the Executory Contracts and Unexpired Leases listed therein. The
assumption of Executory Contracts and Unexpired Leases hereunder may include the
assignment of certain of such contracts to Affiliates.


Entry of the Confirmation Order shall constitute an order of the Bankruptcy
Court approving the assumptions, assumptions and assignments, or rejections of
the Executory Contracts or Unexpired Leases as set forth in the Plan, the
Assumed Executory Contract and Unexpired Leases Schedule, or the Rejected
Executory Contracts and Unexpired Leases Schedule, pursuant to sections 365(a)
and 1123 of the Bankruptcy Code. Except as otherwise specifically set




28

--------------------------------------------------------------------------------





forth herein, assumptions or rejections of Executory Contracts and Unexpired
Leases pursuant to the Plan are effective as of the Effective Date. Each
Executory Contract or Unexpired Lease assumed pursuant to the Plan or by
Bankruptcy Court order but not assigned to a third party before the Effective
Date shall re-vest in and be fully enforceable by the applicable contracting
Reorganized Debtor in accordance with its terms, except as such terms may have
been modified by the provisions of the Plan or any order of the Bankruptcy Court
authorizing and providing for its assumption. Any motions to assume Executory
Contracts or Unexpired Leases pending on the Effective Date shall be subject to
approval by a Final Order on or after the Effective Date but may be withdrawn,
settled, or otherwise prosecuted by the Reorganized Debtors.


Except as otherwise provided herein or agreed to by the Debtors and the
applicable counterparty, each assumed Executory Contract or Unexpired Lease
shall include all modifications, amendments, supplements, restatements, or other
agreements related thereto, and all rights related thereto, if any, including
all easements, licenses, permits, rights, privileges, immunities, options,
rights of first refusal, and any other interests. Modifications, amendments,
supplements, and restatements to prepetition Executory Contracts and Unexpired
Leases that have been executed by the Debtors during the Chapter 11 Cases shall
not be deemed to alter the prepetition nature of the Executory Contract or
Unexpired Lease or the validity, priority, or amount of any Claims that may
arise in connection therewith.


To the maximum extent permitted by Law, to the extent any provision in any
Executory Contract or Unexpired Lease assumed or assumed and assigned pursuant
to the Plan restricts or prevents, or purports to restrict or prevent, or is
breached or deemed breached by, the assumption or assumption and assignment of
such Executory Contract or Unexpired Lease (including any “change of control”
provision), then such provision shall be deemed modified such that the
transactions contemplated by the Plan shall not entitle the non-Debtor party
thereto to terminate such Executory Contract or Unexpired Lease or to exercise
any other default-related rights with respect thereto.


If certain, but not all, of a non-Debtor counterparty’s Executory Contracts or
Unexpired Leases are assumed pursuant to the Plan, the Confirmation Order shall
be a determination that such counterparty’s Executory Contracts and/or Unexpired
Leases that are being rejected pursuant to the Plan are severable agreements
that are not integrated with those Executory Contracts and/or Unexpired Leases
that are being assumed pursuant to the Plan. Parties seeking to contest this
finding with respect to their Executory Contracts or Unexpired Leases must file
a timely objection to the Plan on the grounds that their agreements are
integrated and not severable, and any such dispute shall be resolved by the
Bankruptcy Court at the Confirmation Hearing (to the extent not resolved by the
parties prior to the Confirmation Hearing).


Notwithstanding anything to the contrary in the Plan, the Debtors or the
Reorganized Debtors, as applicable, reserve the right to alter, amend, modify,
or supplement the Assumed Executory Contracts and Unexpired Leases Schedule and
the Rejected Executory Contracts and Unexpired Leases Schedule at any time up to
forty-five (45) days after the Effective Date, so long as such alteration,
amendment, modification, or supplement is consistent with the Restructuring
Support Agreement (and subject to the consent, approval and consultation rights
set forth therein).


B.
Claims Based on Rejection of Executory Contracts or Unexpired Leases.



Unless otherwise provided by a Final Order of the Bankruptcy Court, all Proofs
of Claim with respect to Claims arising from the rejection of Executory
Contracts or Unexpired Leases, pursuant to the Plan or the Confirmation Order,
if any, must be Filed with the Bankruptcy Court within thirty (30) days after
the later of: (a) the date of entry of an order of the Bankruptcy Court
(including the Confirmation Order) approving such rejection, (b) the effective
date of such rejection, or (c) the Effective Date. Any Claims arising from the
rejection of an Executory Contract or Unexpired Lease not Filed with the
Bankruptcy Court within such time will be automatically disallowed, forever
barred from assertion, and shall not be enforceable against the Debtors or the
Reorganized Debtors, the Estates, or their property without the need for any
objection by the Reorganized Debtors or further notice to, or action, order, or
approval of the Bankruptcy Court or any other Entity, and any Claim arising out
of the rejection of the Executory Contract or Unexpired Lease shall be deemed
fully satisfied, released, and discharged, notwithstanding anything in the Proof
of Claim to the contrary. All Allowed Claims arising from the rejection of the
Debtors’ Executory Contracts or Unexpired Leases shall be classified as General
Unsecured Claims and shall be treated in accordance with Article III.B.8 of this
Plan.








29

--------------------------------------------------------------------------------





C.
Cure of Defaults for Assumed Executory Contracts and Unexpired Leases.



No later than seven (7) calendar days before the Plan Objection Deadline, the
Debtors shall provide notices of proposed Cure Amounts to the counterparties to
the agreements listed on the Assumed Executory Contracts and Unexpired Leases
Schedule, which shall include a description of the procedures for objecting to
the proposed Cure Amounts or the Reorganized Debtors’ ability to provide
“adequate assurance of future performance thereunder” (within the meaning of
section 365 of the Bankruptcy Code). Unless otherwise agreed in writing by the
parties in the applicable Executory Contract or Unexpired Lease, any objection
by a counterparty to an Executory Contract or Unexpired Lease to a proposed
assumption or related Cure Amount must be Filed, served, and actually received
by the counsel to the Debtor no later than the date and time specified in the
notice. Any counterparty to an Executory Contract or Unexpired Lease that fails
to object timely to the proposed assumption or Cure Amount will be deemed to
have assented to such assumption or Cure Amount. Notwithstanding anything herein
to the contrary, in the event that any Executory Contract or Unexpired Lease is
added to the Assumed Executory Contracts and Unexpired Leases Schedule after
such 7-day deadline, a notice of proposed Cure Amounts with respect to such
Executory Contract or Unexpired Lease will be sent promptly to the counterparty
thereof.


Unless otherwise agreed upon in writing by the parties to the applicable
Executory Contract or Unexpired Lease, all requests for payment of Cure Amount
that differ from the amounts paid or proposed to be paid by the Debtors or the
Reorganized Debtors to a counterparty must be Filed with the Bankruptcy Court no
later than the date and time specified in the notice. Any such request that is
not timely filed shall be disallowed and forever barred, estopped, and enjoined
from assertion, and shall not be enforceable against any Reorganized Debtor,
without the need for any objection by the Reorganized Debtors or any other party
in interest or any further notice to or action, order, or approval of the
Bankruptcy Court. Any Cure Amount shall be deemed fully satisfied, released, and
discharged upon payment by the Debtors or the Reorganized Debtors of the Cure
Amount; provided that nothing herein shall prevent the Reorganized Debtors from
paying any Cure Amount despite the failure of the relevant counterparty to file
such request for payment of such Cure Amount. The Reorganized Debtors also may
settle any Cure Amount without any further notice to or action, order, or
approval of the Bankruptcy Court.


The Debtors or the Reorganized Debtors, as applicable, shall pay the Cure
Amounts, if any, on the Effective Date or as soon as reasonably practicable
thereafter, or on such other terms as the parties to such Executory Contracts or
Unexpired Leases may agree. If there is any dispute regarding any Cure Amount,
the ability of the Reorganized Debtors or any assignee to provide “adequate
assurance of future performance” within the meaning of section 365 of the
Bankruptcy Code, or any other matter pertaining to assumption, then payment of
the applicable Cure Amount shall occur as soon as reasonably practicable after
entry of a Final Order resolving such dispute, approving such assumption (and,
if applicable, assignment), or as may be agreed upon by the Debtors or the
Reorganized Debtors, as applicable, and the counterparty to the Executory
Contract or Unexpired Lease.


If the Bankruptcy Court determines that the Allowed Cure Amount with respect to
any Executory Contract or Unexpired Lease is greater than the amount set forth
in the applicable Cure Notice, the Debtors or Reorganized Debtors, as
applicable, will have the right to add such Executory Contract or Unexpired
Lease to the Schedule of Rejected Executory Contracts and Unexpired Leases, in
which case such Executory Contract or Unexpired Lease will be deemed rejected as
of the Effective Date.


Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or
otherwise shall result in the full release and satisfaction of any Cure Amounts,
Claims, or defaults, whether monetary or nonmonetary, including defaults of
provisions restricting the change in control or ownership interest composition
or any bankruptcy-related defaults, arising at any time prior to the effective
date of assumption. Any and all Proofs of Claim based upon Executory Contracts
or Unexpired Leases that have been assumed in the Chapter 11 Cases, including
pursuant to the Confirmation Order, shall be deemed disallowed and expunged as
of the later of (1) the date of entry of an order of the Bankruptcy Court
(including the Confirmation Order) approving such assumption, (2) the effective
date of such assumption or (3) the Effective Date without the need for any
objection thereto or any further notice to or action, order, or approval of the
Bankruptcy Court.








30

--------------------------------------------------------------------------------





D.
Preexisting Obligations to the Debtors Under Executory Contracts and Unexpired
Leases.



Rejection of any Executory Contract or Unexpired Lease pursuant to the Plan or
otherwise shall not constitute a termination of preexisting obligations owed to
the Debtors or the Reorganized Debtors, as applicable, under such Executory
Contracts or Unexpired Leases. In particular, notwithstanding any applicable
non-bankruptcy Law to the contrary, the Reorganized Debtors expressly reserve
and do not waive any right to receive, or any continuing obligation of a
counterparty to provide, warranties or continued maintenance obligations with
respect to goods previously purchased by the Debtors pursuant to rejected
Executory Contracts or Unexpired Leases.


E.
Indemnification Obligations.



On and as of the Effective Date, the Indemnification Obligations will be
assumed, irrevocable with respect to any claims relating to acts or omissions
occurring at or prior to the Effective Date, and will survive the effectiveness
of the Plan.


F.
Insurance Policies.



Notwithstanding anything in the Plan to the contrary, each of the Debtors’
insurance policies and any agreements, documents, or instruments relating
thereto, are treated as Executory Contracts under the Plan. Unless otherwise
provided in the Plan, on the Effective Date, (1) the Debtors shall be deemed to
have assumed all insurance policies and any agreements, documents, and
instruments relating to coverage of all insured Claims and (2) such insurance
policies and any agreements, documents, or instruments relating thereto shall
revest in the Reorganized Debtors.


G.
Reservation of Rights.



Nothing contained in the Plan or the Plan Supplement shall constitute an
admission by the Debtors or any other party that any contract or lease is in
fact an Executory Contract or Unexpired Lease or that any Reorganized Debtor has
any liability thereunder. If there is a dispute regarding whether a contract or
lease is or was executory or unexpired at the time of assumption or rejection,
the Debtors or the Reorganized Debtors, as applicable, shall have forty-five
(45) days following entry of a Final Order resolving such dispute to alter their
treatment of such contract or lease.


H.
Nonoccurrence of Effective Date.



In the event that the Effective Date does not occur, the Bankruptcy Court shall
retain jurisdiction with respect to any request to extend the deadline for
assuming or rejecting Unexpired Leases pursuant to section 365(d)(4) of the
Bankruptcy Code.


I.
Employee Compensation and Benefits.



1.Compensation and Benefit Programs.


Subject to the provisions of the Plan, all Compensation and Benefits Programs
shall be treated as Executory Contracts under the Plan and deemed assumed on the
Effective Date pursuant to the provisions of sections 365 and 1123 of the
Bankruptcy Code, except for:








31

--------------------------------------------------------------------------------





(a)
all employee equity or equity‑based incentive plans, and any provisions set
forth in the Compensation and Benefits Programs that provide for rights to
acquire Interests in any of the Debtors; and



(b)
any Compensation and Benefits Programs that, as of the entry of the Confirmation
Order, have been specifically waived by the beneficiaries of any Compensation
and Benefits Programs plan or contract.



Any assumption of Compensation and Benefits Programs pursuant to the terms
herein shall not be deemed to trigger any applicable change of control,
immediate vesting, termination, or similar provisions therein. No counterparty
shall have rights under a Compensation and Benefits Program assumed pursuant to
the Plan other than those applicable immediately prior to such assumption.


On the Effective Date, pursuant to the provisions of sections 365 and 1123 of
the Bankruptcy Code, the Management Employment Agreements shall be deemed
assumed, and the Debtors and the Reorganized Debtors shall not seek to reject
the Management Employment Agreements after the Effective Date.


2.Workers’ Compensation Programs.


As of the Effective Date, except as set forth in the Plan Supplement, the
Debtors and the Reorganized Debtors shall continue to honor their obligations
under: (a) all applicable workers’ compensation laws in states in which the
Reorganized Debtors operate; and (b) the Debtors’ written contracts, agreements,
agreements of indemnity, self‑insured workers’ compensation bonds, policies,
programs, and plans for workers’ compensation and workers’ compensation
insurance. All Proofs of Claims on account of workers’ compensation shall be
deemed withdrawn automatically and without any further notice to or action,
order, or approval of the Bankruptcy Court; provided that nothing in the Plan
shall limit, diminish, or otherwise alter the Debtors’ or Reorganized Debtors’
defenses, Causes of Action, or other rights under applicable non-bankruptcy Law
with respect to any such contracts, agreements, policies, programs, and plans;
provided further that nothing herein shall be deemed to impose any obligations
on the Debtors in addition to what is provided for under applicable state law.


J.
Contracts or Leases Entered Into After the Petition Date.



Contracts or leases entered into after the Petition Date by any Debtor,
including any Executory Contracts and Unexpired Leases assumed by such Debtor,
will be performed by the applicable Debtor or the Reorganized Debtors in the
ordinary course of their business. Accordingly, such contracts or leases
(including any assumed Executory Contracts and Unexpired Leases) will survive
and remain unaffected by entry of the Confirmation Order.


ARTICLE VI.
PROVISIONS GOVERNING DISTRIBUTIONS


A.
Distributions on Account of Claims or Interests Allowed as of the Effective
Date.



Except as otherwise provided herein, in a Final Order, or as otherwise agreed to
by the Debtors or the Reorganized Debtors, as the case may be, and the Holder of
the applicable Allowed Claim or Interest on the first Distribution Date, the
Reorganized Debtors shall make initial distributions under the Plan on account
of Claims or Interests Allowed on or before the Effective Date, subject to the
Reorganized Debtors’ right to object to any Claims or Interests; provided that
(1) Allowed Administrative Claims with respect to liabilities incurred by the
Debtors in the ordinary course of business during the Chapter 11 Cases or
assumed by the Debtors prior to the Effective Date shall be paid or performed in
the ordinary course of business in accordance with the terms and conditions of
any controlling agreements, course of dealing, course of business, or industry
practice, (2) Allowed Priority Tax Claims shall be paid in accordance with
Article II.D of the Plan, and (3) Allowed General Unsecured Claims against the
Debtors shall be paid in accordance with Article III.B.8 of the Plan. To the
extent any Allowed Priority Tax Claim is not due and owing on the Effective
Date, such Claim shall be paid in full in Cash in accordance with the terms of
any agreement between the Debtors and the Holder of such Claim or as may be due
and payable under applicable non-bankruptcy




32

--------------------------------------------------------------------------------





Law or in the ordinary course of business. Thereafter, a Distribution Date shall
occur no less frequently than once in every ninety (90) days, as necessary, in
the Reorganized Debtors’ sole discretion.


B.
Distribution Agent.



All distributions under the Plan shall be made by the Reorganized Debtors. The
Distribution Agent shall not be required to give any bond or surety or other
security for the performance of its duties unless otherwise ordered by the
Bankruptcy Court. Additionally, in the event that the Distribution Agent is so
otherwise ordered, all costs and expenses of procuring any such bond or surety
shall be borne by the Reorganized Debtors.


C.
Rights and Powers of Distribution Agent.



1.Powers of the Distribution Agent.


The Distribution Agent shall be empowered to: (a) effect all actions and execute
all agreements, instruments, and other documents necessary to perform its duties
under the Plan; (b) make all distributions contemplated hereby; (c) employ
professionals to represent it with respect to its responsibilities; and
(d) exercise such other powers as may be vested in the Distribution Agent by
order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the
Distribution Agent to be necessary and proper to implement the provisions
hereof.


2.Expenses Incurred On or After the Effective Date.


Except as otherwise ordered by the Bankruptcy Court, the amount of any
reasonable fees and expenses incurred by the Distribution Agent on or after the
Effective Date (including taxes), and any reasonable compensation and expense
reimbursement claims (including reasonable attorney fees and expenses), made by
the Distribution Agent shall be paid in Cash by the Reorganized Debtors.


D.
Delivery of Distributions and Undeliverable or Unclaimed Distributions.



1.Record Date for Distribution.


On the Distribution Record Date, the Claims Register shall be closed and any
party responsible for making distributions shall instead be authorized and
entitled to recognize only those record holders listed on the Claims Register as
of the close of business on the Distribution Record Date. If a Claim, other than
one based on a publicly traded Security, is transferred twenty (20) or fewer
days before the Distribution Record Date, the Distribution Agent shall make
distributions to the transferee only to the extent practical and, in any event,
only if the relevant transfer form contains an unconditional and explicit
certification and waiver of any objection to the transfer by the transferor.


2.Delivery of Distributions in General.


Except as otherwise provided herein, the Distribution Agent shall make
distributions to Holders of Allowed Claims and Allowed Interests (as applicable)
as of the Distribution Record Date at the address for each such Holder as
indicated on the Debtors’ records as of the date of any such distribution;
provided, however, that the manner of such distributions shall be determined at
the discretion of the Reorganized Debtors.


3.Delivery of Distributions on Second Lien Notes Claims, Convertible Notes
Claims, and Subordinated Notes Claims.


The Second Lien Notes Trustee shall be deemed to be the Holder of all Allowed
Class 5 Claims, the Convertible Notes Trustee shall be deemed to be the Holder
of all Allowed Class 6 Claims, and the Subordinated Notes Trustee shall be
deemed to be the Holder of all Allowed Class 7 Claims, for purposes of
distributions to be made hereunder, and all distributions on account of such
Allowed Claims shall be deemed to have been made at the direction of the
applicable indenture trustee, and subject to the Indenture Trustees’ Charging
Liens. Notwithstanding anything in the Plan to the contrary, and without
limiting the exculpation and release provisions of the Plan, the Second Lien
Notes Trustee, the Convertible Notes Trustee, or the Subordinated Notes Trustee
shall not have any liability to




33

--------------------------------------------------------------------------------





any Entity with respect to distributions directed to be made by the Second Lien
Notes Trustee, Convertible Notes Trustee, or the Subordinated Notes Trustee.


4.Minimum Distributions.


No fractional shares of New DNR Equity or Warrants shall be distributed and no
Cash shall be distributed in lieu of such fractional amounts. When any
distribution pursuant to the Plan on account of an Allowed Claim or Allowed
Interest (as applicable) would otherwise result in the issuance of a number of
shares of New DNR Equity or Warrants that is not a whole number, the actual
distribution of shares of New DNR Equity or Warrants shall be rounded as
follows: (a) fractions of one‑half (½) or greater shall be rounded to the next
higher whole number and (b) fractions of less than one-half (½) shall be rounded
to the next lower whole number with no further payment therefor. The total
number of authorized shares of New DNR Equity or Warrants to be distributed to
Holders of Allowed Claims and Allowed Interests hereunder shall be adjusted as
necessary to account for the foregoing rounding.


5.Undeliverable Distributions and Unclaimed Property.


In the event that any distribution to any Holder of Allowed Claims or Allowed
Interests (as applicable) is returned as undeliverable, no distribution to such
Holder shall be made unless and until the Distribution Agent has determined the
then-current address of such Holder, at which time such distribution shall be
made to such Holder without interest; provided, however, that such distributions
shall be deemed unclaimed property under section 347(b) of the Bankruptcy Code
at the expiration of six months from the Effective Date. After such date, all
Unclaimed Distributions shall revest in the applicable Reorganized Debtor
automatically and without need for a further order by the Bankruptcy Court
(notwithstanding any applicable federal, provincial or state escheat, abandoned,
or unclaimed property laws to the contrary) and, to the extent such Unclaimed
Distribution is comprised of New DNR Equity, such New DNR Equity shall be
canceled. Upon such revesting, the Claim of the Holder or its successors with
respect to such property shall be canceled, discharged, and forever barred
notwithstanding any applicable federal or state escheat, abandoned, or unclaimed
property laws, or any provisions in any document governing the distribution that
is an Unclaimed Distribution, to the contrary.


If any distribution to a Holder of an Allowed Claim is returned to the
Distribution Agent as undeliverable, no further distributions shall be made to
such Holder unless and until the Distribution Agent is notified in writing of
such Holder’s then-current address or other necessary information for delivery,
at which time all currently due missed distributions shall be made to such
Holder on the next Distribution Date. Undeliverable distributions shall remain
in the possession of the Reorganized Debtors until such time as a distribution
becomes deliverable, or such distribution reverts to the Reorganized Debtors or
is canceled pursuant to this Article VI.D.5 of the Plan, and shall not be
supplemented with any interest, dividends, or other accruals of any kind.


6.Surrender of Canceled Instruments or Securities.


On the Effective Date or as soon as reasonably practicable thereafter, each
Holder of a certificate or instrument evidencing a Claim or an Interest shall be
deemed to have surrendered such certificate or instrument to the Distribution
Agent. Such surrendered certificate or instrument shall be cancelled solely with
respect to the Debtors, and such cancellation shall not alter the obligations or
rights of any non-Debtor third parties vis-à-vis one another with respect to
such certificate or instrument, including with respect to any indenture or
agreement that governs the rights of the Holder of a Claim or Interest, which
shall continue in effect for purposes of allowing Holders to receive
distributions under the Plan, charging liens, priority of payment, and
indemnification rights. Notwithstanding anything to the contrary herein, this
paragraph shall not apply to certificates or instruments evidencing Claims that
are Unimpaired under the Plan.








34

--------------------------------------------------------------------------------





E.
Manner of Payment.



1.All distributions of the New DNR Equity and Warrants to the Holders of the
applicable Allowed Claims or Allowed Interests under the Plan shall be made by
the Distribution Agent on behalf of the Debtors or Reorganized Debtors, as
applicable.


2.All distributions of Cash to the Holders of the applicable Allowed Claim under
the Plan shall be made by the Distribution Agent on behalf of the applicable
Debtor or Reorganized Debtor.


3.At the option of the Distribution Agent, any Cash payment to be made hereunder
may be made by check or wire transfer or as otherwise required or provided in
applicable agreements.


F.
Section 1145 Exemption.



Pursuant to section 1145 of the Bankruptcy Code, the offering, issuance, and
distribution of the New DNR Equity and the Warrants, as contemplated by Article
III.B hereof, shall be exempt from, among other things, the registration
requirements of section 5 of the Securities Act and any other applicable Law
requiring registration prior to the offering, issuance, distribution, or sale of
Securities. In addition, under section 1145 of the Bankruptcy Code, such New DNR
Equity and the Warrants will be freely tradable in the U.S. by the recipients
thereof, subject to the provisions of (i) section 1145(b)(1) of the Bankruptcy
Code relating to the definition of an underwriter in section 2(a)(11) of the
Securities Act, (ii) compliance with applicable securities laws and any rules
and regulations of the Securities and Exchange Commission, if any, applicable at
the time of any future transfer of such Securities, and (iii) any restrictions
in the New Organizational Documents.


G.
Compliance with Tax Requirements.



In connection with the Plan, to the extent applicable, the Debtors, Reorganized
Debtors, Distribution Agent, and any applicable withholding agent shall comply
with all tax withholding and reporting requirements imposed on them by any
Governmental Unit, and all distributions made pursuant to the Plan shall be
subject to such withholding and reporting requirements. Notwithstanding any
provision in the Plan to the contrary, such parties shall be authorized to take
all actions necessary or appropriate to comply with such withholding and
reporting requirements, including liquidating a portion of the distribution to
be made under the Plan to generate sufficient funds to pay applicable
withholding taxes, withholding distributions pending receipt of information
necessary to facilitate such distributions, or establishing any other mechanisms
they believe are reasonable and appropriate. The Debtors and Reorganized Debtors
reserve the right to allocate all distributions made under the Plan in
compliance with all applicable wage garnishments, alimony, child support, and
similar spousal awards, Liens, and encumbrances. Notwithstanding any other
provision of the Plan to the contrary, each Holder of an Allowed Claim or
Interest shall have the sole and exclusive responsibility for the satisfaction
and payment of any tax obligations imposed by any Governmental Unit, including
income, withholding, and other tax obligations, on account of such distribution.


H.
Allocations.



Distributions in respect of Allowed Claims shall be allocated first to the
principal amount of such Claims (as determined for federal income tax purposes)
and then, to the extent the consideration exceeds the principal amount of the
Claims, to any portion of such Claims for accrued but unpaid interest.


I.
No Postpetition Interest on Claims.



Unless otherwise specifically provided for in the Plan or by order of the
Bankruptcy Court, postpetition interest shall not accrue or be paid on any
prepetition Claims, and no Holder of a Claim shall be entitled to interest
accruing on or after the Petition Date on any Claim or right. Additionally, and
without limiting the foregoing, interest shall not accrue or be paid on any
Disputed Claim with respect to the period from the Effective Date to the date a
final distribution is made on account of such Disputed Claim, if and when such
Disputed Claim becomes an Allowed Claim.








35

--------------------------------------------------------------------------------





J.
Foreign Currency Exchange Rate.



Except as otherwise provided in a Bankruptcy Court order, as of the Effective
Date, any Claim asserted in currency other than U.S. dollars shall be
automatically deemed converted to the equivalent U.S. dollar value using the
exchange rate for the applicable currency as published in The Wall Street
Journal, National Edition, on the Effective Date.


K.
Setoffs and Recoupment.



Except as expressly provided in this Plan, each Reorganized Debtor may, pursuant
to section 553 of the Bankruptcy Code, set off and/or recoup against any Plan
Distributions to be made on account of any Allowed Claim, any and all claims,
rights, and Causes of Action that such Reorganized Debtor may hold against the
Holder of such Allowed Claim to the extent such setoff or recoupment is either
(1) agreed in amount among the relevant Reorganized Debtor(s) and the Holder of
the Allowed Claim or (2) otherwise adjudicated by the Bankruptcy Court or
another court of competent jurisdiction; provided, however, that neither the
failure to effectuate a setoff or recoupment nor the allowance of any Claim
hereunder shall constitute a waiver or release by a Reorganized Debtor or its
successor of any and all claims, rights, and Causes of Action that such
Reorganized Debtor or its successor may possess against the applicable Holder.
In no event shall any Holder of a Claim be entitled to recoup such Claim against
any claim, right, or Cause of Action of the Debtors or the Reorganized Debtors,
as applicable, unless such Holder actually has performed such recoupment and
provided notice thereof in writing to the Debtors in accordance with Article
XII.G hereof on or before the Effective Date, notwithstanding any indication in
any Proof of Claim or otherwise that such Holder asserts, has, or intends to
preserve any right of recoupment.


L.
Claims Paid or Payable by Third Parties.



1.Claims Paid by Third Parties.


The Debtors or the Reorganized Debtors, as applicable, shall reduce in full a
Claim, and such Claim shall be disallowed without a Claims objection having to
be Filed and without any further notice to or action, order, or approval of the
Bankruptcy Court, to the extent that the Holder of such Claim receives payment
in full on account of such Claim from a party that is not a Debtor or a
Reorganized Debtor. Subject to the last sentence of this paragraph, to the
extent a Holder of a Claim receives a distribution on account of such Claim and
receives payment from a party that is not a Debtor or a Reorganized Debtor on
account of such Claim, such Holder shall, within fourteen (14) days of receipt
thereof, repay or return the distribution to the applicable Reorganized Debtor,
to the extent the Holder’s total recovery on account of such Claim from the
third party and under the Plan exceeds the amount of such Claim as of the date
of any such distribution under the Plan. The failure of such Holder to timely
repay or return such distribution shall result in the Holder owing the
applicable Reorganized Debtor annualized interest at the Federal Judgment Rate
on such amount owed for each Business Day after the fourteen (14) day grace
period specified above until the amount is repaid.


2.Claims Payable by Third Parties.


No distributions under the Plan shall be made on account of an Allowed Claim
that is payable pursuant to one of the Debtors’ insurance policies until the
Holder of such Allowed Claim has exhausted all remedies with respect to such
insurance policy. To the extent that one or more of the Debtors’ insurers agrees
to satisfy in full or in part a Claim (if and to the extent adjudicated by a
court of competent jurisdiction), then immediately upon such insurers’
agreement, the applicable portion of such Claim may be expunged without a Claims
objection having to be Filed and without any further notice to or action, order,
or approval of the Bankruptcy Court.


3.Applicability of Insurance Policies.


Except as otherwise provided in the Plan, distributions to Holders of Allowed
Claims shall be in accordance with the provisions of any applicable insurance
policy. Nothing contained in the Plan shall constitute or be deemed a waiver of
any Cause of Action that the Debtors or any Entity may hold against any other
Entity, including insurers under any policies of insurance, nor shall anything
contained herein constitute or be deemed a waiver by such insurers of any
defenses, including coverage defenses, held by such insurers.




36

--------------------------------------------------------------------------------





ARTICLE VII.
PROCEDURES FOR RESOLVING CONTINGENT,
UNLIQUIDATED, AND DISPUTED CLAIMS


A.Disputed Claims Process.
    
There is no requirement to file a Proof of Claim (or move the Bankruptcy Court
for allowance) to have a Claim Allowed for the purposes of the Plan, except as
provided in Article V.B of the Plan.  On and after the Effective Date, except as
otherwise provided in this Plan, all Allowed Claims shall be satisfied in the
ordinary court of business of the Reorganized Debtors.  The Debtors and the
Reorganized Debtors, as applicable, shall have the exclusive authority to (i)
determine, without the need for notice to or action, order, or approval of the
Bankruptcy Court, that a claim subject to any Proof of Claim that is Filed is
Allowed and (ii) file, settle, compromise, withdraw, or litigate to judgment any
objections to Claims as permitted under this Plan.  If the Debtors or
Reorganized Debtors dispute any Claim, such dispute shall be determined,
resolved, or adjudicated, as the case may be, in the manner as if the Chapter 11
Cases had not been commenced and shall survive the Effective Date as if the
Chapter 11 Cases had not been commenced; provided that the Debtors or
Reorganized Debtors may elect, at their sole option, to object to any Claim
(other than Claims expressly Allowed by this Plan) and to have the validity or
amount of any Claim adjudicated by the Bankruptcy Court; provided, further, that
Holders of Claims may elect to resolve the validity or amount of any Claim in
the Bankruptcy Court.  If a Holder makes such an election, the Bankruptcy Court
shall apply the Law that would have governed the dispute if the Chapter 11 Cases
had not been filed.  All Proofs of Claim Filed in the Chapter 11 Cases shall be
considered objected to and Disputed without further action by the Debtors. 
Except as otherwise provided herein, all Proofs of Claim Filed after the
Effective Date shall be disallowed and forever barred, estopped, and enjoined
from assertion, and shall not be enforceable against any Reorganized Debtor,
without the need for any objection by the Reorganized Debtors or any further
notice to or action, order, or approval of the Bankruptcy Court.


B.
Allowance of Claims.



After the Effective Date, each of the Reorganized Debtors shall have and retain
any and all rights and defenses such Debtor had with respect to any Claim or
Interest immediately prior to the Effective Date. The Debtors may affirmatively
determine to deem Unimpaired Claims Allowed to the same extent such Claims would
be allowed under applicable non-bankruptcy Law.


C.
Claims Administration Responsibilities.



Except as otherwise specifically provided in the Plan, after the Effective Date,
the Reorganized Debtors shall have the sole authority: (1) to File, withdraw, or
litigate to judgment, objections to Claims or Interests; (2) to settle or
compromise any Disputed Claim without any further notice to or action, order, or
approval by the Bankruptcy Court; and (3) to administer and adjust the Claims
Register to reflect any such settlements or compromises without any further
notice to or action, order, or approval by the Bankruptcy Court. For the
avoidance of doubt, except as otherwise provided herein, from and after the
Effective Date, each Reorganized Debtor shall have and retain any and all rights
and defenses such Debtor had immediately prior to the Effective Date with
respect to any Disputed Claim or Interest, including the Causes of Action
retained pursuant to Article IV.S of the Plan.


Any objections to Claims and Interests other than General Unsecured Claims shall
be served and filed on or before the 180th day after the Effective Date or by
such later date as ordered by the Bankruptcy Court. All Claims and Interests
other than General Unsecured Claims not objected to by the end of such 180-day
period shall be deemed Allowed unless such period is extended upon approval of
the Bankruptcy Court.


Notwithstanding the foregoing, the Debtors and Reorganized Debtors shall be
entitled to dispute and/or otherwise object to any General Unsecured Claim in
accordance with the Bankruptcy Code or any applicable non-bankruptcy Law. If the
Debtors, or Reorganized Debtors dispute any General Unsecured Claim, such
dispute shall be determined, resolved, or adjudicated, as the case may be, in
the manner as if the Chapter 11 Cases had not been commenced. In any action or
proceeding to determine the existence, validity, or amount of any General
Unsecured




37

--------------------------------------------------------------------------------





Claim, any and all claims or defenses that could have been asserted by the
applicable Debtor(s) or the Entity holding such General Unsecured Claim are
preserved as if the Chapter 11 Cases had not been commenced.


D.
Adjustment to Claims or Interests without Objection.



Any duplicate Claim or Interest or any Claim or Interest that has been paid,
satisfied, amended, or superseded may be adjusted or expunged on the Claims
Register by the Reorganized Debtors without the Reorganized Debtors having to
File an application, motion, complaint, objection, or any other legal proceeding
seeking to object to such Claim or Interest and without any further notice to or
action, order, or approval of the Bankruptcy Court.


E.
Estimation of Claims.



Before, on, or after the Effective Date, the Debtors or the Reorganized Debtors,
as applicable, may (but are not required to) at any time request that the
Bankruptcy Court estimate any Claim pursuant to applicable Law, including
pursuant to section 502(c) of the Bankruptcy Code and/or Bankruptcy Rule 3012
for any reason, regardless of whether any party previously has objected to such
Claim or whether the Bankruptcy Court has ruled on any such objection, and the
Bankruptcy Court shall retain jurisdiction to estimate any such Claim, including
during the litigation of any objection to any Claim or during the pendency of
any appeal relating to such objection. Notwithstanding any provision to the
contrary in the Plan, a Claim that has been expunged from the Claims Register,
but that either is subject to appeal or has not been the subject of a Final
Order, shall be deemed to be estimated at zero dollars, unless otherwise ordered
by the Bankruptcy Court. In the event that the Bankruptcy Court estimates any
Claim and does not provide otherwise, such estimated amount shall constitute a
maximum limitation on such Claim for all purposes under the Plan (including for
purposes of distributions and discharge) and may be used as evidence in any
supplemental proceedings, and the Debtors or Reorganized Debtors may elect to
pursue any supplemental proceedings to object to any ultimate distribution on
such Claim. Notwithstanding section 502(j) of the Bankruptcy Code, in no event
shall any Holder of a Claim that has been estimated pursuant to section 502(c)
of the Bankruptcy Code or otherwise be entitled to seek reconsideration of such
estimation unless such Holder has Filed a motion requesting the right to seek
such reconsideration on or before seven (7) days after the date on which such
Claim is estimated. Each of the foregoing Claims and objection, estimation, and
resolution procedures are cumulative and not exclusive of one another. Claims
may be estimated and subsequently compromised, settled, withdrawn, or resolved
by any mechanism approved by the Bankruptcy Court.


F.
Disallowance of Claims or Interests.



All Claims and Interests of any Entity from which property is sought by the
Debtors under sections 542, 543, 550, or 553 of the Bankruptcy Code or that the
Debtors or the Reorganized Debtors allege is a transferee of a transfer that is
avoidable under sections 522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of
the Bankruptcy Code shall be disallowed if: (a) the Entity, on the one hand, and
the Debtors or the Reorganized Debtors, as applicable, on the other hand, agree
or the Bankruptcy Court has determined by Final Order that such Entity or
transferee is liable to turn over any property or monies under any of the
aforementioned sections of the Bankruptcy Code; and (b) such Entity or
transferee has failed to turn over such property by the date set forth in such
agreement or Final Order.


G.
No Distributions Pending Allowance.



Notwithstanding any other provision of the Plan, if any portion of a Claim or
Interest is a Disputed Claim or Interest, as applicable, no payment or
distribution provided hereunder shall be made on account of such Claim or
Interest unless and until such Disputed Claim or Interest becomes an Allowed
Claim or Interest; provided that if only the Allowed amount of an otherwise
valid Claim or Interest is Disputed, such Claim or Interest shall be deemed
Allowed in the amount not Disputed and payment or distribution shall be made on
account of such undisputed amount.


H.
Distributions After Allowance.



To the extent that a Disputed Claim or Interest ultimately becomes an Allowed
Claim or Interest, distributions (if any) shall be made to the Holder of such
Allowed Claim or Interest in accordance with the provisions of the Plan. As soon
as reasonably practicable after the date that the order or judgment of the
Bankruptcy Court allowing any




38

--------------------------------------------------------------------------------





Disputed Claim or Interest becomes a Final Order, the Distribution Agent shall
provide to the Holder of such Claim or Interest the distribution (if any) to
which such Holder is entitled under the Plan as of the Effective Date, without
any interest to be paid on account of such Claim or Interest.


ARTICLE VIII.
SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS


A.
Discharge of Claims and Termination of Interests.



Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise
specifically provided in the Plan or in any contract, instrument, or other
agreement or document created or entered into pursuant to the Plan, the
distributions, rights, and treatment that are provided in the Plan shall be in
complete satisfaction, discharge, and release, effective as of the Effective
Date, of Claims (including any Intercompany Claims resolved or compromised after
the Effective Date by the Reorganized Debtors), Interests, and Causes of Action
of any nature whatsoever, including any interest accrued on Claims or Interests
from and after the Petition Date, whether known or unknown, against, liabilities
of, Liens on, obligations of, rights against, and interests in, the Debtors or
any of their assets or properties, regardless of whether any property shall have
been distributed or retained pursuant to the Plan on account of such Claims and
Interests, including demands, liabilities, and Causes of Action that arose
before the Effective Date, any liability (including withdrawal liability) to the
extent such Claims or Interests relate to services performed by employees of the
Debtors prior to the Effective Date and that arise from a termination of
employment, any contingent or non-contingent liability on account of
representations or warranties issued on or before the Effective Date, and all
debts of the kind specified in sections 502(g), 502(h), or 502(i) of the
Bankruptcy Code, in each case whether or not: (1) a Proof of Claim based upon
such debt or right is Filed or deemed Filed pursuant to section 501 of the
Bankruptcy Code; (2) a Claim or Interest based upon such debt, right, or
interest is Allowed pursuant to section 502 of the Bankruptcy Code; or (3) the
Holder of such a Claim or Interest has accepted the Plan. The Confirmation Order
shall be a judicial determination of the discharge of all Claims (other than the
Reinstated Claims) and Interests (other than the Intercompany Interests that are
Reinstated) subject to the occurrence of the Effective Date.


B.
Releases by the Debtors.



Notwithstanding anything contained in the Plan to the contrary, pursuant to
section 1123(b) of the Bankruptcy Code, for good and valuable consideration, on
and after the Effective Date, each Released Party is deemed released and
discharged by the Debtors, the Reorganized Debtors, and their Estates from any
and all Claims and Causes of Action, whether known or unknown, including any
derivative claims asserted on behalf of the Debtors, that the Debtors, the
Reorganized Debtors, or their Estates (as applicable) would have been legally
entitled to assert in their own right (whether individually or collectively) or
on behalf of the holder of any Claim against, or Interest in, a Debtor or other
Entity, or that any holder of any Claim against, or Interest in, a Debtor or
other Entity could have asserted on behalf of the Debtors, based on or relating
to, or in any manner arising from, in whole or in part: the Debtors (including
the management, ownership, or operation thereof), any securities issued by the
Debtors and the ownership thereof, the Debtors’ restructuring efforts, any
Avoidance Actions (but excluding Avoidance Actions brought as counterclaims or
defenses to Claims asserted against the Debtors), any intercompany transactions,
the Chapter 11 Cases, the formulation, preparation, dissemination, solicitation,
negotiation, entry into, or filing of the Restructuring Support Agreement, the
DIP Facility, the Disclosure Statement, the Plan, the Plan Supplement, the Exit
Facility, or any Restructuring Transaction, contract, instrument, release, or
other agreement or document (including any legal opinion requested by any Entity
regarding any transaction, contract, instrument, document, or other agreement
contemplated by the Plan or the reliance by any Released Party on the Plan or
the Confirmation Order in lieu of such legal opinion) created or entered into in
connection with the Restructuring Support Agreement, the DIP Facility, the
Disclosure Statement, the Plan, the Plan Supplement, the Exit Facility, the
Chapter 11 Cases, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the administration and implementation
of the Plan, including the issuance or distribution of securities pursuant to
the Plan, or the distribution of property under the Plan or any other related
agreement, or upon any other related act or omission, transaction, agreement,
event, or other occurrence taking place on or before the Effective Date.
Notwithstanding anything to the contrary in the foregoing, the releases set
forth above do not release (a) any post-Effective Date obligations of any party
or Entity under the Plan, any Restructuring




39

--------------------------------------------------------------------------------





transaction, or any document, instrument, or agreement (including those set
forth in the Plan Supplement) executed to implement the Plan or the
Restructuring or (b) any individual from any claim or Causes of Action related
to an act or omission that is determined in a Final Order by a court competent
jurisdiction to have constituted actual fraud, willful misconduct, or gross
negligence.


Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval, pursuant to Bankruptcy Rule 9019, of the Debtor Release, which
includes by reference each of the related provisions and definitions contained
in the Plan, and further, shall constitute the Bankruptcy Court’s finding that
the Debtor Release is: (a) in exchange for the good and valuable consideration
provided by the Released Parties, including, without limitation, the Released
Parties’ contributions to facilitating the Restructuring and implementing the
Plan; (b) a good faith settlement and compromise of the Claims released by the
Debtor Release; (c) in the best interests of the Debtors and all holders of
Claims and Interests; (d) fair, equitable, and reasonable; (e) given and made
after due notice and opportunity for hearing; and (f) a bar to any of the
Debtors, the Reorganized Debtors, or the Debtors’ Estates asserting any Claim or
Cause of Action released pursuant to the Debtor Release.


C.
Releases by the Releasing Parties.



Notwithstanding anything contained in the Plan to the contrary, as of the
Effective Date, each Releasing Party is deemed to have released and discharged
each Debtor, Reorganized Debtor, and Released Party from any and all Claims and
Causes of Action, whether known or unknown, including any derivative claims,
asserted on behalf of the Debtors, the Reorganized Debtors, or their Estates (as
applicable), that such Entity would have been legally entitled to assert
(whether individually or collectively), based on or relating to, or in any
manner arising from, in whole or in part, the Debtors (including the management,
ownership or operation thereof), any securities issued by the Debtors and the
ownership thereof, the Debtors’ restructuring efforts, any Avoidance Actions
(but excluding Avoidance Actions brought as counterclaims or defenses to Claims
asserted against the Debtors), intercompany transactions, the Chapter 11 Cases,
the formulation, preparation, dissemination, solicitation, negotiation, entry
into, or filing of the Restructuring Support Agreement, the DIP Facility, the
Disclosure Statement, the Plan, the Exit Facility, the Plan Supplement, or any
Restructuring Transaction, contract, instrument, release, or other agreement or
document (including any legal opinion requested by any Entity regarding any
transaction, contract, instrument, document or other agreement contemplated by
the Plan or the reliance by any Released Party on the Plan or the Confirmation
Order in lieu of such legal opinion) created or entered into in connection with
the Restructuring Support Agreement, the DIP Facility, the Disclosure Statement,
the Plan, the Exit Facility, the Plan Supplement, the Chapter 11 Cases, the
filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of
Consummation, the administration and implementation of the Plan, including the
issuance or distribution of securities pursuant to the Plan, or the distribution
of property under the Plan or any other related agreement, or upon any other
related act or omission, transaction, agreement, event, or other occurrence
taking place on or before the Effective Date. Notwithstanding anything to the
contrary in the foregoing, the releases set forth above do not release (a) any
post-Effective Date obligations of any party or Entity under the Plan, any
Restructuring transaction, or any document, instrument, or agreement (including
those set forth in the Plan Supplement) executed to implement the Plan or the
Restructuring or (b) any individual from any claim or Causes of Action related
to an act or omission that is determined in a Final Order by a court competent
jurisdiction to have constituted actual fraud, willful misconduct, or gross
negligence.


Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval, pursuant to Bankruptcy Rule 9019, of the Third-Party Release, which
includes by reference each of the related provisions and definitions contained
herein, and, further, shall constitute the Bankruptcy Court’s finding that the
Third‑Party Release is: (a) consensual; (b) essential to the confirmation of the
Plan; (c) given in exchange for the good and valuable consideration provided by
the Released Parties; (d) a good faith settlement and compromise of the Claims
released by the Third-Party Release; (e) in the best interests of the Debtors
and their Estates; (f) fair, equitable, and reasonable; (g) given and made after
due notice and opportunity for hearing; and (h) a bar to any of the Releasing
Parties asserting any claim or Cause of Action released pursuant to the
Third-Party Release.






40

--------------------------------------------------------------------------------





D.
Exculpation.



Except as otherwise specifically provided in the Plan, no Exculpated Party shall
have or incur liability for and each Exculpated Party is hereby released and
exculpated from any Cause of Action for any claim related to any act or omission
in connection with, relating to, or arising out of, the Chapter 11 Cases, the
formulation, preparation, dissemination, negotiation, filing, or termination of
the Restructuring Support Agreement and related prepetition transactions, the
DIP Facility, the Disclosure Statement, the Plan, the Exit Facility, the Plan
Supplement, or any Restructuring Transaction, contract, instrument, release, or
other agreement or document (including any legal opinion requested by any Entity
regarding any transaction, contract, instrument, document or other agreement
contemplated by the Plan or the reliance by any Released Party on the Plan or
the Confirmation Order in lieu of such legal opinion) created or entered into in
connection with the Restructuring Support Agreement, the DIP Facility, the
Disclosure Statement, the Plan, the Exit Facility, the Plan Supplement, the
Chapter 11 Cases, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the administration and implementation
of the Plan, including the issuance or distribution of securities pursuant to
the Plan, or the distribution of property under the Plan or any other related
agreement, or upon any other related act or omission, transaction, agreement,
event, or other occurrence taking place on or before the Effective Date, except
for claims related to any act or omission that is determined in a Final Order by
a court competent jurisdiction to have constituted actual fraud, willful
misconduct, or gross negligence, but in all respects such Entities shall be
entitled to reasonably rely upon the advice of counsel with respect to their
duties and responsibilities pursuant to the Plan.


The Exculpated Parties have, and upon confirmation of the Plan shall be deemed
to have, participated in good faith and in compliance with the applicable laws
with regard to the solicitation of votes and distribution of consideration
pursuant to the Plan and, therefore, are not, and on account of such
distributions shall not be, liable at any time for the violation of any
applicable law, rule, or regulation governing the solicitation of acceptances or
rejections of the Plan or such distributions made pursuant to the Plan.


E.
Injunction.



Except as otherwise expressly provided in the Plan or for obligations issued or
required to be paid pursuant to the Plan or the Confirmation Order, all Entities
who have held, hold, or may hold Claims or Interests that have been released,
discharged, or are subject to exculpation are permanently enjoined, from and
after the Effective Date, from taking any of the following actions against, as
applicable, the Debtors, the Reorganized Debtors, the Exculpated Parties, or the
Released Parties: (1) commencing or continuing in any manner any action, suit or
other proceeding of any kind on account of or in connection with or with respect
to any such Claims or Interests; (2) enforcing, attaching, collecting, or
recovering by any manner or means any judgment, award, decree, or order against
such Entities on account of or in connection with or with respect to any such
Claims or Interests; (3) creating, perfecting, or enforcing any encumbrance of
any kind against such Entities or the property or the estates of such Entities
on account of or in connection with or with respect to any such Claims or
Interests; (4) asserting any right of setoff, subrogation, or recoupment of any
kind against any obligation due from such Entities or against the property of
such Entities on account of or in connection with or with respect to any such
Claims or Interests unless such Holder has Filed a motion requesting the right
to perform such setoff on or before the Effective Date, and notwithstanding an
indication of a Claim or Interest or otherwise that such Holder asserts, has, or
intends to preserve any right of setoff pursuant to applicable Law or otherwise;
and (5) commencing or continuing in any manner any action or other proceeding of
any kind on account of or in connection with or with respect to any such Claims
or Interests released or settled pursuant to the Plan.


Upon entry of the Confirmation Order, all Holders of Claims and Interests and
their respective current and former employees, agents, officers, directors,
principals, and direct and indirect Affiliates shall be enjoined from taking any
actions to interfere with the implementation or Consummation of the Plan. Each
Holder of an Allowed Claim or Allowed Interest, as applicable, by accepting, or
being eligible to accept, distributions under or Reinstatement of such Claim or
Interest, as applicable, pursuant to the Plan, shall be deemed to have consented
to the injunction provisions set forth in this Article VIII.E.








41

--------------------------------------------------------------------------------





F.
Protections Against Discriminatory Treatment.



Consistent with section 525 of the Bankruptcy Code and the Supremacy Clause of
the U.S. Constitution, all Entities, including Governmental Entities, shall not
discriminate against the Reorganized Debtors or deny, revoke, suspend, or refuse
to renew a license, permit, charter, franchise, or other similar grant to,
condition such a grant to, discriminate with respect to such a grant against,
the Reorganized Debtors, or another Entity with whom the Reorganized Debtors
have been associated, solely because each Debtor has been a debtor under chapter
11 of the Bankruptcy Code, has been insolvent before the commencement of the
Chapter 11 Cases (or during the Chapter 11 Cases but before the Debtors are
granted or denied a discharge), or has not paid a debt that is dischargeable in
the Chapter 11 Cases.


G.
Release of Liens.



Except as otherwise specifically provided in the Plan, the Exit Facility
Documents, or in any contract, instrument, release, or other agreement or
document created pursuant to the Plan, on the Effective Date and concurrently
with the applicable distributions made pursuant to the Plan and, in the case of
a Secured Claim, satisfaction in full of the portion of the Secured Claim that
is Allowed as of the Effective Date, except for Other Secured Claims that the
Debtors elect to Reinstate or Hedge Claims with respect to which the applicable
counterparty has agreed to Reinstatement in accordance with the Plan, all
mortgages, deeds of trust, Liens, pledges, or other security interests against
any property of the Estates shall be automatically and fully released and
discharged, and all of the right, title, and interest of any Holder of such
mortgages, deeds of trust, Liens, pledges, or other security interests shall
revert to the Reorganized Debtors and their successors and assigns, in each
case, without any further approval or order of the Bankruptcy Court and without
any action or Filing being required to be made by the Debtors or the Reorganized
Debtors, or any other Holder of a Secured Claim. Any Holder of such Secured
Claims (and the applicable agent for such Holder) shall be authorized and
directed to release any collateral or other property of the Debtors (including
any cash collateral and possessory collateral) held by such Holders (and the
applicable agent for such Holders), and to take such actions as may be
reasonably requested by the Reorganized Debtors to evidence the release of such
Liens and/or security interests, including the execution, delivery, and filing
or recording of all documents reasonably requested by the Debtors, Reorganized
Debtors, or the Exit Facility Agent to evidence the release of such mortgages,
deeds of trust, Liens, pledges, and other security interests. The presentation
or filing of the Confirmation Order to or with any federal, state, provincial,
or local agency, records office, or department shall constitute good and
sufficient evidence of, but shall not be required to effect, the termination of
such mortgages, deeds of trust, Liens, pledges, and other security interests.


To the extent that any Holder of a Secured Claim that has been satisfied or
discharged in full pursuant to the Plan, or any agent for such Holder, has filed
or recorded publicly any Liens and/or security interests to secure such Holder’s
Secured Claim, then as soon as practicable on or after the Effective Date, such
Holder (or the agent for such Holder) shall take any and all steps requested by
the Debtors, the Reorganized Debtors, or Exit Facility Agent that are necessary
or desirable to record or effectuate the cancellation and/or extinguishment of
such Liens and/or security interests, including the making of any applicable
filings or recordings, and the Reorganized Debtors shall be entitled to make any
such filings or recordings on such Holder’s behalf. Notwithstanding the
foregoing paragraph, this Article VIII.G shall not apply to any Secured Claims
that are Reinstated pursuant to the terms of this Plan.


H.
Document Retention.



On and after the Effective Date, the Reorganized Debtors may maintain documents
in accordance with their standard document retention policy, as may be altered,
amended, modified, or supplemented by the Reorganized Debtors.


I.
Reimbursement or Contribution.



If the Bankruptcy Court disallows a Claim for reimbursement or contribution of
an Entity pursuant to section 502(e)(1)(B) of the Bankruptcy Code, then to the
extent that such Claim is contingent as of the time of allowance or
disallowance, such Claim shall be forever disallowed and expunged
notwithstanding section 502(j) of the Bankruptcy Code, unless prior to the
Confirmation Date: (1) such Claim has been adjudicated as non‑contingent or
(2) the relevant




42

--------------------------------------------------------------------------------





Holder of a Claim has Filed a non-contingent Proof of Claim on account of such
Claim and a Final Order has been entered prior to the Confirmation Date
determining such Claim as no longer contingent.


ARTICLE IX.
CONDITIONS PRECEDENT TO CONFIRMATION
AND CONSUMMATION OF THE PLAN


A.
Conditions Precedent to the Effective Date.



It shall be a condition to the Effective Date that the following conditions
shall have been satisfied or waived pursuant to the provisions of Article IX.B
hereof:


1.the Bankruptcy Court shall have entered the Confirmation Order, which shall:


(a)
be in form and substance consistent with the Restructuring Support Agreement
(and subject to the consent, approval and consultation rights set forth
therein);



(b)
authorize the Debtors to take all actions necessary to enter into, implement,
and consummate the contracts, instruments, releases, leases, indentures, and
other agreements or documents created in connection with the Plan;



(c)
decree that the provisions of the Confirmation Order and the Plan are
nonseverable and mutually dependent;



(d)
authorize the Debtors and Reorganized Debtors, as applicable or necessary, to,
among other things: (i) implement the Restructuring; (ii) issue and distribute
the Warrants and the New DNR Equity pursuant to the exemption from registration
under the Securities Act provided by section 1145 of the Bankruptcy Code or
other exemption from such registration or pursuant to one or more registration
statements; (iii) make all distributions and issuances as required under the
Plan, including Cash, the Warrants, and the New DNR Equity; and (iv) enter into
any agreements and transactions as necessary to effectuate the Restructuring,
including the Exit Facility and the Management Incentive Plan;



(e)
authorize the implementation of the Plan in accordance with its terms;



(f)
provide that, pursuant to section 1146 of the Bankruptcy Code, the issuance or
exchange of any Security, assignment or surrender of any lease or sublease, and
the delivery of any deed or other instrument or transfer order, in furtherance
of, or in connection with the Plan shall not be subject to any stamp, real
estate transfer, mortgage recording, or other similar tax; and



(g)
be a Final Order;



2.the Definitive Documents (as defined in the Restructuring Support Agreement)
will contain terms and conditions consistent in all material respects with the
Restructuring Support Agreement and will otherwise be subject to the consent of
the applicable Consenting Creditors in accordance with section 3 of the
Restructuring Support Agreement (such consent not to be unreasonably withheld);


3.the Debtors shall have obtained all governmental and third-party
authorizations, consents, approvals, rulings, or documents that are necessary to
implement and effectuate the Plan;


4.the final version of all schedules, documents, and exhibits in the Plan
Supplement shall have been Filed in a manner consistent in all material respects
with the Restructuring Support Agreement, including the consent rights provided
for therein and in the Plan;


5.the Restructuring Support Agreement shall remain in full force and effect;








43

--------------------------------------------------------------------------------





6.adoption or assumption, as applicable, of the Compensation and Benefits
Programs;


7.assumption of the Management Employment Agreements;


8.all actions, documents, certificates, and agreements necessary to implement
the Plan (including any documents contained in the Plan Supplement) shall have
been effected or executed and delivered to the applicable parties, and, to the
extent required, filed with the applicable Governmental Units, in accordance
with applicable Laws, and shall comply with the consent rights set forth in the
Restructuring Support Agreement;


9.all professional fees and expenses of retained professionals required to be
approved by the Bankruptcy Court shall have been paid in full or amounts
sufficient to pay such fees and expenses after the Effective Date have been
placed in the Professional Fee Escrow Account in accordance with Article II.B
hereof pending approval by the Bankruptcy Court;


10.the Debtors shall have paid the Restructuring Expenses in accordance with the
terms of Article IV.T hereof, the Restructuring Support Agreement, and the DIP
Orders, as applicable;


11.the Exit Facility Documents shall have been duly executed and delivered by
all of the Entities that are parties thereto and all conditions precedent (other
than any conditions related to the occurrence of the Effective Date) to the
effectiveness of the Exit Facility shall have been satisfied or duly waived in
writing; and


12.the Debtors and Reorganized Debtors, as applicable, shall have implemented
the Restructuring (including the Exit Facility) and all transactions
contemplated herein, in a manner consistent with the Restructuring Support
Agreement (and subject to the consent, approval and consultation rights set
forth therein), the Plan, and the Plan Supplement.


B.
Waiver of Conditions.



The conditions to Consummation set forth in this Article IX may be waived by the
Debtors with the consent of the Required Consenting Second Lien Noteholders,
without notice, leave, or order of the Bankruptcy Court or any formal action
other than proceedings to confirm or consummate the Plan; provided that any
waiver of the conditions to Consummation set forth in Article IX.A.3, Article
IX.A.5, Article IX.A.8, Article IX.A.10, Article IX.A.11, and Article IX.A.12,
and solely to the extent they affect the DIP Facility Documents, the DIP Orders,
or the Exit Facility Documents and consistent with the Restructuring Support
Agreement (and subject to the consent, approval, and consultation rights set
forth therein), Article IX.A.1, Article IX.A.2, and Article IX.A.4 shall also
require the consent of the Required Consenting RBL Lenders.


C.
Effect of Non‑Occurrence of Conditions.



If Consummation does not occur, the Plan shall be null and void in all respects
and nothing contained in the Plan, the Disclosure Statement, or Restructuring
Support Agreement shall: (1) constitute a waiver or release of any Claims,
Interests, or Causes of Action by any Entity; (2) prejudice in any manner the
rights of the Debtors, any Holders of Claims or Interests, or any other Entity;
or (3) constitute an admission, acknowledgment, offer, or undertaking by the
Debtors, any Holders of Claims or Interests, or any other Entity.


D.
Substantial Consummation



“Substantial Consummation” of the Plan, as defined in 11 U.S.C. § 1101(2), shall
be deemed to occur on the Effective Date.






44

--------------------------------------------------------------------------------





ARTICLE X.
MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN


A.
Modification and Amendments.



Except as otherwise specifically provided in this Plan and subject to the
consent rights set forth in the Restructuring Support Agreement, the Debtors
reserve the right to modify the Plan, whether such modification is material or
immaterial, and seek Confirmation consistent with the Bankruptcy Code and, as
appropriate, not resolicit votes on such modified Plan. Subject to those
restrictions on modifications set forth in the Plan and the requirements of
section 1127 of the Bankruptcy Code, Rule 3019 of the Federal Rules of
Bankruptcy Procedure, and, to the extent applicable, sections 1122, 1123, and
1125 of the Bankruptcy Code, each of the Debtors expressly reserves its
respective rights to revoke or withdraw, or to alter, amend, or modify the Plan
with respect to such Debtor, one or more times, after Confirmation, and, to the
extent necessary may initiate proceedings in the Bankruptcy Court to so alter,
amend, or modify the Plan, or remedy any defect or omission, or reconcile any
inconsistencies in the Plan, the Disclosure Statement, or the Confirmation
Order, in such matters as may be necessary to carry out the purposes and intent
of the Plan; provided that each of the foregoing actions shall not violate the
Restructuring Support Agreement.


B.
Effect of Confirmation on Modifications.



Entry of the Confirmation Order shall mean that all modifications or amendments
to the Plan since the solicitation thereof are approved pursuant to section
1127(a) of the Bankruptcy Code and do not require additional disclosure or
resolicitation under Bankruptcy Rule 3019.


C.
Revocation or Withdrawal of Plan.



To the extent permitted by the Restructuring Support Agreement, the Debtors
reserve the right to revoke or withdraw the Plan prior to the Confirmation Date
and to File subsequent plans of reorganization. If the Debtors revoke or
withdraw the Plan, or if Confirmation or Consummation does not occur, then:
(1) the Plan shall be null and void in all respects; (2) any settlement or
compromise embodied in the Plan (including the fixing or limiting to an amount
certain of any Claim or Interest or Class of Claims or Interests), assumption or
rejection of Executory Contracts or Unexpired Leases effected under the Plan,
and any document or agreement executed pursuant to the Plan, shall be deemed
null and void; and (3) nothing contained in the Plan shall: (a) constitute a
waiver or release of any Claims or Interests; (b) prejudice in any manner the
rights of such Debtor or any other Entity; or (c) constitute an admission,
acknowledgement, offer, or undertaking of any sort by such Debtor or any other
Entity.


ARTICLE XI.
RETENTION OF JURISDICTION


Notwithstanding the entry of the Confirmation Order and the occurrence of the
Effective Date, on and after the Effective Date, the Bankruptcy Court shall
retain exclusive jurisdiction over all matters arising out of, or relating to,
the Chapter 11 Cases and the Plan pursuant to sections 105(a) and 1142 of the
Bankruptcy Code, including jurisdiction to:


1.allow, disallow, determine, liquidate, classify, estimate, or establish the
priority, secured or unsecured status, or amount of any Claim or Interest,
including the resolution of any request for payment of any Administrative Claim
and the resolution of any and all objections to the secured or unsecured status,
priority, amount, or allowance of Claims or Interests;


2.decide and resolve all matters related to the granting and denying, in whole
or in part, any applications for allowance of compensation or reimbursement of
expenses to Professionals authorized pursuant to the Bankruptcy Code or the
Plan;


3.resolve any matters related to: (a) the assumption, assumption and assignment,
or rejection of any Executory Contract or Unexpired Lease to which a Debtor is
party or with respect to which a Debtor may be liable and to hear, determine,
and, if necessary, liquidate, any Claims arising therefrom, including Cures
pursuant




45

--------------------------------------------------------------------------------





to section 365 of the Bankruptcy Code; (b) any potential contractual obligation
under any Executory Contract or Unexpired Lease that is assumed; (c) the
Reorganized Debtors amending, modifying, or supplementing, after the Effective
Date, pursuant to Article V hereof, any Executory Contracts or Unexpired Leases
to the list of Executory Contracts and Unexpired Leases to be assumed or
rejected or otherwise; and (d) any dispute regarding whether a contract or lease
is or was executory or expired;


4.ensure that distributions to Holders of Allowed Claims and Allowed Interests
(as applicable) are accomplished pursuant to the provisions of the Plan;


5.adjudicate, decide, or resolve any motions, adversary proceedings, contested
or litigated matters, and any other matters, and grant or deny any applications
involving a Debtor that may be pending on the Effective Date;


6.adjudicate, decide, or resolve any and all matters related to section 1141 of
the Bankruptcy Code;


7.enter and implement such orders as may be necessary to execute, implement, or
consummate the provisions of the Plan and all contracts, instruments, releases,
indentures, and other agreements or documents created in connection with the
Plan, the Confirmation Order, or the Disclosure Statement, including the
Restructuring Support Agreement;


8.grant any consensual request to extend the deadline for assuming or rejecting
Unexpired Leases pursuant to section 365(d)(4) of the Bankruptcy Code;


9.enter and enforce any order for the sale of property pursuant to sections 363,
1123, or 1146(a) of the Bankruptcy Code;


10.resolve any cases, controversies, suits, disputes, or Causes of Action that
may arise in connection with the Consummation, interpretation, or enforcement of
the Plan or any Entity’s obligations incurred in connection with the Plan;


11.issue injunctions, enter and implement other orders, or take such other
actions as may be necessary to restrain interference by any Entity with
Consummation or enforcement of the Plan;


12.resolve any cases, controversies, suits, disputes, or Causes of Action with
respect to the releases, injunctions, exculpations, and other provisions
contained in Article VIII hereof and enter such orders as may be necessary or
appropriate to implement such releases, injunctions, and other provisions;


13.resolve any cases, controversies, suits, disputes, or Causes of Action with
respect to the repayment or return of distributions and the recovery of
additional amounts owed by the Holder of a Claim or Interest for amounts not
timely repaid pursuant to Article VI.L hereof;


14.enter and implement such orders as are necessary if the Confirmation Order is
for any reason modified, stayed, reversed, revoked, or vacated;


15.determine any other matters that may arise in connection with or relate to
the Plan, the Plan Supplement, the Disclosure Statement, the Confirmation Order,
or any contract, instrument, release, indenture, or other agreement or document
created in connection with the Plan or the Disclosure Statement, including the
Restructuring Support Agreement;


16.enter an order or final decree concluding or closing the Chapter 11 Cases;


17.adjudicate any and all disputes arising from or relating to distributions
under the Plan;


18.consider any modifications of the Plan, to cure any defect or omission, or to
reconcile any inconsistency in any Bankruptcy Court order, including the
Confirmation Order;








46

--------------------------------------------------------------------------------





19.determine requests for the payment of Claims and Interests entitled to
priority pursuant to section 507 of the Bankruptcy Code;


20.hear and determine disputes arising in connection with the interpretation,
implementation, or enforcement of the Plan or the Confirmation Order, including
disputes arising under agreements, documents, or instruments executed in
connection with the Plan;


21.hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code;


22.hear and determine all disputes involving the existence, nature, scope, or
enforcement of any exculpations, discharges, injunctions, and releases granted
in the Plan, including under Article VIII hereof, regardless of whether such
termination occurred prior to or after the Effective Date;


23.enforce all orders previously entered by the Bankruptcy Court; and


24.hear any other matter not inconsistent with the Bankruptcy Code.


As of the Effective Date, notwithstanding anything in this Article XI to the
contrary, the New Organizational Documents and the Exit Facility and any
documents related thereto shall be governed by the jurisdictional provisions
therein and the Bankruptcy Court shall not retain jurisdiction with respect
thereto.


ARTICLE XII.
MISCELLANEOUS PROVISIONS


A.
Immediate Binding Effect.



Subject to Article IX.A hereof and notwithstanding Bankruptcy Rules 3020(e),
6004(h), or 7062 or otherwise, upon the occurrence of the Effective Date, the
terms of the Plan (including, for the avoidance of doubt, the documents and
instruments contained in the Plan Supplement) shall be immediately effective and
enforceable and deemed binding upon the Debtors, the Reorganized Debtors, any
and all Holders of Claims or Interests (irrespective of whether such Holders of
Claims or Interests have, or are deemed to have accepted the Plan), all Entities
that are parties to or are subject to the settlements, compromises, releases,
discharges, and injunctions described in the Plan, each Entity acquiring
property under the Plan, and any and all non-Debtor parties to Executory
Contracts and Unexpired Leases with the Debtors.


B.
Additional Documents.



On or before the Effective Date, and consistent in all respects with the terms
of the Restructuring Support Agreement, the Debtors may file with the Bankruptcy
Court such agreements and other documents as may be necessary to effectuate and
further evidence the terms and conditions of the Plan and the Restructuring
Support Agreement. The Debtors or the Reorganized Debtors, as applicable, and
all Holders of Claims or Interests receiving distributions pursuant to the Plan
and all other parties in interest shall, from time to time, prepare, execute,
and deliver any agreements or documents and take any other actions as may be
necessary or advisable to effectuate the provisions and intent of the Plan.


C.
Payment of Statutory Fees.



All fees payable pursuant to section 1930(a) of the Judicial Code, as determined
by the Bankruptcy Court at a hearing pursuant to section 1128 of the Bankruptcy
Code, shall be paid by each of the Reorganized Debtors (or the Distribution
Agent on behalf of each of the Reorganized Debtors) for each quarter (including
any fraction thereof) until the earlier of entry of a final decree closing such
Chapter 11 Cases or an order of dismissal or conversion, whichever comes first.








47

--------------------------------------------------------------------------------





D.
Statutory Committee and Cessation of Fee and Expense Payment.



On the Effective Date, any statutory committee appointed in the Chapter 11 Cases
shall dissolve automatically and the members thereof shall be released and
discharged from all rights, duties, responsibilities, and liabilities arising
from, or related to, the Chapter 11 Cases and under the Bankruptcy Code. The
Debtors (or Reorganized Debtors, as applicable) shall no longer be responsible
for paying any fees or expenses incurred by the members of or advisors to any
statutory committee after the Effective Date.


E.
Reservation of Rights.



Except as expressly set forth in the Plan, the Plan shall have no force or
effect unless the Bankruptcy Court shall enter the Confirmation Order, and the
Confirmation Order shall have no force or effect if the Effective Date does not
occur. None of the Filing of the Plan, any statement or provision contained in
the Plan, or the taking of any action by any Debtor with respect to the Plan,
the Disclosure Statement, or the Plan Supplement shall be or shall be deemed to
be an admission or waiver of any rights of any Debtor with respect to the
Holders of Claims or Interests prior to the Effective Date.


F.
Successors and Assigns.



The rights, benefits, and obligations of any Entity named or referred to in the
Plan shall be binding on, and shall inure to the benefit of any heir, executor,
administrator, successor or assign, Affiliate, officer, manager, director,
agent, representative, attorney, beneficiaries, or guardian, if any, of each
Entity.


G.
Notices.



All notices, requests, and demands to or upon the Debtors to be effective shall
be in writing (including by facsimile transmission) and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
actually delivered or, in the case of notice by facsimile transmission, when
received and telephonically confirmed, addressed as follows:
Debtors
Counsel to the Debtors
Denbury Resources Inc.
5320 Legacy Drive
Plano, Texas 75024
Attention: Jim Matthews
Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Attention: Joshua A. Sussberg, P.C. Christopher Marcus, P.C., and Rebecca Blake
Chaikin
Email: jsussberg@kirkland.com; cmarcus@kirkland.com;
rebecca.chaikin@kirkland.com


- and -


Kirkland & Ellis LLP
300 North LaSalle
Chicago, Illinois 60654
Attention: David Eaton
Email: deaton@kirkland.com


- and -


Jackson Walker LLP
1401 McKinney Street, Suite 1900
Houston, TX 77010
Attention: Matthew D. Cavenaugh
Email: mcavenaugh@jw.com





48

--------------------------------------------------------------------------------





United States Trustee
Counsel to the Second Lien Ad Hoc Committee
Office of The United States Trustee
515 Rusk Street, Suite 3516
Houston, TX 77002
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Attention: Andrew N. Rosenberg, Elizabeth R. McColm, and Michael Turkel
Email: arosenberg@paulweiss.com; emccolm@paulweiss.com; mturkel@paulweiss.com
Counsel to the RBL Agent
Counsel to the Convertible Ad Hoc Group
Vinson & Elkins, LLP
2001 Ross Avenue
Suite 3900
Dallas, TX 75201
Attention: Erec Winandy and Bill Wallander
Email: ewinandy@velaw.com; bwallander@velaw.com
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
Bank of America Tower
New York, NY 10036-6745
Attention: Michael S. Stamer
Email: mstamer@akingump.com



After the Effective Date, the Reorganized Debtors have the authority to send a
notice to Entities that to continue to receive documents pursuant to Bankruptcy
Rule 2002, such Entity must file a renewed request to receive documents pursuant
to Bankruptcy Rule 2002. After the Effective Date, the Reorganized Debtors are
authorized to limit the list of Entities receiving documents pursuant to
Bankruptcy Rule 2002 to those Entities who have Filed such renewed requests.


H.
Term of Injunctions or Stays.



Unless otherwise provided in the Plan or in the Confirmation Order, all
injunctions or stays in effect in the Chapter 11 Cases pursuant to sections 105
or 362 of the Bankruptcy Code or any order of the Bankruptcy Court, and extant
on the Confirmation Date (excluding any injunctions or stays contained in the
Plan or the Confirmation Order) shall remain in full force and effect until the
Effective Date. All injunctions or stays contained in the Plan or the
Confirmation Order shall remain in full force and effect in accordance with
their terms.


I.
Entire Agreement.



Except as otherwise indicated, and without limiting the effectiveness of the
Restructuring Support Agreement, the Plan (including, for the avoidance of
doubt, the documents and instruments in the Plan Supplement) supersedes all
previous and contemporaneous negotiations, promises, covenants, agreements,
understandings, and representations on such subjects, all of which have become
merged and integrated into the Plan.


J.
Exhibits.



All exhibits and documents included in the Plan Supplement are incorporated into
and are a part of the Plan as if set forth in full in the Plan. After the
exhibits and documents are Filed, copies of such exhibits and documents shall be
available upon written request to the Debtors’ counsel at the address above or
by downloading such exhibits and documents from the Debtors’ restructuring
website at https://dm.epiq11.com/Denbury or the Bankruptcy Court’s website at
www.txs.uscourts.gov/bankruptcy. To the extent any exhibit or document is
inconsistent with the terms of the Plan, unless otherwise ordered by the
Bankruptcy Court, the non-exhibit or non-document portion of the Plan shall
control.


K.
Nonseverability of Plan Provisions.



If, prior to Confirmation, any term or provision of the Plan is held by the
Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court
shall have the power to alter and interpret such term or provision to make it
valid or enforceable to the maximum extent practicable, consistent with the
original purpose of the term or




49

--------------------------------------------------------------------------------





provision held to be invalid, void, or unenforceable, and such term or provision
shall then be applicable as altered or interpreted. Notwithstanding any such
holding, alteration, or interpretation, the remainder of the terms and
provisions of the Plan will remain in full force and effect and will in no way
be affected, impaired, or invalidated by such holding, alteration, or
interpretation. The Confirmation Order shall constitute a judicial determination
and shall provide that each term and provision of the Plan, as it may have been
altered or interpreted in accordance with the foregoing, is: (1) valid and
enforceable pursuant to its terms; (2) integral to the Plan and may not be
deleted or modified without the Debtors’ or Reorganized Debtors’ consent, as
applicable; provided that any such deletion or modification must be consistent
with the Restructuring Support Agreement (and subject to the consent, approval
and consultation rights set forth therein); and (3) nonseverable and mutually
dependent.


L.
Votes Solicited in Good Faith.



Upon entry of the Confirmation Order, the Debtors will be deemed to have
solicited votes on the Plan in good faith and in compliance with section 1125(g)
of the Bankruptcy Code, and pursuant to section 1125(e) of the Bankruptcy Code,
the Debtors and each of their respective Affiliates, agents, representatives,
members, principals, shareholders, officers, directors, employees, advisors, and
attorneys will be deemed to have participated in good faith and in compliance
with the Bankruptcy Code in the offer, issuance, sale, and purchase of
securities offered and sold under the Plan and any previous plan, and,
therefore, neither any of such parties or individuals or the Reorganized Debtors
will have any liability for the violation of any applicable Law, rule, or
regulation governing the solicitation of votes on the Plan or the offer,
issuance, sale, or purchase of the Securities offered and sold under the Plan
and any previous plan.


M.
Closing of Chapter 11 Cases.



The Reorganized Debtors shall, promptly after the full administration of the
Chapter 11 Cases, File with the Bankruptcy Court all documents required by
Bankruptcy Rule 3022 and any applicable order of the Bankruptcy Court to close
the Chapter 11 Cases.


N.
Waiver or Estoppel.



Each Holder of a Claim or an Interest shall be deemed to have waived any right
to assert any argument, including the right to argue that its Claim or Interest
should be Allowed in a certain amount, in a certain priority, secured or not
subordinated by virtue of an agreement made with the Debtors or their counsel,
or any other Entity, if such agreement was not disclosed in the Plan, the
Disclosure Statement, or papers Filed with the Bankruptcy Court prior to the
Confirmation Date.






50

--------------------------------------------------------------------------------





Dated: July 28, 2020
DENBURY RESOURCES INC.
 
on behalf of itself and all other Debtors
 
 
 
 
 
/s/ Christian S. Kendall
 
Christian S. Kendall
President and Chief Executive Officer
Denbury Resources Inc.
 
 











51

--------------------------------------------------------------------------------






Annex 2


DIP‑to‑Exit Facility Term Sheet






--------------------------------------------------------------------------------






DENBURY RESOURCES INC.


$615,000,000 Senior Secured Super Priority Debtor-in-Possession Revolving Credit
Facility
Summary of Principal Terms and Conditions


Unless specifically defined herein, capitalized terms used herein shall have the
meanings ascribed to such terms in the Amended and Restated Credit Agreement
dated as of December 9, 2014 (as amended, restated, amended and restated,
supplemented or otherwise modified prior to the Petition Date (as defined
below), the “Pre-Petition Credit Agreement”), among Denbury Resources Inc, a
Delaware corporation (the “Borrower”), the lenders party thereto (the
“Pre-Petition Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent
for the Pre-Petition Lenders (the “Pre-Petition Agent”).
Borrower:
Denbury Resources Inc., a Delaware corporation.


Debtors:
The Borrower and each of its direct and indirect subsidiaries (collectively, the
“Debtors”).


Post-Petition Agent / Post-Petition Lenders:
JPMorgan Chase Bank, N.A. (“JPMCB”) in its capacity as administrative agent and
collateral agent (in such capacities, the “Post-Petition Agent”) in respect of
the DIP Facility (as hereinafter defined) for the Pre-Petition Lenders under the
Pre-Petition Credit Agreement participating in the DIP Facility (together with
JPMCB, the “Post-Petition Lenders). To the extent that all of the Pre-Petition
Lenders participate in the Post-Petition Credit Agreement, their respective
commitments thereunder will be in accordance with their pro rata commitments
under the Pre-Petition Credit Agreement as in effect immediately prior to the
Petition Date.


Joint Bookrunners and Lead Arrangers:
JPMCB, Bank of America, N.A., Wells Fargo Securities, LLC and Capital One,
National Association, in their respective capacities as joint lead arrangers (in
such capacities, the “Joint Lead Arrangers”) for the DIP Facility.


Co-Syndication Agents:


Bank of America, N.A. and Wells Fargo Bank, National Association.


Co-Documentation Agents:


Canadian Imperial Bank of Commerce, New York Branch, Comerica Bank, Credit
Suisse AG, Cayman Islands Branch, Royal Bank of Canada and ABN AMRO Capital USA
LLC.


Venue:
Debtors will file a voluntary petition for relief under Chapter 11 of the
Bankruptcy Code in the United States Bankruptcy Court for the Southern District
of Texas (the “Bankruptcy Court”, and the date the Debtors’ bankruptcy cases
(the “Chapter 11 Cases”) are commenced, the “Petition Date”).


DIP Facility:
A priming senior secured super priority debtor-in-possession revolving credit
facility of up to $615,000,000 (such amount, the “Maximum Credit Amount”, such
facility the “DIP Facility”, and the commitments under such DIP Facility, the
“DIP Commitments”), consisting of (a) the Roll-Up Amount (as defined below) upon
entry of the Interim Order and the Final Order (as each term is defined below),
as the case may be and (b) new money commitments in an aggregate amount not to
exceed the difference of $614,000,000 minus the Roll-Up Amount (this clause (b),
the “New Money DIP Commitment”). Upon entry of the Interim Order and on the
Closing Date, the DIP Commitments will be an amount equal to $614,000,000.


 
Until the entry of the Final Order, a maximum amount of up to $25,000,000 (the
“New Money Interim Cap”) will be available to be drawn from the New Money DIP
Commitments on an interim basis. The actual amounts available to be borrowed
under the DIP Facility will be subject to the conditions set forth in this DIP
Term Sheet.







1

--------------------------------------------------------------------------------





 
The loans (including the deemed issuance of any Roll-Up Loans (as defined
below)) under the DIP Facility are collectively referred to as “DIP Loans”.


 
(a) Upon entry of the Interim Order, (i) all outstanding Pre-Petition Letters of
Credit (as defined below) issued by any Pre-Petition Lender (to the extent it is
a Post-Petition Lender) shall be deemed to be issued as DIP Letters of Credit
(as defined below) under the DIP Facility and shall constitute obligations due
under the DIP Facility (the “Roll-Up Letters of Credit”) and (ii) a portion of
the principal amount of the outstanding Pre-Petition Loans (as defined below)
held by the Pre-Petition Lenders (to the extent they are Post-Petition Lenders)
in an amount equal to $185,000,000 shall be deemed to be refinanced under the
DIP Facility as a DIP Loan ratably based on the Post-Petition Lenders’
allocation of the DIP Commitment and shall constitute obligations due under the
DIP Facility (the “Interim Roll-Up Loans”), and (b) upon entry of the Final
Order, the remaining principal amount of all outstanding Pre-Petition Loans not
rolled-up pursuant to the foregoing clauses (a)(ii) that are held by the
Pre-Petition Lenders (to the extent they are Post-Petition Lenders), other than
$1,000,000 of Pre-Petition Loans (the “Retained Pre-Petition Claim”), shall be
deemed to be refinanced under the DIP Facility as a DIP Loan ratably based on
the Post-Petition Lenders’ allocation of the DIP Commitment and shall constitute
obligations due under the DIP Facility (the “Final Roll-Up Loans”, and together
with the Interim Roll-Up Loans, the “Roll-Up Loans”) (the aggregate amount under
the foregoing clauses (a) and (b), the “Roll-Up Amount”). Any unpaid interest
and fees due in respect of the Pre-Petition Secured Indebtedness described in
the above clauses (a) and (b) as of the date of the Interim Order shall also be
rolled into the DIP Facility and deemed to constitute obligations due under the
DIP Facility.


 
The DIP Facility will be more fully described and documented in the Financing
Orders (as defined below) and a senior secured super priority
debtor-in-possession credit agreement entered into by and among the Debtors, the
Post-Petition Agent and the Post-Petition Lenders, in each case, which must be
in form and substance acceptable to the Borrower, the Post-Petition Agent and
the Post-Petition Lenders (the “Post-Petition Credit Agreement”).


 
The closing date of the DIP Facility is hereinafter referred to as the “Closing
Date”.


Pre-Petition Secured Indebtedness:
All indebtedness and other obligations under the Pre-Petition Credit Agreement
and Credit Documents (as defined in the Pre-Petition Credit Agreement),
comprised of (collectively, the “Pre-Petition Secured Indebtedness”): (a) 100%
of the principal amount of the outstanding “Loans” (as defined in the
Pre-Petition Credit Agreement) (such outstanding loans, the “Pre-Petition
Loans”), (b) 100% of the “Letters of Credit Outstanding” (as defined in the
Pre-Petition Credit Agreement) (such outstanding letters of credit, the
“Pre-Petition Letters of Credit”), and (c) any obligations owing under any
treasury and cash management arrangements that are entered into prior the
Petition Date with any Pre-Petition Lender or any affiliate of a Pre-Petition
Lender.


Pre-Petition Hedges:
Any obligations owing by the Debtors under any hedging transactions that were
entered into prior to the Petition Date by the Debtors with a counterparty that
is a Pre-Petition Lender or any affiliate of a Pre-Petition Lender
(collectively, the “Pre-Petition Hedges”).







2

--------------------------------------------------------------------------------





Purpose / Use of Proceeds:
All proceeds of DIP Loans shall be used to, among other things, (a) pay fees,
interest, and expenses associated with the DIP Facility, (b) provide for the
ongoing working capital and capital expenditure needs of the Debtors during the
pendency of the Chapter 11 Cases strictly in accordance with the Budget (as
updated from time to time as set forth herein), subject to the Permitted
Variances (as defined below), including to pay obligations under any DIP Hedges
as they become due, (c) fund the adequate protection payments as authorized by
the Bankruptcy Court in the Financing Orders, (d) fund the costs of the
administration of the Chapter 11 Cases (including the Carve Out (as defined
below)) strictly in accordance with the Budget (as updated from time to time as
set forth herein), subject to the Permitted Variances, and (e) to refinance the
portion of the Pre-Petition Secured Indebtedness constituting the Roll-Up Amount
(which, for the avoidance of doubt, does not include the Retained Pre-Petition
Claim).


 
DIP Letters of Credit shall be used by the Borrower and its subsidiaries for
general corporate purposes, including, without limitation, to secure bids,
tenders, bonds and contracts entered into in the ordinary course of the Debtors’
business and to support deposits required under purchase agreements pursuant to
which the Borrower or one or more subsidiaries may acquire oil and gas assets
(in each case, to the extent such transactions are permitted under the
Post-Petition Credit Agreement and so long as issued strictly in accordance with
the Budget, as updated from time to time as set forth herein and subject to the
Permitted Variances).


Availability:
So long as the Total Outstandings (as defined below) do not exceed the lesser of
(i) the DIP Loan Limit (as defined below) and (ii) the amount then authorized by
any Financing Order: (A) DIP Loans will be available to be made at any time (on
same day notice in the case of ABR (as defined in Annex I) Loans) prior to the
Maturity Date (as defined below), in minimum principal amounts of $1,000,000 or
increments of $100,000 in excess thereof, (B) DIP Letters of Credit will be
issued and renewed as described in the section entitled “Letters of Credit”
below and (C) amounts repaid under the DIP Facility may be reborrowed.


 
“Total Outstandings” means, at any time, the aggregate principal amount of the
DIP Loans then outstanding plus the aggregate stated amount of all issued but
undrawn DIP Letters of Credit and, without duplication, all unreimbursed
disbursements on any DIP Letter of Credit as of such date (unless cash
collateralized or backstopped pursuant to arrangements reasonably acceptable to
the Issuing Lender (as hereinafter defined)).


 
“DIP Loan Limit” means, the least of (i) the DIP Commitments, (ii) the Borrowing
Base (as hereinafter defined), less the amount of any Carve-Out Reserve (as
defined on Annex II hereto) and (iii)  the Maximum Credit Amount.


Borrowing Base:
The borrowing base for the DIP Facility will be based on the loan value of the
Debtors’ proved oil and gas reserves as reflected in a Reserve Report (as
hereinafter defined) and other oil and gas properties of the Debtors, in each
case located within the geographic boundaries of the United States or the outer
continental shelf adjacent to the United States, determined in accordance with
the terms set forth below (the “Borrowing Base”).







3

--------------------------------------------------------------------------------





 
The Borrowing Base as of the Closing Date will be $615,000,000 based on the
reserve report as of December 31, 2019 delivered under, and pursuant to the
terms of, the Pre-Petition Credit Agreement (the “Initial Reserve Report”) and
will remain at such level until the next re-determination date, which
re-determination date shall be subject to adjustment as set forth in the
Post-Petition Credit Agreement. The Borrowing Base shall be re-determined on
January 1, 2021 and July 1, 2021 (or, in each case, such date reasonably
practicable thereafter), based upon a reserve report prepared as of the
immediately preceding September 30, 2020 (with regard to the January 1, 2021
redetermination) and December 31, 2020 (with regard to the July 1, 2021
redetermination), and delivered on or before December 1, 2020 (with regard to
the January 1, 2021 redetermination) and June 1, 2021 (with regard to the July
1, 2021 redetermination) (each such reserve report, together with the Initial
Reserve Report, each a “Reserve Report”), and other related information, if any,
required to be delivered to the Post-Petition Agent in accordance with the
Post-Petition Credit Agreement. Each Reserve Report shall be in form and
substance reasonably satisfactory to the Post-Petition Agent. The Reserve Report
prepared as of September 30, 2020 shall be prepared by or under the supervision
of the chief engineer of the Borrower who shall certify such Reserve Report to
be true and accurate in all material respects and to have been prepared in
accordance with procedures used in the Initial Reserve Report. The Reserve
Report prepared as of December 31, 2020 shall be prepared by (a) DeGolyer and
MacNaughton, (b) Netherland, Sewell & Associates, Inc., (c) Cawley, Gillespie &
Associates, Inc., (d) Ryder Scott Company, L.P., or (e) at the Borrower’s
election, such other independent petroleum engineering firm reasonably
acceptable to the Post-Petition Agent.


 
The Borrowing Base shall be proposed by the Post-Petition Agent and approved by
all of the Post-Petition Lenders (in the case of increases) or the Required
Post-Petition Lenders (as hereinafter defined) (in the case of decreases or
reaffirmation) as provided below. Each determination of the Borrowing Base shall
be made by the Post-Petition Agent and, (i) to the extent any determination
represents an increase in the Borrowing Base in effect immediately prior to such
determination, all of the Post-Petition Lenders, and (ii) to the extent any
determination represents a decrease in or reaffirmation of the Borrowing Base in
effect immediately prior to such determination, the Required Post-Petition
Lenders, in each case, in their respective sole discretion, but in good faith in
accordance with their respective usual and customary oil and gas lending
criteria as they exist at the particular time and as specified in the DIP
Facility Documentation; provided that no Post-Petition Lender shall be required
to increase its commitment amount under the DIP Facility in connection with an
increase in the Borrowing Base.


 
To the extent any re-determination represents an increase in the Borrowing Base
in effect immediately prior to such re-determination, such Borrowing Base will
be the largest amount approved by all of the Post-Petition Lenders, and to the
extent any re-determination represents a decrease in, or reaffirmation of, the
Borrowing Base in effect prior to such re-determination, such Borrowing Base
will be the largest amount approved by the Required Post-Petition Lenders.


Interest Rates and Fees:
As set forth on Annex I attached hereto.


Default Rate:
With respect to overdue principal, the applicable interest rate plus 2.00% per
annum, and with respect to any other overdue amount, including overdue interest,
the interest rate applicable to ABR Loans plus 2.00% per annum.







4

--------------------------------------------------------------------------------





Letters of Credit:
A portion of the DIP Facility in an aggregate amount not to exceed $100,000,000
(as may be increased solely with the consent of the Post-Petition Agent and the
Issuing Lender) will be available to the Debtors for the purpose of issuing
standby letters of credit (the “DIP Letters of Credit”). DIP Letters of Credit
will be issued by JPMCB or any of its affiliates (the “Issuing Lender”). For the
avoidance of doubt, upon entry of the Interim Order, all outstanding
Pre-Prepetition Letters of Credit issued by any Pre-Petition Lender (to the
extent it is a Post-Petition Lender) shall be deemed to be issued as DIP Letters
of Credit under the DIP Facility and shall constitute obligations due under the
DIP Facility.


 
Drawings under any DIP Letter of Credit shall be reimbursed by the Borrower
(whether with its own funds or with the proceeds of borrowings under the DIP
Facility) within one business day after notice of such drawing is received by
the Borrower from the Issuing Lender. To the extent that the Borrower does not
reimburse the Issuing Lender within the time period specified above, the
Post-Petition Lenders under the DIP Facility shall be irrevocably obligated to
reimburse the Issuing Lender pro rata based upon their respective DIP
Commitments.


Final Maturity:
All commitments of the Post-Petition Lenders under the DIP Facility shall
terminate at the earliest of (herein, a “Post-Petition Default”, and the
earliest of which, the “Maturity Date”): (a) the date which is twelve (12)
months after the Petition Date; (b) the consummation of a sale of all or
substantially all of the Debtors’ assets pursuant to Section 363 of the
Bankruptcy Code; (c) the effective date of any plan of reorganization; (d) the
entry of an order for the conversion of any of the Debtors’ bankruptcy cases to
a case under Chapter 7 of the Bankruptcy Code; (e) the entry of an order for the
dismissal of any of the Debtors’ bankruptcy cases; (f) the date of acceleration
of the DIP Obligations and the termination of the DIP Commitments upon and
during the continuance of an Event of Default, in accordance with the DIP
Facility Documentation; (g) thirty-five (35) days after the Petition Date, if
the Final Order has not been entered by such date (which date may be extended
with the prior written consent of the Post-Petition Agent); or (h) appointment
of a chapter 11 trustee in any of the Chapter 11 Cases.







5

--------------------------------------------------------------------------------





DIP Obligations / Guarantees: 
All obligations of the Debtors under (i) the DIP Facility and the DIP Facility
Documentation, but excluding, for the avoidance of doubt, the Retained
Pre-Petition Claim, (ii) (a) any amounts owing by the Debtors under any
Pre-Petition Hedges with a counterparty that is a Pre-Petition Lender or any
affiliate of a Pre-Petition Lender, in either case in respect of which such
Pre-Petition Lender or affiliate thereof enters into, within 30 days after the
Petition Date (at the expense of the Debtors, which shall pay each
counterparty’s out of pocket legal expenses), (1) an amended and restated
Schedule to the ISDA Master Agreement (a “Post-Petition ISDA Schedule”) between
the applicable Debtor and the applicable counterparty that is mutually
acceptable to the parties, providing among other things, that such counterparty
shall not terminate such Pre-Petition Hedges during the pendency of the Chapter
11 Cases solely as a result of a termination event or event of default under the
Pre-Petition Hedges that occurred and/or existed on the Petition Date as a
result of the filing of the Chapter 11 Cases, the insolvency of any Debtor or
any default or event of default (howsoever defined) relating to pre-petition
indebtedness of any Debtor and (2) contemporaneously with entering into the
Post-Petition ISDA Schedule, a further amended and restated ISDA Schedule that
will automatically replace the Post-Petition ISDA Schedule upon effectiveness of
the Exit Credit Facility so long as the Exit Credit Facility conforms in all
applicable material respects with the Exit Credit Facility Term Sheet and
subject to conditions to be mutually agreed to by the parties in the
Post-Petition ISDA Schedule and (b) any post-petition hedging transaction with a
Post-Petition Lender or an affiliate of a Post-Petition Lender, in each case, to
the extent permitted under the Financing Orders (including hedging orders) (all
hedges in this clause (ii), the “DIP Hedges”) and (iii) treasury and cash
management arrangements that are entered into prior to or after the Petition
Date with any Post-Petition Lender or any affiliate of a Post-Petition Lender
(all obligations described in the foregoing clauses (i) through (iii), the “DIP
Obligations”) will, in each case, be unconditionally guaranteed jointly and
severally (the “Guarantees”) by each of the Debtors (other than the Borrower).


Adequate Protection Payments and Liens:
As adequate protection of the interests of the Pre-Petition Lenders as a result
of the DIP Facility advances, use of cash collateral and other collateral or the
imposition of the automatic stay to the extent of any post-petition diminution
in value of the Pre-Petition Lenders’ collateral, the Pre-Petition Lenders will
receive, subject and junior to the Carve Out: (a) valid and automatically
perfected first-priority replacement liens and security interests in and upon
the DIP Collateral (as defined below), but junior to the liens and security
interests securing the DIP Facility (the “Adequate Protection Liens”), (b)
adequate protection payments consisting of cash reimbursement of the reasonable
and documented (in summary format) fees, costs, and expenses (including
reasonable professional fees) of the Pre-Petition Agent and the Pre-Petition
Lenders, and (c) super-priority administrative expense claims under Section
507(b) of the Bankruptcy Code and junior to the Superpriority Claims (as defined
below); provided, however, that (x) the Adequate Protection Liens and adequate
protection payments described above shall be paid or granted to the extent that
the stay under Bankruptcy Code Section 362, use, sale, or lease under Bankruptcy
Code 363 of this title, or any grant of a lien under Bankruptcy Code 364 of this
title results in a decrease in the value of such entity’s interest in such
property, and (y) the Adequate Protection Liens and adequate protection payments
described above shall not attach to any Avoidance Actions but shall attach to
any Avoidance Proceeds, subject to entry of the Final Order.







6

--------------------------------------------------------------------------------





 
The Financing Orders shall provide for adequate protection in the form of
replacement liens and superpriority claims, financial reporting and rights of
access and information, payment of fees and expenses of professionals (as
described below) mutually acceptable to the Post-Petition Agent and the Second
Lien Notes Trustee for the benefit of the Second Lien Notes Trustee and the
Second Lien Ad Hoc Group and all members thereof.


Security:
All DIP Obligations will be secured by (in each case, other than Excluded Assets
(as defined below) and subject to Permitted Liens (to be defined in the DIP
Facility Documentation) and junior to the Carve Out): (i) superpriority priming
liens on all property of the Debtors secured by valid, unavoidable and perfected
security interests and liens securing any Pre-Petition Secured Indebtedness or
Pre-Petition Hedges as of the Petition Date (the “Priority Lien”); (ii) junior
liens on any property of the Debtors secured by valid, unavoidable and perfected
security interests and liens of any parties (other than the Pre-Petition
Lenders) securing any indebtedness (other than the Pre-Petition Secured
Indebtedness or Pre-Petition Hedges); and (iii) first-priority liens on all
unencumbered assets of the Debtors, (A) including, without limitation, all real
and personal property of the Debtors, tangible or intangible, wherever located,
including, but not limited to, all cash, bank accounts, accounts receivable,
inventory, equipment, patents, trademarks, copyrights, other general intangibles
and membership interests that were not, as of the Petition Date, subject to
valid, unavoidable and perfected security interests and liens, but (B) excluding
any avoidance actions under Chapter 5 of the Bankruptcy Code, whether now
existing or hereafter acquired by the Debtors and the Debtors’ bankruptcy
estates (“Avoidance Actions”) other than, subject to and effective upon entry of
the Final Order, all proceeds, products, rents, revenues and profits of
Avoidance Actions (“Avoidance Proceeds”) (the foregoing clauses (i) through
(iii), the “DIP Collateral”).


 
Notwithstanding anything to the contrary herein, DIP Collateral shall not
include the following (collectively, the “Excluded Assets”): (a) any Building
(as defined in the applicable “Flood Insurance Regulation” or Manufactured
(Mobile) Home (as defined in the applicable Flood Insurance Regulation), (b)(i)
that certain Pipeline Financing Lease Agreement, dated as of May 30, 2018 (as
amended), among Denbury Onshore, LLC and Genesis NEJD Pipeline, LLC, (ii) any
interest, title and right that the Debtors have to the “Pipeline System” (as
defined in the Pipeline Financing Lease Agreement) (hereinafter referred to as
the “Pipeline System”), (iii) any proceeds received at any time resulting from
the sale or other disposition of all or part of the Debtors’ interest, title and
right to the Pipeline System, and (iv) all rents, income or related fees or
charges for transportation of carbon dioxide or any other substance through the
Pipeline System; provided that, in the case of this clause (b), such assets
shall be excluded solely to the extent that the grant of a security interest
therein is prohibited by, or constitutes a breach or default under or results in
the termination of or gives rise to a right on the part of the parties thereto
other than any Debtor to terminate (or materially modify) or requires any
consent under, the subject contract, license, agreement, instrument or other
document, except to the extent that the term in such contract, license,
agreement, instrument or other document providing for such prohibition, breach,
default or right of termination or modification or requiring such consent is
ineffective under Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any
relevant jurisdiction or any other applicable law; and (c) any deposit account
which is used as an escrow account or fiduciary or trust account and solely
maintains cash and cash equivalents made for the benefit of third parties (other
than the Debtors) to be used exclusively in the ordinary course of the Debtors’
business for royalty obligations, suspense payments, working interest payments,
plugging and abandonment, remediation, and similar payments owed or to be made
to such third parties (other than the Debtors).







7

--------------------------------------------------------------------------------





 
In addition, all DIP Obligations and all amounts owing by the Debtors in respect
thereof at all times shall constitute allowed super-priority administrative
expense claims, pursuant to Section 364(c) of the Bankruptcy Code, in the
bankruptcy cases, having priority over all administrative expenses of the kind
specified in, or ordered pursuant to, Sections 503(b) and 507(b) or any other
provisions of the Bankruptcy Code, subject and junior only to the Carve Out (the
“Superpriority Claims”). All of the liens and security interests described above
securing the DIP Obligations and the Adequate Protection Liens shall be
effective and perfected as of the Petition Date upon entry of the Interim Order.


 
All liens and security interests authorized and granted pursuant to Financing
Orders entered by the Bankruptcy Court approving the DIP Facility and the
Adequate Protection Liens shall be deemed effective and automatically perfected
as of the Petition Date, and no further filing, notice or act will be required
to effect such perfection by any person. The Post-Petition Lenders, or the
Post-Petition Agent on behalf of the Post-Petition Lenders, shall be permitted,
but not required, to make any filings, deliver any notices, make recordations,
perform any searches or take any other acts as may be desirable under law in
order to reflect the security, perfection or priority of the Post-Petition
Lenders’ liens, security interests, and claims described herein; provided that
no actions in any non-United States jurisdiction shall be required to be taken
and no security agreements or pledge agreements governed under the laws of any
non-United States jurisdiction shall be required to be entered into.


No Surcharge & Marshalling / Equities of the Case Waiver:
In each case, subject to and effective upon entry of the Final Order, the DIP
Facility shall provide that (i) no costs or expenses of administration shall be
imposed against the Post-Petition Lenders’ or the Pre-Petition Lenders’
pre-petition or post-petition collateral under Section 506(c) of the Bankruptcy
Code or otherwise, and (ii) the Post-Petition Lenders’ and the Pre-Petition
Lenders’ collateral shall not be subject to the doctrine of marshalling or
Section 552 of the Bankruptcy Code “equities of the case” arguments.


Carve Out:
The Financing Orders shall include a carve out (the “Carve Out”) substantially
consistent with Annex II attached hereto.


Mandatory Prepayments:
Limited to the following:


(a) If at any time the Total Outstandings exceed the Borrowing Base as a result
of scheduled redetermination of the Borrowing Base (a “Borrowing Base
Deficiency”), the Borrower shall, within three (3) business days after written
notice from the Post-Petition Agent to the Borrower of such Borrowing Base
Deficiency, prepay the DIP Loans in an amount sufficient to eliminate such
Borrowing Base Deficiency (or if no DIP Loans remain outstanding, cash
collateralize all unreimbursed disbursements on any DIP Letter of Credit in an
amount sufficient to eliminate such Borrowing Base Deficiency); provided that
any such Borrowing Base Deficiency must be cured prior to the Maturity Date of
the DIP Facility;


 
(b) If any Borrowing Base Deficiency results from a voluntary termination of DIP
Commitments, such deficiency shall be required to be eliminated
contemporaneously with and on the date of such termination; and







8

--------------------------------------------------------------------------------





 
(c) If, (i) on the first business day after the Closing Date, the Debtors have
any Excess Cash (as defined below), when taken as a whole, in excess of
$20,000,000 and (ii) on any business day thereafter, the Debtors have any Excess
Cash, when taken as a whole, in excess of $75,000,000, in each case, the
Borrower shall prepay the DIP Loans within one business day following such date
in an amount equal to such excess amount (such excess amount to be paid on the
first business day after the Closing Date, if any, the “Specified Excess Cash
Payment”).


 
“Excess Cash” means, as of any date of determination, the difference, if
positive, between Consolidated Cash Balance (as defined below) of the Debtors as
of such date and Excluded Cash (as defined below) of the Debtors as of such
date.


 
“Consolidated Cash Balance” means, as of any date of determination, the
aggregate amount of all (a) cash, (b) cash equivalents and (c) any other
marketable securities, treasury bonds and bills, certificates of deposit,
investments in money market funds and commercial paper, in each case, held or
owned by (either directly or indirectly) any Debtor as of such date.


 
“Excluded Cash” means as of any date of determination, (a) any cash collateral
required to cash collateralize any DIP Letter of Credit, (b) any cash or cash
equivalents constituting purchase price deposits made by or held by an
unaffiliated third party pursuant to a binding and enforceable purchase and sale
agreement with an unaffiliated third party containing customary provisions
regarding the payment and refunding of such deposits, (c) any cash or cash
equivalents for which any Debtor has, in the ordinary course of business, issued
checks or initiated wires or ACH transfers in order to utilize such cash or cash
equivalents, (d) any cash or cash equivalents set aside to pay payroll, payroll
taxes, other taxes, employee wage and benefits payments, and trust and fiduciary
obligations or other similar obligations of the Debtors then due and owing to
third parties and for which the Debtors have issued checks or initiated wires or
ACH transfers (or, in their respective good faith discretion, will issue checks
or initiate wires or ACH wires within five business days in order to make such
payments), (e) any cash or cash equivalents set aside to pay royalty
obligations, working interest obligations, production payments, vendor payments,
suspense payments, severance and ad valorem taxes of the Debtors then due and
owing to third parties and for which the Debtors have issued checks or initiated
wires or ACH transfers (or, in their respective good faith discretion, will
issue checks or initiate wires or ACH wires within five business days in order
to make such payments) and (f) any cash or cash equivalents in any escrow
accounts or fiduciary or trust accounts that are used exclusively in the
ordinary course of the Debtors’ business for plugging and abandonment,
remediation, and similar obligations owed to third parties.


 
The application of proceeds from mandatory prepayments shall not reduce the
aggregate amount of DIP Commitments and amounts prepaid may be reborrowed,
subject to availability and the other conditions to borrowing set forth below.


Voluntary Prepayments and Reductions in Commitments:
Voluntary reductions of the unutilized portion of the DIP Commitments and
voluntary prepayments of outstanding DIP Loans by the Borrower will be permitted
at any time, in minimum principal amounts of $500,000 or increments of $100,000
in excess thereof, without premium or penalty, subject to reimbursement of the
Post-Petition Lenders’ redeployment costs in the case of a prepayment of LIBOR
(as defined in Annex I) Loan other than on the last day of the relevant interest
period.







9

--------------------------------------------------------------------------------





Documentation:
The definitive documentation for the DIP Facility, including the Post-Petition
Credit Agreement, the Financing Orders, and all other related agreements and
documents creating, evidencing, or securing indebtedness or obligations of any
of the Debtors to the Post-Petition Agent and the Post-Petition Lenders on
account of the DIP Facility or granting or perfecting liens or security
interests by any of the Debtors in favor of and for the benefit of the
Post-Petition Agent, for itself and for and on behalf of the Post-Petition
Lenders, on account of the DIP Facility (the “DIP Facility Documentation”) shall
contain the terms set forth in this DIP Term Sheet and shall otherwise be
negotiated in good faith. The Post-Petition Credit Agreement shall take into
account the terms and conditions consistent with the Pre-Petition Credit
Agreement (as modified to reflect the terms and provisions of this DIP Term
Sheet) and subject to (i) materiality qualifications and other exceptions that
give effect to, permit, and/or accommodate the DIP Facility Milestones (as
defined below), (ii) provisions to reflect (A) the transactions and business
operations contemplated by the Budget and (B) the Post-Petition Agent’s required
agency and other form updates (including with respect to replacement of LIBOR)
and (iii) other modifications as mutually agreed by the parties.


Conditions to Closing of DIP Facility and Roll-Up on Closing Date:
Customary for facilities and transactions of this type, the effectiveness of the
DIP Facility and the deemed issuance and incurrence of the Roll-Up Letters of
Credit and the Interim Roll-Up Loans on the Closing Date shall be subject to the
following conditions precedent, including, without limitation:


 
(a) the entry of an order by the Bankruptcy Court approving a cash management
system for the Debtors and other “first day” orders satisfactory to the
Post-Petition Agent (it being understood and agreed that drafts approved by
counsel to the Post-Petition Agent on or prior to the Closing Date are
satisfactory to the Post-Petition Agent);


 
(b) execution and delivery of satisfactory DIP Facility Documentation;


 
(c) receipt of satisfactory Budget approved by the Post-Petition Agent in its
reasonable discretion;


 
(d) Bankruptcy Court’s entry within three (3) business days of the Petition Date
as part of the “first day” orders of an interim order approving the DIP Facility
(including the roll-up of the Interim Roll-Up Loans and the Roll-Up Letters of
Credit) and use of cash collateral and other arrangements described herein, in
form and substance acceptable to the Post-Petition Agent (the “Interim Order”);


 
(e) reimbursement of all documented (in summary form) fees and expenses of the
Pre-Petition Agent, the Pre-Petition Lenders, the Joint Lead Arrangers and
Post-Petition Agent and Post-Petition Lenders payable under the Pre-Petition
Credit Agreement or under the DIP Facility Documentation (including the unpaid
documented (in summary form) fees and expenses of Vinson & Elkins LLP, Opportune
LLP and the other professionals retained by any of the foregoing) that are
invoiced to the Borrower at least two (2) Business Days prior to the Closing
Date;


 
(f) all representations and warranties of the Debtors in the Post-Petition
Credit Agreement shall be true and correct in all material respects, and there
shall be no default, Event of Default or Post-Petition Default in existence;







10

--------------------------------------------------------------------------------





 
(g) the Post-Petition Agent and the Post-Petition Lenders shall have received,
by at least three (3) business days (or such later date as agreed by the
Post-Petition Agent in its sole discretion) prior to the Closing Date, “know
your customer” and similar information required by bank regulatory authorities
that is requested at least eight (8) business days (or such later date as agreed
by the Borrower in its sole discretion) prior to the Closing Date;


 
(h) receipt of appropriate UCC lien search results for each jurisdiction
reasonably requested by the Post-Petition Agent;


 
(i) the Petition Date shall have occurred, and each Debtor shall be a
“debtor-in-possession” in the Chapter 11 Cases;


 
(j) the Restructuring Support Agreement shall be in full force and effect and no
termination of such agreement by any party thereto shall have occurred pursuant
to the terms thereof; and


 
(k) the delivery of customary secretary and officer certificates.


Conditions to All Extensions of Credit:
The making of DIP Loans and issuance/renewal of DIP Letters of Credit at any
time and from time to time shall be subject solely to the satisfaction of the
following conditions precedent:


 
(a) all representations and warranties of the Debtors in the DIP Facility
Documentation shall be true and correct in all material respects (without
duplication of any materiality or material adverse effect or material adverse
change qualifier therein), and there shall be no default, Event of Default or
Post-Petition Default in existence at the time of, or after giving effect to the
making of, such funding;


 
(b) solely with respect to the making of the first DIP Loan or issuance of a DIP
Letter of Credit (other than the deemed issuance and incurrence of any Roll-Up
Loans and Roll-Up Letters of Credit), the Specified Excess Cash Payment shall
have been made prior to making such requested credit extension;


 
(c) with respect to borrowings or issuances of DIP Letters of Credit that would
cause the Total Outstandings (assuming the deemed funding under the DIP Facility
of 100% of the Roll-Up Loans and deemed issuance of 100% the Roll-Up Letters of
Credit as such time of determination) to exceed the sum of the Roll-Up Amount
plus the New Money Interim Cap, Bankruptcy Court’s entry within thirty-five (35)
days after the Petition Date of a final order approving the DIP Facility and use
of cash collateral and other arrangements described herein, in form and
substance acceptable to the Post-Petition Agent (the “Final Order”, and the
Interim Order and Final Order collectively are referred to herein as the
“Financing Orders”);


 
(d) the Interim Order or Final Order, if and as applicable, shall be in full
force and effect and shall not have been stayed, reversed, vacated or otherwise
modified;


 
(e) other than with respect to the deemed issuance and incurrence of any Roll-Up
Loans and Roll-Up Letters of Credit, delivery of a borrowing request certifying
as to, among other things, that the DIP Loan and/or issuance of a DIP Letter of
Credit will be utilized in accordance with the Budget;







11

--------------------------------------------------------------------------------





 
(f) the making of the requested credit extension would not cause Total
Outstandings to be greater than the lesser of (A) the DIP Loan Limit and (B) the
amount then authorized by any Financing Order; and


 
(g) other than with respect to the deemed issuance and incurrence of any Roll-Up
Loans and Roll-Up Letters of Credit, the making of the requested credit
extension would not cause the Debtors to have Excess Cash in excess of
$75,000,000.


Representations and Warranties:
The Post-Petition Credit Agreement shall contain representations and warranties
substantially similar to those contained in the Pre-Petition Credit Agreement,
subject to modifications customarily found in the loan agreements for
debtor-in-possession financings, as reasonably agreed to by the Post-Petition
Agent and the Borrower.


Affirmative Covenants:
The Post-Petition Credit Agreement shall contain affirmative covenants
substantially similar to those in the Pre-Petition Credit Agreement, subject to
modifications customarily found in the loan agreements for debtor-in-possession
financings, as reasonably agreed to by the Post-Petition Agent and the Borrower,
including, without limitation, the following, in each case, with exceptions and
materiality qualifications and thresholds to be agreed: (a) comply with
customary reporting requirements, including audited annual financial reports,
quarterly and monthly consolidated financial reports; monthly reports detailing
results of operations and cash flow; bi-monthly reports showing variance from
the Budget (in addition to the Variance Report) and updates on cash flow and
projections for the following rolling thirteen week period; notice of any
material change in projected disbursements in an aggregate amount through
anticipated emergence; other reporting covenants to be mutually agreed; (b)
maintenance of organizational existence and rights and privileges; (c)
maintenance of properties and collateral; (d) permit inspections and host lender
meetings; (e) maintain current financial records in accordance with GAAP, (f)
maintain insurance; (g) acknowledge the right of the Post-Petition Agent and
Pre-Petition Agent, as applicable, to credit bid at any sale of the Debtors’
assets (whether 363 sale or otherwise) in accordance with the DIP Facility
Documentation or the Pre-Petition Credit Agreement, as applicable; and (h)
monthly Variance Report as set forth under the heading “Budget and Variances”
herein.


Negative Covenants:
The Post-Petition Credit Agreement shall contain negative covenants
substantially similar to those in the Pre-Petition Credit Agreement, subject to
modifications customarily found in the loan agreements for debtor-in-possession
financings, as reasonably agreed to by the Post-Petition Agent and the Borrower,
including, without limitation, covenants that none of the Debtors shall, in each
case, with baskets, materiality thresholds and other exceptions to be mutually
agreed:


 
(a) merge, divide or consolidate with any other entity, transfer or otherwise
dispose of any assets other than inventory in the ordinary course of business or
assets that constitute worn-out, excess, unused or non-useful equipment, or make
any fundamental changes in its corporate structure;


 
(b) create or permit to exist any lien or encumbrance on any asset, except as
permitted by the Post-Petition Credit Agreement;


 
(c) incur or permit to exist any financing under Section 364 of the Bankruptcy
Code or any other indebtedness or contingent obligations, except as permitted by
the Post-Petition Credit Agreement;







12

--------------------------------------------------------------------------------





 
(d) create or permit to exist any superpriority administrative expense claim
except as specifically permitted by the Post-Petition Agent (other than with
respect to the DIP Facility);


 
(e) make investments (to be defined in a manner consistent with the Pre-Petition
Credit Agreement) (except as permitted in the Budget);


 
(f) declare or pay dividends or make any distributions to equityholders or pay
amounts with respect to indebtedness except as specifically permitted by the
Post-Petition Credit Agreement;


 
(g) enter into early monetizations or early terminations of any hedge or swap
position, except as permitted by the Post-Petition Credit Agreement;


 
(h) use cash collateral or the proceeds of the DIP Facility except in accordance
with the Budget and Permitted Variances; and


 
(i) fail to operate strictly in accordance with the Budget (subject to the
Permitted Variances).


Case Milestones:
The Debtors shall comply with the following deadlines (each of which may be
extended with the written consent of the Majority Post-Petition Lenders without
the consent of any other person or any further order of the Bankruptcy Court)
(the “DIP Facility Milestones”):


 
DIP Facility


(a) on the Petition Date, filing of a motion seeking approval of the DIP
Facility;


 
(b) not later than three (3) business days after the Petition Date, entry of the
Interim Order; and


 
(c) not later than thirty-five (35) days after the Petition Date, entry of the
Final Order approving the DIP Facility and the use of cash collateral, in form
and substance satisfactory to the Post-Petition Agent.


 
Plan


(a) not later than September 6, 2020, the Bankruptcy Court shall have entered an
order (the “Confirmation Order”) approving the chapter 11 plan (the “Plan”) and
corresponding disclosure statement (the “Disclosure Statement”), in each case,
in form and substance acceptable to the Post-Petition Agent and the Pre-Petition
Agent;


 
(b) not later than 14 days after entry of the Confirmation Order, the occurrence
of the effective date of the Plan, and the discharge of the obligations under
the DIP Facility by (i) indefeasible payment in full in cash (including via
conversion into the Exit Credit Facility) or (ii) such other treatment under the
Plan as may be agreed to by the Majority Post-Petition Lenders and the Debtors.







13

--------------------------------------------------------------------------------





Financial Covenant (Budget and Variances):
As a condition precedent to the DIP Facility, there shall be established a 13
week cash flow budget updated on a rolling four week basis acceptable to the
Post-Petition Agent (the “Initial Budget”) for the Debtors’ cash receipts and
expenses (including professional fees and expenses), which shall provide, among
other things, for the payment of interest in respect of the DIP Facility on a
monthly basis to the Post-Petition Lenders, and the adequate protection amounts
set forth above.


 
The Debtors shall provide to the Post-Petition Agent an updated budget (the
“Proposed Budget”). Each Proposed Budget shall be due on each 4-week anniversary
(or, if such day is not a business day, the immediately succeeding business day)
of the previous rolling four-week Budget period, with the first Proposed Budget
after the Initial Budget to be delivered on or prior to August 27, 2020.


 
Such Proposed Budget, once approved by the Post-Petition Agent, shall constitute
the approved budget (the “Approved Budget”) for the immediately succeeding
Testing Period (as defined below). To the extent that any Proposed Budget is not
approved by the Post-Petition Agent by the end of the then-effective Testing
Period, the then-existing Approved Budget will remain the Approved Budget until
replaced by a Proposed Budget that is approved by the Post-Petition Agent.


 
On the Friday (or, if such Friday is not a business day, the immediately
succeeding Business Day) immediately after the last day of each rolling
four-week period after the delivery of the Initial Budget (for the avoidance of
doubt, such first date to be August 28, 2020) until the payment in full in cash
of the DIP Obligations (each such delivery date, a “Compliance Date”), the
Borrower shall deliver to the Post-Petition Agent a variance report (the
“Variance Report”) (a) detailing the Debtors’ receipts and disbursements for
such Testing Period and a comparison to the amounts set forth in the Budget
therefor for the Testing Period ending prior to such Compliance Date (on an
aggregate and a line item by line item basis in the case of disbursements) and
(b) including reasonably detailed calculations demonstrating compliance with the
Permitted Variance for such Testing Period.


 
As used herein, “Permitted Variance” shall mean, with respect to the period of
four consecutive calendar weeks ending on the day immediately prior to any
Compliance Date (each such four-week period, a “Testing Period”), any variance
within the following parameters: (i) the aggregate actual disbursements by the
Debtors for such Testing Period shall not exceed 110% of the aggregate
forecasted disbursements (excluding professional fees) as set forth in the
Budget for such Testing Period and (ii) actual disbursements for certain line
items to be agreed by the Debtors for such Testing Period shall not exceed 115%
of the forecasted disbursements for such line items as set forth in the Budget
for such Testing Period.


Other Financial Covenants:
(a) Minimum Liquidity: At all times, the Borrower will not permit the sum of (i)
unused DIP Commitments plus (ii) the Debtors’ unrestricted cash and cash
equivalents on hand to be less than an amount to be determined based on the
initial Budget.







14

--------------------------------------------------------------------------------





 
(b) Asset Coverage Ratio: The Borrower shall not permit, as of the last day of
every other calendar month, beginning with the calendar month ending August 30,
2020, the ratio of (a) the sum of (i) the total present value (using a discount
rate of 10% and utilizing 5-year NYMEX strip pricing with pricing held flat each
year thereafter) of projected future net revenues from proved developed
producing reserves as reflected in the most recently delivered Reserve Report
and (ii) the net mark-to-market value of the Debtors’ hedging agreements in
connection with such reserves as of such date to (b) the sum of (i) Total
Outstandings as of such date plus (ii) the outstanding principal amount of the
Pre-Petition Loans as of such date to be less than 1.50 to 1.0.


Commodity Hedging:
The Debtors may enter into hedging arrangements with (i) any Post-Petition
Lender, the Post-Petition Agent and any affiliate of a Post-Petition Lender or
the Post-Petition Agent or (ii) Approved Counterparties, which hedges shall not
be for speculative purposes and, with respect to commodity hedges, shall be
limited to no more than 85% of the reasonably anticipated forecasted production
from the proved oil and gas properties of the Debtors (based on the most recent
Reserve Report) for the period not exceeding 60 months from the date such
hedging arrangement is created.


 
As used herein, “Approved Counterparty” means, with respect to any hedging
arrangement with a Debtor, any person if such person or its credit support
provider has a long-term senior unsecured debt rating of BBB+/Baa1 by S&P or
Moody’s (or their equivalent) or higher at the time of entering into such
hedging arrangement.


 
It is understood that for purposes hereof, the following hedging agreements
shall not be deemed speculative or entered into for speculative purposes: (a)
any commodity hedging agreement intended, at inception of execution, to hedge or
manage any of the risks related to existing and/or forecasted oil and gas
production (based on the most recently delivered Reserve Report) of the Borrower
or any other Debtor (whether or not contracted) and (b) any hedging agreement
intended, at inception of execution, (i) to hedge or manage the interest rate
exposure associated with any debt securities, debt facilities or leases
(existing or forecasted) of the Borrower or any other Debtor, (ii) for foreign
exchange or currency exchange management, (iii) to manage commodity portfolio
exposure associated with changes in commodity prices or (iv) to hedge any
exposure that the Borrower or any other Debtor may have to counterparties under
other hedging agreements such that the combination of such hedging agreements is
not speculative taken as a whole.


Events of Default:
Events of default customary for transactions of this type, including, without
limitation:


 
(a) nonpayment of principal, interest or mandatory prepayments when due (with a
3 business day grace period for non-principal payments), including, as
applicable, the Debtors failure to timely pay any amount required to be paid to
the Pre-Petition Agent, the Pre-Petition Lenders, the Post-Petition Agent, or
the Post-Petition Lenders under the Financing Orders or the Approved Budget
(subject to the Permitted Variance);


 
(b) the failure or breach of any warranties, representations, agreements, or
covenants of the Debtors (subject to a grace period with respect to certain
affirmative covenants and materiality thresholds, to be further specified in the
Post-Petition Credit Agreement);







15

--------------------------------------------------------------------------------





 
(c) entry of an order for the dismissal or conversion to Chapter 7 of any
Debtor’s bankruptcy case; the appointment of a bankruptcy trustee or examiner
except with the express written consent of the Pre-Petition Agent and the
Post-Petition Agent in any Chapter 11 Case; the granting of any other
superpriority administrative expense claim (if not in favor of the Post-Petition
Agent or the Pre-Petition Agent) except with the express written consent of the
Post-Petition Agent; the grant of any security interest in any of the DIP
Collateral that is pari passu with or senior to the liens of the Post-Petition
Agent or the Adequate Protection Liens of the Pre-Petition Agent; any Debtor
shall attempt to vacate or modify the Interim Order or the Final Order over the
objection of the Post-Petition Agent; the entry of any order modifying,
reversing, revoking, staying, rescinding, vacating, or amending any Financing
Order without the consent of the Post-Petition Agent; any Debtor shall institute
any proceeding or investigation or support same by any other person who seeks to
challenge the status and/or validity of the liens of the Pre-Petition Agent or
the Post-Petition Agent (as security for the Pre-Petition Lenders and the
Post-Petition Lenders, respectively) or the claims of any of the Pre-Petition
Agent, the Pre-Petition Lenders, the Post-Petition Agent, or the Post-Petition
Lenders; or any Debtor shall file a motion or other pleading or support any
other motion or other pleading filed seeking any of the foregoing;


 
(d) the Bankruptcy Court shall enter an order or orders granting relief from the
automatic stay to the holder or holders of any security interest or lien (other
than Post-Petition Lenders) to permit the pursuit of any judicial or
non-judicial transfer or other remedy against any DIP Collateral, in each case
involving assets with an aggregate value in excess of $1,000,000; provided that
any order granting relief from the automatic stay to permit prepetition
litigation to which the Debtors are a party to proceed shall not constitute an
event of default;


 
(e) the Debtors shall fail to meet any DIP Facility Milestone beyond any grace
period applicable thereto;


 
(f) entry of a sale order unless such order contemplates either indefeasible
payment in full in cash of the DIP Obligations upon consummation of the sale or
is otherwise consented to in writing by the Post-Petition Agent; and


 
(g) the filing or support by the Debtors of any plan of reorganization that (i)
does not provide for termination of the unused commitments under the DIP
Facility and indefeasible payment in full in cash of all of the DIP Obligations
and (ii) is not otherwise acceptable to the Post-Petition Agent in its sole
discretion.







16

--------------------------------------------------------------------------------





 
Immediately upon the earlier of (x) the date that is 35 days after the Petition
Date if the Final Order has not been entered by the Court on or before such date
(unless such period is extended by mutual agreement of the Debtors and the
Majority Post-Petition Lenders, notice of which will be filed with the
Bankruptcy Court) and (y) five (5) business days (any such five-business-day
period of time, the “Default Notice Period”) following the delivery of a written
notice (with a copy filed with the Bankruptcy Court) (a “Default Notice”) by the
Post-Petition Agent to the Debtors of the occurrence of an Event of Default
unless such occurrence is cured by the Debtors prior to the expiration of the
Default Notice Period or such occurrence is waived in writing by the requisite
Post-Petition Lenders in their sole discretion and in accordance with “Voting”
section below, one or more of the following shall occur to the extent elected by
the Majority Post-Petition Lenders in their sole discretion: (i) the automatic
stay shall terminate, (ii) authority to use cash collateral shall terminate,
(iii) the DIP Loans shall accelerate, and (iv) the Post-Petition Agent may
exercise its other rights and remedies in accordance with the DIP Facility
Documentation and applicable law; provided that during the Default Notice
Period, the Debtors shall be entitled to continue to use Cash Collateral in
accordance with the terms of the Financing Orders; provided, further, that the
Post-Petition Agent shall be required to seek relief and shall be entitled to an
emergency hearing regarding the termination of the automatic stay as to clause
(iv) above before expiration of the Default Notice Period.


 
Notwithstanding the foregoing, and irrespective of the Default Notice Period,
the Post-Petition Lenders shall not be obligated to provide any DIP Loans at any
time a default, an Event of Default, or a Post-Petition Default has occurred and
is continuing.


Releases / Covenant Not to Sue:
The Debtors shall provide each of the Pre-Petition Agent, the Pre-Petition
Lenders, and their respective partners, equityholders, directors, members,
principals, agents advisors, officers, professionals (including, but not limited
to, counsel), subsidiaries and affiliates a standard release and covenant not to
sue as to any and all claims and causes of action against any of them as of the
Petition Date. This release and covenant not to sue shall be without prejudice
to any review period as to any appointed creditors’ committee or any other party
in interest as more fully set forth in the Financing Orders.


Credit Bid:
The DIP Facility shall include a provision that, in connection with any sale of
any or all of the Debtors’ assets under section 363 of the Bankruptcy Code, a
Chapter 11 plan of reorganization or liquidation, or any equivalent thereof
under any other law, the Post-Petition Agent, at the direction of the Majority
Post-Petition Lenders, shall have the absolute right to credit bid any portion,
up to the full amount, of all DIP Obligations.


Voting:
Amendments and waivers of the DIP Facility Documentation for the DIP Facility
will require the approval of Post-Petition Lenders holding more than 50% of the
aggregate amount of the commitments then outstanding under the DIP Facility (the
“Majority Post-Petition Lenders”), except that:


 
(i) the consent of each Post-Petition Lender directly and adversely affected
thereby shall be required with respect to: (A) increases in the commitment of
such Post-Petition Lender, (B) reductions of principal, interest or fees owing
to such Post-Petition Lender (or any extension or postponement of such
payments), and (C) extensions or postponement of final maturity of the DIP
Facility,







17

--------------------------------------------------------------------------------





 
(ii) the consent of 100% of the Post-Petition Lenders will be required with
respect to releases of all or substantially all of the value of the Guarantees
or releases of liens on all or substantially all of the DIP Collateral (other
than in connection with any sale of DIP Collateral or the release or sale of the
relevant guarantor permitted by the DIP Facility),


 
(iii) the consent of 100% of the Post-Petition Lenders will be required with
respect to modifications to any of the voting percentages or such modifications
that would alter the ratable allocation / priority of payments to the holders of
DIP Obligations,


 
(iv) the consent of all of the Post-Petition Lenders will be required with
respect to increases in the Borrowing Base and to certain provisions related to
adjustment to the Borrowing Base,


 
(v) the consent of 100% of the Post-Petition Lenders will be required with
respect to amendments, modifications or waivers of any provisions in the
Post-Petition Credit Agreement substantially equivalent to the provisions of
Sections 13.17 and 13.22 of the Pre-Petition Credit Agreement,


 
(vi) the consent of Post-Petition Lenders holding not less than 66⅔% of the
aggregate amount of the commitments then outstanding under the DIP Facility (the
“Required Post-Petition Lenders”) will be required in the case of decreases in,
or reaffirmations of, the Borrowing Base, and


 
(vii) customary protections for the Post-Petition Agent and the Issuing Lender
will be provided.


 
The DIP Facility contains customary provisions permitting the Borrower to
replace non-consenting Post-Petition Lenders in connection with amendments and
waivers requiring greater than a Majority Post-Petition Lender or Required
Post-Petition Lender vote or the consent of all Post-Petition Lenders or of all
Post-Petition Lenders directly affected thereby so long as the Majority
Post-Petition Lenders shall have consented thereto.


 
The DIP Facility also contains usual and customary provisions regarding
“Defaulting Lenders”.


 
The DIP Facility shall include provisions substantially equivalent to the
provisions of Sections 13.17 and 13.22 of the Pre-Petition Credit Agreement,
with such modifications to be mutually agreed upon.


Cost and Yield Protection:
Usual for facilities and transactions of this type, with provisions protecting
the Post-Petition Lenders from withholding tax liabilities; provided that
requests for additional payments due to increased costs from market disruption
shall be limited to circumstances generally affecting the banking market or when
the Majority Post-Petition Lenders have made such a request. The DIP Facility
contains provisions regarding the timing for asserting a claim under these
provisions and permitting the Borrower to replace a Post-Petition Lender who
asserts such claim without premium or penalty.







18

--------------------------------------------------------------------------------





Assignments and Participations:
The DIP Facility will contains customary provisions regarding assignments and
participations that are substantially similar to those in the Pre-Petition
Credit Agreement, subject to modifications customarily found in the loan
agreements for debtor-in-possession financings, as agreed to by the
Post-Petition Agent and the Borrower.


Expenses and Indemnification:
All documented (in summary form) fees, expenses, and costs (including but not
limited to due diligence) of the Pre-Petition Agent, the Post-Petition Agent,
the Post-Petition Lenders, and the Pre-Petition Lenders (including without
limitation the documented fees, disbursements and other charges of counsel,
financial advisors, engineers and environmental consultants) in the making,
administration, collection, enforcement, or pursuing remedies related to the
Pre-Petition Secured Indebtedness or DIP Facility shall be paid by the Debtors
upon demand (subject to the Financing Orders).


 
The Debtors will indemnify the Post-Petition Agent, the Post-Petition Lenders
and their respective officers, directors, employees, affiliates, agents,
attorneys, financial advisors, and controlling persons (each, an “Indemnified
Person”) and hold them harmless from and against all documented costs, expenses
(including fees, disbursements and other charges of counsel) and liabilities of
any such indemnified person arising out of or relating to any claim arising out
of or relating to any claim or litigation or other proceedings (regardless of
whether any such indemnified person is a party thereto), that relate to the
transactions contemplated hereby or any transaction connected therewith;
provided that no Indemnified Person will be indemnified for any losses, claims,
damages, liabilities or related expenses to the extent that they have resulted
from (i) the bad faith, willful misconduct or gross negligence of such
Indemnified Person, including any of such Indemnified Person’s affiliates or any
of its or their respective officers, directors, employees, agents, controlling
persons, members or the successors of any of the foregoing, (as determined by a
court of competent jurisdiction in a final and non-appealable decision), (ii) a
material breach of the obligations of such Indemnified Person (or any of such
Indemnified Person’s affiliates or any of its or their respective officers,
directors, employees, agents, controlling persons, members or the successors of
any of the foregoing) or (iii) any proceeding not arising from any act or
omission by the Borrower or its affiliates that is brought by an Indemnified
Person against any other Indemnified Person (other than disputes involving
claims against the Joint Lead Arrangers or the Post-Petition Agent in its
capacity as such).







19

--------------------------------------------------------------------------------





DIP to Exit Conversion:
On the date upon which the conditions precedent to the effectiveness of an “exit
credit facility” shall have been satisfied or waived (the “Conversion Date”) as
contemplated by the terms specified in the Exit Credit Facility Term Sheet
attached as Exhibit A (the “Exit Credit Facility Term Sheet”) to that certain
Exit Facility Commitment Letter (the “Exit Facility Commitment Letter”) by and
among the Debtors and the Commitment Parties (as defined therein) (the following
clauses (a) through (d), collectively, the “DIP Debt Conversion”): (a) all DIP
Loans outstanding as of such date and any Pre-Petition Secured Indebtedness that
was not converted into the DIP Facility shall, in each case, be automatically
converted on a dollar-for-dollar basis for “Revolving Loans” (as defined in the
Exit Credit Facility Term Sheet) under the Exit Credit Facility, (b) all
outstanding DIP Letters of Credit shall be deemed to be issued as “Letters of
Credit” (as defined in the Exit Credit Facility Term Sheet) under the Exit
Credit Facility, (c) all outstanding DIP Hedges with a Lender or an affiliate of
a Lender under the DIP Facility shall be deemed to be included in the Exit
Credit Facility, and (d) all outstanding treasury management arrangements with a
Lender or an affiliate of a Lender under the DIP Facility shall be deemed to be
included in the Exit Credit Facility. Upon payment in full of the DIP
Obligations (including all or in part as a result of the DIP Debt Conversion),
the DIP Facility will terminate and be superseded and replaced in its entirety
by the Exit Credit Facility.


Governing Law and Forum:
New York.


Counsel to the Pre-Petition Agent and the Post-Petition Agent:
Vinson & Elkins L.L.P.









20

--------------------------------------------------------------------------------






ANNEX I


Interest Rates:
The Borrower may elect that the DIP Loans comprising each borrowing bear
interest at a rate per annum equal to: (i) ABR plus the Applicable Margin or
(ii) LIBOR plus the Applicable Margin.


 
The Borrower may elect interest periods of 1, 2, 3 or 6 months (or, if available
to all relevant Post-Petition Lenders, 12 months or a shorter period (including
1 week or 2 weeks)) for LIBOR borrowings.


 
Calculation of interest shall be on the basis of the actual days elapsed in a
year of 360 days (or 365 or 366 days, as the case may be, in the case of ABR
Loans based on the prime rate) and interest shall be payable at the end of each
interest period and, in any event, at least every 3 months.


 
“ABR” means the Alternate Base Rate, which is the highest of (a) the
Post-Petition Agent’s Prime Rate, (b) the Federal Funds Effective Rate plus 1/2
of 1.0% and (c) one-month LIBOR plus 1.0%.


 
“LIBOR” means the London interbank offered rate for dollars, subject to a 1.0%
floor.


 
“Applicable Margin” means for any day, with respect to any LIBOR or ABR
borrowing or with respect to any Unused Commitment Fee, the applicable rate per
annum set forth below.


 
DIP Facility
Usage
Unused
Commitment Fee
Applicable Margin
ABR Loans
LIBOR Loans
X <25%
0.500%
2.00%
3.00%
> 25% X <50%
0.500%
2.25%
3.25%
> 50% X <75%
0.500%
2.50%
3.50%
> 75% X <90%
0.500%
2.75%
3.75%
X > 90%
0.500%
3.00%
4.00%
 


“DIP Facility Usage” means, as of any date and for all purposes, the quotient,
expressed as a percentage, of (i) Total Outstandings divided by (ii) the
aggregate DIP Commitment.


Letters of Credit Fees:
A per annum fee equal to the Applicable Margin then in effect for LIBOR
borrowings will accrue on the aggregate face amount of outstanding DIP Letters
of Credit, payable in arrears at the end of each quarter and upon the
termination of the DIP Facility, in each case for the actual number of days
elapsed over a 360-day year. Such fees shall be distributed to the Post-Petition
Lenders pro rata in accordance with the amount of each such Post-Petition
Lender’s DIP Commitment. In addition, the Borrower shall pay to the Issuing
Lender, for its own account, (a) a fronting fee equal to 0.125% per annum of the
aggregate face amount of outstanding DIP Letters of Credit or such other amount
as may be agreed by the Borrower and the Issuing Lender, payable in arrears at
the end of each quarter and upon the termination of the DIP Facility, calculated
based upon the actual number of days elapsed over a 360-day year, and (b)
customary issuance and administration fees to be mutually agreed.







21

--------------------------------------------------------------------------------





Commitment Fees:
The Borrower will pay a fee (the “Commitment Fee”), in an amount computed on a
daily basis equal to the total DIP Commitments of the Post-Petition Lenders less
the Total Outstandings on each day, multiplied by the applicable percentage
specified as the “Unused Commitment Fee” in the table set forth under the
definition of “Applicable Margin” corresponding to the DIP Facility Usage as of
the end of such day. The Commitment Fee is payable quarterly in arrears
commencing after the Closing Date.


Upfront Fees:
20.0 bps per year for the Post-Petition Lenders, payable on the Closing Date in
proportion to each Lender’s final allocation of its New Money DIP Commitment.









22

--------------------------------------------------------------------------------






ANNEX II
Carve Out
1.Carve Out.
(a)Carve Out. Notwithstanding anything to the contrary in this [Final/Interim]
Order, any DIP Documents (as defined in the Financing Orders), or any other
order of the Court, all of the DIP Liens, the DIP Superpriority Claims, the
Adequate Protection Liens, and the Adequate Protection Superpriority Claims
(each as defined in the Financing Orders) shall be subject and subordinate only
to the payment of the Carve-Out as and only to the extent set forth in this
[Final/Interim] Order. As used in this [Final/Interim] Order, the “Carve Out”
means the sum of (i) all fees required to be paid to the Clerk of the Court and
to the Office of the United States Trustee under section 1930(a) of title 28 of
the United States Code plus interest at the statutory rate (without regard to
the notice set forth in (iii) below); (ii) all reasonable fees and expenses up
to $[50,000] incurred by a trustee under section 726(b) of the Bankruptcy Code
(without regard to the notice set forth in (iii) below); (iii) to the extent
allowed at any time, whether by interim order, procedural order, or otherwise,
all unpaid fees and expenses, other than any restructuring, sale, success, or
other transaction fee of any investment bankers or financial advisors of the
Debtors or any committee(1) (the “Allowed Professional Fees”) incurred by
persons or firms retained by the Debtors pursuant to section 327, 328, or 363 of
the Bankruptcy Code (the “Debtor Professionals”) and any official committee
appointed in the Chapter 11 Cases (each, a “Committee”) pursuant to section 328
or 1103 of the Bankruptcy Code (the “Committee Professionals” and, together with
the Debtor Professionals, the “Professional Persons”) at any time before or on
the first business day following delivery by the Post-Petition Agent of a Carve
Out Trigger Notice (as defined below), whether allowed by the Court prior to or
after delivery of a Carve Out Trigger Notice; and (iv) Allowed Professional Fees
of Professional Persons in an aggregate amount not to exceed $2,750,000 incurred
after the first business day following delivery by the Post-Petition Agent of
the Carve Out Trigger Notice, to the extent allowed at any time, whether by
interim order, procedural order, or otherwise (the amounts set forth in this
clause (iv) being the “Post-Carve Out Trigger Notice Cap”). For purposes of the
foregoing, “Carve Out Trigger Notice” shall mean a written notice delivered by
email (or other electronic means) by the Post-Petition Agent to the Debtors,
their lead restructuring counsel, the U.S. Trustee, and counsel to any
Committee, which notice may be delivered following the occurrence and during the
continuation of an Event of Default and acceleration of the DIP Obligations
under the DIP Facility, stating that the Post-Carve Out Trigger Notice Cap has
been invoked.


(1)
Any fee due and payable to a Professional Person that is employed as an
investment banker or financial advisor arising from the consummation of any
transaction shall be payable only to the extent allowed by the Court and as and
to the extent set forth in such Professional Person’s engagement letter, and
solely from the proceeds received by the Debtors resulting from the consummation
of such transaction, free and clear of the liens of the Post-Petition Agent and
the Post-Petition Lenders.



23

--------------------------------------------------------------------------------








(b)Fee Estimates. Not later than 7:00 p.m. New York time on the third business
day of each week starting with the first full calendar week following the
[Closing Date], each Professional Person shall deliver to the Debtors a
statement setting forth a good-faith estimate of the amount of fees and expenses
(collectively, “Estimated Fees and Expenses”) incurred during the preceding week
by such Professional Person (through Saturday of such week, the “Calculation
Date”), along with a good-faith estimate of the cumulative total amount of
unreimbursed fees and expenses incurred through the applicable Calculation Date
and a statement of the amount of such fees and expenses that have been paid to
date by the Debtors (each such statement, a “Weekly Statement”); provided, that
within one business day of the occurrence of the Termination Declaration Date
(as defined below), each Professional Person shall deliver to the Debtors one
additional statement (the “Final Statement”) setting forth a good-faith estimate
of the amount of fees and expenses incurred during the period commencing on the
calendar day after the most recent Calculation Date for which a Weekly Statement
has been delivered and concluding on the Termination Declaration Date (and the
Debtors shall cause such Weekly Statement and Final Statement to be delivered on
the same day received to the Post-Petition Agent). If any Professional Person
fails to deliver a Weekly Statement or the Final Statement within three calendar
days after such Weekly Statement or Final Statement is due, such Professional
Person’s entitlement (if any) to any funds in the Pre-Carve Out Trigger Notice
Reserve (as defined below) with respect to the aggregate unpaid amount of
Allowed Professional Fees of such Professional Person for the applicable
period(s) for which such Professional Person failed to deliver a Weekly
Statement or Final Statement covering such period shall be limited to the
aggregate unpaid amount of Allowed Professional Fees included in the Budget (as
defined in the Post-Petition Credit Agreement, the “Budget”) for such period for
such Professional Person; provided, that such Professional Person shall be
entitled to be paid any unpaid amount of Allowed Professional Fees in excess of
Allowed Professional Fees included in the Budget for such period for such
Professional Person from a reserve to be funded by the Debtors from all cash on
hand as of such date and any available cash thereafter held by any Debtor
pursuant to paragraph [•](c) below. Solely as it relates to the Post-Petition
Agent and the Post-Petition Lenders, any deemed draw and borrowing pursuant to
paragraph [•](c)(i)(x) for amounts under paragraph [•](a)(iii) above shall be
limited to the greater of (x) the sum of (I) the aggregate unpaid amount of
Estimated Fees and Expenses included in such Weekly Statements timely received
by the Debtors prior to the Termination Declaration Date plus, without
duplication, (II) the lesser of (1) the aggregate unpaid amount of Estimated
Fees and Expenses included in the Final Statements timely received by the
Debtors pertaining to the period through and including the Termination
Declaration Date and (2) the Budgeted Cushion Amount (as defined below), and (y)
the aggregate unpaid amount of Allowed Professional Fees included in the Budget
for the period prior to the Termination Declaration Date (such amount, the “DIP
Professional Fee Carve Out Cap”). For the avoidance of doubt, the Post-Petition
Agent shall be entitled to maintain at all times a reserve (the “Carve‑Out
Reserve”) against availability under the DIP Facility in an amount (the
“Carve-Out Reserve Amount”)




24

--------------------------------------------------------------------------------





equal to the sum of (i) the greater of (x) the aggregate unpaid amount of
Estimated Fees and Expenses included in all Weekly Statements timely received by
the Debtors, and (y) the aggregate amount of Allowed Professional Fees
contemplated to be unpaid in the Budget at the applicable time, plus
(ii) the Post‑Carve Out Trigger Notice Cap, plus (iii) the amounts contemplated
under paragraph [•](a)(i) and [•](a)(ii) above, plus (iv) an amount equal to the
amount of Allowed Professional Fees set forth in the Budget for the then current
week occurring after the most recent Calculation Date and the two weeks
succeeding such current week (such amount set forth in (iv), regardless of
whether such reserve is maintained, the “Budgeted Cushion Amount”). Not later
than 7:00 p.m. New York time on the fourth business day of each week starting
with the first full calendar week following the [Closing Date], the Debtors
shall deliver to the Post-Petition Agent a report setting forth the Carve‑Out
Reserve Amount as of such time, and, in setting the Carve-Out Reserve, the
Post-Petition Agent shall be entitled to rely upon such reports in accordance
with section [•] of the Post-Petition Credit Agreement. Prior to the delivery of
the first report setting forth the Carve-Out Reserve Amount, the Post-Petition
Agent shall calculate the Carve-Out Reserve Amount by reference to the Budget
for subsection (i) of the Carve-Out Reserve Amount.
(c)Carve Out Reserves.
(i)On the day on which a Carve Out Trigger Notice is given by the Post-Petition
Agent to the Debtors and their lead restructuring counsel with a copy to counsel
to any Committee (the “Termination Declaration Date”), the Carve Out Trigger
Notice shall (x) be deemed a draw request and notice of borrowing by the
Borrower for the DIP Loans under the DIP Facility, in an amount equal to the sum
of (1) the amounts set forth in paragraphs [•](a)(i) and [•](a)(ii) above, and
(2) the lesser of (a) the then unpaid amounts of the Allowed Professional Fees
and (b) the DIP Professional Fee Carve Out Cap (any such amounts actually
advanced shall constitute DIP Loans) and (y) also constitute a demand to
the Debtors to utilize all cash on hand as of such date and any available cash
thereafter held by any Debtor to fund a reserve in an amount equal to the sum of
the amounts set forth in paragraphs [•](a)(i)-(iii) above. The Debtors shall
deposit and hold such amounts in a segregated account at the Post-Petition Agent
in trust to pay such then unpaid Allowed Professional Fees (the “Pre‑Carve Out
Trigger Notice Reserve”) prior to any and all other claims.
(ii)On the Termination Declaration Date, the Carve Out Trigger Notice shall also
(x) be deemed a request by the Debtors for DIP Loans under the DIP Facility, in
an amount equal to the Post‑Carve Out Trigger Notice Cap (any such amounts
actually advanced shall constitute DIP Loans) and (y) constitute a demand to the
Debtors to utilize all cash on hand as of such date and any available cash
thereafter held by any Debtor, after funding the Pre-Carve Out Trigger Notice
Reserve, to fund a reserve in an amount equal to the Post‑Carve Out Trigger
Notice Cap. The Debtors shall deposit and hold such amounts in a segregated
account at the Post-Petition Agent in trust to pay such Allowed Professional
Fees benefiting from the Post-Carve




25

--------------------------------------------------------------------------------





Out Trigger Notice Cap (the “Post‑Carve Out Trigger Notice Reserve” and,
together with the Pre-Carve Out Trigger Notice Reserve, the “Carve Out
Reserves”) prior to any and all other claims.
(iii)On the first business day after the Post-Petition Agent gives such notice
to such Post-Petition Lenders, notwithstanding anything in the Post-Petition
Credit Agreement to the contrary, including with respect to the existence of a
Default or Event of Default (as such terms are defined in the Post-Petition
Credit Agreement), the failure of the Debtors to satisfy any or all of the
conditions precedent for DIP Loans under the DIP Facility, any termination of
the DIP Commitments following an Event of Default, or the occurrence of the
Maturity Date, each Post-Petition Lender with an outstanding DIP Commitment (on
a pro rata basis based on the then outstanding DIP Commitments) shall make
available to the Post-Petition Agent such Post-Petition Lender’s pro rata share
with respect to such borrowing in accordance with the DIP Facility; provided
that in no event shall the Post-Petition Agent or the Post-Petition Lenders be
required to extend DIP Loans pursuant to a deemed draw and borrowing pursuant to
paragraphs [•](c)(i)(x) and [•](c)(ii)(x) in an aggregate amount exceeding the
Carve-Out Reserve Amount.
(iv)All funds in the Pre-Carve Out Trigger Notice Reserve shall be used first to
pay the obligations set forth in clauses (i) through (iii) of the definition of
Carve Out set forth above (the “Pre-Carve Out Amounts”), but not, for the
avoidance of doubt, the Post-Carve Out Trigger Notice Cap, until paid in full,
and then, to the extent the Pre‑Carve Out Trigger Notice Reserve has not been
reduced to zero, to pay the Post-Petition Agent for the benefit of the
Post-Petition Lenders, unless the DIP Obligations have been indefeasibly paid in
full, in cash, and all DIP Commitments have been terminated, in which case any
such excess shall be paid to the [Prepetition Secured Creditors] in accordance
with their rights and priorities as of the Petition Date. All funds in the
Post-Carve Out Trigger Notice Reserve shall be used first to pay the obligations
set forth in clause (iv) of the definition of Carve Out set forth above (the
“Post-Carve Out Amounts”), and then, to the extent the Post‑Carve Out Trigger
Notice Reserve has not been reduced to zero, to pay the Post-Petition Agent for
the benefit of the Post-Petition Lenders, unless the DIP Obligations have been
indefeasibly paid in full, in cash, and all DIP Commitments have been
terminated, in which case any such excess shall be paid to the [Prepetition
Secured Creditors] in accordance with their rights and priorities as of
the Petition Date.
(v)Notwithstanding anything to the contrary in the DIP Documents, or this
[Final/Interim] Order, if either of the Carve Out Reserves is not funded in full
in the amounts set forth in this paragraph [•], then, any excess funds in one of
the Carve Out Reserves following the payment of the Pre-Carve Out Amounts and
Post-Carve Out Amounts, respectively, shall be used to fund the other Carve Out
Reserve, up to the applicable amount set forth in this paragraph [•], prior to
making any payments to the Post-Petition Agent or the [Prepetition Secured
Creditors], as applicable. Notwithstanding anything to the contrary in the DIP
Documents or this [Final/Interim] Order, following delivery of a Carve Out
Trigger Notice, the Post-Petition Agent and the Pre-Petition Agent shall not
sweep or foreclose on cash (including cash received as a result of the sale or
other disposition of




26

--------------------------------------------------------------------------------





any assets) of the Debtors until the Carve Out Reserves have been fully funded,
but shall have a security interest in any residual interest in the Carve Out
Reserves, with any excess paid to the Post-Petition Agent for application in
accordance with the DIP Documents. Further, notwithstanding anything to the
contrary in this [Final/Interim] Order, (i) disbursements by the Debtors from
the Carve Out Reserves shall not constitute DIP Loans or increase or reduce the
DIP Obligations, (ii) the failure of the Carve Out Reserves to satisfy in full
the Allowed Professional Fees shall not affect the priority of the Carve Out,
and (iii) in no way shall the Initial Budget, Budget, Carve Out, Post‑Carve Out
Trigger Notice Cap, Carve Out Reserves, or any of the foregoing be construed as
a cap or limitation on the amount of the Allowed Professional Fees due and
payable by the Debtors. For the avoidance of doubt and notwithstanding anything
to the contrary in this [Final/Interim] Order, the DIP Facility, the Prepetition
RBL Facility, or the Second Lien Notes Indenture, the Carve Out shall be senior
to all liens and claims securing the DIP Facility, the Adequate Protection
Liens, and the 507(b) Claim, and any and all other forms of adequate protection,
liens, or claims securing the DIP Obligations or the [Prepetition Secured
Obligations].
(d)Payment of Allowed Professional Fees Prior to the Termination Declaration
Date. Any payment or reimbursement made prior to the occurrence of the
Termination Declaration Date in respect of any Allowed Professional Fees shall
not reduce the Carve Out.
(e)No Direct Obligation To Pay Allowed Professional Fees. None of the
Post-Petition Agent, Post-Petition Lenders, or the [Prepetition Secured
Creditors] shall be responsible for the payment or reimbursement of any fees or
disbursements of any Professional Person incurred in connection with the Chapter
11 Cases or any successor cases under any chapter of the Bankruptcy Code.
Nothing in this [Final/Interim] Order or otherwise shall be construed to
obligate the Post-Petition Agent, the Post-Petition Lenders, or the [Prepetition
Secured Creditors], in any way, to pay compensation to, or to reimburse expenses
of, any Professional Person or to guarantee that the Debtors have sufficient
funds to pay such compensation or reimbursement.
(f)Payment of Carve Out On or After the Termination Declaration Date. Any
payment or reimbursement made on or after the occurrence of the Termination
Declaration Date in respect of any Allowed Professional Fees shall permanently
reduce the Carve Out on a dollar‑for-dollar basis. Any funding of the Carve Out
shall be added to, and made a part of, the DIP Obligations secured by the DIP
Collateral and shall be otherwise entitled to the protections granted under this
[Final/Interim] Order, the DIP Documents, the Bankruptcy Code, and applicable
law.




27

--------------------------------------------------------------------------------






Annex 2(a)


Exit Commitment Letter






--------------------------------------------------------------------------------






JPMORGAN CHASE
BANK, N.A.
2200 Ross Avenue
3rd Floor
Dallas, TX 75201
BANK OF AMERICA,
N.A.
1 Cowboys Way
Suite 500
Frisco, TX 75034
WELLS FARGO BANK,
NATIONAL
ASSOCIATION
1445 Ross Avenue
Suite 4500
Dallas, TX 75202
CAPITAL ONE,
NATIONAL
ASSOCIATION
201 St. Charles Avenue
18th Floor
New Orleans, LA 70170
 
 
 
 
CREDIT SUISSE AG,
CAYMAN ISLANDS
BRANCH
Eleven Madison Avenue
11th Floor
New York, NY 10010-3629
ROYAL BANK OF
CANADA
200 Vesey Street
12th Floor
New York, NY 10281
ABN AMRO CAPITAL
USA LLC
100 Park Avenue
17th Floor
New York, NY 10017
COMERICA BANK
P.O. Box 650282
Dallas, TX 75265-0282
 
 
 
 
CANADIAN IMPERIAL
BANK OF COMMERCE,
NEW YORK BRANCH
1001 Fannin Street
Suite 4450
Houston, TX 77002
ING CAPITAL LLC
1111 Bagby Street
Suite 2650
Houston, TX 77002
TRUIST BANK
401 East Jackson Street
Mail Code – 4104
Tampa, FL 33602
KEYBANK NATIONAL
ASSOCIATION
127 Public Square
Second Floor
Cleveland, OH 44114-1306
 
 
 
 
 
FIFTH THIRD BANK,
NATIONAL ASSOCIATION
515 North Flagler Drive
Suite 703
West Palm Beach, FL 33401
GOLDMAN SACHS
BANK USA
200 West Street
New York, NY 10282
 
 
 
 
 



July 28, 2020




Denbury Resources Inc.
5320 Legacy Drive
Plano, Texas 75024
Attention: Mark C. Allen


Senior Secured Revolving Credit Facility Commitment Letter
Ladies and Gentlemen:
Denbury Resources Inc., a Delaware corporation (the “Borrower” or “you”) has
advised JPMorgan Chase Bank, N.A. (“JPMorgan”), Bank of America, N.A. (“BofA”),
Wells Fargo Bank, National Association (“Wells”), Capital One, National
Association (“Capital One”), Credit Suisse AG, Cayman Islands Branch (“CSAG”),
Royal Bank of Canada (“RBC”), ABN AMRO Capital USA LLC (“ABN”), Comerica Bank
(“Comerica”), Canadian Imperial Bank of Commerce, New York Branch (“CIBC”), ING
Capital LLC (“ING”), Truist Bank (“Truist”), KeyBank National Association
(“KeyBank”), Fifth Third Bank, National Association (“Fifth Third”) and Goldman
Sachs Bank USA (“Goldman”, and together with JPMorgan, BofA, Wells,




1

--------------------------------------------------------------------------------





Capital One, CSAG, RBC, ABN, Comerica, CIBC, ING, Truist, KeyBank and Fifth
Third, collectively, the “Initial Lenders”, “we”, “our” or “us”) that the
Borrower and certain of its subsidiaries (collectively with the Borrower, the
“Credit Parties”) will on or about the date hereof file voluntary petitions
commencing cases under title 11 of the United States Code (the “Chapter 11
Cases”, and such code, the “Bankruptcy Code”) in the United States Bankruptcy
Court for the Southern District of Texas (the “Bankruptcy Court”) in order to
implement the Transactions (as defined below). In connection therewith, you have
requested that the Initial Lenders provide financing to (a) refinance (the
“Refinancing”) any outstanding Pre-Petition Secured Indebtedness (as defined in
the DIP Term Sheet (as defined below)) that was not converted into DIP
Obligations (as defined in the Exit Facility Term Sheet (as defined below)) and
any outstanding indebtedness under that certain Senior Secured Super Priority
Debtor-In-Possession Credit Agreement, to be dated on or about the date hereof
(as amended from time to time, the “DIP Credit Agreement”), among the Borrower,
the other Credit Parties party thereto and each of the Initial Lenders party
thereto, via a cashless conversion on the Conversion Date (as defined in the
Exit Facility Term Sheet) in accordance with the terms of the Exit Facility Term
Sheet, (b) pay fees, commissions and expenses in connection with the
Transactions and (c) finance ongoing working capital requirements and other
general corporate purposes of the Credit Parties, all as more fully described in
the Exit Facility Term Sheet (as defined below).


This Commitment Letter (as defined below) describes the general terms and
conditions for a senior secured exit facility constituting a reserve-based
revolving credit facility of up to an aggregate maximum credit amount of
$615,000,000 (the “Revolving Facility”) on substantially the terms described in,
and subject to the conditions precedent set forth in, the Exit Facility Term
Sheet attached hereto as Exhibit A (the “Exit Facility Term Sheet”), with
availability thereunder being subject to an initial borrowing base (the “Initial
Borrowing Base”), which Initial Borrowing Base will not, in any event, be
greater than the borrowing base in effect under the DIP Credit Agreement
immediately prior to the Conversion Date. The Initial Borrowing Base will be
determined in accordance with the terms of the Exit Facility Term Sheet and will
be determined by the Administrative Agent (and approved by the Initial Lenders
constituting the Required Lenders (as defined in the Exit Facility Term Sheet),
including JPMorgan) in good faith in their sole discretion, based upon the
Initial Reserve Report and such other reports, data and supplemental information
(including status of title information with respect to proved oil and gas
properties, the Credit Parties’ other assets, liabilities, fixed charges, cash
flow, business, properties, prospects, hedged and unhedged exposure of the
Credit Parties to price, price and production scenarios, interest rate and
operating cost changes) as the Administrative Agent deems appropriate in its
sole discretion, acting in good faith and consistent with its normal oil and gas
lending criteria as it exists at such time for such purpose with respect to
similar oil and gas reserve-based credits for similarly situated borrowers.


As used herein, the term “Transactions” means, collectively, (a) the
restructuring contemplated under the Chapter 11 Cases, (b) the Refinancing, (c)
the initial borrowings and other extensions of credit under the Revolving
Facility on the Conversion Date and (d) the payment of fees, commissions and
expenses in connection with each of the foregoing. This letter, including the
Exit Facility Term Sheet and any other annexes, exhibits or other attachments
hereto, are hereinafter collectively referred to as the “Commitment Letter”.






2

--------------------------------------------------------------------------------





Capitalized terms used but not defined herein are used with the meanings
assigned to them in the Exit Facility Term Sheet attached hereto.


1.
Commitments and Undertakings



In connection with the Transactions, subject to the terms and conditions set
forth in this Commitment Letter, each of the Initial Lenders is pleased to
advise you of its several (and not joint) commitment to provide the following
percentages with respect to the Initial Borrowing Base under the Revolving
Facility: (i) JPMorgan, 10.646242907%, (ii) BofA, 10.380086836%, (iii) Wells,
10.380086836%, (iv) Capital One, 9.861086021%, (v) CSAG, 8.596841229%, (vi) RBC,
8.144375824%, (vii) ABN, 8.144339324%, (viii) Comerica, 8.143868860%, (ix) CIBC,
7.300280850%, (x) ING, 5.748971171%, (xi) Truist, 4.562675532%, (xii) KeyBank,
3.832647447%, (xiii) Fifth Third, 3.193872872% and (xiv) Goldman, 1.064624291%,
which in the aggregate for all Initial Lenders, equals 100% of the Revolving
Facility.


2.
Titles and Roles



It is agreed that (a) JPMorgan will act as a lead arranger and bookrunner for
the Revolving Facility (acting in such capacities, the “Lead Arranger”) and (b)
JPMorgan will act as administrative agent and collateral agent for the Revolving
Facility. You further agree that the Lead Arranger shall not have any other
responsibilities except as otherwise mutually agreed. You agree that, except as
otherwise set forth in the Exit Facility Term Sheet, (i) no other agents,
co-agents, arrangers, co-arrangers, bookrunners, co-bookrunners, managers or
co-managers will be appointed and (ii) no other titles will be awarded unless
you and JPMorgan shall so reasonably agree. You further agree that no
compensation (other than that expressly contemplated by this Commitment Letter
and the Fee Letter referred to below) will be paid in connection with the
Revolving Facility unless you and JPMorgan shall so reasonably agree (it being
understood and agreed that no other agent, co-agent, arranger, co-arranger,
bookrunner, co-bookrunner, manager or co-manager shall be entitled to greater
economics in respect of the Revolving Facility than JPMorgan).


3.
Information



You hereby represent and warrant that (a) all written information (including all
financial information, reserve information and reports, information to conduct
diligence and Projections (as defined below), that JPMorgan may reasonably
request in connection with the arrangement of the Revolving Facility (the
“Information Materials”)), other than (x) the financial projections and other
forward-looking information (collectively, the “Projections”) and (y)
information of a general economic or general industry nature (the
“Information”), that has been or will be made available to us by you or any of
your representatives in connection with the transactions contemplated hereby,
when taken as a whole, does not or will not, when furnished to us, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein not materially misleading in
light of the circumstances under which such statements are made (giving effect
to all supplements thereto) and (b) the Projections that have been or will be
made available to us by you or any of your representatives in connection with
the transactions contemplated hereby have been or will be prepared in good faith
based upon assumptions believed by you to be reasonable at the time furnished to
us (it being recognized by




3

--------------------------------------------------------------------------------





the Initial Lenders that such Projections are not to be viewed as facts and that
actual results during the period or periods covered by any such Projections may
differ from the projected results, and such differences may be material). You
agree that if, at any time prior to the Conversion Date, you become aware that
any of the representations in the preceding sentence would be incorrect if such
Information or Projections were furnished at such time and such representations
were remade, in any material respect, then you will promptly supplement the
Information and the Projections so that such representations when remade would
be correct, in all material respects, under those circumstances. You understand
that in arranging the Revolving Facility we may use and rely on the Information
and Projections without independent verification thereof.


You will assist us in preparing Information Materials, including but not limited
to a confidential information memorandum or lender slides, for distribution to
the Lenders (as defined in the Exit Facility Term Sheet). If requested, you also
will assist us in preparing an additional version of the Information Materials
(the “Public-Side Version”) to be used by the Lenders’ public-side employees and
representatives (“Public-Siders”) who do not wish to receive material non-public
information (within the meaning of United States federal securities laws) with
respect to the Borrower, its affiliates and any of their respective securities
(“MNPI”) and who may be engaged in investment and other market related
activities with respect to the Borrower’s or its affiliates’ securities or
loans. Before distribution of any Information Materials, you agree to execute
and deliver to us (i) a letter in which you authorize distribution of the
Information Materials to a Lender’s employees willing to receive MNPI
(“Private-Siders”) and (ii) a separate letter in which you authorize
distribution of the Public-Side Version to Public-Siders and represent that
either (x) no MNPI is contained therein or (y) neither the Borrower nor any of
its controlling or controlled entities has any debt or equity securities issued
pursuant to a public offering or Rule 144A private placement and agree that if
the Borrower or any of its controlling or controlled entities becomes the issuer
of any debt or equity securities issued pursuant to a public offering or
Rule 144A private placement thereafter, you will publicly disclose any
information contained in the Information Materials delivered to Public-Siders
that constitutes MNPI at such time.


You hereby authorize JPMorgan to download copies of the Credit Parties’
trademark logos from its website and post copies thereof and any Information
Materials to a deal site on IntraLinksTM, DebtDomain, SyndTrak, ClearPar or any
other electronic platform chosen by JPMorgan to be its electronic transmission
system (an “Electronic Platform”) established by JPMorgan to perform services in
its capacity as the administrative agent of the Revolving Facility and to use
the Credit Parties’ trademark logos on any confidential information memoranda,
presentations and other marketing materials prepared in connection with the
administration of the Revolving Facility, with your consent (which consent not
to be unreasonably withheld, conditioned or delayed), in any advertisements that
we may place after the closing of the Revolving Facility in financial and other
newspapers, journals, the World Wide Web, our home page or otherwise, at our own
expense describing our services to the Credit Parties hereunder. You also
understand and acknowledge that we may provide to market data collectors, such
as league table, or other service providers to the lending industry, information
regarding the closing date, size, type, purpose of, and parties to, the
Revolving Facility.








4

--------------------------------------------------------------------------------





4.
Fees



As consideration for the commitments and agreements of the Initial Lenders
hereunder, you agree to pay or cause to be paid the fees described in that
certain DIP and Exit Facilities Fee Letter, dated as of the date hereof and
delivered herewith (the “Fee Letter”) on the terms and subject to the conditions
set forth therein.


5.
Conditions



Each Initial Lender’s commitments and agreements hereunder are subject to the
conditions set forth in the Exit Facility Term Sheet under the heading
“Conditions to Initial Borrowing and Closing of Revolving Facility”. It being
understood and agreed that there are no conditions (implied or otherwise) to the
commitments hereunder, including compliance with the terms of this Commitment
Letter, the Fee Letter and the Revolving Facility Documentation other than those
expressly stated in this Section 5. Notwithstanding anything to the contrary in
this Commitment Letter or the Fee Letter, your obligations hereunder and
thereunder are subject to the entry of the Final Order (as defined in the DIP
Term Sheet attached as Exhibit B hereto (the “DIP Term Sheet”) by the Bankruptcy
Court.


6.
Indemnification and Expenses



You agree (a) to indemnify and hold harmless the Initial Lenders, the Lead
Arranger and any other arrangers or agents in respect of the Revolving Facility
appointed pursuant to this Commitment Letter, their affiliates and their
respective directors, officers, employees, advisors, agents and other
representatives (each, an “indemnified person”) from and against any and all
losses, claims, damages and liabilities to which any such indemnified person may
become subject arising out of or in connection with this Commitment Letter, the
Fee Letter, the Revolving Facility, the use of the proceeds thereof, or the
Transactions or any claim, litigation, investigation or proceeding relating to
any of the foregoing (including in relation to enforcing the terms of this
paragraph) (each, a “Proceeding”), regardless of whether any indemnified person
is a party thereto, whether or not such Proceedings are brought by you, your
equity holders, affiliates, creditors or any other person, and to reimburse each
indemnified person upon written demand with customary backup documentation for
any reasonable and documented out-of-pocket legal or other reasonable and
documented out-of-pocket expenses incurred in connection with investigating or
defending any of the foregoing (limited, in the case of counsel, to the
reasonably and documented out-of-pocket fees, disbursements and other charges of
a single outside counsel to all indemnified persons, taken as a whole, including
(if necessary) one local counsel in each relevant jurisdiction and solely in the
event of a conflict of interest, one additional counsel (and if necessary, one
local counsel in each relevant jurisdiction) to each group of similarly situated
affected indemnified persons), provided that the foregoing indemnity will not,
as to any indemnified person, apply (i) to losses, claims, damages, liabilities
or related expenses to the extent they are found by a final, nonappealable
judgment of a court of competent jurisdiction to arise or result from the
willful misconduct, bad faith or gross negligence of such indemnified person or
its affiliates, directors, officers or employees, advisors or agents
(collectively, the “Related Parties”), (ii) to losses, claims, damages,
liabilities or related expenses to the extent they are found by a final,
nonappealable judgment of a court of competent jurisdiction to arise or result
from a material breach of the obligations of such indemnified person or
affiliate of such indemnified person under




5

--------------------------------------------------------------------------------





this Commitment Letter or the Revolving Facility or (iii) to the extent arising
from any dispute solely among indemnified persons (other than a Proceeding
against any indemnified person in its capacity or in fulfilling its role as the
Lead Arranger, administrative agent, collateral agent, bookrunner, lender,
letter of credit issuer or any other similar role in connection with this
Commitment Letter, the Fee Letter, the Revolving Facility or the use of the
proceeds thereof) not arising out of any act or omission on the part of you or
your affiliates; and (b) regardless of whether the Conversion Date occurs, to
reimburse each Initial Lender and its affiliates for all reasonable and
documented out-of-pocket expenses (including, without limitation, due diligence
expenses, syndication expenses, financial advisor’s fees, consultant’s fees,
travel expenses, and the fees, charges and disbursements of a single outside
counsel) incurred in connection with the Revolving Facility and any related
documentation (including this Commitment Letter, the Fee Letter and the
definitive financing documentation in connection with the Revolving Facility) or
the administration, amendment, modification or waiver thereof (limited, in the
case of counsel, to the reasonable and documented out-of-pocket fees,
disbursements and other charges of a single outside counsel to the indemnified
persons, including (if necessary) one local counsel in each relevant
jurisdiction and solely in the event of a conflict of interest, one additional
counsel (and if necessary, one local counsel in each relevant jurisdiction) to
each group of similarly situated affected persons). No indemnified person shall
be liable for any damages arising from the use by others of the Information or
other materials obtained through electronic, telecommunications or other
information transmission systems, including an Electronic Platform or otherwise
via the internet, or for any special, indirect, consequential or punitive
damages in connection with the Revolving Facility, or in connection with its
activities related to the Revolving Facility, and you agree, to the extent
permitted by applicable law, not to assert any claims against any indemnified
person with respect to the foregoing. None of the indemnified persons or you or
any of your or their respective Related Parties shall be liable for any
indirect, special, punitive or consequential damages in connection with this
Commitment Letter, the Fee Letter, the Revolving Facility, or the transactions
contemplated hereby, provided that nothing contained in this sentence shall
limit your indemnity obligations to the extent set forth in this Section 6.


You shall not, without the prior written consent of an indemnified person (which
consent shall not be unreasonably withheld, conditioned or delayed), effect any
settlement of any pending or threatened Proceedings in respect of which
indemnity could have been sought hereunder by such indemnified person unless
such settlement (x) includes a full and unconditional release of such
indemnified person in form and substance reasonably satisfactory to such
indemnified person from all liability on claims that are the subject matter of
such Proceedings and (y) does not include any statement as to or any admission
of fault, culpability or a failure to act by or on behalf of any indemnified
person or any injunctive relief or other non-monetary remedy. You acknowledge
that any failure to comply with your obligations under the preceding sentence
may cause irreparable harm to JPMorgan, any other Initial Lender, the Lead
Arranger and the other indemnified persons.


7.
Sharing of Information, Affiliate Activities, Absence of Fiduciary Relationship



JPMorgan, the other Initial Lenders and the Lead Arranger may employ the
services of their respective affiliates in providing certain services hereunder
and, in connection with the provision of such services, may exchange with such
affiliates information concerning you and the other companies that may be the
subject of the Transactions contemplated by this Commitment Letter, and, to the
extent so employed, such affiliates shall be entitled to the benefits, and be
subject




6

--------------------------------------------------------------------------------





to the obligations, of JPMorgan, the other Initial Lenders and the Lead Arranger
hereunder. JPMorgan, each other Initial Lender and the Lead Arranger shall be
responsible for its respective affiliates’ failure to comply with such
obligations under this Commitment Letter.


You acknowledge that any of the Initial Lenders or their respective affiliates
may be providing debt financing, equity capital or other services (including
financial advisory services) to other companies in respect of which you may have
conflicting interests regarding the transactions described herein and otherwise.
Each Initial Lender agrees severally (and not jointly) that it will not use
confidential information obtained from you by virtue of the transactions
contemplated by this Commitment Letter or its other relationships with you in
connection with the performance by it of services for other companies, and it
will not furnish any such information to other companies. You also acknowledge
that the Initial Lenders have no obligation to use in connection with the
transactions contemplated by this Commitment Letter, or to furnish to you,
confidential information obtained from other companies.


You further acknowledge that each Initial Lender is a full service securities or
banking firm engaged in securities trading and brokerage activities as well as
providing investment banking and other financial services. In the ordinary
course of business, an Initial Lender and/or its affiliates may provide
investment banking and other financial services to, and/or acquire, hold or
sell, for its own accounts and the accounts of customers, equity, debt and other
securities and financial instruments (including bank loans and other
obligations) of, you and other companies with which you may have commercial or
other relationships. With respect to any securities and/or financial instruments
so held by an Initial Lender, its affiliates or any of its respective customers,
all rights in respect of such securities and financial instruments, including
any voting rights, will be exercised by the holder of the rights, in its sole
discretion.


You agree that the Initial Lenders and the Lead Arranger will act under this
Commitment Letter as independent contractors and that nothing in this Commitment
Letter will be deemed to create an advisory, fiduciary or agency relationship or
fiduciary or other implied duty between any Initial Lender or the Lead Arranger
and you, your respective equity holders or your and their respective affiliates.
You acknowledge and agree that (a) the transactions contemplated by this
Commitment Letter are arm’s-length commercial transactions between each Initial
Lender or the Lead Arranger and, if applicable, its affiliates, on the one hand,
and you, on the other, (b) in connection therewith and with the process leading
to such transaction each Initial Lender and the Lead Arranger and, if
applicable, its respective affiliates, is acting solely as a principal and has
not been, is not and will not be acting as an advisor, agent or fiduciary of
you, your management, equity holders, creditors, affiliates or any other person
and (c) each Initial Lender and the Lead Arranger, if applicable, and each of
their respective affiliates, has not assumed an advisory or fiduciary
responsibility or any other obligation in favor of you or your affiliates with
respect to the transactions contemplated hereby or the process leading thereto
(irrespective of whether such Initial Lender or the Lead Arranger or any of its
respective affiliates has advised or is currently advising you or your
affiliates on other matters) except the obligations expressly set forth in this
Commitment Letter. You further acknowledge and agree that (x) you are
responsible for making your own independent judgment with respect to such
transactions and the process leading thereto, (y) you are capable of evaluating
and you understand and accept the terms, risks and conditions of the
transactions contemplated hereby, and neither JPMorgan, nor any other Initial
Lender or the Lead Arranger shall have any responsibility or liability to you
with respect thereto, and (z) no




7

--------------------------------------------------------------------------------





Initial Lender or the Lead Arranger is advising the Credit Parties as to any
legal, tax, investment, accounting, regulatory or any other matters in any
jurisdiction, and you shall consult with your own advisors concerning such
matters and you shall be responsible for making your own independent
investigation and appraisal of the transactions contemplated hereby. Any review
by JPMorgan or any other Initial Lender or the Lead Arranger of the Credit
Parties, the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of JPMorgan or such other
Initial Lender or the Lead Arranger, respectively, and shall not be on behalf of
the Credit Parties. You agree that you will not assert any claim against
JPMorgan or any other Initial Lender or the Lead Arranger based on an alleged
breach of fiduciary duty by JPMorgan or such other Initial Lender or the Lead
Arranger in connection with this Commitment Letter and the transactions
contemplated hereby.


8.
Confidentiality



This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor the Fee Letter nor any of their terms or substance
shall be disclosed by you, directly or indirectly, to any other person, except
(a) to you and your officers, directors, employees, affiliates, members,
partners, stockholders, attorneys, accountants, agents and advisors, in each
case on a confidential and need-to-know basis, (b) as may be required by or in
any legal, judicial or administrative proceeding or as otherwise required by law
or regulation or as requested by a governmental or regulatory authority (in
which case you agree, to the extent permitted by law, to inform us promptly
thereof), (c) if the Initial Lenders consent in writing to such proposed
disclosure, (d) in connection with the enforcement of your rights hereunder or
under the Fee Letter or (e) this Commitment Letter and the existence and
contents hereof (but not the Fee Letter or the contents thereof other than the
existence thereof and the contents thereof as part of projections, pro forma
information and a generic disclosure of aggregate sources and uses to the extent
customary in marketing materials and other required filings) may be disclosed
(x) in connection with the syndication or arrangement of the Revolving Facility
or in connection with, and as may be required for, any public filing and (y) to
the parties to that certain Restructuring Support Agreement dated as of even
date herewith to which this Commitment Letter will be attached to and to any
party required by the Bankruptcy Court. Notwithstanding anything to the contrary
in the foregoing, you shall be permitted to file the Fee Letter with the
Bankruptcy Court under seal in form and substance reasonably satisfactory to
JPMorgan or in a redacted manner in form and substance reasonably satisfactory
to JPMorgan and provide an unredacted copy of the Fee Letter to (u) the
Bankruptcy Court, (v) the Office of the United States Trustee for the Southern
District of Texas, (w) the advisors to the official committee of unsecured
creditors appointed in the Chapter 11 Cases, (x) Paul, Weiss, Rifkind, Wharton
and Garrison LLP, as counsel to the holders of the Second Lien Notes (as defined
in the Plan), (y) Akin Gump Strauss Hauer & Feld LLP as counsel to the holders
of the Convertible Notes (as defined in the Plan), and (z) any other party or
advisor as required by the Bankruptcy Court; provided, that the disclosure of
the Fee Letter to such advisors is on a confidential, “professionals only”
basis.


Each Initial Lender severally (and not jointly) shall use all nonpublic
information received by it in connection with the Revolving Facility and the
related transactions solely for the purposes of providing the services that are
the subject of this Commitment Letter and shall treat confidentially all such
information; provided, however, that nothing herein shall prevent any Initial
Lender from disclosing any such information (a) to any Lenders or participants
or prospective




8

--------------------------------------------------------------------------------





Lenders or participants, (b) in any legal, judicial, administrative proceeding
or other compulsory process or as required by applicable law or regulations (in
which case such Initial Lender shall promptly notify you, in advance, to the
extent permitted by law), (c) upon the request or demand of any regulatory
authority (including any self-regulatory authority) or other governmental
authority purporting to have jurisdiction over JPMorgan, an Initial Lender or
the Lead Arranger, or any of its respective affiliates (in which case such
person agrees (except with respect to any audit or examination conducted by bank
accountants or any self-regulatory authority or governmental or regulatory
authority exercising examination or regulatory authority), to the extent
practicable and not prohibited by applicable law or regulation, to inform you
promptly thereof prior to disclosure), (d) to the employees, legal counsel,
independent auditors, professionals and other experts or agents of such Initial
Lender (collectively, “Representatives”) who are informed of the confidential
nature of such information and are or have been advised of their obligation to
keep information of this type confidential, (e) to any of its respective
affiliates (provided that any such affiliate is advised of its obligation to
retain such information as confidential, and such Initial Lender shall be
responsible for its respective affiliates’ compliance with this paragraph)
solely in connection with the Transactions, (f) to the extent any such
information becomes publicly available other than by reason of disclosure by
such Initial Lender, its affiliates or Representatives in breach of this
Commitment Letter or any applicable confidentiality obligation to you, (g) for
purposes of establishing a “due diligence” defense, (h) in connection with the
exercise of any remedies hereunder or under the Fee Letter or any suit, action
or proceeding relating to this Commitment Letter, the Fee Letter or the
Revolving Facility and (i) pursuant to customary disclosure about the terms of
the financing contemplated hereby in the ordinary course of business to market
data collectors and similar service providers to the loan industry for league
table purposes; provided that the disclosure of any such information to any
Lenders or prospective Lenders or participants or prospective participants
referred to above shall be made subject to the acknowledgment and acceptance in
writing by such Lender or prospective Lender or participant or prospective
participant that such information is being disseminated on a confidential basis
in accordance with the standard syndication processes of such Initial Lender or
customary market standards for dissemination of such type of information. The
provisions of this paragraph shall automatically terminate on the earlier of
(a) the Conversion Date and (b) one year following the date of this Commitment
Letter.


9.
Assignments



This Commitment Letter shall not be assignable by you without the prior written
consent of each Initial Lender (and any purported assignment without such
consent shall be null and void), is intended to be solely for the benefit of the
parties hereto and the indemnified persons and is not intended to and does not
confer any benefits upon, or create any rights in favor of, any person other
than the parties hereto and the indemnified persons to the extent expressly set
forth herein.


10.
Acceptance/ Expiration of Commitments



If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and the Fee Letter by
returning to us executed counterparts of this Commitment Letter and the Fee
Letter not later than 11:59 p.m., Dallas, Texas time, on July 29, 2020 (the
“Acceptance Deadline”). This offer will automatically expire at such time if we
have not received such executed counterparts in accordance with the preceding
sentence. In the




9

--------------------------------------------------------------------------------





event that the initial borrowings or the roll-up under the DIP Facility do not
occur on or before the Expiration Date (as defined below), then this Commitment
Letter and the commitments hereunder (including, for the avoidance of doubt, the
commitments with respect to the Revolving Facility) shall automatically
terminate unless the Initial Lenders shall, in their discretion, agree to an
extension. In addition, if not otherwise terminated in accordance with the
immediately preceding sentence, this Commitment Letter and the commitments
hereunder shall automatically terminate without further action or notice on the
first day after the Maturity Date (as defined under the DIP Term Sheet) if the
Conversion Date shall not have occurred by such time.


For purposes of this Commitment Letter, “Expiration Date” means 5:00 p.m.,
Dallas, Texas time on the date that is thirty-five (35) days after the Petition
Date (as defined in the DIP Term Sheet) if the Final Order (as defined in the
DIP Term Sheet) has not been entered by the Bankruptcy Court on or prior to such
date.


11.
Miscellaneous



Each Initial Lender reserves the right to employ the services of its affiliates
in providing services contemplated hereby and to allocate, in whole or in part,
to its affiliates certain fees payable to such Initial Lender in such manner as
such Initial Lender and its affiliates may agree in their sole discretion. This
Commitment Letter may not be amended or waived except by an instrument in
writing signed by you and each Initial Lender. This Commitment Letter may be
executed in any number of counterparts, each of which shall be an original, and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed signature page of this Commitment Letter by facsimile or electronic
transmission (e.g., “pdf” or “tif” shall be effective as delivery of a manually
executed counterpart hereof. This Commitment Letter and the Fee Letter are the
only agreements that have been entered into among us and you with respect to the
Revolving Facility and set forth the entire understanding of the parties with
respect thereto.


THIS COMMITMENT LETTER AND THE FEE LETTER AND ANY CLAIM OR CONTROVERSY ARISING
HEREUNDER OR RELATED HERETO (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING
IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF OR THEREOF)
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ANY OTHER CONFLICTS OR CHOICE OF
LAW PRINCIPLES THEREOF AND, TO THE EXTENT APPLICABLE, TITLE 11 OF THE UNITED
STATES CODE. YOU AND WE HEREBY IRREVOCABLY AGREE TO WAIVE TRIAL BY JURY IN ANY
SUIT, ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY
PARTY RELATED TO OR ARISING OUT OF THE TRANSACTIONS, THIS COMMITMENT LETTER OR
THE FEE LETTER OR THE PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.


You and we hereby irrevocably and unconditionally submit to the exclusive
jurisdiction of the Bankruptcy Court or any state or Federal court sitting in
the Borough of Manhattan in the City of New York, over any suit, action or
proceeding arising out of or relating to the Transactions or the other
transactions contemplated hereby, this Commitment Letter or the Fee Letter or
the performance of services hereunder or thereunder. You and we agree that
service of any process,




10

--------------------------------------------------------------------------------





summons, notice or document by registered mail addressed to you or us shall be
effective service of process for any suit, action or proceeding brought in any
such court. You and we hereby irrevocably and unconditionally waive any
objection to the laying of venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding has
been brought in any inconvenient forum. Each of the Initial Lenders hereby
notifies you that, pursuant to the requirements of the USA PATRIOT Act,
Title III of Pub. L. 107-56 (signed into law on October 26, 2001) (the “PATRIOT
Act”), it is required to obtain, verify and record information that identifies
the Borrower and each Guarantor, which information includes names, addresses,
tax identification numbers and other information that will allow such Lender to
identify the Borrower and each Guarantor in accordance with the PATRIOT Act.
This notice is given in accordance with the requirements of the PATRIOT Act and
is effective for the Initial Lenders and each Lender.


Section headings used herein are for convenience of reference only and are not
to affect the construction of, or to be taken into consideration in
interpreting, this Commitment Letter.


The indemnification, fee, expense, jurisdiction, information and confidentiality
provisions contained herein and in the Fee Letter shall remain in full force and
effect regardless of whether definitive financing documentation for the
Revolving Facility shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or the commitments hereunder; provided
that your obligations under this Commitment Letter (other than your obligations
with respect to confidentiality) shall automatically terminate and be
superseded, to the extent comparable, by the provisions of the Revolving
Facility Documentation upon the occurrence of the effectiveness thereof.


[Signature Pages Follow]






11

--------------------------------------------------------------------------------






If you are in agreement with the foregoing, please indicate acceptance of the
terms hereof by signing the enclosed counterpart of this Commitment Letter and
returning it to the Lead Arranger, together with executed counterparts of the
Fee Letter, by no later than the Acceptance Deadline.




 
Sincerely,
 
 
 
JPMORGAN CHASE BANK, N.A.,
 
as Lead Arranger and an Initial Lender
 
 
 
 
By:
/s/ Anca Loghin
 
Name:
Anca Loghin
 
Title:
Authorized Officer











[Signature Page to Commitment Letter – Denbury Resources Inc.]



--------------------------------------------------------------------------------





 
LENDERS:
 
 
 
BANK OF AMERICA, N.A.,
 
as an Initial Lender
 
 
 
 
By:
/s/ Tyler D. Levings
 
Name:
Tyler D. Levings
 
Title:
Director















[Signature Page to Commitment Letter – Denbury Resources Inc.]



--------------------------------------------------------------------------------





 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as an Initial Lender
 
 
 
 
By:
/s/ Edward Markham
 
Name:
Edward Markham
 
Title:
Director















[Signature Page to Commitment Letter – Denbury Resources Inc.]



--------------------------------------------------------------------------------





 
 
 
 
 
CAPITAL ONE, NATIONAL ASSOCIATION,
 
as an Initial Lender
 
 
 
 
By:
/s/ Michael P. Robinson
 
Name:
Michael P. Robinson
 
Title:
Vice President













[Signature Page to Commitment Letter – Denbury Resources Inc.]



--------------------------------------------------------------------------------





 
 
 
 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
 
as an Initial Lender
 
 
 
 
By:
/s/ Nupur Kumar
 
Name:
Nupur Kumar
 
Title:
Authorized Signatory
 
 
 
 
By:
/s/ Andrew Griffin
 
Name:
Andrew Griffin
 
Title:
Authorized Signatory

























[Signature Page to Commitment Letter – Denbury Resources Inc.]



--------------------------------------------------------------------------------





 
 
 
 
 
ROYAL BANK OF CANADA,
 
as an Initial Lender
 
 
 
 
By:
/s/ Amy G. Josephson
 
Name:
Amy G. Josephson
 
Title:
Authorized Signatory















[Signature Page to Commitment Letter – Denbury Resources Inc.]



--------------------------------------------------------------------------------





 
 
 
 
 
ABN AMRO CAPITAL USA LLC,
 
as an Initial Lender
 
 
 
 
By:
/s/ Hugo Diogo
 
Name:
Hugo Diogo
 
Title:
Executive Director
 
 
 
 
By:
/s/ Anna Ferreira
 
Name:
Anna Ferreira
 
Title:
Vice President















[Signature Page to Commitment Letter – Denbury Resources Inc.]



--------------------------------------------------------------------------------





 
 
 
 
 
COMERICA BANK,
 
as an Initial Lender
 
 
 
 
By:
/s/ Lesley B. Higginbotham
 
Name:
Lesley B. Higginbotham
 
Title:
Vice President















[Signature Page to Commitment Letter – Denbury Resources Inc.]



--------------------------------------------------------------------------------





 
 
 
 
 
CANADIAN IMPERIAL BANK OF COMMERCE,
NEW YORK BRANCH,
 
as an Initial Lender
 
 
 
 
By:
/s/ Donovan C. Broussard
 
Name:
Donovan C. Broussard
 
Title:
Authorized Signatory
 
 
 
 
By:
/s/ Jacob W. Lewis
 
Name:
Jacob W. Lewis
 
Title:
Authorized Signatory















[Signature Page to Commitment Letter – Denbury Resources Inc.]



--------------------------------------------------------------------------------





 
 
 
 
 
ING CAPITAL LLC,
 
as an Initial Lender
 
 
 
 
By:
/s/ Juli Bieser
 
Name:
Juli Bieser
 
Title:
Managing Director
 
 
 
 
By:
/s/ Scott Lamoreaux
 
Name:
Scott Lamoreaux
 
Title:
Director















[Signature Page to Commitment Letter – Denbury Resources Inc.]



--------------------------------------------------------------------------------





 
 
 
 
 
TRUIST BANK (as successor by merger to SunTrust Bank),
 
as an Initial Lender
 
 
 
 
By:
/s/ William S. Krueger
 
Name:
William S. Krueger
 
Title:
Senior Vice President















[Signature Page to Commitment Letter – Denbury Resources Inc.]



--------------------------------------------------------------------------------





 
 
 
 
 
KEYBANK NATIONAL ASSOCIATION,
 
as an Initial Lender
 
 
 
 
By:
/s/ Dale Conder
 
Name:
Dale Conder
 
Title:
SVP















[Signature Page to Commitment Letter – Denbury Resources Inc.]



--------------------------------------------------------------------------------





 
 
 
 
 
FIFTH THIRD BANK, NATIONAL ASSOCIATION
 
as an Initial Lender
 
 
 
 
By:
/s/ Michael Miller
 
Name:
Michael Miller
 
Title:
Vice President















[Signature Page to Commitment Letter – Denbury Resources Inc.]



--------------------------------------------------------------------------------





 
 
 
 
 
GOLDMAN SACHS BANK USA,
 
as an Initial Lender
 
 
 
 
By:
/s/ Jacob Elder
 
Name:
Jacob Elder
 
Title:
Authorized Signatory



























[Signature Page to Commitment Letter – Denbury Resources Inc.]



--------------------------------------------------------------------------------









Agreed to and accepted as of the date first
above written:
 
 
 
 
 
 
DENBURY RESOURCES INC.,
 
a Delaware corporation
 
 
 
 
By:
/s/ Mark C. Allen
 
Name:
Mark C. Allen
 
Title:
Executive Vice President, Chief
Financial Officer, Treasurer and
Assistant Secretary







[Signature Page to Commitment Letter – Denbury Resources Inc.]



--------------------------------------------------------------------------------






Exhibit A


Exit Facility Term Sheet






Exhibit A to Commitment Letter – Denbury Resources Inc.

--------------------------------------------------------------------------------






DENBURY RESOURCES INC.
$615,000,000 Senior Secured Revolving Credit Facility
Borrower:
Denbury Resources Inc., a Delaware corporation (the “Borrower”).


Administrative Agent:
JPMorgan Chase Bank, N.A. (“JPMCB”) in its capacity as administrative agent and
collateral agent (in such capacities, the “Administrative Agent”) in respect of
the Revolving Facility (as hereinafter defined) for a syndicate of banks,
financial institutions and other institutional lenders from time to time party
thereto (together with JPMCB and the Initial Lenders, the “Lenders”). On the
Conversion Date (as defined below), the Lenders shall constitute all of the
Existing Lenders (as defined below) participating in the DIP Facility (as
defined below).


Joint Bookrunners and Lead Arrangers:
JPMCB, Bank of America, N.A., Wells Fargo Securities, LLC and Capital One,
National Association, in their respective capacities as joint lead arrangers (in
such capacities, the “Joint Lead Arrangers”) for the Revolving Facility.


Co-Syndication Agents:
Bank of America, N.A. and Wells Fargo Bank, National Association.


Co-Documentation Agents:
Canadian Imperial Bank of Commerce, New York Branch, Comerica Bank, Credit
Suisse AG, Cayman Islands Branch, Royal Bank of Canada and ABN AMRO Capital USA
LLC.


Revolving Credit Facility:
A senior secured revolving credit facility (the “Revolving Facility”, and the
commitments thereunder, the “RBL Commitments”) in an aggregate maximum principal
amount of $615,000,000 (the “Maximum Amount”), subject to availability as
described under the heading “Availability” below. The loans under the Revolving
Facility are collectively referred to as “Revolving Loans” or the “Loans”.


Swingline:
In connection with the Revolving Facility, JPMCB (in such capacity, the
“Swingline Lender”) will make available to the Borrower a swingline facility in
U.S. dollars under which the Borrower may make short term borrowings upon same
day notice up to an aggregate amount not to exceed $25,000,000 in minimum
principal amounts of $100,000 or increments of $10,000 in excess thereof subject
to customary notice requirements. Any such swingline borrowing will reduce
availability under the Revolving Facility on a dollar-for-dollar basis.


 
Upon notice from the Swingline Lender, the Lenders will be unconditionally
obligated to purchase participations in any swingline loan pro rata based upon
their RBL Commitments.


Purpose / Use of Proceeds:
(A)The proceeds of borrowings under the Revolving Facility may be used by the
Borrower (i) for payments of certain fees, costs and expenses in connection with
the Borrower’s exit from chapter 11 and refinancing certain debt in connection
therewith (including, without limitation, the DIP Facility (as defined in the
DIP Term Sheet)), (ii) to make investments, payments, dividends or distributions
on, or redemptions of, the Borrower’s capital stock to the extent permitted
under the Revolving Facility, (iii) to provide for the working capital needs of
the Borrower and its subsidiaries, (iv) to pay the fees and expenses related to
the Revolving Facility, and (v) for other general corporate purposes, including,
without limitation, the exploration, acquisition and development of oil and gas
properties.







1

--------------------------------------------------------------------------------





 
(B) Letters of credit are used by the Borrower and its restricted subsidiaries
for general corporate purposes, including, without limitation, to secure bids,
tenders, bonds and contracts entered into in the ordinary course of the
Borrower’s business and to support deposits required under purchase agreements
pursuant to which the Borrower or one or more restricted subsidiaries may
acquire oil and gas assets.


Availability:
So long as the Total Outstandings (as defined below) do not exceed the Revolving
Loan Limit (as defined below): (i) Revolving Loans will be available at any time
(on same day notice in the case of ABR (as defined in Annex I) Loans) prior to
the Maturity Date (as defined below), in minimum principal amounts of $1,000,000
or increments of $100,000 in excess thereof, (ii) Letters of Credit under the
Revolving Facility will be issued as described in the section entitled “Letters
of Credit” below and (iii) amounts repaid under the Revolving Facility may be
reborrowed.


 
“Total Outstandings” means, at any time, the aggregate principal amount of
Revolving Loans then outstanding plus the aggregate stated amount of all issued
but undrawn Letters of Credit (as hereinafter defined) and, without duplication,
all unreimbursed disbursements on any Letter of Credit as of such date (unless
cash collateralized or backstopped pursuant to arrangements reasonably
acceptable to the Issuing Lender (as hereinafter defined)).


 
“Revolving Loan Limit” means, the least of (i) the RBL Commitments, (ii) the
Borrowing Base (as hereinafter defined) and (iii) the Maximum Amount.
For purposes hereof, “Availability” shall mean an amount (if positive) equal to
the Revolving Loan Limit less Total Outstandings.


Borrowing Base:
The borrowing base for the Revolving Facility will be based on the loan value of
the Credit Parties’ (as hereinafter defined) proved oil and gas reserves as
reflected in a Reserve Report (as hereinafter defined) and other oil and gas
properties of the Credit Parties, in each case located within the geographic
boundaries of the United States or the outer continental shelf adjacent to the
United States, determined in accordance with the terms set forth below (the
“Borrowing Base”).







2

--------------------------------------------------------------------------------





 
The initial Borrowing Base as of the Conversion Date will be an amount
determined by the Required Lenders based on the Initial Reserve Report (as
defined below) (but will not, in any event, be an amount in excess of the
borrowing base in effect under the DIP Facility immediately prior to the
Conversion Date) and will remain at such level until, subject to the Borrower’s
right of optional re-determination and any Adjustment (as hereafter defined),
the next re-determination date, which re-determination date shall be subject to
adjustment as set forth in the Revolving Facility. The Borrowing Base shall be
re-determined semi-annually on or about May 1 and November 1 of each year (or in
each case, such date reasonably practicable thereafter), beginning on the first
May 1 or November 1 after the Conversion Date (as defined below), based upon a
reserve report prepared as of the immediately preceding June 30 (with regard to
the November 1 redetermination) or December 31 (with regard to the May 1
redetermination), and delivered on or before October 1 (with regard to the
November 1 redetermination) and April 1 (with regard to the May 1
redetermination), as applicable (each such report, a “Reserve Report”), and
other related information, if any, required to be delivered to the
Administrative Agent; provided that if the Conversion Date occurs less than 90
days prior to the first May 1 or November 1 thereafter, then the first scheduled
Borrowing Base redetermination after the Conversion Date shall occur on the next
May 1 or November 1, whichever is first. Each Reserve Report shall be in a form
reasonably acceptable to the Administrative Agent. Subject to the following two
sentences, all Reserve Reports, including those prepared in connection with a
re-determination, may be prepared internally by petroleum engineers who are
employees of the Borrower or its subsidiaries. Each December 31st Reserve Report
shall be prepared by (a) DeGolyer and MacNaughton, (b) Netherland, Sewell &
Associates, Inc., (c) Cawley, Gillespie & Associates, Inc., (d) Ryder Scott
Company, L.P., or (e) at the Borrower’s election, such other independent
petroleum engineering firm reasonably acceptable to the Administrative Agent
(each, an “Approved Petroleum Engineer”). Each June 30th Reserve Report will be
prepared, at the Borrower’s option, by an Approved Petroleum Engineer or
internally under the supervision of the chief petroleum engineer of the Borrower
who shall certify such Reserve Report to be true and accurate in all material
respects and to have been prepared in accordance with the procedures used in the
immediately preceding December 31st Reserve Report.


 
The Borrowing Base shall be proposed by the Administrative Agent and approved by
all of the Lenders (in the case of increases) or the Required Lenders (as
hereinafter defined) (in the case of decreases or reaffirmation) as provided
below. Each determination of the Borrowing Base shall be made by the
Administrative Agent and, to the extent any determination represents an increase
in the Borrowing Base in effect immediately prior to such determination, all of
the Lenders, and to the extent any determination represents a decrease in or
reaffirmation of, the Borrowing Base in effect immediately prior to such
determination, the Required Lenders, in each case, in their respective sole
discretion, but in good faith in accordance with their respective usual and
customary oil and gas lending criteria as they exist at the particular time and
as specified in the Revolving Facility Documentation (as defined below);
provided that no Lender shall be required to increase its commitment amount
under the Revolving Facility in connection with an increase in the Borrowing
Base.







3

--------------------------------------------------------------------------------





 
The Borrower and the Administrative Agent (at the direction of the Required
Lenders) shall each have the option to request one unscheduled re-determination
of the Borrowing Base between each scheduled redetermination (including prior to
the first scheduled re-determination date). To the extent any re-determination
represents an increase in the Borrowing Base in effect immediately prior to such
re-determination, such Borrowing Base will be the largest amount approved by all
of the Lenders, and to the extent any re-determination represents a decrease in,
or reaffirmation of, the Borrowing Base in effect prior to such
re-determination, such Borrowing Base will be the largest amount approved by the
Required Lenders.


 
In addition to the foregoing scheduled and unscheduled re-determinations, the
Borrowing Base is also subject to adjustments (each, an “Adjustment”) between
re-determinations in connection with:


 
(i) sales or other dispositions (including in connection with the designation of
unrestricted subsidiaries and investments) of Borrowing Base Properties (as
hereinafter defined) and early monetization or early termination of any hedge or
swap positions relied on by the Lenders (as determined by the Administrative
Agent) in determining the Borrowing Base, in each case since the later of (A)
the most recent re-determination date and (B) the last adjustment made pursuant
to this clause (i), and with an aggregate value (together with the economic
value of any earlier sales or dispositions during such period or any early
monetization or early termination of any hedge or swap positions relied on by
the Lenders (as determined by the Administrative Agent) in determining the
Borrowing Base (net of (x) any positions entered into (1) contemporaneously with
such early monetization or termination or (2) since the last re-determination of
the Borrowing Base and (y) acquisitions consummated since the last
re-determination with respect to which the Borrower has delivered a Reserve
Report and other engineering information reasonably satisfactory to the
Administrative Agent)) exceeding 5% of the Borrowing Base then in effect;


 
(ii) at the Borrower’s election, acquisitions (including in connection with the
designation of an unrestricted subsidiary as a restricted subsidiary) of
domestic oil and gas properties between scheduled redeterminations, with an
aggregate value (together with the economic value of any earlier such
acquisitions during such period) exceeding 5% of the Borrowing Base then in
effect; and


 
(iii) upon the issuance of any senior unsecured or senior subordinated loans or
notes after the Conversion Date (“Specified Additional Debt”), other than
permitted refinancing debt in respect thereof, the Borrowing Base will be
immediately reduced by $0.25 for every $1.00 of the principal amount of
Specified Additional Debt.


 
The Borrower may on any re-determination date elect a reduced Borrowing Base.







4

--------------------------------------------------------------------------------





Accordion:
The Revolving Facility shall permit the Borrower to increase commitments under
the Revolving Facility (any such increase, an “Incremental Increase”) at any
time and from time to time in a minimum amount per increase of at least
$25,000,000 (and increments of $1,000,000 above that minimum), up to a maximum
aggregate incremental commitment such that after giving effect thereto the total
RBL Commitments shall not exceed the lesser of (a) the Borrowing Base then in
effect and (b) the Maximum Amount; provided that (i) no existing Lender will be
required to participate in any such Incremental Increase without its consent,
(ii) no Event of Default under the Revolving Facility shall exist after giving
effect thereto, (iii) the Administrative Agent, the Swingline Lender and the
Issuing Lender shall have been given notice of the Incremental Increase, (iv)
the Borrower shall have paid to the Administrative Agent, for payment to any
increasing Lender or Additional Lender, as applicable, any fees payable in the
amounts and at the times separately agreed upon among the Borrower, the
Administrative Agent and each such Lender or Lenders and (v) such Incremental
Increase shall be on the same terms (including the same maturity date) and
pursuant to the same documentation applicable to the Revolving Facility (other
than with respect to any arrangement, structuring, upfront or other fees or
discounts payable in connection with such Incremental Increase (provided that
the Applicable Margin of the Revolving Facility may be increased to be
consistent with the applicable margin for such Incremental Increase)).


 
The Borrower may seek commitments in respect of the Incremental Increase, in its
sole discretion, from either existing Lenders (each of which shall be entitled
to agree or decline to participate in its sole discretion) or from additional
banks, financial institutions and other institutional lenders or investors who
will become Lenders in connection therewith (in each case (i.e., existing or new
Lenders), with the consent of the Administrative Agent, the Swingline Lender and
the Issuing Lender (in each case, such consent not to be unreasonably withheld
or delayed)) (“Additional Lenders”) or from both existing Lenders and Additional
Lenders.


Interest Rates and Fees:
As set forth on Annex I to this Exhibit A.


Default Rate:
With respect to overdue principal, the applicable interest rate plus 2.00% per
annum, and with respect to any other overdue amount, including overdue interest,
the interest rate applicable to ABR Loans plus 2.00% per annum.


Letters of Credit:
An aggregate amount of $100,000,000 (as may be increased solely with the consent
of the Administrative Agent and the Issuing Lender) of the Revolving Facility
shall be available to the Borrower for the purpose of issuing standby letters of
credit (the “Letters of Credit”). Letters of Credit will be issued by JPMCB or
any of its affiliates or any replacement or successor thereof (the “Issuing
Lender”). The Administrative Agent will be promptly notified by the Borrower and
the Issuing Lender of each issuance, extension or amendment of a Letter of
Credit. Each Letter of Credit shall expire not later than the earlier of (a) 12
months (or 18 months in the case of Letters of Credit issued in favor of the
Texas Railroad Commission) after its date of issuance or such longer period of
time as may be agreed by the Issuing Lender and (b) the fifth business day prior
to the Maturity Date; provided that any Letter of Credit may provide for
automatic renewal thereof for additional periods of up to 12 months (or 18
months in the case of Letters of Credit issued in favor of the Texas Railroad
Commission) or such longer period of time as may be agreed by the Issuing Lender
(which in no event shall extend beyond the date referred to in clause (b) above,
except to the extent cash collateralized or backstopped pursuant to arrangements
reasonably acceptable to the Issuing Lender; provided that no Lender shall be
required to fund participations in Letters of Credit after the maturity date
applicable to its commitments).







5

--------------------------------------------------------------------------------





 
Drawings under any Letter of Credit shall be reimbursed by the Borrower (whether
with its own funds or with the proceeds of borrowings under the Revolving
Facility) within one business day after notice of such drawing is received by
the Borrower from the Issuing Lender. To the extent that the Borrower does not
reimburse the Issuing Lender within the time period specified above, the Lenders
under the Revolving Facility shall be irrevocably obligated to reimburse the
Issuing Lender pro rata based upon their respective Revolving Facility
commitments.


 
On the Conversion Date, all outstanding “DIP Letters of Credit” (as defined in
the DIP Term Sheet) under the DIP Facility shall automatically be deemed issued
under the Revolving Facility as “Letter of Credit”.


Final Maturity:
The Revolving Facility will mature, and lending commitments will terminate, on
the date that is 42 months after the Petition Date (as defined in the DIP Term
Sheet, as defined below) (the “Maturity Date”).


Guarantees: 
All obligations of the Credit Parties (the “Obligations”) under (i) the
Revolving Facility and Revolving Facility Documentation, (ii) interest rate
protection, commodity trading or hedging, currency exchange or other
non-speculative hedging or swap arrangements entered into with any Lender or any
affiliate of a Lender (including any hedging agreements entered into with such
Lender or affiliate thereof under the DIP Facility prior to the Conversion Date)
(the “Hedging Arrangements”) and (iii) treasury management arrangements entered
into with any Lender or any affiliate of a Lender (including any treasury
agreements entered into with such Lender or affiliate thereof under the DIP
Facility prior to the Conversion Date) (“Treasury Arrangements”) will, in each
case, be unconditionally guaranteed jointly and severally on a pari passu senior
secured basis (the “Guarantees”) by each existing and subsequently acquired or
organized direct or indirect subsidiary of the Borrower other than an Excluded
Subsidiary (as defined below) (the “Guarantors”; together with the Borrower, the
“Credit Parties”). Notwithstanding the foregoing, any subsidiary that owns
Borrowing Base Properties shall be required to be a Guarantor.


 
The Borrower will not be permitted to create or acquire any foreign subsidiaries
without the prior written consent of the Administrative Agent.


 
“Approved Counterparty” means any person if such person or its credit support
provider has a long-term senior unsecured debt rating of BBB+/Baa1 by S&P or
Moody’s (or their equivalent) or higher.


 
The Revolving Facility Documentation contains customary provisions to address
the status of Guarantors as eligible contract participants.


 
Subject to the investments covenant in the Revolving Facility Documentation and
other customary limitations, the Borrower may designate any subsidiary as an
“unrestricted subsidiary” and subsequently redesignate any such unrestricted
subsidiary as a restricted subsidiary. Unrestricted subsidiaries are not subject
to the representations and warranties, covenants, events of default or other
provisions of the Revolving Facility Documentation, and the results of
operations and indebtedness of unrestricted subsidiaries will not be taken into
account for purposes of calculating any financial metric contained in the
Revolving Facility Documentation except to the extent that distributions in the
form of cash or cash equivalents are received by a Credit Party therefrom.





6

--------------------------------------------------------------------------------





Security:
Subject to the limitations set forth below in the Revolving Facility, the
Obligations, including in respect of the Guarantees and any Hedging Arrangements
or Treasury Arrangements, shall be secured by the following (collectively, but
excluding the Excluded Assets (as hereinafter defined), the “Collateral”): (a)
substantially all personal property of the Credit Parties, including, without
limitation, (i) a first-priority (subject to permitted liens) perfected pledge
of all the equity interests of each direct material wholly-owned restricted U.S.
subsidiary held by any Credit Party and the equity interests of any Guarantor,
(ii) a first priority (subject to permitted liens) perfected security interest
in all of the Credit Parties’ commodity hedge contracts and the proceeds thereof
and (iii) a first-priority (subject to permitted liens) perfected security
interest in all deposit accounts, securities accounts and commodity accounts of
the Credit Parties other than Excluded Accounts (as defined below); and (b)
first-priority (subject to permitted liens) perfected real property mortgages on
oil and gas reserves and related assets of the Credit Parties located in the
United States included in the most recent Reserve Report delivered to the
Administrative Agent (such properties, the “Borrowing Base Properties”) and
representing not less than ninety percent (90%) of the PV-9 of the Borrowing
Base Properties.


 
The Borrower shall provide reasonably satisfactory title information on at least
ninety percent (90%) of the PV-9 of the Borrowing Base Properties evaluated in
the most recent Reserve Report.


 
“PV-9” means, with respect to any proved reserves expected to be produced from
any oil and gas properties, the net present value, discounted at 9% per annum,
of the future net revenues expected to accrue to the Credit Parties’ collective
interests in such reserves during the remaining expected economic lives of such
reserves, calculated in accordance with the most recent bank price deck provided
to the Borrower by the Administrative Agent.







7

--------------------------------------------------------------------------------





 
For the avoidance of doubt, the Collateral shall exclude the following: (i) any
real property (owned or leased), any midstream assets, and any oil and gas
properties (owned or leased) other than those constituting Borrowing Base
Properties, (ii) any contract, license, agreement, instrument or other document
(or any items of property, subject thereto) to the extent that the grant of a
security interest therein is prohibited by, or constitutes a breach or default
under or results in the termination of or gives rise to a right on the part of
the parties thereto other than any Credit Party to terminate (or materially
modify) or requires any consent not obtained under, any such contract, license,
agreement, instrument or other document, except to the extent that the term in
such contract, license, agreement, instrument or other document providing for
such prohibition, breach, default or right of termination or modification or
requiring such consent is ineffective under Sections 9-406, 9-407, 9-408 or
9-409 of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law, (iii) intellectual property and
licenses, including any United States “intent to use” trademark applications for
which a statement of use has not been filed, in relation to which any applicable
law, or any agreement with a domain name registrar or any other person entered
into by any grantor, prohibits the creation of a security interest therein or
would otherwise invalidate or result in the abandonment of any of such grantor’s
right, title or interest therein, (iv) any motor vehicles and other assets
subject to certificates of title (except to the extent the security interest in
such assets can be perfected by the filing of a UCC-1 financing statement), (v)
letter of credit rights (except to the extent the security interest in such
assets can be perfected by the filing of a UCC-1 financing statement), (vi)
margin stock, (vii) any building or manufactured (mobile) home located within an
area having special flood hazards and in which flood insurance is available
under the National Flood Insurance Act of 1968, (viii) any consumer goods, (ix)
any Excluded Accounts, (x) equity interests in Excluded Subsidiaries, (xi) the
Genesis Assets (as defined below), (xii) those assets as to which the
Administrative Agent reasonably determines that the cost or other consequences
of obtaining such a security interest or perfection thereof are excessive in
relation to the benefit to the Lenders of the security to be afforded thereby,
and (xiii) other exceptions to be reasonably agreed by the Administrative Agent
and the Borrower. The foregoing described in clauses (i) through (xiii) are,
collectively, the “Excluded Assets”.


 
“Genesis Assets” means, collectively, (a) that certain Pipeline Financing Lease
Agreement, dated as of May 30, 2008 (as amended), among Denbury Onshore, LLC and
Genesis NEJD Pipeline, LLC, (b) any interest, title and right that the Credit
Parties have to the “Pipeline System” (as defined in the Pipeline Financing
Lease Agreement) (hereinafter referred to as the “Pipeline System”), (c) any
proceeds received at any time resulting from the sale or other disposition of
all or part of the Credit Parties’ interest, title and right to the Pipeline
System, and (d) all rents, income or related fees or charges for transportation
of carbon dioxide or any other substance through the Pipeline System.







8

--------------------------------------------------------------------------------





 
“Excluded Accounts” means, collectively, (a) any deposit account, securities
account or commodity account that is exclusively used for trust, payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of any employees of the Credit parties or any of their subsidiaries, (b) any
deposit account, securities account or commodity account that is exclusively
used in the ordinary course of the Credit Parties’ business for (i) deposits
that are escrowed amounts in connection with transactions with third parties or
(ii) deposits that are pledged to third parties to secure obligations (other
than debt for borrowed money) incurred in the ordinary course of the Credit
Parties’ business, (c) any deposit account, securities account or commodity
account that is exclusively used for deposits to fund one or more political
action committees of the Credit Parties so long as the balance of all such
deposit accounts, securities accounts and commodity accounts does not in the
aggregate exceed $1,000,000 at any time, (d) any deposit account that is a zero
balance account, (e) any deposit account, commodity account or securities
account so long as the balance in each such account, individually, does not at
any time exceed $1,000,000 and the aggregate balance of all such deposit
accounts, commodity accounts and securities accounts does not at any time exceed
$3,000,000, (f) any deposit account which is used as an escrow account or
fiduciary or trust account and solely maintains cash and cash equivalents made
for the benefit of third parties (other than the Debtors) to be used exclusively
in the ordinary course of the Debtors’ business for royalty obligations,
suspense payments, working interest payments, plugging and abandonment,
remediation, and similar payments owed or to be made to such third parties
(other than the Debtors), and (g) the Professional Fee Escrow Account (as
defined in the Plan (as defined in the DIP Term Sheet)) so long as, at any time,
the balance in such account includes only the amounts deposited therein on or
prior to the Conversion Date in accordance with the Plan.


 
“Excluded Subsidiary” means (a) any subsidiary that is not a wholly-owned
domestic Material Subsidiary, “Material Subsidiary” shall mean each subsidiary
whose revenues or total assets are less than 7.5% of the consolidated revenues
or total assets of the Borrower and its restricted subsidiaries (provided that
if at any time the aggregate amount of revenues or total assets of all such
subsidiaries of the Borrower excluded as Guarantors pursuant to this clause (a)
exceeds 10% of the consolidated revenues or total assets, respectively, of the
Borrower and its restricted subsidiaries (as of the end of any period of four
fiscal quarters), the Borrower shall designate sufficient subsidiaries as
Guarantors to eliminate such excess (unless such designation would not be
permitted pursuant to clauses (c), (d), (e) or (f) below)), (b) any unrestricted
subsidiary, (c) any subsidiary that owns no material assets other than the Stock
or Indebtedness of one or more direct or indirect foreign subsidiaries, (d) each
subsidiary that, subject to customary limitations, is acquired pursuant to a
permitted acquisition and is prohibited from guaranteeing or providing liens to
secure the obligations by the financing documentation relating to such permitted
acquisition, (e) that is not permitted by law, such subsidiary’s organizational
documents, regulation or contract to provide the guarantee or liens to secure
the obligations, or would require governmental or regulatory consent, approval,
license or authorization to provide such guarantee or such liens (unless such
consent, approval, license or authorization has been received), (f) for which
the provision of the guarantee of the obligations would result in a material
adverse tax consequence to the Borrower or one of its subsidiaries (as
reasonably determined by the Borrower), or (g) for which the Administrative
Agent reasonably determines that the cost or other consequences of providing
such a guarantee is excessive in relation to the value afforded thereby







9

--------------------------------------------------------------------------------





 
It is understood and agreed that (a) no actions in any non-U.S. jurisdiction or
required by the laws of any non-U.S. jurisdiction shall be required to be taken
to create any security interests in assets located or titled outside of the U.S.
or to perfect or make enforceable any security interests in any assets (it being
understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction) and (b) with respect to
all assets of the Credit Parties other than the Borrowing Base Properties, the
Credit Parties shall not be required to take any action to perfect a lien on any
such assets unless such perfection may be accomplished by (i) the filing of a
UCC-1 financing statement or other equivalent filing, (ii) delivery of
certificates representing any pledged equity consisting of certificated
securities, and delivery of tangible paper, documents or instruments, in each
case, with appropriate endorsements or transfer powers, or (iii) delivery of
control agreements in respect of deposit accounts, commodity accounts and
securities accounts (other than Excluded Accounts).


Mandatory Prepayments / Adjustments of the Borrowing Base:
Other than as a result of an Adjustment, if the Total Outstandings exceed the
Borrowing Base (a “Borrowing Base Deficiency”), the Borrower shall, within ten
(10) business days after written notice from the Administrative Agent to the
Borrower of such Borrowing Base Deficiency, notify the Administrative Agent that
it elects to take one or more of the following actions (provided that if the
Borrower fails to elect an option, option (c) shall be designated by default):


 
(a) within thirty (30) days after such election, provide additional Borrowing
Base Properties to the extent necessary to eliminate such Borrowing Base
Deficiency;


 
(b) within thirty (30) days after such election, prepay the Revolving Loans in
an amount sufficient to eliminate such Borrowing Base Deficiency (or if no
Revolving Loans remain outstanding, cash collateralize all unreimbursed
disbursements on any Letter of Credit in an amount sufficient to eliminate such
Borrowing Base Deficiency);


 
(c) prepay such Borrowing Base Deficiency in six equal monthly installments with
interest beginning on the 30th day after the Borrower’s receipt of notice of
such Borrowing Base Deficiency from the Administrative Agent (as such Borrowing
Base Deficiency may be reduced during such six-month period as a result of a
Borrowing Base re-determination or Adjustment); or


 
(d) take any combination of actions set forth in clauses (a) through (c) above;


 
provided, in each case, that any such Borrowing Base Deficiency must be cured
prior to the Maturity Date.


 
If the Borrowing Base is adjusted as the result of an asset sale, disposition,
early monetization or termination of any hedge position or issuance of Specified
Additional Debt (as described in the section entitled “Borrowing Base”) and a
Borrowing Base Deficiency results from such adjustment, then no later than three
business days following the date it receives written notice of the adjustment or
determination of the Borrowing Base and the resulting Borrowing Base Deficiency,
the Borrower shall eliminate such Borrowing Base Deficiency. Additionally, any
Borrowing Base Deficiency resulting from a voluntary termination of commitments
shall be required to be eliminated contemporaneously with and on the date of
such termination.







10

--------------------------------------------------------------------------------





 
If, on the last business day of any calendar week (or, on any business day if a
Borrowing Base Deficiency or Event of Default then exists and is continuing),
the Debtors have any Excess Cash (as defined below) as of the end of such day in
excess of $75,000,000, the Borrower shall prepay the Loans within one business
day following such date in an amount equal to such excess.


 
“Excess Cash” means, as of any date of determination, the difference, if
positive, between Consolidated Cash Balance (as defined below) of the Credit
Parties and their restricted subsidiaries as of such date and Excluded Cash (as
defined below) of the Credit Parties and their restricted subsidiaries as of
such date.


 
“Consolidated Cash Balance” means, as of any date of determination, the
aggregate amount of all (a) cash, (b) cash equivalents and (c) any other
marketable securities, treasury bonds and bills, certificates of deposit,
investments in money market funds and commercial paper, in each case, held or
owned by (either directly or indirectly) any Credit Party or any restricted
subsidiary as of such date.


 
“Excluded Cash” means as of any date of determination, (a) cash or cash
equivalents of the Credit Parties and their restricted subsidiaries from (i) the
issuance of any Specified Additional Debt or other unsecured indebtedness
permitted to be incurred pursuant to the Revolving Facility Documentation, (ii)
the issuance by the Borrower of any equity interests in the Borrower, or (iii)
any disposition of property, in each case so long as the Borrower and the other
Credit Parties keep any such proceeds in segregated accounts until such proceeds
are used for the purpose(s) obtained, as the case may be, (b) without
duplication of clauses (f), (g) and (h) below, and other than cash and cash
equivalents held or maintained in accounts described in clause (e) of the
definition of Excluded Accounts, any cash or cash equivalents in Excluded
Accounts, (c) any cash collateral required to cash collateralize any Letter of
Credit, (d) any cash or cash equivalents constituting purchase price deposits
made by or held by an unaffiliated third party pursuant to a binding and
enforceable purchase and sale agreement with an unaffiliated third party
containing customary provisions regarding the payment and refunding of such
deposits, (e) any cash or cash equivalents for which any Credit Party or any
restricted subsidiary has, in the ordinary course of business, issued checks or
initiated wires or ACH transfers in order to utilize such cash or cash
equivalents, (f) any cash or cash equivalents set aside to pay payroll, payroll
taxes, other taxes, employee wage and benefits payments, and trust and fiduciary
obligations or other similar obligations of the Credit Parties then due and
owing to third parties and for which the Debtors have issued checks or initiated
wires or ACH transfers (or, in their respective good faith discretion, will
issue checks or initiate wires or ACH wires within five business days in order
to make such payments), (g) any cash or cash equivalents set aside to pay
royalty obligations, working interest obligations, production payments, vendor
payments, suspense payments, severance and ad valorem taxes of the Credit
Parties and their restricted subsidiaries then due and owing to third parties
and for which the Credit Parties and their restricted subsidiaries have issued
checks or initiated wires or ACH transfers (or, in their respective good faith
discretion, will issue checks or initiate wires or ACH wires within five
business days in order to make such payments) and (h) any cash or cash
equivalents in any escrow accounts or fiduciary or trust accounts that are used
exclusively in the ordinary course of the Debtors’ business for plugging and
abandonment, remediation, and similar obligations owed to third parties.


 
The application of proceeds from mandatory prepayments shall not reduce the
aggregate amount of commitments under the Revolving Facility and amounts prepaid
may be reborrowed, subject to Availability and the other conditions to borrowing
set forth below.







11

--------------------------------------------------------------------------------





Voluntary Prepayments and Reductions in Commitments:
Voluntary reductions of the unutilized portion of the RBL Commitments and
voluntary prepayments of borrowings under the Revolving Facility will be
permitted at any time, in minimum principal amounts of $500,000 or increments of
$100,000 in excess thereof, without premium or penalty, subject to reimbursement
of the Lenders’ redeployment costs in the case of a prepayment of LIBOR Loans
(as defined in Annex I) other than on the last day of the relevant interest
period.


Documentation:
The definitive documentation for the Revolving Facility, including all other
related agreements and documents creating, evidencing or securing indebtedness
or obligations of any of the Credit Parties to the Administrative Agent or
granting or perfecting liens or security interests by any of the Credit Parties
in favor of and for the benefit of the Administrative Agent, for itself and for
and on behalf of the Lenders, on account of the Revolving Facility (the
“Revolving Facility Documentation”) shall contain the terms set forth herein and
shall otherwise be negotiated in good faith within a reasonable time period to
be determined based on the expected Conversion Date. The Revolving Facility
Documentation will be based on the applicable “Credit Documents” under and as
defined in that certain Amended and Restated Credit Agreement dated as of
December 9, 2014 (as in effect immediately prior to the Eighth Amendment thereto
dated as of June 26, 2020, the “Existing RBL Credit Agreement”; and, the lenders
thereunder, the “Existing Lenders”), among the Borrower, JPMCB, as
administrative agent, and the lenders from time to time party thereto, with
changes consistent with this Exit Credit Facility Term Sheet and taking into
account recent precedent credit agreements negotiated between the Administrative
Agent and similarly situated companies to the Borrower, and otherwise to reflect
customary lender form updates, including without limitation updated LIBOR
replacement provisions, and modifications to baskets and materiality thresholds
to be agreed (the “Documentation Principles”).


Conditions to Initial Borrowing and Closing of Revolving Facility:
The availability of the initial borrowing under the Revolving Facility shall be
conditioned upon satisfaction of the following conditions precedent (the date
upon which all such conditions precedent shall be satisfied or waived, the
“Conversion Date”):


 
(a) the negotiation, execution, and delivery of reasonably satisfactory
Revolving Facility Documentation, including security documentation, promissory
notes and other usual and customary closing documents, certificates, and
authorizing resolutions for the Revolving Facility;


 
(b) the Lenders, the Joint Lead Arrangers and the Administrative Agent shall
have received all reasonable and documented out-of-pocket fees and expenses
required to be paid on or before the Conversion Date (including the reasonable
and documented fees and expenses of professional retained by the foregoing)
invoiced at least two business days prior thereto;


 
(c) all representations and warranties of the Credit Parties in the Revolving
Facility Documentation shall be true and correct in all respects, and there
shall be no default or event of default, in existence at the time of, or after
giving effect to the making of, such funding on such date;







12

--------------------------------------------------------------------------------





 
(d) receipt and reasonably satisfactory review of (i) Borrower’s audited
financial statements for the most recent fiscal year ending at least 90 days
prior to the Conversion Date, (ii) Borrower’s unaudited financial statements for
the most recent fiscal quarter ending at least 60 days prior to the Conversion
Date, (iii) pro forma financial statements of the Borrower (after giving effect
to closing) and (iv) detailed financial projections (to be mutually agreed upon)
of the Borrower (prepared on a quarterly basis for the first two fiscal years
following the Conversion Date and on an annual basis for the subsequent two
fiscal years);


 
(e) receipt and reasonably satisfactory review of the reserve reports and
engineering reports prepared internally by petroleum engineers who are employees
of the Borrower or its subsidiaries with an “as of” date to be determined;
provided that if the Conversion Date has not occurred by July 1, 2021, such
reserve report shall be prepared by an independent petroleum engineering firm
reasonably acceptable to the Administrative Agent (the “Initial Reserve
Report”);


 
(f) reasonably satisfactory title information as reasonably required by the
Administrative Agent on at least 90% of the PV-9 of the initial Borrowing Base
Properties;


 
(g) receipt of mortgages and security agreements providing perfected, first
priority (subject to permitted liens to be as defined in the Revolving Facility
Documentation) liens and security interests on (i) all personal property assets
of the Borrower and the Guarantors constituting Collateral, and (ii) not less
than 90% of the PV-9 of the initial Borrowing Base Properties;


 
(h) all governmental and third party approvals necessary in connection with the
financing contemplated hereby shall have been obtained and be in full force and
effect;


 
(i) the Administrative Agent shall have received lien search results and be
reasonably satisfied that there are no liens and security interests on the
Borrower’s and Guarantor’s property other than (i) those being released and (ii)
other liens to be agreed upon;


 
(j) the Lenders shall have received such legal opinions, including, as
applicable, opinions of local counsel (which opinions shall include, among other
things, the enforceability of the Revolving Facility Documentation under
applicable local law), documents and other instruments as are customary for
transactions of this type or as they may reasonably request;


 
(k) the Administrative Agent and the Lenders shall have received, by at least
three (3) business days prior to the Conversion Date, “know your customer” and
similar information required by bank regulatory authorities at least eight (8)
business days prior to the Conversion Date;


 
(l) reasonably satisfactory review of the legal, corporate, and capital
structure of the Borrower and its subsidiaries, upon closing;


 
(m) no material adverse change from the Petition Date until closing (excluding
the pendency of the bankruptcy cases);







13

--------------------------------------------------------------------------------





 
(n) satisfaction of the Administrative Agent with the Confirmation Order (as
defined in the DIP Term Sheet) and the entry thereof by the Bankruptcy Court;


 
(o) the effective date of the Plan (and which Plan shall be satisfactory to the
Administrative Agent) shall have occurred (or shall occur concurrently with the
Conversion Date);


 
(p) immediately prior to giving effect to closing, the sum of the unused DIP
Commitments (as defined in the DIP Term Sheet) and unrestricted cash and cash
equivalents of the Credit Parties on hand shall be not less than $[285,000,000];


 
(q) the making of any requested credit extension on the Conversion Date would
not cause Total Outstandings to be greater than $[275,000,000];


 
(r) subject to the section titled “Commodity Hedging” herein, on or prior to the
Conversion Date (solely in the event the Conversion Date occurs after December
31, 2020), the Borrower shall, or shall have caused another Credit Party to,
enter into commodity swap agreements, collar agreements or put agreements
(whether deferred premium or fully-paid) with Approved Counterparties to hedge
notional amounts of crude oil covering not less than, for the period beginning
August 1, 2020 through July 31, 2021 (the “Initial Measurement Period”), 65% of
the reasonably anticipated production of such crude oil constituting proved,
developed, producing oil and gas properties for such Initial Measurement Period
as such anticipated production is set forth in the Initial Reserve Report;
provided that, such swap, collar or put agreements (whether deferred premium or
fully-paid) shall have effective floor prices of not less than the lesser of (x)
the prices set forth in JPMCB’s price deck or (y) the NYMEX strip price less
10%, in each case, for the applicable maturity dates of such hedges as of the
date such swap, collar or put agreement (whether deferred premium or fully-paid)
is entered into; and


 
(s) after giving effect to any requested credit extension on the Conversion
Date, the Borrower and its subsidiaries shall have no outstanding debt except
for the (i) Obligations, (ii) debt arising as a result of the “Genesis Pipeline
Dropdown Transaction” (as such term is defined under the Existing RBL Credit
Agreement) to the extent permitted under the Revolving Facility Documentation,
and (iii) capital leases in an amount not to exceed $1,000,000 in the aggregate.


Conditions to All Extensions of Credit:
Limited to the following: (a) the accuracy of representations and warranties set
forth in the Revolving Facility Documentation in all material respects,
(b) delivery of a customary borrowing notice, (c) before and after giving effect
to such borrowing Availability shall not be less than zero, (d) the absence of
defaults or events of default at the time of, and after giving effect to the
making of, such extension of credit and (e) immediately before and after giving
effect to such Borrowing, the Borrower and the other Credit Parties not having
any Excess Cash in excess of $75,000,000 after giving pro forma effect thereto.







14

--------------------------------------------------------------------------------





Representations and Warranties:
Representations and warranties, applicable to the Borrower and its restricted
subsidiaries (other than certain customary representations and warranties that
will be applicable to restricted subsidiaries and unrestricted subsidiaries)
subject to customary exceptions, baskets and materiality qualifiers to be agreed
and otherwise consistent with the Documentation Principles, including: existence
and organizational status; power and authority; qualification; execution,
delivery and enforceability of Revolving Facility Documentation; compliance with
laws; with respect to the execution, delivery and performance of the Revolving
Facility Documentation, no violation of, or conflict with, law, charter
documents or material agreements; litigation; margin regulations; licenses and
permits; governmental approvals and other consents with respect to the
execution, delivery and performance of the Revolving Facility; Investment
Company Act; PATRIOT Act; absence of undisclosed liabilities; accuracy of
disclosure and financial statements; since the Conversion Date, no material
adverse effect (as hereinafter defined); no defaults; insurance; taxes; ERISA;
creation and perfection of security interests; environmental laws; ownership of
properties; subsidiaries and equity interests; sanctions laws/OFAC; direct
benefit and consolidated solvency.


Affirmative Covenants:
Affirmative covenants, applicable to the Borrower and its restricted
subsidiaries, subject to customary exceptions, baskets and materiality
qualifiers to be agreed and otherwise consistent with the Documentation
Principles, including: delivery of annual and quarterly financial statements and
other information (with annual financial statements to be accompanied by an
audit opinion from nationally recognized auditors that is not subject to
qualification as to “going concern” or the scope of such audit other than solely
with respect to, or resulting solely from (i) an upcoming maturity date under
the Revolving Facility occurring within one year from the time such opinion is
delivered or (ii) any potential inability to satisfy any financial maintenance
covenant on a future date or in a future period); certificates and other
information; delivery of notices of defaults, certain material events and
changes in beneficial ownership; inspections (including books and records);
maintenance of organizational existence and rights and privileges; maintenance
of insurance; payment of taxes; corporate franchises; compliance with laws
(including environmental laws); maintenance of properties; reasonably
satisfactory title review on at least ninety percent (90%) of the PV-9 of the
Borrowing Base Properties evaluated in the most recent Reserve Report;
operations; ERISA; additional guarantors and collateral; use of proceeds;
know-your-customer information; sanctions laws/OFAC/anti-money laundering laws;
further assurances on collateral matters; ECP guarantor/keepwell and reserve
reports.


Negative Covenants:
Negative covenants, applicable to the Borrower and its restricted subsidiaries,
subject to customary exceptions, baskets and materiality qualifiers to be agreed
and otherwise consistent with the Documentation Principles, including:







15

--------------------------------------------------------------------------------





 
(a) incurrence of debt, with exceptions for, among other things, (i) the
Revolving Facility (including any Incremental Increase), (ii) capital lease
arrangements up to a cap to be agreed, (iii) the Genesis Pipeline Dropdown
Transactions, (iv) non-speculative hedging and swap arrangements, including,
without limitation, in respect of interest rate protection, commodity hedging,
or currency exchange and (v) Specified Additional Debt in an aggregate principal
amount not to exceed $150,000,000, but subject to pro forma compliance with the
financial covenants, no default, event of default or Borrowing Base Deficiency
existing at the time or resulting from the incurrence thereof, the maturity of
such debt being at least 180 days after the Maturity Date, there being no
scheduled amortization or principal payments before 180 days after the Maturity
Date, no restrictions on the ability of the Borrower and its restricted
subsidiaries to guarantee the Revolving Facility, no covenants (other than
financial maintenance covenants) or events of default that are more onerous,
taken as a whole than those in the Revolving Facility, no financial maintenance
covenants that are more onerous that those in the Revolving Facility, no
mandatory prepayment or redemption in priority to the Revolving Facility, no
prohibition on prior repayment of the Revolving Facility, and a reduction in
Borrowing Base in the manner described in section above with the heading titled
“Borrowing Base”;


 
(b) liens, which shall permit, among other things, liens (i) created under the
Revolving Facility Documentation (including those liens securing the Revolving
Facility, the Guarantees, any Hedging Arrangements and any Treasury
Arrangements), (ii) in respect of the Genesis Pipeline Dropdown Transactions,
and (iii) in respect of purchase money or capital lease arrangements up to a cap
to be agreed;


 
(c) fundamental changes;


 
(d) asset sales and early monetization or early termination of any hedge or swap
positions relied on by the Lenders (as determined by the Administrative Agent)
in determining the Borrowing Base, which shall permit, among other things,
(i) asset sales or dispositions of Borrowing Base Properties (or subsidiaries or
affiliates which own or lease Borrowing Base Properties) and early monetization
or early termination of any hedge or swap positions relied on by the Lenders (as
determined by the Administrative Agent) in determining the Borrowing Base, in
each case, subject only to Adjustments, and compliance with the mandatory
prepayment provisions of the Revolving Facility Documentation to the extent any
Borrowing Base Deficiency results therefrom; (ii) sales or dispositions of any
assets that are not Borrowing Base Properties (“Non-Borrowing Base Properties”)
without limit (provided that during the continuation of an Event of Default or
Borrowing Base Deficiency, 100% of the net proceeds of such disposition shall be
used to pay any outstanding Revolving Loans), including, without limitation, any
oil and gas properties not included in the Borrowing Base and any subsidiaries
or affiliates which own or lease oil and gas properties not included in the
Borrowing Base; provided that all proved oil and gas properties included in the
Reserve Report for which the most recent Borrowing Base has been established and
all commodity hedge contracts entered into on or prior to the date on which the
most recent Borrowing Base has been established shall be deemed to have been
included in the determination of the then existing Borrowing Base and (iii)
other asset sales or dispositions of other assets under specified baskets to be
set forth in the RBL Facility Documentation;







16

--------------------------------------------------------------------------------





 
(e) investments, which shall permit (i) investments consisting of acquisitions,
farm-outs, farm-ins, and similar joint ventures without limit; (ii) other
investments under specified baskets to be set forth in the Revolving Facility
Documentation and (ii) loans and advances; provided no limitation on
intercompany investments among Credit Parties or permitted acquisitions (subject
to compliance with guarantee and collateral requirements described below, if
applicable);


 
(f) dividends or distributions on, or redemptions of, Borrower capital stock;


 
(g) exchanges, prepayments or redemptions in respect of indebtedness;


 
(h) limitations on negative pledges and limitations on the prohibition of
subsidiary distributions;


 
(i) commodity hedging that does not exceed the limits set forth under “Commodity
Hedging” below;


 
(j) transactions with affiliates;


 
(k) change in nature of business; and


 
(l) use of proceeds.


Financial Covenants:
Limited to the following:


(i) a maximum ratio of Consolidated Total Debt to Consolidated EBITDAX for the
most recently completed four fiscal quarter period not to exceed 3.50 to 1.0 and
(ii) a minimum ratio of Consolidated Current Assets to Consolidated Current
Liabilities as of the most recently completed fiscal quarter of 1.0 to 1.0.


 
The financial covenants will be tested in accordance with GAAP as in effect on
the Conversion Date with respect to the Borrower and its restricted subsidiaries
on a consolidated basis beginning with the last day of the fiscal quarter of the
Borrower and thereafter will be tested as of the last day of each fiscal quarter
ended thereafter for which financial statements are delivered.







17

--------------------------------------------------------------------------------





Commodity Hedging:
Commodity hedging arrangements shall be with (i) any Lender or any affiliate of
a Lender or (ii) an Approved Counterparty, shall not be for speculative purposes
and shall be limited to no more than 85% of the reasonably anticipated
forecasted production from the proved oil and gas properties of the Credit
Parties (based on the most recent Reserve Report) for the period not exceeding
60 months from the date such hedging arrangement is created (collectively, the
“Ongoing Hedges”); provided that, in addition to the Ongoing Hedges, in
connection with a proposed acquisition (each, a “Proposed Acquisition”) by a
Credit Party of oil and gas properties, the Credit Parties may also enter into
incremental hedging contracts from and after the date on which such Credit Party
signs a definitive acquisition agreement in connection with a Proposed
Acquisition (but not earlier than 90 days prior to the anticipated closing date
of the Proposed Acquisition) with respect to the reasonably anticipated
forecasted production from the oil and gas reserves attributable to such
Proposed Acquisition (based on the Borrower’s internal engineering reports)
having notional volumes not in excess of 70% of such projected production for a
period not exceeding 36 months from the date such hedging arrangement is
created; provided further that if the Proposed Acquisition has not been
consummated within 90 days after such definitive acquisition agreement was
executed (or such longer period as to which the Administrative Agent may agree)
or if the Proposed Acquisition terminates or is terminated, then within 15 days
after the earlier of such 90 day period (or longer) or such termination, the
Borrower shall novate, unwind or otherwise dispose of such incremental hedging
contracts to the extent necessary to be in compliance with the hedging covenants
concerning Ongoing Hedges.


 
It is understood that for purposes hereof, the following hedging agreements
shall not be deemed speculative or entered into for speculative purposes: (a)
any commodity hedging agreement intended, at inception of execution, to hedge or
manage any of the risks related to existing and or forecasted oil and gas
production (based on the most recently delivered Reserve Report) of the Borrower
or its restricted subsidiaries (whether or not contracted) and (b) any hedging
agreement intended, at the time of execution, (i) to hedge or manage the
interest rate exposure associated with any debt securities, debt facilities or
leases (existing or forecasted) of the Borrower or its restricted subsidiaries,
(ii) for foreign exchange or currency exchange management, (iii) to manage
commodity portfolio exposure associated with changes in interest rates or (iv)
to hedge any exposure that the Borrower or its restricted subsidiaries may have
to counterparties under other hedging agreements such that the combination of
such hedging agreements is not speculative taken as a whole.







18

--------------------------------------------------------------------------------





 
The Credit Parties shall provide evidence satisfactory to the Administrative
Agent of the Credit Parties having entered into commodity swap agreements,
collar agreements or put agreements (whether deferred premium or fully-paid)
with Approved Counterparties hedging notional volumes of crude oil covering not
less than (i) if the Conversion Date occurs on or prior to December 31, 2020,
65% of the reasonably anticipated production of such crude oil constituting
proved, developed, producing oil and gas properties for the Initial Measurement
Period as such anticipated production is set forth in the Initial Reserve Report
by no later than December 31, 2020, (ii) 17.5% of the reasonably anticipated
production of crude oil constituting proved, developed, producing oil and gas
properties for the period of 12 consecutive calendar months following the
Initial Measurement Period by no later than December 31, 2020 and (iii) 35% of
the reasonably anticipated production of crude oil constituting proved,
developed, producing oil and gas properties for the period of 12 consecutive
calendar months following the Initial Measurement Period, as such anticipated
production is set forth in the Initial Reserve Report by the later of (A) 60
days following the Conversion Date and (B) December 31, 2020; provided that,
such swap, collar or put agreements (whether deferred premium or fully-paid)
shall have effective floor prices of not less than the lesser of (x) the prices
set forth in JPMCB’s price deck or (y) the NYMEX strip price less 10%, in each
case, for the applicable maturity dates of such hedges as of the date such swap,
collateral or put agreement (whether deferred premium or fully-paid) is entered
into.


Events of Default:
Events of default, subject to customary exceptions, grace/cure periods, and
materiality qualifiers to be agreed and otherwise consistent with the
Documentation Principles, including: nonpayment of principal, interest or other
amounts (subject, in the case of non-principal nonpayments, to a 3-business day
grace period); violation of covenants (subject, in the case of certain
affirmative covenants, to a 30-day grace period); inaccuracy of representations
and warranties in any material respect; cross-payment default and
cross-acceleration of material indebtedness in excess of $50,000,000; bankruptcy
events; judgments in excess of $50,000,000; ERISA events; actual or asserted
revocation or invalidity of Guarantees or Collateral documents; and change of
control.


Voting:
Amendments and waivers of the Revolving Facility Documentation for the Revolving
Facility will require the approval of Lenders holding more than 50% of the
aggregate amount of the commitments then outstanding under the Revolving
Facility (the “Majority Lenders”), except that:


 
(i) the consent of each Lender directly and adversely affected thereby shall be
required with respect to: (A) increases in the commitment of such Lender,
(B) reductions of principal, interest or fees owing to such Lender (or any
extension or postponement of such payments), and (C) extensions or postponement
of the Maturity Date,


 
(ii) the consent of 100% of Lenders will be required with respect to releases of
all or substantially all of the value of the Guarantees or releases of liens on
all or substantially all of the Collateral (other than in connection with any
sale of Collateral or the release or sale of the relevant guarantor permitted by
the Revolving Facility),


 
(iii) the consent of 100% of the Lenders will be required with respect to
modifications to any of the voting percentages or such modifications that would
alter the ratable allocation / priority of payments to the holders of the
Obligations,







19

--------------------------------------------------------------------------------





 
(iv) the consent of 100% of the Lenders will be required with respect to
increases in the Borrowing Base and to certain provisions related to adjustment
to the Borrowing Base,


 
(v) the consent of 100% of the Lenders will be required with respect to
amendments, modifications or waivers of any provisions in the Revolving Facility
substantially equivalent to the provisions of Sections 13.17 and 13.22 of the
Existing RBL Credit Agreement,


 
(vi) the consent of Lenders holding not less than 66⅔% of the aggregate amount
of the commitments then outstanding under the Revolving Facility (the “Required
Lenders”) will be required in the case of decreases in, or reaffirmations of,
the Borrowing Base; and


 
(vii) customary protections for the Administrative Agent, the Issuing Lender and
the Swingline Lender will be provided.


 
The Revolving Facility contains customary provisions permitting the Borrower to
replace non-consenting Lenders in connection with amendments and waivers
requiring greater than a Majority Lender or Required Lender vote or the consent
of all Lenders or of all Lenders directly affected thereby so long as the
Majority Lenders shall have consented thereto.


 
The Revolving Facility also contains usual and customary provisions regarding
“Defaulting Lenders”.


 
The Revolving Facility shall include provisions substantially equivalent to the
provisions of Sections 13.17 and 13.22 of the Existing RBL Credit Agreement,
with such modifications to be mutually agreed upon.


Cost and Yield Protection:
Usual for facilities and transactions of this type, with provisions protecting
the Lenders from withholding tax liabilities; provided that requests for
additional payments due to increased costs from market disruption shall be
limited to circumstances generally affecting the banking market or when Majority
Lenders have made such a request. The Revolving Facility shall contain
provisions regarding the timing for asserting a claim under these provisions and
permitting the Borrower to replace a Lender who asserts such claim without
premium or penalty.


Assignments and Participations:
The Lenders are permitted to assign Loans and RBL Commitments with the consent
of the Borrower (not to be unreasonably withheld or delayed); provided that no
consent of the Borrower shall be required after the occurrence and during the
continuance of a payment or bankruptcy event of default (with respect to any
Credit Party). All assignments will require the consent of the Administrative
Agent, the Swingline Lender and the Issuing Lender (in each case, not to be
unreasonably withheld or delayed). No assignments or participations shall be
made to (i) natural persons, (ii) the Borrower or its subsidiaries, or (iii)
Industry Competitors (to be defined in the Revolving Facility Documentation in a
manner to be agreed, which definition shall in any event be limited to oil and
gas companies that are competitors of, and have primary oil and gas exploration
and production operations within the same geographical basins as, the Borrower).
Each assignment will be not less than $5,000,000 (and increments of $1,000,000
in excess thereof) or, if less, all of such Lender’s remaining loans and
commitments of the applicable class. The Administrative Agent shall receive a
processing and recordation fee of $3,500 for each assignment (unless waived by
the Administrative Agent).







20

--------------------------------------------------------------------------------





 
The Lenders are permitted to sell participations in the Revolving Facility
without restriction, other than as set forth in the next sentence, and in
accordance with applicable law. Voting rights of participants, as among the
applicable Lender and the participant, shall be limited to matters in respect of
(a) increases in commitments participated to such participants, (b) reductions
of principal, interest or fees, (c) extensions of the Maturity Date and (d)
releases of all or substantially all of the value of the Guarantees or all or
substantially all of the Collateral.


Expenses and Indemnification:
The Borrower shall pay all reasonable and documented out-of-pocket expenses of
the Administrative Agent and the Joint Lead Arrangers in connection with the
syndication of the Revolving Facility and the preparation, execution, delivery,
administration, amendment, waiver or modification and enforcement of the
Revolving Facility Documentation (including the reasonable and documented fees
and expenses of a single outside counsel identified herein and of a single firm
of local counsel in each appropriate jurisdiction or otherwise retained with the
Borrower’s consent).


 
The Borrower will indemnify and hold harmless the Administrative Agent, the
Joint Lead Arrangers and the Lenders and their respective affiliates, and the
officers, directors, employees, agents, controlling persons, members and the
successors of the foregoing (each, an “Indemnified Person”) from and against any
and all losses, claims, damages and liabilities of any kind or nature
(regardless of whether any such Indemnified Person is a party thereto and
whether any such proceeding is brought by the Borrower or any other person) in
connection with the transactions contemplated hereby or arising under the
Revolving Facility Documentation and all reasonable and documented out-of-pocket
fees and expenses incurred in connection with investigating or defending any of
the foregoing, including, without limitation, reasonable and documented fees,
disbursements and other charges of one firm of outside counsel for all
Indemnified Persons, taken as a whole, and, if necessary, a single firm of local
counsel in each appropriate jurisdiction for all Indemnified Persons, taken as a
whole (unless representation of all such Indemnified Persons in such matter by a
single counsel would be inappropriate due to the existence of an actual or
reasonably perceived conflict of interest in which case each such affected
Indemnified Person may, with your consent (not to be unreasonably withheld or
delayed), retain its own counsel and you shall be required to reimburse such
Indemnified Person(s) for the reasonable and documented out-of-pocket legal fees
and expenses of such additional counsel); provided that no Indemnified Person
will be indemnified for any losses, claims, damages, liabilities or related
expenses to the extent that they have resulted from (i) the bad faith, willful
misconduct or gross negligence of such Indemnified Person, including any of such
Indemnified Person’s affiliates or any of its or their respective officers,
directors, employees, agents, controlling persons, members or the successors of
any of the foregoing, (as determined by a court of competent jurisdiction in a
final and non-appealable decision), (ii) a material breach (or, in the case of a
proceeding brought by the Borrower, a breach) of the obligations of such
Indemnified Person (or any of such Indemnified Person’s affiliates or any of its
or their respective officers, directors, employees, agents, controlling persons,
members or the successors of any of the foregoing) or (iii) any proceeding not
arising from any act or omission by the Borrower or its affiliates that is
brought by an Indemnified Person against any other Indemnified Person (other
than disputes involving claims against the Joint Lead Arrangers or
Administrative Agent in its capacity as such).







21

--------------------------------------------------------------------------------





DIP to Exit Conversion:
On the Conversion Date, (the following clauses (i) through (iv), collectively,
the “DIP Debt Conversion”): (i) all “DIP Loans” under and as defined in that
certain DIP Term Sheet attached hereto as Exhibit A (the “DIP Term Sheet”) that
are outstanding as of such date and any Pre-Petition Secured Indebtedness (as
defined in the DIP Term Sheet) that was not converted into the DIP Facility
shall, in each case, be automatically converted on a dollar-for-dollar basis for
Revolving Loans under the Revolving Facility, (ii) all outstanding “DIP Letters
of Credit” (as defined in the DIP Term Sheet) shall be deemed to be issued as
Letters of Credit under the Revolving Facility, (iii) all outstanding “DIP
Hedges” (as defined in the DIP Term Sheet) with a Lender or an affiliate of a
Lender under the DIP Facility shall be deemed to be included in the Revolving
Facility, and the Credit Parties shall receive credit therefor for purposes of
satisfying the minimum hedging requirements set forth herein (but solely to the
extent satisfying the conditions in the section titled “Commodity Hedging”
herein), and (iv) all outstanding treasury management arrangements with a Lender
or an affiliate of a Lender under the DIP Facility shall be deemed to be
included in the Revolving Facility. Upon payment in full of the DIP Obligations
(as defined in the DIP Term Sheet, including all or in part as a result of the
DIP Debt Conversion (as defined therein)), the DIP Facility will terminate and
be superseded and replaced in its entirety by the Revolving Facility.


Governing Law and Forum:
New York.


Counsel to the Administrative Agent:
Vinson & Elkins L.L.P.









22

--------------------------------------------------------------------------------






ANNEX I


Interest Rates:
The Borrower may elect that the Revolving Loans comprising each borrowing bear
interest at a rate per annum equal to: (i) ABR plus the Applicable Margin or
(ii) LIBOR plus the Applicable Margin.


 
The Borrower may elect interest periods of 1, 2, 3 or 6 months (or, if available
to all relevant Lenders, 12 months or a shorter period (including 1 week or 2
weeks)) for LIBOR borrowings.


 
Calculation of interest shall be on the basis of the actual days elapsed in a
year of 360 days (or 365 or 366 days, as the case may be, in the case of ABR
Loans based on the prime rate) and interest shall be payable at the end of each
interest period and, in any event, at least every 3 months.


 
“ABR” means the Alternate Base Rate, which is the highest of the Administrative
Agent’s Prime Rate, the Federal Funds Effective Rate plus 1/2 of 1.0% and
one-month LIBOR plus 1.0%.


 
“LIBOR” means the London interbank offered rate for dollars, subject to a 1.0%
floor.


 
“Applicable Margin” means for any day, with respect to any LIBOR or ABR
borrowing or with respect to any Unused Commitment Fee, the applicable rate per
annum set forth below.


 
Borrowing Base
Usage
Unused
Commitment Fee
Applicable Margin
 
ABR Loans
LIBOR Loans
 
X <25%
0.500%
2.00%
3.00%
 
> 25% X <50%
0.500%
2.25%
3.25%
 
> 50% X <75%
0.500%
2.50%
3.50%
 
> 75% X <90%
0.500%
2.75%
3.75%
 
X > 90%
0.500%
3.00%
4.00%
 


“Borrowing Base Usage” means, as of any date and for all purposes, the quotient,
expressed as a percentage, of (i) Total Outstandings divided by (ii) the
Borrowing Base.


Letters of Credit Fees:
A per annum fee equal to the Applicable Margin then in effect for LIBOR
borrowings will accrue on the aggregate face amount of outstanding Letters of
Credit, payable in arrears at the end of each quarter and upon the termination
of the Revolving Facility, in each case for the actual number of days elapsed
over a 360-day year. Such fees shall be distributed to the Lenders pro rata in
accordance with the amount of each such Lender’s RBL Commitment. In addition,
the Borrower shall pay to the Issuing Lender, for its own account, (a) a
fronting fee equal to 0.125% per annum of the aggregate face amount of
outstanding Letters of Credit or such other amount as may be agreed by the
Borrower and the Issuing Lender, payable in arrears at the end of each quarter
and upon the termination of the Revolving Facility, calculated based upon the
actual number of days elapsed over a 360-day year, and (b) customary issuance
and administration fees to be mutually agreed.


Commitment Fees:
The Borrower will pay a fee (the “Commitment Fee”), in an amount computed on a
daily basis equal to the Revolving Loan Limit less the Total Outstandings on
each day, multiplied by the applicable percentage specified as the “Unused
Commitment Fee” in the table set forth under the definition of “Applicable
Margin” corresponding to the Borrowing Base Usage as of the end of such day. The
Commitment Fee is payable quarterly in arrears commencing after the Conversion
Date.







--------------------------------------------------------------------------------





Upfront Fees:
20.0 bps per year (for the period commencing on the Conversion Date and ending
on the Maturity Date) for the Lenders, payable on each Lender’s final allocation
of its RBL Commitment.













--------------------------------------------------------------------------------






Exhibit B


DIP Term Sheet


[See Annex 2 to the RSA.]






Exhibit B to Commitment Letter – Denbury Resources Inc.

--------------------------------------------------------------------------------






Annex 3


Warrants Term Sheet






--------------------------------------------------------------------------------






_________________________________________________
Denbury Resources Inc.
Warrants Term Sheet
July 28, 2020
______________________________________________________________________________
This term sheet (this “Warrants Term Sheet”) is a summary of indicative terms of
the Series A Warrants and Series B Warrants of Denbury Resources Inc. (“DNR”
and, following the Restructuring, “Reorganized DNR”), to be issued in connection
with a proposed financial restructuring (the “Restructuring”) of the existing
indebtedness of, and equity interests in, DNR and each of its affiliates party
to the Restructuring Support Agreement (“RSA”), to which this Warrants Term
Sheet is attached as Annex 3. Capitalized terms used but not otherwise defined
herein shall have the meaning ascribed to such terms in the RSA, the annexes
thereto, or the Plan, as applicable.


This WARRANTS TERM SHEET is presented for discussion and settlement purposes,
and is entitled to protection from any use or disclosure to any Person pursuant
to Rule 408 of the Federal Rules of Evidence and any other rule of similar
import.


THIS WARRANTS TERM SHEET DOES NOT PURPORT TO SUMMARIZE ALL OF THE TERMS,
CONDITIONS, COVENANTS AND OTHER PROVISIONS THAT MAY BE CONTAINED IN THE FULLY
NEGOTIATED AND EXECUTED DEFINITIVE DOCUMENTATION IN CONNECTION WITH THE
RESTRUCTURING. THIS WARRANTS TERM SHEET AND THE INFORMATION CONTAINED HEREIN
SHALL REMAIN STRICTLY CONFIDENTIAL.
WARRANTS
Issuer
Reorganized DNR
Holders
The Convertible Noteholders with respect to the Series A Warrants. On the Plan
Effective Date, the Convertible Noteholders shall receive 100 percent of the
Series A Warrants (the “Convertible Notes Warrant Package”).


The Subordinated Noteholders with respect to the Series B Warrants. If the
Subordinated Noteholders accept the Plan, on the Plan Effective Date, the
Subordinated Noteholders shall receive 54.55 percent of the Series B Warrants
(the “Subordinated Notes Warrant Package”).


Holders of Existing Equity Interests with respect to the Series B Warrants. If
the Subordinated Noteholders and the Holders of Existing Equity Interests accept
the Plan, on the Plan Effective Date, Holders of Existing Equity Interests shall
receive 45.45 percent of the Series B Warrants (the “Existing Equity Warrant
Package”).





1

--------------------------------------------------------------------------------





Securities to be Issued
i. Series A warrants (the “Series A Warrants”) to purchase up to five percent
(after giving effect to the exercise of the Series A Warrants) of the New DNR
Equity issued and outstanding on the Plan Effective Date (for the avoidance of
doubt, not including any shares issued pursuant to the Management Incentive
Plan) at a price that is in accordance with the Series A Strike Price Formula
(as defined below). The ownership percentage represented by the shares of New
DNR Equity issuable in respect of such Series A Warrants shall be subject to
dilution by the Series B Warrants, the Management Incentive Plan and any other
issuances of New DNR Equity issued after the Plan Effective Date (other than as
a result of the exercise of the Series A Warrants).


ii. With respect to the Subordinated Notes Warrants Package, Series B warrants
(the “Series B Warrants” and, together with the Series A Warrants, the
“Warrants”) to purchase up to three percent (before giving effect to the
exercise of the Series B Warrants, but after giving effect to the exercise of
the Series A Warrants) of the New DNR Equity issued and outstanding on the Plan
Effective Date (for the avoidance of doubt, not including any shares issued
pursuant to the Management Incentive Plan) at a price that is in accordance with
the Series B Strike Price Formula (as defined below). The ownership percentage
represented by the shares of New DNR Equity issuable in respect of such Series B
Warrants shall be subject to dilution by the Management Incentive Plan and any
other issuance of New DNR Equity issued after the Plan Effective Date (other
than as a result of the exercise of the Series A Warrants).


iii. With respect to the Existing Equity Package, Series B Warrants to purchase
up to two and a half percent (before giving effect to the exercise of the Series
B Warrants, but after giving effect to the exercise of the Series A Warrants) of
the New DNR Equity issued and outstanding on the Plan Effective Date (for the
avoidance of doubt, not including any shares issued pursuant to the Management
Incentive Plan) at a price that is in accordance with the Series B Strike Price
Formula. The ownership percentage represented by the shares of New DNR Equity
issuable in respect of such Series B Warrants shall be subject to dilution by
the Management Incentive Plan and any other issuance of New DNR Equity issued
after the Plan Effective Date (other than as a result of the exercise of the
Series A Warrants).
Strike Price Formula
The Series A Warrants and Series B Warrants will give the holder thereof the
right to purchase New DNR Equity, for cash (or on a cashless basis, as set forth
below), at an exercise price set at an equity value at which:


i. the value of all common shares issued pursuant to the Plan would be equal to
par plus accrued and unpaid interest on the Second Lien Notes as of July 30,
2020 (for the avoidance of doubt, such amount shall be decreased by the $8.0
million prepayment of accrued and unpaid interest on the Second Lien Notes
pursuant to the RSA) (the “Series A Strike Price Formula”); and


ii. the value of all common shares issued pursuant to the Plan and the Series A
Warrants would be equal to par plus accrued and unpaid interest on each of the
Second Lien Notes (for the avoidance of doubt, such amount shall be decreased by
the $8.0 million prepayment of accrued and unpaid interest on the Second Lien
Notes pursuant to the RSA) and the Convertible Notes as of July 30, 2020
(the “Series B Strike Price Formula”).


Such exercise prices shall be subject to adjustment from time to time as
provided under “Dilution/Adjustments” below.
Exercisability
Exercisable in whole or in part at any time on or prior to the Expiration Date,
in cash.


The Warrants may be exercised on a “cashless” basis at the times and in the
manner described as follows:


1. In connection with, and using the value of the New DNR Equity implied by, a
Sale Transaction (as defined below) for cash, securities, other property, or any
combination thereof; or


2. If the New DNR Equity is at any time listed for trading on a national
securities exchange or is traded over-the-counter, at any such time using a
value of the New DNR Equity based on the average trading price for such New DNR
Equity during the 10 trading day period immediately prior to any applicable date
of determination.





2

--------------------------------------------------------------------------------





Sale Transaction
If a sale of Reorganized DNR is consummated prior to the Expiration Date in
which all of the consideration paid to non-employee stockholders consists of
cash or property (including securities) or part cash and part property
(including securities) and Reorganized DNR duly and timely effects notice to the
holders of Warrants pursuant to the final paragraph of this “Sale Transaction,”
then any Warrants that are unexercised prior to the consummation of such sale of
Reorganized DNR shall be deemed to have expired worthless and will be cancelled
for no further consideration.


For the avoidance of doubt, holders of Warrants shall not be entitled to the
fair market value of the Warrants (using the Black Scholes model or otherwise)
in connection with a sale of Reorganized DNR, but shall have the right to
exercise the Warrants at any time prior to any sale of Reorganized DNR.
Transfers; Registration Rights
All Warrants will be freely tradable, and will not be subject to any
restrictions on transfer that are not also applicable to the New DNR Equity
distributed pursuant to the Plan. Any Convertible Noteholder that receives
(together with its affiliates and related funds) 4% or more of the voting
Securities of New DNR Equity pursuant to the Plan, on a pro forma basis for the
issuance of New DNR Equity upon exercise of its Series A Warrants, will have
registration rights with respect to the New DNR Equity issued upon exercise of
its Series A Warrants.
Expiration Date
The Series A Warrants will expire five years from the Plan Effective Date.


The Series B Warrants will expire three years from the Plan Effective Date.
Voting Rights
The Convertible Noteholders, Subordinated Noteholders, and holders of Existing
Equity Interests shall have no voting rights in respect of the Warrants. Holders
of New DNR Equity issued upon exercise of any Warrants shall have the same
voting rights as other holders of New DNR Equity.
Dividends / Distributions
The Warrants shall not be entitled to receive dividends or distributions.
Holders of New DNR Equity issued upon exercise of any Warrants shall have the
same rights with respect to dividends and distributions as other holders of New
DNR Equity.
Warrant Holders’ Agreement
The Warrants shall include customary information rights.
Dilution/Adjustments
The Warrants shall be subject to simple arithmetic anti-dilution protection
regarding the exercise price for the Warrants and amount of New DNR Equity to be
issued upon exercise of the Warrants only for corporate structural events (e.g.,
recapitalizations, reclassifications, splits, reverse splits, stock dividends,
reorganizations, consolidations, mergers, and similar structural transactions),
not economic anti‑dilution.
Amendments
The terms and conditions of each series of Warrants may be amended by the
Company with the affirmative vote or written consent of holders of a majority of
such series of Warrants.
Administration
The Warrants will be issued in book-entry form through DTC and administered by a
warrant agent acceptable to the Company and the recipients of the Warrants.
Governing Law
New York.



*    *    *    *    *




3

--------------------------------------------------------------------------------






Annex 4


Governance Term Sheet






--------------------------------------------------------------------------------






DENBURY RESOURCES INC.
CORPORATE GOVERNANCE TERM SHEET




This term sheet (this “Term Sheet”) describes the material corporate governance
provisions to be in effect after the restructuring and recapitalization
transactions (the “Restructuring Transactions”) regarding certain indebtedness
of Denbury Resources Inc. (“Denbury”) and the other Company Parties. This Term
Sheet shall not constitute (nor shall it be construed as) an offer or a legally
binding obligation to buy or sell, or a solicitation of an offer to buy or sell,
any of the securities referred to herein, it being understood that such an offer
or solicitation, if any, only will be made in compliance with applicable
provisions of securities and/or other applicable laws.


Capitalized terms used in this Term Sheet but not defined herein shall have the
meanings set forth in the Restructuring Support Agreement.


Except as otherwise specified, the certificate of incorporation of the Company
(as defined below) shall be substantially similar to the Second Amended and
Restated Certificate of Incorporation of Denbury, and the Bylaws of the Company
shall be substantially similar to the Second Amended and Restated Bylaws of
Denbury, each as in effect as of the date hereof.
Topic
Proposal
Reorganized Issuer
Denbury, as reorganized pursuant to and under the Plan, or any successor or
assign thereto, by merger, amalgamation, consolidation, or otherwise, on or
after the Plan Effective Date (the “Company”). The Company shall use
commercially reasonable best efforts to cause the common stock to be issued by
the Company on the Plan Effective Date to be listed on the New York Stock
Exchange (“NYSE”), either by retaining or succeeding to the Company’s existing
NYSE listing or otherwise, so long as the Company is able to satisfy the initial
listing requirements of the NYSE, or such alternative exchange as the Second
Lien Ad Hoc Committee determines if the Company is not able to satisfy the
initial listing requirements of the NYSE.


Authorized Capital Stock
The Company shall have authority to issue 300,000,000 shares, consisting of:
(i) 250,000,000 shares of common stock, par value $0.001 per share and (ii)
50,000,000 shares of blank check preferred stock, par value $0.001 per share, in
each case which shall be authorized on the Plan Effective Date.


Board of Directors
Initial Board of Directors (the “Board”) to consist of: (i) the chief executive
officer (the “CEO”) (who shall not be the chairman of the Board), (ii) two (2)
directors to be selected by Fidelity Management and Research Company, (i) one
(1) director to be selected by GoldenTree Asset Management LP, and (iv) three
(3) additional directors, or such other number to be determined by the Required
Consenting Second Lien Noteholders, to be selected by the Second Lien Ad
Hoc Committee. The Second Lien Ad Hoc Committee may consider one or more current
Denbury board members for initial Board membership.


Each Board member other than the CEO shall satisfy the independence requirements
of the NYSE.


After the Plan Effective Date, the members of the Board will be elected annually
by the shareholders of the Company.


Board Actions
A majority of the total number of directors then in office shall constitute a
quorum, and the affirmative vote of a majority of the directors present at a
meeting at which a quorum is present shall be the act of the Board.


The Board or any committee thereof may act by written consent executed by all of
the directors then in office or all members of such committee, as applicable, in
lieu of a meeting.


Special Meetings of Stockholders
A special meeting may be called by stockholders of the Company in the same
manner and upon the same thresholds as set forth in the Company’s current
Certificate of Incorporation and Bylaws.







1

--------------------------------------------------------------------------------





Preemptive Rights
No preemptive rights.


Transfer Restrictions
The common stock will be transferrable without Company consent, subject to
compliance with applicable securities laws.


No ROFRs, tag-alongs or other restrictions on transferability of common stock.


Indemnification and Limitation on Liability
The organizational documents of the Company shall contain indemnification
provisions and limitation on liability provisions applicable to directors and
officers of the Company to the fullest extent permitted under Delaware law.


D&O Insurance
The Company will purchase and maintain director and officer liability insurance
in such amounts and with such limits as reasonably determined by the Board to be
appropriate.


Business Combinations with Interested Stockholders
The Company shall not be governed by Section 203 of the DGCL.


Registration Rights
Customary registration rights.


Exclusive Forum
The sole and exclusive forum for actions or proceedings involving the Company as
to which the Delaware General Corporation Law confers jurisdiction on the Court
of Chancery of the State of Delaware (the “Court of Chancery”), shall be the
Court of Chancery or, if and only if the Court of Chancery lacks subject matter
jurisdiction, any state court located within the State of Delaware or, if and
only if such state courts lack subject matter jurisdiction, the federal district
court for the District of Delaware.


Other
Such other anti-takeover related provisions as the parties determine appropriate
and as may be acceptable to the Second Lien Ad Hoc Committee.







2

--------------------------------------------------------------------------------






Exhibit A to RSA


Transfer Agreement




--------------------------------------------------------------------------------






Provision for Transfer Agreement


The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement, dated as of ______________,
2020 (the “Agreement”),(1) by and among Denbury Resources Inc. and its
affiliates and subsidiaries bound thereby, the Consenting RBL Lenders,
Consenting Second Lien Noteholders, and the Consenting Convertible Noteholders,
including the transferor to the Transferee of any Second Lien Notes, Convertible
Notes, Subordinated Notes, or any other claims against the Debtors (each such
transferor, a “Transferor”), and agrees to be bound by the terms and conditions
thereof to the extent the Transferor was thereby bound, and shall be deemed a
“Consenting RBL Lender,” “Consenting Second Lien Noteholder,” or “Consenting
Convertible Noteholder,” as applicable, under the terms of the Agreement.


The Transferee specifically agrees to be bound by the terms and conditions of
the Agreement and makes all representations and warranties contained therein as
of the date of the Transfer, including the agreement to be bound by the vote of
the Transferor if such vote was cast before the effectiveness of the Transfer
discussed herein.


Date Executed:


______________________________________
Name:
Title:


Address:


E-mail address(es):
Telephone:
Facsimile:
Aggregate Amounts Beneficially Owned or Managed on Account of:
RBL Loans
$
Second Lien Notes (if any)
$
Convertible Notes (if any)
$
Subordinated Notes (if any)
$







(1)
Capitalized terms not used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement.

--------------------------------------------------------------------------------






Exhibit B to RSA


Form of Joinder




--------------------------------------------------------------------------------





Joinder


This joinder (this “Joinder”) to the Restructuring Support Agreement (the
“Agreement”), dated as of [__], 2020, by and among: (i) Denbury Resources Inc.,
a company incorporated under the Laws of Delaware, and each of Denbury Air, LLC,
Denbury Brookhaven Pipeline Partnership, LP, Denbury Brookhaven Pipeline, LLC,
Denbury Gathering & Marketing, Inc., Denbury Green Pipeline-Montana, LLC;
Denbury Green Pipeline-North Dakota, LLC, Denbury Green Pipeline-Riley Ridge,
LLC, Denbury Green Pipeline-Texas, LLC, Denbury Gulf Coast Pipelines, LLC;
Denbury Holdings, Inc., Denbury Onshore, LLC, Denbury Operating Company, Denbury
Pipeline Holdings, LLC, Denbury Thompson Pipeline, LLC, Encore Partners GP
Holdings, LLC, Greencore Pipeline Company, LLC, and Plain Energy Holdings, LLC
(collectively, the “Company Parties”); (ii) the Consenting RBL Lenders,
Noteholders; (iii) the Consenting Second Lien Noteholders, and (iv) the
Consenting Convertible Noteholders, is executed and delivered by
[________________] (the “Joining Party”) as of [________________]. Each
capitalized term used herein but not otherwise defined shall have the meaning
ascribed to it in the Agreement.


1.Agreement to be Bound. The Joining Party hereby agrees to be bound by all of
the terms of the Agreement, a copy of which is attached to this Joinder as Annex
A (as the same has been or may be hereafter amended, restated, or otherwise
modified from time to time in accordance with the provisions thereof). The
Joining Party shall hereafter be deemed to be a Party for all purposes under the
Agreement and one or more of the entities comprising the Consenting Creditors.


2.Representations and Warranties. The Joining Party hereby represents and
warrants to each other Party to the Agreement that, as of the date hereof, such
Joining Party (a) is the legal or beneficial holder of, and has all necessary
authority (including authority to bind any other legal or beneficial holder)
with respect to, the RBL, the Second Lien Notes, the Convertible Notes, and/or
the Subordinated Notes identified below its name on the signature page hereof,
and (b) makes, as of the date hereof, the representations and warranties set
forth in Section 10 of the Agreement to each other Party.


3.Governing Law. This Joinder shall be governed by and construed in accordance
with the internal laws of the State of New York without regard to any conflicts
of law provisions which would require the application of the law of any other
jurisdiction.


4.Notice. All notices and other communications given or made pursuant to the
Agreement shall be sent to:


To the Joining Party at:


[JOINING PARTY]
[ADDRESS]
Attn:
Facsimile: [FAX]
EMAIL:




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.


[JOINING PARTY]
 

By:
Name:
Title:




Aggregate Amounts Beneficially Owned or Managed on Account of:
RBL Loans
$
Second Lien Notes (if any)
$
Convertible Notes (if any)
$
Subordinated Notes (if any)
$







--------------------------------------------------------------------------------





Annex A to Joinder


Restructuring Support Agreement


